Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1 of 2650
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2 of 2650
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 3 of 2650
                                 SENSITIVE BUT UNCLASSIFIED
                                             -3-
increase in costs or prices for consumers, individual industries, federal, state, or local
government agencies, or geographic regions; and 3) there will be no adverse effects on
competition, employment, investment, productivity, innovation, or on the ability of U.S.-based
enterprises to compete with foreign-based enterprises in domestic and foreign markets.

Attachments:
      Tab 1 – Overview of Department Efforts to Revise USML Categories I, II, and III
      Tab 2 – Background on “Major” vs. “Non Major” Rules
      Tab 3 – February 2019 Senator Menendez Letter
      Tab 4 – December 2019 Senator Menendez Letter

       Available upon request:
       Federal Register Notice for Department of State Final Rule
       Federal Register Notice for Department of Commerce Final Rule




                                 SENSITIVE BUT UNCLASSIFIED
                                        WASHSTATEB000003
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 4 of 2650
                              SENSITIVE BUT UNCLASSIFIED
                                          -4-
Approved:     PM – R. Clarke Cooper               RCC

Drafted:      PM/DTCP: Sarah Heidema, ext. 3-2809 and cell:

Clearances:   T                   Chris Ford                  OK
              D                   Brett Eggleston             OK
              P                   Melanie Carter              Info
              S/P                 Michael Urena               OK
              PM/DDTC             Michael Miller              OK
              PM/DTCP             Sarah Heidema               OK
              PM/DTCC             Julia Tulino                OK
              PM/DTCL             Catherine Hamilton          Info
              PM/DTCM             Neal Kringle                Info
              L                   Josh Dorosin                OK
              L/PM                Joe Khawam                  OK
              L/M                 Alice Kottmyer              OK
              L/LFA               Shawn Pompian               OK
              PM/CPA              Josh Paul                   OK
              ISN                 Renee Sonderman             OK
              T                   Maureen Tucker              OK
              H                   Mary Taylor                 OK
              A/DIR                Yvonne Peckham             OK
              CGFS/GAO            Julianne Shinnick           OK
              DRL                 Asa Miller                  Info by Request
              GPA                 Kim Liao                    OK
              R                   Heidi Smith                 OK




                              SENSITIVE BUT UNCLASSIFIED
                               WASHSTATEB000004
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 5 of 2650




                          WASHSTATEB000005
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 6 of 2650
SENSITIVE BUT UNCLASSIFIED


                           Overview of State Department’s Efforts to Revise
                             U.S. Munitions List Categories I, II, and III

(SBU) Background on Ongoing U.S. Munitions List Review: Since 2010, the Department has
engaged in an effort to revise the U.S. Munitions List (USML) to limit its scope to those defense
articles providing the United States with a critical military or intelligence advantage or, in the
case of weapons, having an inherently military function. This effort is transforming the USML
into a “positive” list that describes controlled items using objective criteria. Categories I
(firearms and related articles), II (guns and armaments), and III (ammunition and ordnance) of
the USML are the final three categories to be subject to initial revision. Reviewing and revising
the USML is also a key line of effort of the Implementation Plan to the Conventional Arms
Transfer (CAT) Policy (NSPM-10) and seeks to help ensure that defense technology needed to
preserve U.S. interests is protected, while supporting the U.S. defense-industrial base’s efforts to
expand commercial defense trade. As part of this effort, items determined no longer to warrant
control on the USML are transferred to Commerce’s Commerce Control List (CCL) through a
separate, but simultaneously published, companion rule.

(U) Interagency Review of Categories I-III: The Department led an interagency process to
identify those items in USML Categories I-III that the Department will continue to control on the
USML, based on whether those items provide the United States with a critical military or
intelligence advantage or, in the case of weapons, perform an inherently military function and
thus warrant control on the USML. The result of the review is that certain items on the USML
were determined not to meet this standard. These items were proposed for transition to the CCL.
Such items included: 1) most semi-automatic and non-automatic firearms; 2) most firearm parts
and components, other than silencers, magazines greater than 50 rounds, parts and components to
convert a semi-automatic firearm to a fully-automatic firearm, and accessories or attachments for
automatic targeting or stabilization; 3) most firearm ammunition, unless belted or linked; and 4)
many of the minor parts and components of large guns, such as howitzers and artillery pieces.
Removal of these items will enable the Department to improve significantly its regulation of
defense articles and services that warrant continued control on the USML. Tab 3, attachment 2,
describes in greater detail the national-security and foreign-policy analysis underlying the rule
change.

(SBU) Drafting Proposed Rules: Following the initial review, State and Commerce began
drafting proposed rules to implement the transfer of items from Categories I-III of the USML to
the CCL. On May 24, 2018, the Department published its proposed rule in the Federal Register
to revise Categories I-III (tab 3, attachment 3). Commerce published its companion proposed
rule on the same date (tab 3, attachment 4). These rules solicited public comment on the
proposed transfer. The Department received more than 3,000 public comments and
correspondence from members of Congress. The proposed rule engendered a great deal of
public attention, given that it involved transferring regulatory control of firearms and technical
data related to the 3D printing of guns.

(SBU) Drafting Final Rules: State and Commerce each reviewed their respective public
comments in preparation for drafting the final rules. The draft final rules addressed the public




                                  SENSITIVE BUT UNCLASSIFIED
                                           WASHSTATEB000006
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 7 of 2650
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 8 of 2650
                                 SENSITIVE BUT UNCLASSIFIED
                                             -3-

(SBU) Congressional and Public Concerns Addressed in the Final Rules: The draft final rules,
where appropriate, have addressed the concerns raised by the public and Congress and include a
review of public comments. Media, civil society, and academia have also expressed their views
through various publications, representative samples of which are provided in tab 3, attachment
9. Some of the concerns – such as the publication of technical data for 3D-printed guns, as
described above – have been addressed in coordination with Commerce through amendments
that will be reflected in the final rules. Other concerns do not warrant any changes in the final
rules because they are not grounded in fact. For example, one concern often expressed is that
transferring control of certain firearms from State to Commerce will result in the deregulation of
U.S. firearm exports, thereby increasing the numbers of U.S.-manufactured small arms around
the world and contributing to armed conflicts abroad. The transfer of such firearms, however,
does not deregulate the export of firearms. All firearms transferring from the jurisdiction of
State to the jurisdiction of Commerce will continue to require authorization for export. The
Department sought to address these types of arguments by publishing a fact sheet that explains
the effects of the transfer (tab 3, attachment 12). The Department, together with Commerce and
DoD, also held a roundtable with NGOs and advocacy organizations to listen to their concerns
and correct any misconceptions (tab 3, attachment 20). There were some concerns raised that
were factual but nonetheless did not warrant any changes in the final rules. For example, one
concern expressed was that the rules would reduce Congressional oversight of arms transfers,
because Commerce is not subject to the same Congressional notification requirements for
firearm exports as State. While it is true that Commerce is not currently subject to the same
congressional notification requirements for firearm exports, we do not believe this fact warrants
any changes in the final rules. Firearms that we deemed through the interagency review process
to warrant continued control under the ITAR as defense articles will remain subject to the
congressional notification requirements in the AECA. Congress will therefore retain its
oversight role over these exports of firearms.

(SBU) Menendez “Hold”: Following the Department’s February 2019 Congressional
notification, the Department received a letter from Senator Bob Menendez (D-NJ) dated
February 22, 2019, purporting to “place a hold on the Congressional notification … until such
time as [the following issues] are sufficiently addressed”: 1) Congressional oversight of exports
of firearms over specified value thresholds is maintained, and 2) Department of Commerce
ability to control the public release of technical information related to 3D gun printing (tab 5).
As described above, Commerce is addressing Menendez’s second concern through its final rule,
but these changes do not address his first concern.

(SBU) Department Issues New Congressional Notification: After briefing the Secretary (tab 3,
attachment 14) and obtaining his approval (tab 3, attachment 15), the Department submitted a
new 38(f) notification on November 12, 2019, to inform the Congress about Commerce’s
proposed controls over the publication of technology and software to enable the 3D printing of
firearms (tab 3, attachment 16). This notification superseded the previous February notification.
The associated 30-day notification period expired on December 12, 2019. During that
notification period, the Department received a letter from Menendez dated December 10, 2019,
reasserting his first concern in his February 2019 letter that “the Senate Foreign Relations and
House Foreign Affairs committees must be immediately informed of any proposed license to
export firearms formerly controlled on the USML at the appropriate dollar threshold mandated in




                                 SENSITIVE BUT UNCLASSIFIED
                                          WASHSTATEB000008
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 9 of 2650
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 10 of 2650
                          SENSITIVE BUT UNCLASSIFIED
                                      -5-

  Attachment 8: January and February 2019 Congressional Notification
  Attachment 9: Representative Samples of Media, Civil Society, and Academia
  Publications
  Attachment 10: President Tweet
  Attachment 11: SOCs for Small Group on Categories I-III
  Attachment 12: Categories I-III Draft Roll-Out Plan & Fact Sheet
  Attachment 13: Section 1050 of the FY 2020 House NDAA Bill
  Attachment 14: IM for S on Categories I-III
  Attachment 15: November 2019 AM for S on Congressional Notification
  Attachment 16: November 2019 Congressional Notification
  Attachment 17: FY 2020 NDAA Conference Report
  Attachment 18: Defense Distributed Case: Key Documents
  Attachment 19: Washington Case: Key Documents
  Attachment 20: Readout of NGO Roundtable (12-12-19)




                          SENSITIVE BUT UNCLASSIFIED
                                WASHSTATEB000010
     Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 11 of 2650
                               SENSITIVE BUT UNCLASSIFIED
                                           -6-

Approved:     L/PM – Jeffrey Kovar

Drafted:      L/PM – Joseph Khawam, ext. 7-8546 and cell:

Clearances:   D                      Brett Eggleston        OK
              P                      Melanie Carter         Info
              S/P                     Michael Urena         OK
              PM/DDTC                Michael Miller         OK
              PM/DTCP                Sarah Heidema          OK
              PM/DTCC                 Julia Tulino           OK
              PM/DTCL                Catherine Hamilton     Info
              PM/DTCM                Neal Kringle           Info
              L                      Josh Dorosin           OK
              L/PM                   Joe Khawam             OK
              L/M                    Alice Kottmyer         OK
              L/LFA                  Shawn Pompian          OK
              PM/CPA                 Josh Paul              OK
              ISN                    Renee Sonderman        OK
              T                      Maureen Tucker         OK
              H                      Mary Taylor            OK
              A/DIR:                 Yvonne Peckham         OK
              CGFS/GAO               Julianne Shinnick      OK
              DRL:                   Asa Miller              Info by Request




                               SENSITIVE BUT UNCLASSIFIED
                                        WASHSTATEB000011
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 12 of 2650
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 13 of 2650




                           WASHSTATEB000013
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 14 of 2650




                           WASHSTATEB000014
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 15 of 2650




                           WASHSTATEB000015
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 16 of 2650




                           WASHSTATEB000016
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 17 of 2650




                           WASHSTATEB000017
  Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 18 of 2650




DEPARTMENT OF STATE

22 CFR Parts 121, 123, 124, 126, and 129

[Public Notice 10603]

RIN 1400-AE30

International Traffic in Arms Regulations: U.S. Munitions List

Categories I, II, and III

AGENCY: Department of State.

ACTION: Final rule.

SUMMARY: The Department of State (the Department) amends the

International Traffic in Arms Regulations (ITAR) to revise Categories I-

firearms, close assault weapons and combat shotguns, II- guns and

armament, and III- ammunition/ordnance of the U.S. Munitions List

(USML) to describe more precisely the articles that provide a critical

military or intelligence advantage or, in the case of weapons, perform an

inherently military function and thus warrant export and temporary import

control on the USML. These revisions complete the initial review of the

USML that the Department began in 2011. Items not subject to the ITAR or

to the exclusive licensing jurisdiction of any other set of regulations are

subject to the Export Administration Regulations.




                                  WASHSTATEB000018
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 19 of 2650



DATES: This final rule is effective [INSERT DATE 45 DAYS FROM

THE DATE OF PUBLICATION IN THE FEDERAL REGISTER].

FOR FURTHER INFORMATION CONTACT:

Sarah Heidema, Office of Defense Trade Controls Policy, Department of

State, telephone (202) 663-2809; email DDTCPublicComments@state.gov.

ATTN: Regulatory Change, USML Categories I, II, and III.

SUPPLEMENTARY INFORMATION: The Directorate of Defense Trade

Controls (DDTC), U.S. Department of State, administers the International

Traffic in Arms Regulations (ITAR) (22 CFR parts 120 through 130). On

May 24, 2018, DDTC published a proposed rule, 83 FR 24198, for public

comment regarding proposed revisions to Categories I, II, and III of the

ITAR’s U.S. Munitions List (USML) (22 CFR 121.1). After review of

received comments and with the revisions to the proposed rule further

described below, DDTC now publishes this final rule to amend the ITAR.

   The articles and related technical data subject to the jurisdiction of the

ITAR, i.e., “defense articles,” are identified on the USML. With few

exceptions, items not subject to the export control jurisdiction of the ITAR

are subject to the jurisdiction of the Export Administration Regulations

(EAR, 15 CFR parts 730 through 774, which includes the Commerce



                                       2

                                  WASHSTATEB000019
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 20 of 2650



Control List (CCL) in Supplement No. 1 to part 774), administered by the

Bureau of Industry and Security (BIS), U.S. Department of Commerce. Both

the ITAR and the EAR impose license requirements on exports and

reexports. Items not subject to the ITAR or to the exclusive licensing

jurisdiction of any other set of regulations are subject to the EAR. The

Department of Commerce is publishing a companion rule in this edition of

the Federal Register.

   Pursuant to section 38(a)(1) of the Arms Export Control Act (AECA), all

defense articles controlled for export or import are part of the USML under

the AECA. All references to the USML in this rule, however, are to the list

of AECA defense articles that are controlled for purposes of export or

temporary import pursuant to the ITAR, and not to the list of AECA defense

articles on the United States Munitions Import List (USMIL) that are

controlled by the Bureau of Alcohol, Tobacco, Firearms and Explosives

(ATF) for purposes of permanent import under its regulations at 27 CFR part

447. References to the USMIL are to the list of AECA defense articles

controlled by ATF for purposes of permanent import.

   Section 38(b)(1)(A)(ii) of the AECA, requires, with limited exceptions,

registration of persons who engage in the business of brokering activities



                                      3

                                 WASHSTATEB000020
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 21 of 2650



with respect to the manufacture, export, import, or transfer of any defense

article or defense service designated by the President as such under section

38(a)(1) and licensing for such activities. Through Executive Order 13637,

the President delegated the responsibility for registration and licensing of

brokering activities to the Department of State with respect to defense

articles or defense services controlled either for purposes of export by the

Department of State or for purposes of permanent import by ATF. Section

129.1 of the ITAR states this requirement. As such, all defense articles

described in the USMIL or the USML are subject to the brokering controls

administered by the U.S. Department of State in part 129 of the ITAR. The

transfer of jurisdiction from the ITAR’s USML to the EAR’s CCL for

purposes of export controls does not affect the list of defense articles

controlled on the USMIL under the AECA for purposes of permanent import

or brokering controls for any brokering activity, including facilitation in

their manufacture, export, permanent import, transfer, reexport, or retransfer.

This rule adds two new paragraphs, (b)(2)(vii) and (viii), to § 129.2 to

update the enumerated list of actions that are not brokering. This change is a

conforming change and is needed to address the transfer from the USML to

the CCL of USMIL defense articles that remain subject to the brokering



                                       4

                                  WASHSTATEB000021
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 22 of 2650



controls, and to ensure that the U.S. government does not impose a double

licensing requirement on the export, reexport, or retransfer of such items

subject to the EAR or continue to require registration with the Department

solely based on activities related to the manufacture of these items.

   The Department of State is engaged in an effort, described more fully

below, to revise the USML so that its scope is limited to those defense

articles that provide the United States with a critical military or intelligence

advantage or, in the case of weapons, have an inherently military function.

The Department has undertaken these revisions pursuant to the President’s

delegated discretionary statutory authority in section 38(a)(1) of the AECA

to control the import and export of defense articles and defense services in

furtherance of world peace and the security and foreign policy of the United

States and to designate those items which constitute the USML. The

Department determined that the articles in USML Categories I, II, and III

that are removed from the USML under this final rule do not meet this

standard, including many articles that are widely available in retail outlets in

the United States and abroad (such as many firearms previously described in

Category I, paragraph (a), including, for example, a .22 caliber rifle).




                                        5

                                  WASHSTATEB000022
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 23 of 2650



   The descriptions below describe the status of the subject categories of the

USML and CCL as of the effective date of this rule and the companion rule

published by the Department of Commerce in this Federal Register issue.

Any reference in the preamble to this final rule to transfer from the USML to

the CCL reflects the combined effects of removal of the defense article from

the controls of the ITAR by virtue of the removal of an item (i.e.,

enumerated control text) from the USML by this rule and the corresponding

adoption of the former defense article as an item subject to the EAR by

action of the companion rule. Comments regarding the overall rule are

addressed immediately below, while comments specific to a Category or

amended section of the ITAR are addressed in the relevant discussion of

revisions to Categories I, II, or III, or in the discussion under the title of

“Conforming ITAR Changes.”

Comments of General Applicability

   The Department believes that a restatement of the overall principles

behind the multi-year review of the USML and the efforts to better

harmonize the ITAR and the EAR and the larger U.S. government’s export

control system is applicable to many of the comments received and to the

reasoning behind this rule. Therefore, before addressing individual



                                         6

                                    WASHSTATEB000023
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 24 of 2650



comments, the Department reiterates that it, along with its interagency

partners, is engaged in a years-long effort to revise the USML to limit its

scope to those items that provide the United States with a critical military or

intelligence advantage or, in the case of weapons, perform an inherently

military function. Review of the USML is statutorily required by section

38(f) of the AECA, and the Department conducts this review in accordance

with, and in full recognition of, the President’s authority, conferred in

section 38(a) of the Act, to control the import and export of defense articles

and defense services in furtherance of world peace and the security and

foreign policy of the United States, and to designate those items that

constitute the USML. In connection with this effort, the Department has

published 26 final, or interim final, rules revising eighteen of the twenty-one

USML categories, removing less sensitive items from the USML. While a

wide range of interagency stakeholders review and clear the Federal

Register notices that revise the USML, the Department works particularly

closely with the Departments of Defense and Commerce to solicit their

views on the appropriate composition of the USML. As required by

Executive Order 13637, the Department obtains the concurrence of the

Secretary of Defense for designations, including changes in designations, of



                                       7

                                  WASHSTATEB000024
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 25 of 2650



items or categories of items that are defense articles and defense services

enumerated on the USML. The engagement with the Department of

Commerce is further intended to ensure that the jurisdictional posture of a

given item is clear, and that the application of ITAR or EAR controls to that

item can be discerned and understood by the public.

   The Department underscores that this rule constitutes an important part of

a nine-year program of revisions that has streamlined the USML. From the

beginning, the Department has repeatedly stated its goals for that program

(see e.g., 76 FR 68694 (Nov. 7, 2011), 76 FR 76097 (Dec. 6, 2011), 80 FR

11313 (Mar. 2, 2015), 82 FR 4226 (Jan. 13, 2017)). First, that it is seeking to

better focus its resources on protecting those articles and technologies that

provide the United States with a critical military or intelligence advantage.

As applied to this rule, for example, firearms and firearms technology that

are otherwise readily available do not provide such an advantage, whereas

an M134 Minigun or the next generation squad automatic rifle continues to

warrant USML control even if there is some limited civil availability for

either. Second, to resolve jurisdictional confusion between the ITAR and

EAR among the regulated community through revision to “bright line”

positive lists. Third, to provide clarity to the regulated community thereby



                                       8

                                  WASHSTATEB000025
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 26 of 2650



making it easier for exporters to comply with the regulations and enable

them to compete more successfully in the global marketplace. Finally, to

develop a regulatory system that supports enhanced interoperability between

the United States and its allies and partners and thereby better supports our

ability to address shared security challenges.

   With respect to revisions of Categories I-III, the review was focused on

identifying the defense articles that are now controlled on the USML that are

either (i) inherently military and otherwise warrant control on the USML or

(ii) if of a type common to non-military firearms applications, possess

parameters or characteristics that provide a critical military or intelligence

advantage to the United States. If a defense article satisfies one or both of

those criteria, it remained on the USML. For example, while the U.S.

military supplies some of its service members with sidearms for military use,

a sidearm also has many uses outside of the military, such that its function is

not inherently military and therefore it does not warrant control on the

USML. Alternatively, squad automatic weapons do not generally have such

non-military uses and remain controlled on the USML in this final rule. Any

single non-military use, however, does not negate such a weapon’s

inherently military function. In summary, the Department analyzes the



                                       9

                                  WASHSTATEB000026
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 27 of 2650



patterns, both current and anticipated, of use and availability of the defense

articles and the utility they provide to the U.S. military or intelligence

community to inform the ultimate determination as to whether control is

merited on the USML.

   The Department recognizes the sensitivities and foreign policy

implications associated with the sale and export of small arms, light

weapons, and associated equipment and ammunition as expressed in the

President’s National Security Policy Memorandum Regarding U.S.

Conventional Arms Transfer Policy of April 19, 2018 (Conventional Arms

Transfer Policy). Those sensitivities and foreign policy implications will

continue to be addressed through the licensing and enforcement

requirements of the Department of Commerce. All export license

applications for the items transitioning to Commerce jurisdiction are subject

to review by the interagency, specifically the Departments of State, Defense,

and Energy, as appropriate. The Department will continue to advance its

foreign policy mission by reviewing all license applications submitted to the

Department of Commerce for the export of firearms and related technology.

   Multiple commenters took issue with the proposed transfer from the

USML to the CCL of weapons that the Department determined, in



                                       10

                                  WASHSTATEB000027
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 28 of 2650



conjunction with its interagency partners, are not inherently for military end-

use, citing the fact that military and law enforcement personnel regularly use

them. As previously noted, the fact that a military uses a specific piece of

hardware is not a dispositive factor when determining whether it has an

inherently military function. Given that the majority of the items referenced

in these comments that will transfer to the CCL through this rule are widely

available in retail outlets in the United States and abroad, and widely utilized

by the general public in the United States, it is reasonable for the

Department to determine that they do not serve an inherently military

function, absent specific characteristics that provide military users with

significantly enhanced utility, such as automatic weapons, sound

suppressors, and high capacity magazines.

   Several commenters disputed that the U.S. market should be the basis for

assessing the commercial availability of firearms, as this is not the market to

which the proposed rule would be directed. The Department recognizes that

there are variations in commercial availability of firearms not only between

nations, but also within the domestic market itself; however, this variation in

availability does not overcome the Department’s assessment that the subject

firearms do not provide a critical military or intelligence advantage such that



                                       11

                                  WASHSTATEB000028
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 29 of 2650



they warrant control under the ITAR. In addition, all exports of firearms are

subject to the laws of the importing country, and the U.S. government does

not issue licenses for exporters to ship firearms to countries where the end-

use is illegal.

   Several commenters predicted that the rule will make it easier for foreign

manufacturers to obtain U.S.-origin components and proprietary technology,

thereby causing U.S. firearms manufacturers to lose global market share.

The Department refers the commenters to the above-stated objectives of this

review effort, which include making it easier for exporters to comply with

export control regulations and enabling them to compete more successfully

in the global marketplace. The Department further notes that this rule is

expected to provide certain key advantages that will substantially benefit

domestic manufacturers by: 1) amending the regulatory burden on the U.S.

commercial firearms and ammunition industry; 2) clarifying the regulatory

requirements for independent gunsmiths; and 3) enabling foreign

manufacturers to source from small- and medium-sized U.S. companies

more easily.

   Several commenters predicted that this rule will diminish the United

States’ ability to set global normative standards for arms transfers and non-



                                      12

                                 WASHSTATEB000029
  Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 30 of 2650



proliferation. The Department strongly disagrees and remains fully

committed to the goals outlined in the AECA. In particular, the Department

takes seriously its responsibility to implement the AECA’s declaration that:

“It shall be the policy of the United States to exert leadership in the world

community to bring about arrangements for reducing the international trade

in implements of war and to lessen the danger of outbreak of regional

conflict and the burdens of armaments” (22 U.S.C. 2751). The Department

will continue to meet this responsibility, in part, by reviewing export license

applications for items subject to the EAR that were formerly controlled by

the ITAR, including those on the Wassenaar Arrangement on Export

Controls for Conventional Arms and Dual-Use Goods and Technologies

(Wassenaar Arrangement) control lists. The Department will continue to

take into account the considerations of Section 3 of the Conventional Arms

Transfer Policy, such as the national security and foreign policy interests of

the United States, when making arms transfer decisions, both for firearms

that remain subject to the ITAR and firearms that are subject to the EAR.

    Other commenters suggested that this rule contravenes international

commitments the United States has made through mechanisms such as the

Wassenaar Arrangement. The transfer of the concerned items to the CCL



                                       13

                                  WASHSTATEB000030
  Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 31 of 2650



does not contravene U.S. international commitments, as the U.S.

government will continue to apply a high level of control to these items and

require U.S. government authorization for all exports of firearms and major

components.

   Multiple commenters raised concerns about the role and function of the

Department of Commerce regarding the items that are transferred from the

USML to the CCL. Some commenters expressed concerns that the

Department of Commerce has neither the appropriate resources nor the

appropriate expertise or mission to process associated applications for

export. Other commenters asserted that because the Department of

Commerce, unlike the Department of State, does not charge registration or

licensing fees, the transfer to the CCL constitutes an unnecessary burden on

taxpayers. As stated previously, the Department is engaged in an effort to

revise the USML so that its scope is limited to those defense articles that

warrant the U.S. government’s highest level of export control because those

defense articles offer a critical military or intelligence advantage or, in the

case of weapons, have an inherently military function. The revisions

implemented by the Department are necessary in order to focus our

resources on such defense articles. This effort in general, and this rule in



                                       14

                                  WASHSTATEB000031
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 32 of 2650



particular, were developed in close consultation with other departments and

agencies, including the Department of Commerce. While the Department of

Commerce is best suited to address the specific details of the implementation

of its regulations and its allocation of appropriated resources, the

Department is confident that the framework for control of firearms, and parts

and components thereof, across the EAR and the ITAR is sufficient to

address the concerns of the U.S government and does not diminish or

damage the national security or foreign policy interests of the United States.

The Department does not share the concerns expressed about the

Department of Commerce’s expertise or mission, and the Department further

notes that the Department of Commerce has been licensing shotguns and

shotgun ammunition, as well as various firearms-related articles such as

sighting devices and a range of other similar articles and technologies, for

decades. Additionally, the Department of Commerce has investigated and

disrupted numerous diversion rings related to EAR-controlled items and will

apply its years of export control enforcement expertise to the items this rule

transfers to its jurisdiction.

   Multiple commenters expressed a general concern that the transfer to the

CCL increases the risk of overseas trafficking, proliferation, or diversion.



                                       15

                                  WASHSTATEB000032
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 33 of 2650



Multiple commenters also raised concerns about the Department of

Commerce’s end-use monitoring (EUM) capabilities and the impact this rule

has on the Department of State’s EUM programs. This rule does not

deregulate the export of firearms. All firearms and major components being

transferred to the CCL will continue to require export authorization from the

Department of Commerce. Further, the Department of Commerce has both a

robust EUM program and a law enforcement division sufficiently capable of

monitoring foreign recipients’ compliance with their obligations regarding

the transfer, use, and protection of items on the CCL. Additionally, the

Federal Bureau of Investigation and the Department of Homeland Security

will continue to investigate and enforce criminal violations of the export

control laws as appropriate. This rule also will not impact the Department’s

ability to execute the Blue Lantern EUM program required by section 40A

of the AECA, 22 U.S.C. 2785. Finally, this rule will not affect existing

federal or state public safety laws that address domestic criminal conduct.

   Several commenters expressed concern that the Department of

Commerce will not have access to the same databases and background

information that the Department of State uses to evaluate license

applications. Similarly, some commenters expressed concern that as a result



                                      16

                                 WASHSTATEB000033
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 34 of 2650



of this rule some exporters will no longer be subject to U.S. government

registration requirements, thereby depriving regulators of an important

source of information and decreasing transparency and reporting regarding

firearms exports. The Department considered these concerns and determined

that the interagency license review process maintains appropriate oversight

of the articles at issue. The Department of Commerce’s export licensing

requirements and process are calibrated both to the sensitivity of the article

and the proposed destination. Additionally, all requests for export licenses

for firearms remain subject to interagency review, including by the

Department of State.

   Several commenters suggested that the Department create a registration

exemption or reduce registration fees for small volume non-exporting

firearms manufacturers. Multiple commenters similarly suggested modifying

ITAR § 122.1 to include a minimum size requirement for registration.

Modification of the requirements of part 122 is outside the scope of this

rulemaking; however, the Department highlights that the Department of

Commerce does not have a registration requirement for manufacturers and

exporters of the items under its jurisdiction. Therefore, gunsmiths that do not

manufacture, export, or broker articles that remain subject to the ITAR after



                                      17

                                  WASHSTATEB000034
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 35 of 2650



this rule’s effective date will no longer need to determine if they are required

to register under the ITAR. They may, however, still be required to comply

with ATF licensing requirements. Any additional changes to the ITAR

related to the registration requirement would be addressed in a separate

rulemaking.

   On the issue of registration, one commenter noted that as a result of this

rule some U.S. manufacturers may no longer have to register with the

Department of State and be subject to the requirements in ITAR § 122.4(b)

for advance notification of intended sales or transfers to foreign persons of

ownership or control of the registrant. The commenter asserted that without

the advance notification requirement foreign entities could potentially

influence the sales and marketing activities of U.S. manufacturers in a

manner that would be detrimental to U.S. national security. The Department

notes in response that its regulatory authorities are limited to export-related

activities for defense articles and services, and highlights that other federal

regulatory regimes, such as the Committee on Foreign Investment in the

United States, have the ability to address potential foreign ownership or

control issues that may impact national security.




                                       18

                                  WASHSTATEB000035
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 36 of 2650



   Multiple commenters expressed concerns that this rule would reduce

congressional oversight of arms transfers since the Department of

Commerce does not have to notify Congress of firearms sales in excess of $1

million as the Department of State does. The Department acknowledges

those concerns and notes that those firearms that the U.S. government

deemed through the interagency review process to warrant continued control

under the ITAR as defense articles will remain subject to congressional

notification requirements in conformity with section 36 of the AECA and

Executive Order 13637.

   A number of commenters suggested the proposed rule, if made final, may

have a negative impact on human rights in foreign countries. As stated

previously, the Department of Commerce will continue its longstanding end-

use monitoring efforts, including vetting of potential end-users, to help

prevent human rights abuses. Similarly, as part of the aforementioned

continuing interagency review of export licenses for firearms, the

Departments of Defense and State will review export license applications on

a case-by-case basis for national security and foreign policy reasons,

including the prevention of human rights abuses.




                                      19

                                  WASHSTATEB000036
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 37 of 2650



   One commenter expressed concern that foreign law enforcement

personnel in particular are at risk of having the transferred CCL items used

against them. These concerns are mitigated by the fact that, as stated

previously: 1) these articles remain subject to the Department of

Commerce’s EUM programs that vet potential end-users of concern, and 2)

license applications for CCL items will be approved only if their end-use is

permitted under the laws of the importing country.

   Multiple commenters expressed concerns that, as a result of the revision

of the USML to remove items from Category I, the rule will also remove

from the USML the technical data directly related to these items, thereby

lifting a purported block on the domestic dissemination of computer-aided

design (CAD) files for the three-dimensional (3-D) printing or CAD-enabled

production of firearms. Commenters suggested that use of these files in the

United States could lead to a potential increase in the number of unserialized

firearms in circulation, or the manufacture or distribution of a non-metal

firearm otherwise prohibited under federal law. Some commenters also

expressed concerns that foreign dissemination of such files could provide

adversaries with a military or intelligence advantage.




                                      20

                                 WASHSTATEB000037
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 38 of 2650



   The Department considered the concerns of the commenting parties.

While the Department concluded that these concerns do not warrant

modification to the controls on the USML, the Department of Commerce, as

described below, determined that certain modifications to its companion rule

are warranted to address similar concerns expressed by commenters to its

proposed rule.

   As an initial matter, the Department reiterates that the scope of this

rulemaking is limited to the Department’s delegated authority under the

AECA. Neither the AECA nor ITAR expressly provide the Department with

authority to regulate the distribution of technical data in the United States to

U.S. persons. This applies to all technical data subject to the ITAR,

regardless of whether it is for the manufacture of ITAR-controlled firearms

or any other defense article. Furthermore, the Department notes that the

AECA does not provide the Department with the authority to 1) prohibit the

domestic manufacture or possession of firearms, whether produced from

CAD files with a 3-D printer or otherwise, or 2) regulate the domestic

distribution among U.S. persons of any defense article, including firearms.

Domestic activities that do not involve release to foreign persons are

generally left to other federal agencies—and the states—to regulate. The



                                       21

                                  WASHSTATEB000038
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 39 of 2650



manufacture, import, sale, shipment, delivery, transfer, receipt, or possession

of firearms that are undetectable as provided in federal law is a federal

crime, punishable by fine and/or up to five years in prison. 18 U.S.C. §

924(f). Among other statutes, the Undetectable Firearms Act of 1988

prohibits the manufacture, possession, sale, import, shipment, delivery,

receipt, or transfer of undetectable firearms. See 18 U.S.C. 922(p).

   When determining whether nonautomatic and semi-automatic firearms to

.50 caliber (12.7mm) inclusive should be removed from the USML, and the

technical data directly related thereto, the Department evaluated whether the

hardware and its directly related technical data would confer a critical

military or intelligence advantage or whether they are inherently military

based on their function. The Department made a determination that neither

the hardware nor its directly related technical data met these criteria. In

response to the specific comments related to the potential uses for CAD files

that can be used to 3-D print firearms, the Department confirms that it did

consider the potential uses for these CAD files in its review. The Department

determined, in consultation with the Department of Defense and other

interagency partners, that these CAD files do not confer a critical military or

intelligence advantage and are not inherently military based on their



                                       22

                                  WASHSTATEB000039
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 40 of 2650



function. This determination took into account the effect that a transfer to the

CCL would have on the national security and foreign policy interests of the

United States, consistent with the AECA and ITAR, to include the degree to

which it would limit the ability of a foreign person to obtain CAD files,

publish them on the internet, and subsequently manufacture CCL-controlled

firearms, including those that are unserialized or manufactured from a non-

metallic material.

   Although the Department determined that such hardware and its directly

related technical data do not confer a critical military or intelligence

advantage or perform an inherently military function for purposes of

maintaining inclusion on the USML, the Department agrees with the

Department of Commerce that maintaining controls over such exports under

the EAR remains in the national security and foreign policy interests of the

United States. The Department of Commerce has recognized in its

companion rule that concerns raised over the possibility of widespread and

unchecked availability of 3-D printing technology and software, the lack of

government visibility into production and use, and the potential damage to

U.S. counter-proliferation efforts warrant making certain technology and

software capable of producing firearms subject to the EAR when posted on



                                       23

                                   WASHSTATEB000040
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 41 of 2650



the internet, as described in the Department of Commerce’s companion rule.

The Department agrees that EAR controls on technology and software for

firearms previously controlled in USML Category I(a) - and for all other

items this rule removes from the USML - sufficiently address the U.S.

national security and foreign policy interests relevant to export controls. In

sum, while Commerce controls over such items and technology and software

are appropriate, continued inclusion of them on the USML is not.

    This rule is consistent with broader USML to CCL review efforts.

During the multi-year process of reviewing and revising the USML, the

Department has exercised its discretion, authorized by delegation in section

38(a)(1) of the AECA, to determine which national security and foreign

policy interests warrant consideration within the context of export controls.

Under its current standard, the Department assesses the national security and

foreign policy interests against factors, such as those discussed above and in

other Federal Register notices, in assessing whether items merit inclusion on

the USML; this analysis has resulted in a number of items previously

included in other USML categories being transferred to the EAR (see, e.g.,

78 FR 22740 (Apr. 16, 2013), 81 FR 70340 (Oct. 12, 2016)). Through this

rule, the Department is now applying this standard to Categories I, II, and III



                                      24

                                  WASHSTATEB000041
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 42 of 2650



of the USML. As previously noted, the AECA requires periodic review of

the USML, and the Department will continue to evaluate technological

advancements, including those related to 3-D printing, to inform future

revisions to the USML.

   One commenter predicted that the rule’s effect of removing licensing

requirements for temporary imports of the items removed from the USML

would create another channel for criminal elements to obtain weapons in the

United States. The Department did not receive any further information to

support the assertion that the hypothetical diversion of temporary imports of

firearms from foreign countries would appreciably bolster criminal access to

such items. The Department additionally notes that other departments and

agencies possess enforcement capabilities relevant to criminal acquisition of

firearms within the United States.

   One commenter recommended coordinating proposed changes with ATF

so that the corresponding changes are made to the U.S. Munitions Import

List (USMIL) at the same time, which would prevent businesses from

having to consult both the USML and USMIL when deciding whether a

transaction involves brokering. The USML and the USMIL are separate lists

of AECA defense articles with both shared as well as different AECA



                                     25

                                 WASHSTATEB000042
  Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 43 of 2650



objectives, and as such warrant the retention as separate lists for AECA

defense article and control purposes.

Effective Date

   The Department has determined that the appropriate effective date for

this final rule is [INSERT DATE 45 DAYS FROM THE DATE OF

PUBLICATION IN THE FEDERAL REGISTER]. The Department

notes that the Department has previously articulated a policy of providing a

180-day transition period between the publication of the final rule for each

revised USML category and the effective date of the transition to the CCL

for items that will undergo a change in export jurisdiction. See 78 Fed. Reg.

22,740, 22,747 (Apr. 16, 2013). In addition, some commenters suggested

that the final rule should have a delayed effective date or a split effective

date for companies of a particular size. However, in consultation with

interagency partners, the Department has determined that, based on the

nature of the items at issue, a 180-day transition period or a delayed or a

split effective date for certain companies is not necessary.

Revision of Category I

   This final rule renames Category I as “USML Category I—Firearms and

Related Articles” (formerly “Category I—Firearms, Close Assault Weapons



                                        26

                                  WASHSTATEB000043
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 44 of 2650



and Combat Shotguns”) and amends the category to control only defense

articles that are inherently military or that are not otherwise widely available

for commercial sale. In particular, the amended category does not include

non-automatic and semi-automatic firearms to .50 caliber (12.7mm)

inclusive, formerly controlled under paragraph (a), and all of the parts,

components, accessories, and attachments for those articles. Such items are

subject to the new controls in Export Control Classification Numbers

0A501, 0A502, 0A503, 0A504, 0A505, 0B501, 0B505, 0D501, 0D505,

0E501, 0E502, 0E504, and 0E505, which also includes the items moved

from Category II described below. Such controls in Category 0 of the CCL

are being published in the companion rule by the Department of Commerce.

   Paragraph (a) of amended USML Category I covers firearms that fire

caseless ammunition. Paragraph (b) continues to cover fully automatic

firearms, which are firearms that shoot more than one bullet by a single

function of the trigger, to .50 caliber (12.7mm) inclusive. Paragraph (c)

covers firearms specially designed to integrate fire control, automatic

tracking, or automatic firing systems, and all weapons previously described

in paragraph (c) that remain on the USML are now covered by paragraphs

(a), (b) or (c) of this category or by Category II. Specially designed parts and



                                      27

                                  WASHSTATEB000044
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 45 of 2650



components for the defense articles that remain in paragraph (c) are moved

to Category I paragraph (h) of this final rule. This change from the proposed

rule is necessary to allow for the designation of the end-item defense articles

in paragraph (c) as Significant Military Equipment (SME) whereas the

specially designed parts and components therefor are not. Paragraph (d)

covers fully automatic shotguns. Paragraph (e) continues to cover silencers,

mufflers, and sound suppressors. However, for the same reason as paragraph

(c) above, specially designed parts and components for those defense articles

in paragraph (e) are moved to paragraph (h) so as not to be designated SME.

Flash suppressors are removed from paragraph (e) and are transferred to the

CCL. The text of paragraph (f) is removed and the subsection is reserved,

thereby removing as a controlled item “[r]iflescopes manufactured to

military specifications.” However, any firearms sighting device (including

riflescopes) that fits within the controls in USML Category XII (see e.g.,

XII(c)(2) regarding night vison or infrared capabilities) remains subject to

the ITAR under that category. Other riflescopes are transferred to the CCL.

Paragraph (g) continues to cover barrels, receivers (frames), bolts, bolt

carriers, slides, or sears, specially designed for the firearms that remain in

Category I. Paragraph (h) covers high capacity (greater than 50 rounds)



                                       28

                                  WASHSTATEB000045
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 46 of 2650



magazines, and parts and components to convert a semi-automatic firearm

into a fully automatic firearm, and accessories or attachments specially

designed to automatically stabilize aim (other than gun rests) or for

automatic targeting. In a change from the proposed rule, this final rule

paragraph (h) includes a new paragraph (h)(3) to control parts and

components specially designed for defense articles in (c) and (e) as

described above. This addition necessitated the renumbering of proposed

paragraph (h)(3) to (h)(4) in this final rule. Paragraph (i) covers the technical

data and defense services directly related to all of the defense articles in the

category as well as classified technical data directly related to items

controlled in ECCNs 0A501, 0B501, 0D501, and 0E501 and defense

services using the classified technical data. This is a change from the

proposed rule, in which defense articles in paragraph (c) were inadvertently

omitted from the technical data paragraph.

   This rule adds a new (x) paragraph to USML Category I, allowing ITAR

licensing for all commodities, software, and technology subject to the EAR,

provided those commodities, software, and technology are to be used in or

with defense articles controlled in USML Category I and are described in

the purchase documentation submitted with the license application.



                                       29

                                  WASHSTATEB000046
  Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 47 of 2650



   The text of the note to Category I is removed and replaced with a note

containing a slightly revised interpretation of the term “firearm,” (formerly

included at (j)(1)) and to add interpretations of the terms “fully automatic”

and “caseless ammunition.”

   Several commenters requested clarification regarding the proposed Note

1 to USML Category I. The Department determined that the control text of

the category sufficiently describes the defense articles to be controlled, and,

as a result, the final rule removes the proposed Note 1 to Category I in order

to avoid possible confusion.

   One commenter recommended changes to the text of paragraph (b) in an

effort to avoid potential overlap with other paragraphs in the category. The

Department believes these changes are unnecessary because the control text

adequately differentiates the controlled defense articles to allow for self-

determination. If an exporter or manufacturer requires a definitive

determination of category, they may submit a commodity jurisdiction

request to DDTC.

   Several commenters expressed concern about the designation of certain

parts and components in USML Category I as SME. The Department

recognizes these concerns, and, in response, the final rule revises the



                                       30

                                  WASHSTATEB000047
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 48 of 2650



proposed rule by moving the specially designed parts and components for

paragraphs (c) and (e) to (h) where they are not designated as SME.

   Multiple commenters suggested that the rule should remove firearm

sound suppressors (silencers) from paragraph (e) and transfer them to the

CCL. The Department recognizes that sound suppressors (silencers) are sold

commercially in some jurisdictions, often for use at ranges or for hunting in

certain environments, although their availability in retail markets varies

significantly within the United States as well as foreign countries. However,

sound suppressors (silencers) provide the capability to muffle the sound of

weapons fire, which can degrade the ability of an adversary to localize the

source of the incoming rounds and return fire or raise an alarm. The

Department has determined, in coordination with the interagency, that

silencers continue to warrant control on the USML.

   One commenter requested clarification regarding paragraph (g) and the

barrels, receivers (frames), bolts, bolt carriers, slides, or sears that are

common to semi-automatic and automatic firearms on the civilian market.

The commenter noted that the lack of clarity arises from the difference

between the control text in USML Category I(g) and Note 1 to Category I in

the proposed rule. The commenter also requested clarification about which



                                        31

                                   WASHSTATEB000048
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 49 of 2650



specially designed articles are controlled under this paragraph. The

commenter’s concerns can be resolved by applying the definition of

“specially designed” in ITAR § 120.41(b)(3), as any article that is common

to a non-automatic or semiautomatic firearm that is on the CCL (i.e., not on

the USML) is not specially designed and thus is not subject to the ITAR (but

is subject to the EAR).

   One commenter suggested amending the Canadian exemptions located in

ITAR § 126.5 to allow exports of receivers and breech mechanisms under

paragraph (g). The Department is not revising Supplement No. 1 to ITAR §

126 or the provisions of the Canadian exemptions through this rulemaking.

However, the Department is currently undertaking a review of Supplement

No. 1 to ITAR Part 126 and any changes will be the subject of a separate

rulemaking.

   Multiple commenters suggested that paragraph (h)(1) under this rule

should exclude high-capacity magazines, i.e., drums or magazines for

firearms with a capacity of greater than 50 rounds. The Department

recognizes that civilians can purchase magazines and drums with a capacity

of greater than 50 rounds; however, these high-capacity magazines provide

an inherently military function and warrant continued control on the USML



                                     32

                                 WASHSTATEB000049
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 50 of 2650



due to their utility in enabling effective use of automatic weapons and

combat tactics.

   One commenter requested clarification regarding paragraph (h)(3) in

order to differentiate the terms “automatic targeting” and “automatic

tracking” or “automatic firing.” However, the comment did not identify any

specific confusion. The Department believes that the control text

appropriately describes the capabilities that warrant control, so the final rule

does not make any changes to this provision.

   One commenter noted that the technical data and defense service control

in paragraph (i) did not apply to USML Category I(c) and suggested that the

Department include paragraph (c) in the list of paragraphs to which the

technical data and defense service controls applies. This was an oversight

and final rule paragraph (i) is revised to exclude the paragraph identifiers in

the proposed rule. Excluding the paragraph identifiers clarifies that technical

data and defense services for all USML Category I articles are controlled.

Revision of Category II

   This final rule revises USML Category II, covering guns and armament,

establishing a bright line between the USML and the CCL for the control of

these articles.



                                       33

                                  WASHSTATEB000050
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 51 of 2650



   Most significantly, amended paragraph (j), controlling parts and

components, is revised to enumerate the items controlled therein. In a

change from the proposed rule explained below, proposed paragraph (j)(10)

is revised to clarify that the control applies only to recoil systems specially

designed to mitigate the shock associated with the firing process of guns

integrated into air platforms. When reviewing proposed paragraph (j) for this

final rule, the Department noted that proposed paragraphs (10) and (13)

described related defense articles, as did proposed paragraphs (j)(9) and

(j)(11). In order to keep related articles in consecutive paragraphs within the

category, the Department reorganized the paragraphs such that the control

text of paragraph (10) of the proposed rule is found at paragraph (14) of the

final rule and the control text of paragraphs (9) and (11) of the proposed rule

are found at paragraphs (10) and (9) of the final rule, respectively. In

addition, a new paragraph (12) is added to (j) to clarify that systems and

equipment for the defense articles in the category for programming

ammunition are controlled on the USML. Where necessary, paragraphs are

renumbered to accommodate movement of proposed paragraphs (j)(10) and

(9) and the addition of new paragraph (12). The Note to proposed paragraph




                                       34

                                  WASHSTATEB000051
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 52 of 2650



(j)(9) is also revised from the proposed rule to include reference to mounts

for surface vessels and special naval equipment controlled in Category VI.

   Amended paragraph (a) enumerates the items controlled in that

paragraph. The item formerly covered in paragraph (c) (i.e., apparatus and

devices for launching or delivering ordnance) is removed, and defense

articles still warranting control on the ITAR are described in new paragraph

(a)(4). A new paragraph (a)(5) is added for developmental guns and

armaments funded by the Department of Defense and the specially designed

parts and components of those items. The item formerly controlled in

paragraph (f), (i.e., engines specifically designed or modified for the self-

propelled guns and howitzers controlled in paragraph (a)), is removed from

the USML and placed on the CCL in ECCN 0A606 pursuant to the

companion rule. Tooling and equipment specifically designed or modified

for the production of items controlled in USML Category II, formerly in

paragraph (g), is also removed from the USML and transferred to the CCL

in ECCN 0B602 through the Commerce rule. Test and evaluation equipment

and test models, formerly in paragraph (h), is removed from the USML and

transferred to the CCL in ECCN 0B602 through the Commerce rule. Certain

autoloading systems formerly controlled in paragraph (i) are moved to



                                       35

                                  WASHSTATEB000052
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 53 of 2650



paragraphs (j)(9) and components therefor to (j)(10) (paragraph (j)(11) of the

proposed rule). In a change from the proposed rule explained below, final

paragraph (j)(11) now contains a specific reference to “ammunition feeder

systems.”

   This rule adds a new (x) paragraph to USML Category II, allowing ITAR

licensing for all commodities, software, and technology subject to the EAR,

provided those commodities, software, and technology are to be used in or

with defense articles controlled in USML Category II and are described in

the purchase documentation submitted with the application.

   One commenter recommended defining the term “gun” as it is used in

both the category title and in paragraph (a)(1). The control text in the

proposed rule appropriately described the capabilities that warrant control,

and so the final rule does not make any changes in this regard.

   One commenter pointed out that U.S law classifies firearms as antique if

they were made on or before 1898 and took issue with the usage of the year

1890 in Note 1 to paragraph (a). The Gun Control Act of 1968 does define

antique firearms for domestic purposes, in part, as any firearm manufactured

in or before 1898. See 18 U.S.C. § 921(a)(16)(A). However, as this rule is

regarding the export of firearms, it uses the year 1890 in order for the United



                                      36

                                  WASHSTATEB000053
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 54 of 2650



States to remain consistent with its international export control commitments

under the Wassenaar Arrangement, which uses 1890 as the cutoff year to

identify many firearms and armaments that are not on the control list.

   One commenter requested clarification regarding what is considered to

be part of the firing mechanisms listed in paragraph (j)(4) and inquired

whether the rule controls electronic firing mechanisms. The language in the

rule appropriately describes the capabilities that warrant control and

confirms that the control does include electronic firing mechanisms.

   One commenter requested a note be added to proposed paragraph (j)(9)

(final paragraph (j)(10)) to clarify what constitutes an independently

powered ammunition handling system and platform interface components.

The control text appropriately describes the capabilities of concern that

warrant control and confirms that an independently-powered ammunition

handling system need not be external to the gun or platform for the control

to apply.

   One commenter expressed concern that proposed paragraphs (j)(9) and

(j)(11) (final paragraphs (j)(10) and (j)(9), respectively) may capture the

same parts and components and recommended deleting proposed paragraph

(j)(11) if the paragraphs are redundant. These paragraphs are distinct, as



                                      37

                                  WASHSTATEB000054
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 55 of 2650



proposed (j)(9) identifies certain components for the end-item ammunition

handling system that are controlled and proposed (j)(11) controls the end-

item independent ammunition handling system itself. Because these

paragraphs are not redundant, the final rule retains both of them. The

Department revised proposed paragraph (j)(11) (final paragraph (j)(9)) to

clarify its scope in response to this comment.

   Proposed paragraph (j)(10) (final paragraph (j)(14)) is revised in this final

rule with language limiting recoil systems to those specially designed to

mitigate the shock associated with the firing process of guns integrated into

air platforms. This revision was made in response to a commenter who

highlighted that the language in the proposed rule would have controlled

recoil systems solely due to end-use platform and not due to the performance

capability.

   One commenter suggested that the Department reconcile proposed

paragraphs (j)(10) and (j)(13) (final paragraphs (j)(14) and (j)(13),

respectively) to prevent an overlap in the control text. Proposed (j)(10) and

(j)(13) are adequately differentiated to allow for self-determination. If an

exporter or manufacturer requires a definitive determination of category,

they may submit a commodity jurisdiction request to DDTC.



                                      38

                                  WASHSTATEB000055
  Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 56 of 2650



   One commenter submitted a question about whether specific ammunition

containers that are independent of a cannon system would be controlled

under the proposed paragraph (j)(12) (final paragraph (j)(11)). Although

absent a commodity jurisdiction request the Department cannot make a

definitive determination, it is unlikely that the ammunition container is

controlled because proposed paragraph (j)(12) requires that the ammunition

container be specially designed for the gun or armament, not for the

ammunition. The control text appropriately describes the capabilities that

warrant control, and so the final rule does not make any changes to this

provision.

   One commenter also recommended adding clarifying language to

proposed paragraph (j)(12) (final paragraph (j)(11)) regarding whether

“conveyor elements” are intended to relate to large caliber ammunition or

medium caliber ammunition. As the control is not limited, it applies to all

such systems. To clarify the scope of the control, the Department adds

“ammunition feeder systems” to the text of final paragraph (j)(11).

Revision of Category III

   This final rule renames Category III as “USML Category III—

Ammunition and Ordnance” (formerly “Category III—



                                      39

                                 WASHSTATEB000056
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 57 of 2650



Ammunition/Ordnance”) and revises its content to establish a bright line

between the USML and the CCL for the control of these articles and to be

consistent with the changes to Category I.

   Most significantly, paragraphs (a) and (d) are revised to remove broad

catch-alls and enumerate the articles controlled therein. For example,

paragraph (a), which controls ammunition for articles in USML Categories I

and II, is amended to specifically list the ammunition that it controls. In a

change from the proposed rule, paragraph (a)(7) regarding ammunition for

automatic and superposed (or stacked) guns and firearms is revised to clarify

the control text. A new paragraph (a)(10) is added for developmental

ammunition funded by the Department of Defense and the parts and

components specially designed for such developmental ammunition. In a

change from the proposed rule, the SME designator is moved from

paragraph (a) in its entirety to only those paragraphs of III(a) warranting

control as SME and the SME designation is removed from paragraph

(a)(10), to be consistent with the controls on developmental defense articles

funded by the Department of Defense in other categories of the USML.

Ammunition formerly controlled in paragraph (a) that is not now specifically

enumerated in paragraph (a) or captured by paragraph (a)(10) is transferred



                                       40

                                  WASHSTATEB000057
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 58 of 2650



to the CCL pursuant to the companion rule. Likewise, revised paragraph (d),

which controls parts and components, enumerates the items it controls; those

parts and components previously captured via the catch-all and not now

enumerated are transferred to the CCL.

   Additionally, paragraph (c) is removed and placed into reserve. The

production equipment and tooling formerly controlled in that paragraph is

now controlled by the CCL pursuant to the companion rule.

   In a change from the proposed rule, the references to steel tipped

ammunition, and hardened core or solid projectiles made of tungsten, steel,

or beryllium copper alloys are moved from (d)(1) to paragraph (d)(6) for

additional clarity.

   This rule adds a new (x) paragraph to USML Category III, allowing

ITAR licensing for all commodities, software, and technology subject to the

EAR, provided those commodities, software, and technology are to be used

in or with defense articles controlled in USML Category III and are

described in the purchase documentation submitted with the application.

   In addition, in this final rule, DDTC revised the format of the notes to

Category III from the proposed rule in order to make them consistent with

concluding notes to other categories (see, e.g., notes to Category VII). In



                                      41

                                 WASHSTATEB000058
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 59 of 2650



place of three notes within one heading of “Notes to Category III” as in the

proposed rule, this final rule identifies each clearly as Note 1, Note 2, and

Note 3.

   One commenter highlighted that the placement of the asterisk beside

paragraph (a) in the proposed rule created inconsistencies with other USML

category provisions concerning developmental defense articles funded by

the Department of Defense (DoD). The Department agrees, and the final rule

revises the category in order to clarify that DoD-funded developmental

ammunition is not SME. In particular, the final rule adds a specific SME

identifier to each relevant subcategory and removes one from paragraph

(a)(10).

   One commenter suggested removing paragraph (a)(2) on the grounds that

the underlying commodity does not fundamentally change when it is

incorporated into an ammunition link. The control appropriately identifies

the object that warrants control (linked or belted ammunition) which are

used primarily for automatic weapons. Consequently, the final rule makes no

changes to the text of paragraph (a)(2).

   One commenter suggested revising proposed paragraph (a)(4) to remove

the language “manufactured with smokeless powder” on the grounds that the



                                      42

                                  WASHSTATEB000059
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 60 of 2650



rule could be interpreted to mean caseless ammunition manufactured with

anything besides smokeless powder, which is controlled on the CCL. The

Department disagrees because the control text accurately describes the

defense article to be controlled. Caseless ammunition that is not

manufactured with smokeless powder is not controlled by the subcategory.

The Department controls ammunition in paragraph (a)(4) because smokeless

powder has higher energy than other propellants and is more readily adapted

to a sustained fire.

   One commenter suggested removing the articles under paragraphs (a)(5)

and (a)(8) and transferring them to the CCL. The Department disagrees, as

lightweight and railgun ammunition offer a significant military advantage

because lightweight ammunition significantly improves battlefield activities

and railguns are a uniquely military capability in which the United States

enjoys a critical advantage, in part due to our projectiles, and therefore

warrant control on the USML.

   One commenter recommended revising paragraph (a)(6) to address the

potential redundancy with (a)(1) and to clarify whether the ammunition

control parameters in the paragraph are based on the pyrotechnic material,

the tracer materials, or the specification that it must be able to be seen by



                                       43

                                  WASHSTATEB000060
  Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 61 of 2650



night vision optical systems. While it is possible that there may be some

overlap between these controls for specific articles, each control correctly

identifies a capability that warrants control on the USML. To clarify the

control text, the Department replaces the word “and” in paragraph (a)(6) of

the proposed rule with “or” in this final rule to identify that these are

separate articles. If an exporter or manufacturer requires a definitive

determination of category, they may submit a commodity jurisdiction

determination request to DDTC.

   One commenter highlighted that paragraph (a)(7) in the proposed rule

could be interpreted to cover all ammunition for fully automatic firearms,

which could take ammunition currently controlled by the Department of

Commerce and change it into SME if for use in a fully automatic firearm.

The Department notes this concern and has revised the control to limit the

scope of the control to ammunition that is not used with semi or non-

automatic firearms (i.e., firearms not on the USML).

   One commenter suggested changing the description of “primers” in

paragraph (d)(10) to “cap type primers” on the grounds that the provision as

written is overly broad. The Department disagrees, as the final rule




                                       44

                                  WASHSTATEB000061
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 62 of 2650



appropriately reflects the primers that warrant control on the USML. The

final rule does not make any changes to this provision.

   One commenter assessed that certain production equipment previously

controlled on the USML would not be captured by the revised USML

Category III or by the corresponding Department of Commerce rule. The

Department of Commerce’s companion rule to this final rule expands the

relevant ECCNs 0B505.a as a control for all production equipment specially

designed for USML Category III, and 0B501.e, for all production equipment

specially designed for USML Category I.

   One commenter expressed concern that paragraph (d)(1) appears to

overlap with the control text in paragraphs (a)(1) and (6) and (d)(2) and (6).

While it is possible that there may be some overlap between these controls

for specific articles, each correctly identifies a capability that warrants

control on the USML. To add additional clarity, the Department is removing

the reference to steel tipped and core or solid projectiles made from

tungsten, steel, or beryllium copper alloys, and addressing those fully in

(d)(6). If an exporter or manufacturer requires a definitive determination of

category, they may submit a commodity jurisdiction determination request

to DDTC.



                                       45

                                   WASHSTATEB000062
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 63 of 2650



   One commenter suggested deleting the word “tracer” from paragraph

(d)(2) on the grounds that that would make the provision consistent with

(d)(1). Because certain tracer shotgun shells are non-pyrotechnic and

warrant control on the USML, no change is made in this final rule.

   One commenter suggested deleting “specially designed parts and

components” from paragraph (d)(4) on the basis that the language adds

duplicative controls on parts that are also subject to the controlled parts in

paragraphs (d)(7) and (d)(11). The Department believes that the paragraphs

are not duplicative and the language appropriately describes the capabilities

that warrant control, so the final rule does not make any changes to this

provision.

   One commenter recommended adding language to paragraph (d)(6) in the

proposed rule to clarify whether the paragraph is intended to capture all

armor piercing rounds. The Department did not adopt this recommendation,

as the control text adopted in this rule provides objective criteria that more

effectively identifies the ammunition types that warrant control on the

USML.

   Multiple commenters recommend revising paragraph (d)(7). One

commenter suggested adding “specially designed for items controlled in



                                       46

                                  WASHSTATEB000063
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 64 of 2650



USML Category II” to ensure that articles common to those used with non-

USML items are not described. The Department agrees and made this

change.

   One commenter suggested modifying the wording in paragraph (d)(11) to

capture all artillery and ammunition fuses and to delete “specially designed

parts therefor” to align with bomb fusing wording in Category IV(h)(25).

The control correctly identifies a capability warranting control on the

USML; fuses and arming and safing devices for Category III articles cover a

wider range of sensitive devices that provide the United States with a critical

military advantage, separate and apart from the control in Category

IV(h)(25), for fuses specific to that category, so the Department is not

implementing any change to paragraph (d)(11).

   One commenter noted that paragraph (e) controls technical data and

defense services directly related to the defense articles controlled in

paragraphs (a), (b), and (d) and that technical data and defense services in

these areas would not be controlled on the USML as they are already in the

public domain. Information that is in the public domain (see ITAR §

120.11), is not controlled; however, defense services remain controlled, as

would any controlled technical data.



                                       47

                                  WASHSTATEB000064
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 65 of 2650



Conforming ITAR Changes

   Additionally, this final rule makes conforming changes to several

sections of the ITAR that referred to the control of articles formerly in

USML Category I(a). These sections are amended because they all refer to

firearms that are now controlled on the CCL. The firearms exemptions

formerly at § 123.17(a) through (e) are removed and the subsections

reserved as a consequence of the removal from the USML of non-automatic

and semi-automatic firearms and their transfer to the CCL. Section 123.17 is

renamed “Exemption for personal protective gear” (formerly “Exports of

firearms, ammunition, and personal protective gear”) to accurately reflect

the articles permitted for export without a license by that section. Sections

123.16(b)(2) and (6) are amended to make conforming changes to reflect the

removal of the § 123.17 firearms exemptions, as is the policy guidance on

Zimbabwe found at § 126.1(s). The text of § 123.18 is removed, as it

described exemptions for firearms that are now controlled for export by the

Department of Commerce, and the section placed into reserve. The text of

§ 123.16(b)(7) referencing the removed § 123.18 exemption is also removed

and the subsection placed in reserve. In addition, § 124.14(c)(9) is amended

to remove the example of “sporting firearms for commercial resale.”



                                      48

                                  WASHSTATEB000065
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 66 of 2650



   Section 129.1(b) of the ITAR is amended to clarify that the regulations

on brokering activities in part 129 apply to those defense articles and

defense services designated as such on the USML and those items described

on the USMIL (27 CFR 447.21). Section 129.4 of the ITAR is also amended

to clarify brokering requirements for items on the USMIL that are subject to

the brokering requirements of the AECA. The articles that are transferred to

the CCL for export control purposes, yet are on the USMIL for permanent

import control purposes, remain subject to the brokering requirements of

part 129 with respect to all brokering activities, including facilitation in their

manufacture abroad, permanent import, transfer, reexport, or retransfer. In a

change from the proposed rule, this final rule revises slightly the proposed

language of § 129.2(b)(2)(vii), renumbers it as (viii), and adds a new

paragraph (b)(2)(vii) to that section, in order to definitively exclude from the

definition of brokering activities certain domestic activities related to the

manufacture of EAR controlled items and their export. The revisions to

§ 129.4 also clarify that foreign defense articles that are on the USMIL

require brokering authorizations.

   One commenter asserted that this rule’s revisions to § 123.15 will

unnecessarily expand congressional notification requirements to parts,



                                        49

                                    WASHSTATEB000066
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 67 of 2650



components, and accessories under Categories I(e) and I(g). The commenter

recommended that § 123.15 be revised to limit the notification requirements

to “USML Category I paragraphs (a) through (d).” Contrary to the

commenter’s assertion, this rule does not extend congressional notification

requirements to parts, components, and accessories. Department practice is,

and has been, to notify Congress of the proposed exports of all Category I(e)

and (g) articles that meet the threshold value requirement of $1,000,000.

   One commenter expressed concern that the proposed rule’s removal and

placement of ITAR § 123.16(b)(7) in reserve could potentially affect the

exemption at ITAR § 123.18 regarding firearms for personal use by civilian

and active duty members of the U.S. Armed Forces. The Department notes

in response that amendatory instruction number 5 of the proposed rule

directed the removal and reserving of paragraph (b)(7) of § 123.16. In order

to eliminate any confusion regarding this action, the final rule includes

exemplary text showing the subsection as reserved.

   Several commenters suggested raising the value of the low value

shipment exemption in ITAR § 123.17(a) from $100 to $500 because

although the rule’s changes increase the eligible amount, they then reduce it

by shifting the definition of value from wholesale to selling price. The



                                      50

                                 WASHSTATEB000067
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 68 of 2650



Department appreciates this suggestion, but notes in response that

amendatory instruction 6 of the proposed and final rules directs the removal

of ITAR § 123.17(a).

   One commenter noted that the current language in ITAR § 125.4(b)(6)

refers to “…firearms not in excess of caliber .50 and ammunition for such

weapons…” and suggested a review to ensure consistency with language in

other areas of the ITAR. The Department appreciates the commenter’s

suggestion and directs the commenter’s attention to the Note to Category I

of the final rule, paragraph (1), which uses a similar description to the one in

ITAR § 125.4(b)(6) and which has been present since the 2003 CFR. The

Department believes the regulated community clearly understands caliber

demarcation and declines to make changes at this time. The Department

notes the commenter’s concern for future consideration.

   Multiple commenters expressed concerns that this rule would remove

license requirements for brokers, or potentially relinquish enforcement

authority over brokers. The Department asserts that this rule makes no

changes to the statutory requirements for the registration and licensing of

brokers, which remain the same under section 38(b)(1)(A)(ii) of the AECA

(see 28 U.S.C. § 2778) and are implemented through ITAR part 129, which



                                      51

                                  WASHSTATEB000068
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 69 of 2650



will continue to apply to all firearms listed on the USMIL in addition to

those on the USML. Regarding enforcement, the Department retains its civil

enforcement capacity for violations of the ITAR, including all articles

subject to the brokering regulations, and the Department of Commerce

retains its civil enforcement authority over items subject to its jurisdiction.

Additionally, the Department of Justice retains the ability under separate

authorities to prosecute persons criminally for violations involving firearms

on the CCL or for brokering violations under the AECA.

   One commenter expressed concern that this rule will create a double

licensing requirement because the scope of “brokering activities” requiring

registration, fee payments, and licensing under ITAR part 129 includes

many types of activities that occur before the Department of Commerce will

issue a license. The Department does not intend to impose a double licensing

requirement for individuals undertaking activities on behalf of another to

facilitate a transaction that will require licensing by the Department of

Commerce. Therefore, the Department is revising the proposed §

129.2(b)(2)(vii) and adding a new (b)(2)(viii) to clarify that activities to

facilitate the domestic manufacture or export of items subject to the EAR are




                                       52

                                   WASHSTATEB000069
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 70 of 2650



not brokering under the ITAR and do not require authorization or

registration.

   One commenter requested clarification regarding whether “brokering

activities” as defined in § 129.2(b)(2) apply to activities to facilitate the

manufacture, export, permanent import, transfer, reexport, or retransfer of

items designated on the USMIL. The Department directs the commenter to

the preambles of the proposed rule and this final rule, which state the

regulations in part 129 apply to both USML and USMIL defense articles and

defense services.

   One commenter requested clarification regarding whether the proposed

rule’s revision to § 129.2(b)(2)(vii) would apply not only to items currently

controlled in USML Categories I, II, and III, or to all items on the USMIL

that are currently subject to the EAR (i.e., to include 600 series items

previously transferred to the EAR). The commenter also recommended

specifying whether the paragraph (b)(2)(vii) exclusion would apply to

activities related to exports, reexports, or transfers of an items subject to the

EAR that does not require use of an EAR license or license exception (i.e.,

No License Required (NLR)). The commenter assessed that the language at

(b)(2)(vii) appears to provide a broad carve-out to the brokering activities



                                        53

                                   WASHSTATEB000070
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 71 of 2650



definition. The commenter also requested clarification regarding whether the

language was intended to convey that any ITAR or EAR approval for the

items in question is sufficient to meet this criteria and that the approvals do

not have to list the specific consignees or end-users for the future export,

reexport, or transfer. The Department confirms that new provisions in §

129.2(b)(2)(vii) and (viii) apply to all items subject to the EAR, not just

those that transitioned from USML Categories I, II or III, to the extent that

other items subject to the EAR are also included on the USMIL. These

provisions also clarify the use of the NLR designation and revise the scope

of the exclusion from brokering activities to include those activities that are

controlled by the Department of Commerce.

Regulatory Analysis and Notices

Administrative Procedure Act

   The Department of State is of the opinion that controlling the import and

export of defense articles and services is a military or foreign affairs

function of the United States government and that rules implementing this

function are exempt from sections 553 (rulemaking) and 554 (adjudications)

of the Administrative Procedure Act (APA). Although the Department is of

the opinion that this final rule is exempt from the rulemaking provisions of



                                       54

                                  WASHSTATEB000071
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 72 of 2650



the APA, the Department published this rule as a proposed rule (83 FR

24198) with a 45-day provision for public comment and without prejudice to

its determination that controlling the import and export of defense services is

a foreign affairs function.

Regulatory Flexibility Act

   Since the Department is of the opinion that this final rule is exempt from

the rulemaking provisions of 5 U.S.C. 553, it does not require analysis under

the Regulatory Flexibility Act.

Unfunded Mandates Reform Act of 1995

   This amendment does not involve a mandate that will result in the

expenditure by State, local, and tribal governments, in the aggregate, or by

the private sector, of $100 million or more in any year and it will not

significantly or uniquely affect small governments. Therefore, no actions

were deemed necessary under the provisions of the Unfunded Mandates

Reform Act of 1995.

Small Business Regulatory Enforcement Fairness Act of 1996

   This rulemaking has been found not to be a major rule within the

meaning of the Small Business Regulatory Enforcement Fairness Act of

1996.



                                      55

                                  WASHSTATEB000072
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 73 of 2650



Executive Orders 12372 and 13132

   This rulemaking will not have substantial direct effects on the States, on

the relationship between the national government and the States, or on the

distribution of power and responsibilities among the various levels of

government. Therefore, in accordance with Executive Order 13132, it is

determined that this rulemaking does not have sufficient federalism

implications to require consultations or warrant the preparation of a

federalism summary impact statement. The regulations implementing

Executive Order 12372 regarding intergovernmental consultation on Federal

programs and activities do not apply to this rulemaking.

Executive Orders 12866 and 13563

   Executive Orders 12866 and 13563 direct agencies to assess all costs and

benefits of available regulatory alternatives and, if regulation is necessary, to

select regulatory approaches that maximize net benefits (including potential

economic, environmental, public health and safety effects, distributed

impacts, and equity). The Department believes that the benefits of this

rulemaking largely outweigh any costs, in that many items currently

controlled on the more-restrictive USML are being moved to the CCL.




                                       56

                                  WASHSTATEB000073
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 74 of 2650



   Executive Order 13563 emphasizes the importance of considering both

benefits and costs, both qualitative and quantitative, of harmonizing rules,

and of promoting flexibility. This rule has been designated a “significant

regulatory action,” although not economically significant, under section 3(f)

of Executive Order 12866. Accordingly, the rule has been reviewed by the

Office of Management and Budget (OMB).

   The Department believes the effect of this rule will decrease the number

of license applications submitted to the Department under OMB Control No.

1405-0003 by approximately 10,000 annually, for which the average burden

estimates are one hour per form, which results in a burden reduction of

10,000 hours per year.

   The Department of Commerce estimates that 4,000 of the 10,000 licenses

that were required by the Department are eligible for license exceptions or

otherwise not require a separate license under the EAR. The Department of

Commerce estimates that 6,000 transactions require an individual validated

license. The Department of Commerce collects the information necessary to

process license applications under OMB Control No. 0694-0088. The

Department of Commerce estimates that each manual or electronic response

to that information collection takes approximately 43.8 minutes. The



                                      57

                                 WASHSTATEB000074
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 75 of 2650



Department of Commerce estimates that the 6,000 licenses constitute a

burden of 4,380 hours for this collection.

   The Department estimates a reduction in burden of 10,000 hours due to

the transition of these items to the Department of Commerce. The

Department of Commerce estimates that the burden of submitting license

applications for these items to the Department of Commerce is 4,380 burden

hours. Therefore, the net burden is reduced by 5,620 hours. The Department

estimates that the burden hour cost for completing a license application is

$44.94 per hour. Therefore, the estimated net reduction of 5,620 burden

hours per year is estimated to result in annual burden hour cost reduction of

$252,562.80.

   In addition to the reduction in burden hours, there are direct cost savings

to the State Department that result from the 10,000 license applications no

longer required under the ITAR for items transferred to the EAR. Pursuant

to the AECA, ITAR, and associated delegations of authority, every person

who engages in the business of brokering activities, manufacturing,

exporting, or temporarily importing any defense articles or defense services

must register with the Department of State and pay a registration fee. The

Department of State adopted the current fee schedule to align the registration



                                      58

                                 WASHSTATEB000075
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 76 of 2650



fees with the cost of licensing, compliance and other related activities. The

Department of Commerce will incur additional costs to administer these

controls and process license applications. However, the Department of

Commerce does not charge a registration fee to exporters under the EAR and

we are unable to estimate the increase in costs to the Department of

Commerce to process the new license applications. Therefore, we are unable

to provide an estimate of the net change in resource costs to the government

from moving these items from the ITAR to the EAR. It is the case, however,

that the movement of these items from the ITAR will result in a direct

transfer of $2,500,000 per year from the government to the exporting public,

less the increased cost to taxpayers, because they will no longer pay fees to

the State Department and there is no fee charged by the Department of

Commerce to apply for a license.

Estimated Cost Savings

    The Department of State is of the opinion that controlling the import and

export of defense articles and services is a foreign affairs function of the

United States government and that rules implementing this function are

exempt from Executive Order 13771 (82 FR 9339, February 3, 2017).

Although the Department is of the opinion that this final rule is exempt from



                                       59

                                  WASHSTATEB000076
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 77 of 2650



E.O. 13771 and without prejudice to its determination that controlling the

import and export of defense services is a foreign affairs function, this rule is

an E.O. 13771 deregulatory action. The Department has conducted this

analysis in close consultation with the Department of Commerce.

    The total cost savings will be $1,376,281 in present (2017) dollars. To

allow for cost comparisons under E.O. 13771, the value of these costs

savings in 2016 dollars is $1,353,574. Assuming a 7% discount rate, the

present value of these cost savings in perpetuity is $19,336,771. Since the

costs savings of this rule are expected to be permanent and recurring, the

annualized value of these cost savings is also $1,353,574 in 2016 dollars.

Executive Order 12988

   The Department of State reviewed this rulemaking in light of sections

3(a) and 3(b)(2) of Executive Order 12988 to eliminate ambiguity, minimize

litigation, establish clear legal standards, and reduce burden.

Executive Order 13175

   The Department of State determined that this rulemaking will not have

tribal implications, will not impose substantial direct compliance costs on

Indian tribal governments, and will not preempt tribal law. Accordingly,

Executive Order 13175 does not apply to this rulemaking.



                                       60

                                  WASHSTATEB000077
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 78 of 2650



Paperwork Reduction Act

   Notwithstanding any other provision of law, no person is required to

respond to, nor is subject to a penalty for failure to comply with, a collection

of information, subject to the requirements of the Paperwork Reduction Act

of 1995 (44 U.S.C. 3501 et seq.) (PRA), unless that collection of information

displays a currently valid OMB control number.

   The Department of State believes there will be a reduction in burden for

the following forms: OMB Control No. 1405-0003, Application/License for

Permanent Export of Unclassified Defense Articles and Related Unclassified

Technical Data; OMB control number 1405-0092, Application for

Amendment of a DSP-5 License; OMB control number 1405-0013,

Application/License for Temporary Import of Unclassified Defense Articles;

OMB control number 1405-0092, Application for Amendment to a DSP-61

License ; OMB control number 1405-0023, Application/License for

Temporary Export of Unclassified Defense Articles; OMB control number

1405-0092, Application for Amendment to a DSP-73 License ; OMB control

number 1405-0022, Application/License for Permanent/ Temporary Export

or Temporary Import of Classified Defense Articles and Related Classified

Technical Data; OMB control number 1405-0174, Request for Advisory



                                      61

                                  WASHSTATEB000078
  Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 79 of 2650



Opinion; and OMB control number 1405-0173, Request To Change End

User, End Use and/or Destination of Hardware. This form is an application

that, when completed and approved by Department of State, constitutes the

official record and authorization for the commercial export of unclassified

U.S. Munitions List articles and technical data, pursuant to the AECA and

ITAR. For an analysis of the reduction in burden for OMB Control No.

1405-0003, see the above Section for E.O. 12866.

   The proposed version of this rule referenced only the first of these forms.

However, subsequent its release, the Department of State submitted the

remaining eight forms for public notice via Federal Register Public Notice

10646 on February 12, 2019. As such, this final rule is being amended to

reflect all nine forms associated with the changes reflected in this rule.

List of Subjects in 22 CFR Parts 121, 123, 124, 126, and 129

   Arms and munitions, Exports.

   Accordingly, for the reasons set forth above, title 22, chapter I,

subchapter M, parts 121, 123, 124, 126, and 129 are amended as follows:

PART 121–THE UNITED STATES MUNITIONS LIST

1. The authority citation for part 121 continues to read as follows:




                                       62

                                  WASHSTATEB000079
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 80 of 2650



   Authority: Secs. 2, 38, and 71, Pub. L. 90–629, 90 Stat. 744 (22 U.S.C.

2752, 2778, 2797); 22 U.S.C. 2651a; Pub. L. 105–261, 112 Stat. 1920;

Section 1261, Pub. L. 112-239; E.O. 13637, 78 FR 16129.

2. Section 121.1 is amended by revising U.S. Munitions List Categories I, II,

and III to read as follows:

§ 121.1 The United States Munitions List.

*****

Category I—Firearms and Related Articles

   *(a) Firearms using caseless ammunition.

   *(b) Fully automatic firearms to .50 caliber (12.7 mm) inclusive.

   *(c) Firearms specially designed to integrate fire control, automatic

tracking, or automatic firing (e.g., Precision Guided Firearms).

   Note to paragraph (c): Integration does not include only attaching to the

firearm or rail.

   *(d) Fully automatic shotguns regardless of gauge.

   *(e) Silencers, mufflers, and sound suppressors.

   (f) [Reserved]

   (g) Barrels, receivers (frames), bolts, bolt carriers, slides, or sears

specially designed for the articles in paragraphs (a), (b), and (d) of this



                                        63

                                   WASHSTATEB000080
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 81 of 2650



category.

   (h) Parts, components, accessories, and attachments, as follows:

   (1) Drum and other magazines for firearms to .50 caliber (12.7 mm)

inclusive with a capacity greater than 50 rounds, regardless of jurisdiction of

the firearm, and specially designed parts and components therefor;

   (2) Parts and components specially designed for conversion of a semi-

automatic firearm to a fully automatic firearm;

   (3) Parts and components specially designed for defense articles

described in paragraphs (c) and (e); or

   (4) Accessories or attachments specially designed to automatically

stabilize aim (other than gun rests) or for automatic targeting, and specially

designed parts and components therefor.

   (i) Technical data (see § 120.10 of this subchapter) and defense services

(see § 120.9 of this subchapter) directly related to the defense articles

described in this category and classified technical data directly related to

items controlled in ECCNs 0A501, 0B501, 0D501, and 0E501 and defense

services using the classified technical data. (See § 125.4 of this subchapter

for exemptions.)

   (j)–(w) [Reserved]



                                       64

                                  WASHSTATEB000081
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 82 of 2650



   (x) Commodities, software, and technology subject to the EAR (see

§ 120.42 of this subchapter) used in or with defense articles.

   Note to paragraph (x): Use of this paragraph is limited to license

applications for defense articles where the purchase documentation includes

commodities, software, or technology subject to the EAR (see § 123.1(b) of

this subchapter).

   Note to Category I: The following interpretations explain and amplify the

terms used in this category:

   (1) A firearm is a weapon not over .50 caliber (12.7 mm) which is

designed to expel a projectile by the deflagration of propellant;

   (2) A fully automatic firearm or shotgun is any firearm or shotgun that

shoots, is designed to shoot, or can readily be restored to shoot,

automatically more than one shot, without manual reloading, by a single

function of the trigger; and

   (3) Caseless ammunition is firearm ammunition without a cartridge case

that holds the primer, propellant, and projectile together as a unit.

Category II—Guns and Armament

   (a) Guns and armament greater than .50 caliber (12.7 mm), as follows:

   *(1) Guns, howitzers, artillery, and cannons;



                                       65

                                  WASHSTATEB000082
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 83 of 2650



   *(2) Mortars;

   *(3) Recoilless rifles;

   *(4) Grenade launchers; or

   (5) Developmental guns and armament greater than .50 caliber (12.7 mm)

funded by the Department of Defense and specially designed parts and

components therefor.

   Note 1 to paragraph (a)(5): This paragraph does not control guns and

armament greater than .50 caliber (12.7 mm); (a) in production; (b)

determined to be subject to the EAR via a commodity jurisdiction

determination (see § 120.4 of this subchapter); or (c) identified in the

relevant Department of Defense contract or other funding authorization as

being developed for both civil and military applications.

   Note 2 to paragraph (a)(5): Note 1 does not apply to defense articles

enumerated on the U.S. Munitions List, whether in production or

development.

   Note 3 to paragraph (a)(5): This provision is applicable to those

contracts or other funding authorizations that are dated [INSERT DATE

ONE YEAR AFTER PUBLICATION IN THE FEDERAL

REGISTER], or later.



                                      66

                                  WASHSTATEB000083
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 84 of 2650



   Note 1 to paragraph (a): This paragraph does not include: Non-automatic

and non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm)

and .72 caliber (18.288 mm) that are controlled on the CCL under ECCN

0A501; shotguns controlled on the CCL under ECCN 0A502; black powder

guns and armaments manufactured between 1890 and 1919 controlled on the

CCL under ECCN 0A602; or black powder guns and armaments

manufactured earlier than 1890.

   Note 2 to paragraph (a): Guns and armament when integrated into their

carrier (e.g., surface vessels, ground vehicles, or aircraft) are controlled in

the category associated with the carrier. Self-propelled guns and armament

are controlled in USML Category VII. Towed guns and armament and

stand-alone guns and armament are controlled under this category.

   (b) Flamethrowers with an effective range greater than or equal to 20

meters.

   (c) [Reserved]

   *(d) Kinetic energy weapon systems specially designed for destruction or

rendering mission-abort of a target.

   Note to paragraph (d): Kinetic energy weapons systems include but are

not limited to launch systems and subsystems capable of accelerating masses



                                       67

                                   WASHSTATEB000084
  Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 85 of 2650



larger than 0.1g to velocities in excess of 1.6 km/s, in single or rapid fire

modes, using methods such as: Electromagnetic, electrothermal, plasma,

light gas, or chemical. This does not include launch systems and subsystems

used for research and testing facilities subject to the EAR, which are

controlled on the CCL under ECCN 2B232.

   (e) Signature reduction devices specially designed for the guns and

armament controlled in paragraphs (a), (b), and (d) of this category (e.g.,

muzzle flash suppression devices).

   (f)–(i) [Reserved]

   (j) Parts, components, accessories, and attachments, as follows:

   (1) Gun barrels, rails, tubes, and receivers specially designed for the

weapons controlled in paragraphs (a) and (d) of this category;

   (2) Sights specially designed to orient indirect fire weapons;

   (3) Breech blocks for the weapons controlled in paragraphs (a) and (d) of

this category;

   (4) Firing mechanisms for the weapons controlled in paragraphs (a) and

(d) of this category and specially designed parts and components therefor;

   (5) Systems for firing superposed or stacked ammunition and specially

designed parts and components therefor;



                                       68

                                  WASHSTATEB000085
  Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 86 of 2650



   (6) Servo-electronic and hydraulic elevation adjustment mechanisms;

   (7) Muzzle brakes;

   (8) Bore evacuators;

   (9) Independent ammunition handling systems for the guns and

armament controlled in paragraphs (a), (b), and (d) of this category;

   (10) Components for independently powered ammunition handling

systems and platform interface, as follows:

   (i) Mounts;

   (ii) Carriages;

   (iii) Gun pallets;

   (iv) Hydro-pneumatic equilibration cylinders; or

   (v) Hydro-pneumatic systems capable of scavenging recoil energy to

power howitzer functions;

   Note to paragraph (j)(10): For weapons mounts specially designed for

surface vessels and special naval equipment, see Category VI. For weapons

mounts specially designed for ground vehicles, see Category VII.

   (11) Ammunition containers/drums, ammunition chutes, ammunition

conveyor elements, ammunition feeder systems, and ammunition




                                      69

                                WASHSTATEB000086
  Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 87 of 2650



container/drum entrance and exit units, specially designed for the guns and

armament controlled in paragraphs (a), (b), and (d) of this category;

   (12) Systems and equipment for the guns and armament controlled in

paragraphs (a) and (d) of this category for use in programming ammunition,

and specially designed parts and components therefor;

   (13) Aircraft/gun interface units to support gun systems with a designed

rate of fire greater than 100 rounds per minute and specially designed parts

and components therefor;

   (14) Recoil systems specially designed to mitigate the shock associated

with the firing process of guns integrated into air platforms and specially

designed parts and components therefor;

    (15) Prime power generation, energy storage, thermal management,

conditioning, switching, and fuel-handling equipment, and the electrical

interfaces between the gun power supply and other turret electric drive

components specially designed for kinetic weapons controlled in paragraph

(d) of this category;

   (16) Kinetic energy weapon target acquisition, tracking fire control, and

damage assessment systems and specially designed parts and components

therefor; or



                                      70

                                 WASHSTATEB000087
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 88 of 2650



   *(17) Any part, component, accessory, attachment, equipment, or system

that:

   (i) Is classified;

   (ii) Contains classified software; or

   (iii) Is being developed using classified information.

   “Classified” means classified pursuant to Executive Order 13526, or

predecessor order, and a security classification guide developed pursuant

thereto or equivalent, or to the corresponding classification rules of another

government or intergovernmental organization.

   (k) Technical data (see § 120.10 of this subchapter) and defense services

(see § 120.9 of this subchapter) directly related to the defense articles

described in paragraphs (a), (b), (d), (e), and (j) of this category and

classified technical data directly related to items controlled in ECCNs

0A602, 0B602, 0D602, and 0E602 and defense services using the classified

technical data. (See § 125.4 of this subchapter for exemptions.)

   (l)–(w) [Reserved]

   (x) Commodities, software, and technology subject to the EAR (see

§ 120.42 of this subchapter) used in or with defense articles.




                                       71

                                  WASHSTATEB000088
  Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 89 of 2650



   Note to paragraph (x): Use of this paragraph is limited to license

applications for defense articles where the purchase documentation includes

commodities, software, or technology subject to the EAR (see § 123.1(b) of

this subchapter).

Category III—Ammunition and Ordnance

   (a) Ammunition, as follows:

   *(1) Ammunition that incorporates a projectile controlled in paragraph

(d)(1) or (3) of this category;

   *(2) Ammunition preassembled into links or belts;

   *(3) Shotgun ammunition that incorporates a projectile controlled in

paragraph (d)(2) of this category;

   *(4) Caseless ammunition manufactured with smokeless powder;

   Note to paragraph (a)(4): Caseless ammunition is ammunition without a

cartridge case that holds the primer, propellant, and projectile together as a

unit.

   *(5) Ammunition, except shotgun ammunition, based on non-metallic

cases, or non-metallic cases that have only a metallic base, which result in a

total cartridge mass 80% or less than the mass of a brass- or steel-cased

cartridge that provides comparable ballistic performance;



                                       72

                                  WASHSTATEB000089
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 90 of 2650



   *(6) Ammunition employing pyrotechnic material in the projectile base

or any ammunition employing a projectile that incorporates tracer materials

of any type having peak radiance above 710 nm and designed to be observed

primarily with night vision optical systems;

   *(7) Ammunition for fully automatic firearms that fire superposed or

stacked projectiles or for guns that fire superposed or stacked projectiles;

   *(8) Electromagnetic armament projectiles or billets for weapons with a

design muzzle energy exceeding 5 MJ;

   *(9) Ammunition, not specified above, for the guns and armaments

controlled in Category II; or

   (10) Developmental ammunition funded by the Department of Defense

and specially designed parts and components therefor.

   Note 1 to paragraph (a)(10): This paragraph does not control

ammunition: (a) in production; (b) determined to be subject to the EAR via a

commodity jurisdiction determination (see § 120.4 of this subchapter); or (c)

identified in the relevant Department of Defense contract or other funding

authorization as being developed for both civil and military applications.




                                      73

                                  WASHSTATEB000090
  Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 91 of 2650



   Note 2 to paragraph (a)(10): Note 1 does not apply to defense articles

enumerated on the U.S. Munitions List, whether in production or

development.

   Note 3 to paragraph (a)(10): This provision is applicable to those

contracts or other funding authorizations that are dated [INSERT DATE

ONE YEAR AFTER PUBLICATION IN THE FEDERAL

REGISTER], or later.

   (b) Ammunition/ordnance handling equipment specially designed for the

articles controlled in this category, as follows:

   (1) Belting, linking, and de-linking equipment; or

   (2) Fuze setting devices.

   (c) [Reserved]

   (d) Parts and components for the articles in this category, as follows:

   (1) Projectiles that use pyrotechnic tracer materials that incorporate any

material having peak radiance above 710 nm or are incendiary or explosive;

   (2) Shotgun projectiles that are flechettes, incendiary, tracer, or

explosive;




                                       74

                                  WASHSTATEB000091
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 92 of 2650



   Note to paragraph (d)(2): This paragraph does not include explosive

projectiles specially designed to produce noise for scaring birds or other

pests (e.g., bird bombs, whistlers, crackers).

   (3) Projectiles of any caliber produced from depleted uranium;

   (4) Projectiles not specified above, guided or unguided, for the items

controlled in USML Category II, and specially designed parts and

components therefor (e.g., fuzes, rotating bands, cases, liners, fins, boosters);

   (5) Canisters or sub-munitions (e.g., bomblets or minelets), and specially

designed parts and components therefor, for the guns or armament controlled

in USML Category II;

   (6) Projectiles that employ tips (e.g., M855A1 Enhanced Performance

Round (EPR)) or cores regardless of caliber, produced from one or a

combination of the following: tungsten, steel, or beryllium copper alloy;

   (7) Cartridge cases, powder bags, or combustible cases specially

designed for the items controlled in USML Category II;

   (8) Non-metallic cases, including cases that have only a metallic base, for

the ammunition controlled in paragraph (a)(5) of this category;

   (9) Cartridge links and belts for fully automatic firearms and guns

controlled in USML Categories I or II;



                                       75

                                  WASHSTATEB000092
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 93 of 2650



   (10) Primers other than Boxer, Berdan, or shotshell types;

   Note to paragraph (d)(10): This paragraph does not control caps or

primers of any type in use prior to 1890.

   (11) Safing, arming, and fuzing components (to include target detection

and proximity sensing devices) for the ammunition in this category and

specially designed parts therefor;

   (12) Guidance and control components for the ammunition in this

category and specially designed parts therefor;

   (13) Terminal seeker assemblies for the ammunition in this category and

specially designed parts and components therefor;

   (14) Illuminating flares or target practice projectiles for the ammunition

controlled in paragraph (a)(9) of this category; or

   *(15) Any part, component, accessory, attachment, equipment, or system

that:

   (i) Is classified;

   (ii) Contains classified software; or

   (iii) Is being developed using classified information.

   “Classified” means classified pursuant to Executive Order 13526, or

predecessor order, and a security classification guide developed pursuant



                                      76

                                 WASHSTATEB000093
  Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 94 of 2650



thereto or equivalent, or to the corresponding classification rules of another

government or intergovernmental organization.

   (e) Technical data (see § 120.10 of this subchapter) and defense services

(see § 120.9 of this subchapter) directly related to the defense articles

enumerated in paragraphs (a), (b), and (d) of this category and classified

technical data directly related to items controlled in ECCNs 0A505, 0B505,

0D505, and 0E505 and defense services using the classified technical data.

(See § 125.4 of this subchapter for exemptions.)

   (f)–(w) [Reserved]

   (x) Commodities, software, and technology subject to the EAR (see

§ 120.42 of this subchapter) used in or with defense articles.

   Note to paragraph (x): Use of this paragraph is limited to license

applications for defense articles where the purchase documentation includes

commodities, software, or technology subject to the EAR (see § 123.1(b) of

this subchapter).

   Note 1 to Category III: This category does not control ammunition

crimped without a projectile (blank star) and dummy ammunition with a

pierced powder chamber.




                                       77

                                  WASHSTATEB000094
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 95 of 2650



   Note 2 to Category III: This category does not control cartridge and shell

casings that, prior to export, have been rendered useless beyond the

possibility of restoration for use as a cartridge or shell casing by means of

heating, flame treatment, mangling, crushing, cutting, or popping.

   Note 3 to Category III: Grenades containing non-lethal or less lethal

projectiles are under the jurisdiction of the Department of Commerce.

*****

PART 123–LICENSES FOR THE EXPORT OF DEFENSE

ARTICLES

3. The authority citation for part 123 continues to read as follows:

   Authority: Secs. 2, 38, and 71, Pub. L. 90–629, 90 Stat. 744 (22 U.S.C.

2752, 2778, 2797); 22 U.S.C. 2753; 22 U.S.C. 2651a; 22 U.S.C. 2776; Pub.

L. 105–261, 112 Stat. 1920; Sec 1205(a), Pub. L. 107–228; Sec. 520, Pub. L.

112–55; Section 1261, Pub. L. 112–239; E.O. 13637, 78 FR 16129.

4. Section 123.15 is amended by revising paragraph (a)(3) to read as

follows:

§ 123.15 Congressional certification pursuant to Section 36(c) of the

Arms Export Control Act.

   (a) * * *



                                      78

                                  WASHSTATEB000095
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 96 of 2650



   (3) A license for export of defense articles controlled under Category I

paragraphs (a) through (g) of the United States Munitions List, § 121.1 of

this subchapter, in an amount of $1,000,000 or more.

*****

5. Section 123.16 is amended by revising paragraphs (b)(2) introductory text

and (b)(6) and removing and reserving paragraph (b)(7) to read as follows:

§ 123.16 Exemptions of general applicability.

*****

   (b) * * *

   (2) Port Directors of U.S. Customs and Border Protection shall permit the

export of parts or components without a license when the total value does

not exceed $500 in a single transaction and:

*****

   (6) For exemptions for personal protective gear, refer to § 123.17.

   (7) [Reserved]

*****

6. Section 123.17 is amended by revising the section heading, removing and

reserving paragraphs (a) through (e), and revising paragraph (j) to read as

follows:



                                      79

                                 WASHSTATEB000096
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 97 of 2650



§ 123.17 Exemption for personal protective gear.

*****

   (j) If the articles temporarily exported pursuant to paragraphs (f) through

(i) of this section are not returned to the United States, a detailed report must

be submitted to the Office of Defense Trade Controls Compliance in

accordance with the requirements of § 127.12(c)(2) of this subchapter.

*****

§ 123.18 [Removed and Reserved]

7. Section 123.18 is removed and reserved.

PART 124–AGREEMENTS, OFF-SHORE PROCUREMENT, AND

OTHER DEFENSE SERVICES

8. The authority citation for part 124 continues to read as follows:

   Authority: Secs. 2, 38, and 71, Pub. L. 90–629, 90 Stat. 744 (22 U.S.C.

2752, 2778, 2797); 22 U.S.C. 2651a; 22 U.S.C. 2776; Section 1514, Pub. L.

105–261; Pub. L. 111–266; Section 1261, Pub. L. 112–239; E.O. 13637, 78

FR 16129.

9. Section 124.14 is amended by revising paragraph (c)(9) to read as

follows:




                                       80

                                  WASHSTATEB000097
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 98 of 2650



§ 124.14 Exports to warehouses or distribution points outside the United

States.

*****

   (c) * * *

   (9) Unless the articles covered by the agreement are in fact intended to be

distributed to private persons or entities (e.g., cryptographic devices and

software for financial and business applications), the following clause must

be included in all warehousing and distribution agreements: “Sales or other

transfers of the licensed article shall be limited to governments of the

countries in the distribution territory and to private entities seeking to

procure the licensed article pursuant to a contract with a government within

the distribution territory, unless the prior written approval of the U.S.

Department of State is obtained.”

*****

PART 126–GENERAL POLICIES AND PROVISIONS

10. The authority citation for part 126 continues to read as follows:

   Authority: Secs. 2, 38, 40, 42 and 71, Pub. L. 90–629, 90 Stat. 744 (22

U.S.C. 2752, 2778, 2780, 2791 and 2797); 22 U.S.C. 2651a; 22 U.S.C. 287c;

E.O. 12918, 59 FR 28205; 3 CFR, 1994 Comp., p.899; Sec. 1225, Pub. L.



                                       81

                                   WASHSTATEB000098
  Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 99 of 2650



108–375; Sec. 7089, Pub. L. 111–117; Pub. L. 111–266; Section 7045, Pub.

L. 112-74; Section 7046, Pub. L. 112-74; E.O. 13637, 78 FR 16129.

11. Section 126.1 is amended by revising paragraph (s) to read as follows:

§ 126.1 Prohibited exports, imports, and sales to or from certain

countries.

*****

   (s) Zimbabwe. It is the policy of the United States to deny licenses or

other approvals for exports or imports of defense articles and defense

services destined for or originating in Zimbabwe, except that a license or

other approval may be issued, on a case-by-case basis, for the temporary

export of firearms and ammunition for personal use by individuals (not for

resale or retransfer, including to the Government of Zimbabwe).

*****

PART 129—REGISTRATION AND LICENSING OF BROKERS

12. The authority citation for part 129 continues to read as follows:

   Authority: Section 38, Pub. L. 104–164, 110 Stat. 1437, (22 U.S.C.

2778); E.O. 13637, 78 FR 16129.

13. Section 129.1 is amended by revising paragraph (b) to read as follows:




                                      82

                                 WASHSTATEB000099
 Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 100 of 2650



§ 129.1 Purpose.

*****

   (b) All brokering activities identified in this subchapter apply equally to

those defense articles and defense services designated in § 121.1 of this

subchapter and those items designated in 27 CFR 447.21 (U.S. Munitions

Import List).

14. Section 129.2 is amended by:

a. In paragraph (b)(2)(v), removing the word “or” at the end of the

paragraph;

b. Removing the period at the end of paragraph (b)(2)(vi) and adding “;” in

its place; and

c. Adding paragraphs (b)(2)(vii) and (viii).

The addition reads as follows:

§ 129.2 Definitions.

*****

   (b) * * *

   (2) * * *

   (vii) Activities by persons to facilitate the manufacture in the United

States or export of an item subject to the EAR; or



                                      83

                                 WASHSTATEB000100
  Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 101 of 2650



   (viii) Activities by persons to facilitate the reexport, or transfer of an item

subject to the EAR that has been approved pursuant to a license, license

exception, or no license required authorization under the EAR or a license or

other approval under this subchapter.

*****

15. Section 129.4 is amended by revising paragraphs (a)(1) and (a)(2)(i) to

read as follows:

§ 129.4 Requirement for approval.

   (a) * * *

   (1) Any foreign defense article or defense service enumerated in part 121

of this subchapter (see § 120.44 of this subchapter, and § 129.5 for

exemptions) and those foreign origin items on the U.S. Munitions Import

List (see 27 CFR 447.21); or

   (2) * * *

   (i) Firearms and other weapons of a nature described by Category I(a)

through (d), Category II(a) and (d), and Category III(a) of § 121.1 of this

subchapter or Category I(a) through (c), Category II(a), and Category III(a)

of the U.S. Munitions Import List (see 27 CFR 447.21);

*****



                                        84

                                  WASHSTATEB000101
 Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 102 of 2650



16. Section 129.6 is amended by revising paragraph (b)(3)(i) to read as

follows:

§ 129.6 Procedures for obtaining approval.

*****

   (b) * * *

   (3) * * *

   (i) The U.S. Munitions List (see § 121.1 of this subchapter) or U.S.

Munitions Import List (see 27 CFR 447.21) category and sub-category for

each article;

*****




Michael R. Pompeo,

Secretary of State.



Billing Code 4710-25




                                     85

                               WASHSTATEB000102
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 103 of 2650



                                                                    Billing Code: 3510-33-P


DEPARTMENT OF COMMERCE

Bureau of Industry and Security

15 CFR Parts 732, 734, 736, 740, 742, 743, 744, 746, 748, 758, 762, 772, and 774

[Docket No. 191107-0079]

RIN 0694-AF47


Control of Firearms, Guns, Ammunition and Related Articles the President Determines No

Longer Warrant Control under the United States Munitions List (USML)


AGENCY: Bureau of Industry and Security, Department of Commerce.

ACTION: Final rule.


SUMMARY: On May 24, 2018, the Department of Commerce published a proposed rule in

conjunction with a Department of State proposed rule to revise Categories I (firearms, close

assault weapons and combat shotguns), II (guns and armaments), and III (ammunition/ordnance)

of the USML and transfer items that no longer warrant control on the USML to the Commerce

Control List (CCL). This final rule responds to and adopts changes based on the comments

received on the Commerce proposed rule and is being published simultaneously with a final rule

by the Department of State that will revise Categories I, II, and III of the USML to describe more

precisely the articles warranting continued control on that list. These revisions complete the

initial review of the USML that the Department of State began in 2011 and the conforming

changes made to the EAR to control these items not warranting control under the ITAR.




                                                 1


                                          WASHSTATEB000103
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 104 of 2650


DATES: This rule is effective [INSERT DATE 45 DAYS AFTER DATE OF PUBLICATION

IN THE FEDERAL REGISTER].


FOR FURTHER INFORMATION CONTACT: Steven Clagett, Office of Nonproliferation

Controls and Treaty Compliance, Nuclear and Missile Technology Controls Division, tel.

(202) 482-1641 or e-mail steven.clagett@bis.doc.gov.


SUPPLEMENTARY INFORMATION:


Background


       On May 24, 2018, the Department of Commerce (referred to henceforth as “the

Department”) published the proposed rule, Control of Firearms, Guns, Ammunition and Related

Articles the President Determines No Longer Warrant Control Under the United States

Munitions List (USML) (83 FR 24166) (referred to henceforth as the “Commerce May 24 rule”)

in conjunction with a Department of State proposed rule to revise Categories I, II, and III of the

USML (referred to henceforth as the “State May 24 rule”). The Department of Commerce is

issuing this final rule that describes how articles the President determines no longer warrant

control under USML Category I – Firearms, Close Assault Weapons and Combat Shotguns;

Category II – Guns and Armament; and Category III – Ammunition/Ordnance will be controlled

on the CCL of the Export Administration Regulations (EAR) and is being published in

conjunction with a final rule on Categories I, II, and III from the Department of State,

Directorate of Defense Trade Controls (DDTC), completing the initial review of the USML that

began in 2011 and making conforming changes to the EAR to control these items on the

Commerce Control List (CCL).




                                                 2

                                          WASHSTATEB000104
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 105 of 2650


   The changes described in this final rule and in the State Department’s companion final rule

on Categories I, II, and III of the USML are based on a thorough interagency review of those

categories, after which the Department of State concluded that the items added to the CCL in this

final rule do not provide a critical military or intelligence advantage to the United States and, in

the case of firearms, do not have an inherently military function. The Departments of Defense,

State, and Commerce have, therefore, determined that the EAR is the appropriate source of

authority to control these firearms, ammunition, and other articles previously controlled under

Categories I-III of the USML. There is a significant worldwide market for items in connection

with civil and recreational activities such as hunting, marksmanship, competitive shooting, and

other non-military activities.


       This final rule does not deregulate the transferred items. BIS will require authorization to

export or reexport to any country a firearm or other weapon that is being moved from the USML

to the CCL by this final rule, including releases of related technology and software to foreign

persons in the United States. Rather than decontrolling firearms and other items, in publishing

this final rule, BIS, working with the Departments of Defense and State, is continuing to ensure

that appropriate regulatory oversight will be exercised over exports, reexports, and transfers (in-

country) of these items while reducing the procedural burdens and costs of export compliance on

the U.S. firearms industry and allowing the U.S. Government to make better use of its export

control resources.


       Certain software and technology capable of producing firearms when posted on the

internet under specified circumstances is being controlled under this final rule in order to protect

important U.S. national security and foreign policy interests; however, communication of ideas

regarding such software or technology is freely permitted. Moreover, nothing in this final rule


                                                  3

                                           WASHSTATEB000105
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 106 of 2650


prohibits U.S. persons within the United States from acquiring firearms of any type—there are

other laws and regulations that control the acquisition of firearms in the U.S.


Structure of 600 series


       BIS has created Export Control Classification Numbers (ECCNs), referred to as the “600

series,” to control items that will be removed from the USML and controlled under the CCL, or

items from the Wassenaar Arrangement on Export Controls for Conventional Arms and Dual

Use Goods and Technologies Munitions List (Wassenaar Arrangement Munitions List or

WAML) that are already controlled elsewhere on the CCL.


       These ECCNs are referred to as the “600 series” because the third character in each of the

new ECCNs is “6.” The first two characters of the “600 series” ECCNs serve the same function

as any other ECCN as described in § 738.2 of the EAR. The first character is a digit in the range

0 through 9 that identifies the Category on the CCL in which the ECCN is located. The second

character is a letter in the range A through E that identifies the product group within a CCL

Category. With few exceptions, the final two characters identify the WAML category that

covers items that are the same or similar to items in a particular “600 series” ECCN. Category II

of the USML and category ML2 of the WAML cover large caliber guns and other military

weapons such as: howitzers, cannon, mortars, anti-tank weapons, projectile launchers, military

flame throwers, and recoilless rifles.


       Items that are currently controlled in Category II of the USML will be controlled on the

CCL under four new “600 series” ECCNs. Placement of the items currently in USML Category

II into the CCL’s 600 series is consistent with existing BIS practice of using 600 series ECCNs

to control items of a military nature.


                                                 4

                                           WASHSTATEB000106
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 107 of 2650


        Items currently controlled in Categories I and III of the USML will be controlled in new

ECCNs in which the third character is a “5.” These items are not appropriate for 600 series

control because, for the most part, they have civil, recreational, law enforcement, or other non-

military applications. As with 600 series ECCNs, the first character represents the CCL

category, the second character represents the product group, and the final two characters

represent the WAML category that covers items that are the same or similar to items in the

ECCN.


Relation to USMIL


        Pursuant to section 38(a)(1) of the Arms Export Control Act (AECA), all defense articles

controlled for export or import, or that are subject to brokering controls, are part of the USML

under the AECA. All references to the USML in this final rule are to the list of defense articles

that are controlled for purposes of export, temporary import, or brokering pursuant to the

International Traffic in Arms Regulations (ITAR), 22 CFR parts 120 through 130, and not to the

list of AECA defense articles on the United States Munitions Import List (USMIL) that are

controlled by the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) for purposes of

permanent import under its regulations at 27 CFR part 447. All defense articles described in the

USMIL or the USML are subject to the brokering controls administered by the U.S. Department

of State in part 129 of the ITAR. The transfer of defense articles from the ITAR’s USML to the

EAR’s CCL for purposes of export controls does not affect the list of defense articles controlled

on the USMIL under section 38 of the AECA, 22 U.S.C. 2778, for purposes of permanent import

or brokering controls.


Overview



                                                 5

                                          WASHSTATEB000107
     Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 108 of 2650


       For the Commerce May 24 rule, BIS received nearly 3,000 comments and posted 1,540

unique comments and 135 bulk comments, which were representative of issues raised by 1,256

commenters. BIS appreciates the constructive comments it received to improve the Commerce

May 24 rule and incorporated changes where appropriate. BIS also received many comments

that were outside the scope of the Commerce May 24 rule and thus that are not addressed here.

The Commerce May 24 rule and this final rule address U.S. export controls. BIS does not

regulate the domestic sale or use of firearms in the United States, or the transfer of firearms or

related software or technology between U.S. persons within the United States.


       BIS reviews the comments it received in the preamble to this final rule in three parts.

First, BIS describes the comments of general applicability. Then, it describes the comments

received on specific proposed provisions included in the Commerce May 24 rule. Finally, this

final rule describes the changes being adopted from the proposed rule and revisions being made

to what was proposed in the Commerce May 24 rule. As this final rule is being published in

conjunction with the companion Department of State rule, the preamble may also reference the

State Department’s analysis related to these changes.


                       COMMENTS OF GENERAL APPLICABILITY


USML Review Criteria


Comment 1: Multiple commenters took issue with the proposed transfer from the USML to the

CCL of weapons that the Department of State determined, in conjunction with its interagency

partners (including BIS), are not inherently for military end use, citing the fact that military and

law enforcement personnel regularly use them. Many commenters asserted that being

commercially available is not a good indicator of whether these weapons merit the oversight of



                                                  6

                                           WASHSTATEB000108
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 109 of 2650


the Department of State. In addition, several commenters disputed that the U.S. market should

be the basis for assessing the commercial availability of firearms, as this is not the market to

which the proposed rule would be directed. Many commenters also asserted that semi-automatic

weapons should not be seen as just another product to be promoted, bought, and sold like

washing machines or any other consumer product. Commenters supportive of the rule, however,

agreed that export controls of commercial firearms and ammunition which are not inherently

military, have no critical military or intelligence advantage, and have predominant commercial

applications correctly belong under the EAR.


BIS response: The fact that a military uses a specific piece of hardware is not a dispositive factor

when determining whether it has an inherently military function. Given that the majority of the

items referenced in these comments that will transfer to the CCL through this final rule are

widely available in retail outlets in the United States and abroad, and widely utilized by the

general public in the United States, it is reasonable for the Department of State to determine that

they do not serve an inherently military function, absent specific characteristics that provide

military users with significantly enhanced utility, such as automatic weapons, sound suppressors,

and high capacity magazines.

       With respect to revisions of Categories I-III, the review was focused on identifying the

defense articles that are now controlled on the USML that are either (i) inherently military and

otherwise warrant control on the USML or (ii) if of a type common to non-military firearms

applications, possess parameters or characteristics that provide a critical military or intelligence

advantage to the United States. If a defense article satisfies one or both of those criteria, it

remained on the USML. For example, while the U.S. military supplies some of its service

members with sidearms for military use, a sidearm also has many uses outside of the military,



                                                   7

                                            WASHSTATEB000109
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 110 of 2650


such that its function is not inherently military and therefore a sidearm does not warrant control

on the USML. Alternatively, squad automatic weapons do not generally have such non-military

uses and will remain controlled on the USML. Any single non-military use, however, does not

negate such a weapon’s inherently military function.


       BIS notes that the scope of items “subject to the EAR,” includes basic commercial items,

dual-use items, and military items not warranting ITAR control. The EAR control structure is

well-suited to control this range of items, and BIS has particular historical expertise in

controlling dual-use items. The Departments of State and Commerce also recognize that there

are variations in commercial availability of firearms, but these variations do not overcome the

Department of State’s assessment that the subject firearms do not provide a critical military or

intelligence advantage such that they warrant control under the ITAR. In addition, all exports of

firearms are subject to the laws of the importing country, and the U.S. Government does not

issue licenses for exporters to ship firearms to countries where the end use is illegal.


Comment 2: Many commenters asserted that many semi-automatic rifles are easily converted to

fully automatic firearms and for this reason semi-automatic firearms and the parts and

components needed to do this should be retained on the USML.


BIS response: BIS agrees that certain components may be used to convert a semi-automatic

firearm into a fully automatic firearm. A fully automatic weapon is subject to the ITAR. The

component(s) needed to turn a semi-automatic into a fully automatic are also retained on the

USML. Therefore, the export of the component needed to turn the semi-automatic into a fully

automatic would require an ITAR license or other approval. In addition, if the ITAR component

was incorporated into the semi-automatic firearm, the now automatic weapon would be regulated




                                                  8

                                           WASHSTATEB000110
              Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 111 of 2650


by the ITAR as an automatic weapon and because of the inclusion of the ITAR component

within the firearm. To address exports of semi-automatic firearms intended to be made

automatic with a foreign-origin component that was not subject to the ITAR, BIS as a result of

this comment has revised § 740.2 in this final rule to restrict the use of EAR license exceptions

involving these components or parts, as described below in the regulatory changes made in this

final rule.


Commerce’s Mission and the Regulation of Firearms


Comment 3: Many commenters expressed concerns about the role and function of BIS regarding

the items that are transferred from the USML to the CCL. Some commenters expressed concerns

that BIS has neither the appropriate resources nor the appropriate expertise or mission to process

associated applications for exports of firearms. Several commenters asserted BIS is not set up

for the proper vetting of those parties in export transactions to ensure that they are not acting as

middlemen for terrorists or other subversive entities that will use them against our troops or our

allies or, even worse, civilian populations. Several other commenters asserted that BIS’s

enforcement office, with no staff in Latin America, Africa, or many other parts of the world, is

not equipped to take the same level of preventive measures for end-use controls. Many

commenters asserted that the transfer of these firearms to Commerce control is inconsistent with

the statutory framework enacted by Congress to regulate the export of arms.


BIS response: The mission of BIS is to advance U.S. national security, foreign policy, and

economic objectives by ensuring an effective export control and treaty compliance system and

promoting continued U.S. strategic technology leadership. BIS controls many items on the CCL

that implement U.S. commitments to the Wassenaar Arrangement and other multilateral regimes




                                                  9

                                                WASHSTATEB000111
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 112 of 2650


related to national security. These controls are supplemented by U.S. controls on additional

items as well as broad catch-all controls targeting end uses and end users of concern.

       BIS licenses are subject to an interagency review process that includes review by the

Departments of State, Defense, and Energy, which allows BIS to supplement its technical

expertise with that of its interagency partners on matters of national security, foreign policy,

regional stability, and national defense. The interagency review process for Commerce licenses

is specified in Executive Order 12981 and in part 750 of the EAR. The well-established and

transparent interagency review process (including specifying the timelines for each step of the

review process) ensures that a variety of perspectives and expertise from these U.S. Government

agencies are able to inform the Commerce license review process to ensure only those exports

that are consistent with U.S. export control interests will be approved. BIS also emphasizes that

it has flexibility in how it approves licenses and can include additional safeguards as may be

warranted. The interagency review process also helps to inform how licenses are approved.


       BIS has decades of experience licensing firearms and related items that has prepared it

well for licensing these additional firearms and related items that this final rule moves to the

CCL. BIS is also prepared because of its experiences with licensing other items that have moved

from the USML to the CCL, including such sensitive items as components “specially designed”

for use in military aircraft, and certain “spacecraft,” including satellites, and space vehicles. In

addition, BIS estimates that existing staff will be able to manage the anticipated increased

workload of approximately 6,000 additional license applications.


       In addition to its experience in the licensing arena, BIS has substantial law enforcement

experience. BIS’s Export Enforcement (EE) is a dedicated law enforcement organization

recognized for its expertise, professionalism, integrity, and accomplishments. EE accomplishes


                                                  10

                                            WASHSTATEB000112
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 113 of 2650


its mission through preventive and investigative enforcement activities and then, pursuing

appropriate criminal and administrative sanctions against export violators. EE works with the

Department of Justice to impose criminal sanctions for violations, including incarceration and

fines, and with the Office of Chief Counsel for Industry and Security to impose civil fines and

denials of export privileges. EE also works closely with other federal law enforcement agencies,

including the Federal Bureau of Investigation and the Department of Homeland Security, when

conducting investigations or preventative actions.


       EE has Export Control Officers (ECOs) in offices that cover different regions of the

world and are not limited to the specific country in which the EE personnel are located. The

ECOs are supplemented by other personnel who engage in enforcement-related activities. For

example, BIS regularly sends BIS enforcement agents on temporary duty assignments overseas

under the Sentinel Program where they go to areas not easily covered by existing ECOs. BIS

also works with certain foreign governments on enforcement as well as transshipment issues. In

conducting pre-license checks or post shipment verifications, BIS also uses the resources the

Department has with various Foreign Commercial Service (FCS) officers that are located at

embassies and consulates around the world. Upon BIS’s request, Department of State Foreign

Service Officers at embassies and consulates often assist BIS with pre-license checks when the

FCS is not present.


       BIS has resources it and the other agencies use to identify parties of concern to

transactions, not all of which are public. The information BIS and other agencies use to vet

licenses and transactions is not static and is being continuously improved to better target and

exclude entities or individuals that should not be receiving items subject to the EAR.




                                                11

                                          WASHSTATEB000113
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 114 of 2650


       BIS also notes that this final rule imposes a requirement to file Electronic Export

Information (EEI) in Automated Export System (AES) for nearly all exports of firearms being

moved to the CCL. The EAR includes robust recordkeeping requirements that have been

enhanced further for the firearms being moved to the CCL. BIS can and does on a regular basis

contact parties to a transaction to request all records related to a particular export or reexport or

series of exports or reexports. These record requests may also involve in-person visits from

representatives of EE.

       BIS does not agree that the controls will be inconsistent with the statutory framework

enacted by Congress to regulate the export of firearms. The firearms that warrant ITAR control

will continue to be subject to the AECA and its requirements as applicable. The firearms not

warranting ITAR control that this final rule will control under the EAR will be subject to the

Export Control Reform Act of 2018 (ECRA) (50 U.S.C. 4801-4852). For example, BIS has

regulated long barrel shotguns (a type of firearm) under the statutory framework enacted by

Congress in the earlier Export Administration Act (EAA) and now under ECRA. The same will

be true for the firearms that this final rule adds to the CCL. Congress stated that one of the

purposes of ECRA is “[t]o control the release of items for use in – (i) the proliferation of …

conventional weapons; (ii) the acquisition of destabilizing numbers or types of conventional

weapons; (iii) acts of terrorism…” 50 U.S.C. 4811(2)(A).


Comment 4: One commenter asserted that BIS does not have resources to enforce export

controls, even before the addition of 30,000 firearms export licenses as a result of this rule

predicted by the Commerce May 24 rule.


BIS response: BIS clarifies here that the reference to 30,000 licenses in the Commerce May 24

rule represented the increase as a result of the total USML to CCL review process, not solely the


                                                  12

                                            WASHSTATEB000114
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 115 of 2650


USML Categories I-III items. The estimate of 10,000 licenses is the number of anticipated State

licenses that will be impacted by the transfer to Commerce in the Commerce May 24 rule. The

larger 30,000 number was included for context for the overall USML to CCL review process and

its implementation. As noted in the response to Comment 3 above, BIS estimates the transfer

resulting in approximately 6,000 license applications. BIS has invested considerable effort in

assessing the increased licensing and enforcement responsibilities that will be incurred following

publication of this final rule and has determined that it is within its means and resources to

effectively administer the subject export controls.


The Effect of the Shift in Regulatory Jurisdiction of Certain Firearms


Comment 5: Several commenters asserted that reducing regulations on firearms and ammunition

is dangerous. One commenter asserted that moving firearms to the CCL where they would be

subject to loosened controls seems inconsistent with enhancing national security. Another

commenter asserted that as even the National Rifle Association (NRA) has acknowledged,

“items on the USML controlled under ITAR are generally treated more strictly, whereas

regulation under the CCL is more flexible.” Many commenters asserted that the proposal

weakens controls over semi-automatic assault weapons including AR-15s and AK-47s, 50

caliber sniper rifles, and high-capacity ammunition magazines.


BIS response: The EAR control structure is more flexible and will reduce the burden on the

regulated, but the items will still be controlled. For example, the EAR is a more flexible control

structure because it does not require a purchase order for a license. This is more efficient and

flexible than the ITAR but does not undermine U.S. national security. The applicant still needs

to specify the parties to the license, end use, and items to be authorized, but not having to present




                                                 13

                                           WASHSTATEB000115
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 116 of 2650


a purchase order allows a more flexible licensing arrangement. The ability under the EAR to

create country-based license exceptions, e.g., License Exception Strategic Trade Authorization

(STA), is another example. License Exception STA will only be available for the .x parts and

components under 0A501, but this is another example of the more flexible EAR control

structure. In other words, greater flexibility under the EAR does not mean decontrol.


       Further, having the ITAR control items that are in commercial use and do not have an

inherent military function does not help promote U.S. national security, because it takes time and

resources away from the Department of State that could be better used to focus on items that do

warrant ITAR control. BIS has decades of experience in regulating dual-use items, including

long barreled shotguns controlled under 0A984 and certain chemicals and toxins that have

commercial applications, but are controlled for chemical and biological weapons reasons, e.g.,

ricin and sarin gas. See, e.g., 50 U.S.C. 4811(2)(A)(i) (stating that one of the policies of ECRA

is to control the proliferation of weapons of mass destruction). BIS also has a proven track

record for licensing and enforcing the controls for other items that have moved from USML to

the CCL.


       BIS further clarifies that the AK-47 automatic firearm and any other automatic firearm

are retained on the USML. The semi-automatic firearms this rule adds to the CCL will require a

U.S. Government authorization for export.


Comment 6: One commenter noted that according to the State May 24 rule, “The Department of

Commerce estimates that 4,000 of the 10,000 licenses that were required by the [State]

Department will be eligible for license exceptions or otherwise not require a separate license

under the EAR.” The commenter noted that the Commerce May 24 rule clarifies, “The other




                                                14

                                          WASHSTATEB000116
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 117 of 2650


4,000 applicants may use license exceptions under the EAR or the “no license required”

designation, so these applicants would not be required to submit license applications under the

EAR.” The commenter asserted that “while it recognizes that other forms of oversight may be

available, this dramatic difference in the number of licenses raises our concern.”


BIS response: This comment on the meaning of the 4,000 Department of State licenses that will

not require a license under the EAR creates a good opportunity for BIS to clarify how the EAR

controls are structured. Under the EAR, an exporter does not have a right to export. If the EAR

does not impose a license requirement or some other prohibition, the exporter may proceed under

the No License Required (NLR) designation. The NLR designation may be available for certain

0x5zz.y exports, but otherwise all other exports will require a U.S. Government authorization.

Therefore, the reference to 6,000 being authorized under licenses and 4,000 under license

exceptions and a small subset as NLR, is not a dramatic change. When BIS imposes a license

requirement under the EAR, this means the exporter will need to meet all of the applicable

requirements of a license exception, or obtain a license from BIS to proceed with the export.

The license exceptions or portions of license exceptions that will be available for these items

moved to the CCL, including some of the new requirements and limitations added, will be

sufficient to protect U.S. export control interests.


3D Printing of Firearms

Comment 7: Three-dimensional (3D) printing is a type of additive manufacturing based on the

principle of combining numerous, extremely thin layers of a physical material (including

plastics, metals, and even living cells) in a controlled build process and joining them to gradually

build up a physical, three-dimensional object. Computer controlled manufacturing may be either

subtractive or additive. Subtractive manufacturing includes traditional manufacturing methods


                                                  15

                                            WASHSTATEB000117
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 118 of 2650


such as turning, grinding or milling, where metal or other material is removed from the base

shape to form the final product. For example, you take a steel block and remove material until it

becomes the final item. In additive manufacturing, which is often referred to as 3D printing,

material such as metal or plastic is laid down in very thin layers one upon the other fusing

together until the final net shape is achieved. In both instances, the adding or removing of the

material is controlled by a computer without human intervention. 3D printers utilize electronic

digital files to process the materials into a physical object, and these files can be distributed over

the internet. A 3D printer or computer numerically-controlled (CNC) equipment uses Computer

Aided Manufacturing (CAM) files in G-code or AMF format as executable code to produce

certain items. There are currently technological limitations for the effectiveness of 3D printing

of firearms, but the concept has been demonstrated and the ability to manufacture commercially

viable firearms is inevitable given the increasing improvements of 3D printing equipment and

3D printing materials. Congress directed that the export control system under ECRA is intended

to have “the flexibility to be adapted to address new threats in the future,” and this final rule

implements that instruction. 50 U.S.C. 4811(8).


       Technology and software are required for 3D printing of firearms and are critical for the

3D printing manufacturing process. Publicly posting such technology and software online

without restriction creates the risk that foreign persons and countries, including countries of

concern, will be able to obtain technology and software for 3D printing of firearms. In the

absence of controls on the export, reexport, or in-country transfer of such technology and

software, such items could be easily used in the proliferation of conventional weapons, the

acquisition of destabilizing numbers of such weapons, or for acts of terrorism. As noted earlier,




                                                  16

                                            WASHSTATEB000118
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 119 of 2650


Congress expressly directed that ECRA should be used to address these risks. 50 U.S.C.

4811(2)(A).


       Like 3D printing, CNC milling or machining is an automated manufacturing process

controlled by technology and software. CNC milling/turning/grinding are all subtractive

manufacturing processes in which the computerized equipment removes layers of material from

a base—known as the workpiece or the blank—to produce a manufactured part or item. As with

3D printing, the posting online of CNC technology and software needed to create working

firearms creates export control concerns.


       Under the ITAR, the unrestricted public dissemination of technical data (as defined in

section 120.10 of the ITAR) in a manner that allows access by foreign persons – including

through the internet – is an export requiring appropriate authorization. For purposes of the CCL,

Commerce has historically taken the approach (with limited exceptions) that material is not

subject to export control if it has been “published” within the meaning of 15 C.F.R. § 734.7,

including through posting on the internet. The proposed rules published by the Departments of

State and Commerce took these differences in the ITAR and EAR control structures into

account, and the Commerce proposed rule acknowledged these differences to ensure commenters

had an opportunity to fully take these differences into account when submitting their comments

on the Commerce rule. See page 24167 of the Commerce May 24 rule and 15 C.F.R. § 734.7.


       Comments on the Commerce proposed rule reflected the commenters’ understanding of

these differences between the ITAR and EAR control structures. BIS received many comments

expressing concerns about 3D printing of firearms and whether appropriate controls would be in




                                                 17

                                            WASHSTATEB000119
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 120 of 2650


place under the EAR. It also received a small number of commenters that supported the part 734

criteria. The commenters critical of the part 734 criteria provided the following input:


(1) Part 734 criteria should be changed to regulate 3D printing, even if the information would

otherwise be publicly available. These commenters were concerned that the application of the

part 734 criteria appears to give rise to the possibility of widespread and openly sanctioned

circulation of open source, non-proprietary instructions for using computer-aided design (CAD)

files to produce operable firearms via 3D-printing technology, or text files to produce such

firearms via CNC milling of the firearms. Commenters requested BIS to weigh the fact that the

part 734 criteria would make posting on the internet of ECCN 0E501 technology (e.g., 3D printer

specs) for the production of an ECCN 0A501 firearm publicly available information that is no

longer subject to the EAR.


(2) Allowing 3D-printed gun technology and software to be posted freely online for use with 3D

printers will make it easier to obtain firearms in the U.S. and abroad. These commenters were

concerned that the combination of internet dissemination and do-it-yourself 3D production is

problematic because the government would have no oversight of the producer, the end use or the

end user of the firearm. Other commenters in this area were greatly concerned about the

perceived loss of controls on 3D gun-printing plans, which these commenters asserted has

increasingly assisted bad actors in enhancing their capabilities to inflict atrocities around the

world. Several commenters cited Defense Distributed v. Department of State, a lawsuit filed in

the U.S. District Court for the Western District of Texas and appealed to the U.S. Court of

Appeals for the Fifth Circuit,, in support of the State Department’s decision to restrict the 3D

printing of firearms under the ITAR (i.e., requiring appropriate authorization under the ITAR

prior to allowing unrestricted posting on the internet).


                                                  18

                                            WASHSTATEB000120
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 121 of 2650


(3) Unregulated 3D printing would undermine U.S. efforts, as well as governments overseas, to

vet parties obtaining firearms, and to track 3D printed firearms. These commenters noted that

with access to 3D printing machines and plans on how to build a gun, anyone could circumvent

U.S. laws that seek to prevent known criminals from obtaining U.S. firearms. Other commenters

in this area were particularly concerned that these changes would result in an increase in the

number of untraceable firearms in circulation because as 3D printing technology becomes more

widely available, the likelihood that it may be used to construct operable firearms that are

exempt from serialization requirements would increase.


(4) The transfer of control of these items to the CCL would undermine longstanding U.S. efforts

to counter proliferation of small arms in the world. Commenters in this area noted that they

couldn’t understand how allowing untraceable 3D printing of firearms would serve U.S.-

recognized goals to combat illicit trafficking of firearms. Commenters in this area also noted that

the United States is the world’s largest donor, as the commenter understands it, to helping

countries build their ability to trace weapons, secure weapons stockpiles, and to destroy those

stocks when warranted. However, according to the commenter, this transfer of authority to

Commerce appears to open the door to unfettered 3D printing of firearms, which threatens to

undermine nearly all those efforts.


       One commenter asserted that the proposed changes may result in increased circulation of

plans for non-automatic weapons produced by 3D printing technology, and this may be at odds

with the Wassenaar Arrangement.


       A small number of commenters supported the application of the criteria in part 734 and

emphasized that the information is so widely available in various formats that trying to control it




                                                19

                                          WASHSTATEB000121
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 122 of 2650


would not be practical or warranted. One commenter noted that America boasts hundreds of

millions of privately-owned firearms and has produced countless books, magazine articles,

videos, websites, and online forums that exhaustively detail firearm technology and use. Thus,

this commenter asserted it is difficult to imagine any information about the design, development,

production, manufacturing, and use of firearms that is not already within the public domain and

this same information is commonly available overseas. Other commenters that supported the

part 734 criteria asserted that they had concerns generally over their First Amendment rights

being possibly violated unless the criteria in part 734 applied equally to information posted

online. These commenters requested an end to any harassing or censorship of firearm instructors

within the U.S., as well as bloggers, writers, and those posting online guides or tutorials

discussing technology about defense items because these activities seem to be a clear violation of

the First Amendment right to free speech. Given the foreign policy and national security

interests at stake, Commerce believes that the restrictions imposed by this rule are appropriately

tailored. Commerce is also aware of, and has taken into account, the constitutional and statutory

concerns raised by the plaintiffs in the Defense Distributed case and by the plaintiffs in

Washington v. Dep’t of State, No. 2:18-cv-01115-RSL (W.D. Wash.). Commerce also notes that

it has received correspondence from members of Congress concerning the issues raised in

Defense Distributed.


BIS response: The Commerce May 24 proposed rule addressed the application of part 734,

including § 734.7, for items (specifically for certain information and software) proposed for

transfer from USML Categories I-III (see 83 FR 24167). These criteria support the free

exchange of public information and, as a general matter, do not warrant being changed.




                                                 20

                                           WASHSTATEB000122
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 123 of 2650


However, the concerns commenters raised about the specific application of part 734 criteria to

3D printing of firearms suggests that modification to the proposed controls is warranted.


       With the transfer of certain firearms from the USML to the CCL, rifles, pistols, revolvers

and related parts and components will fall within ECCN 0A501, and BIS will be responsible for

their licensing. This transfer adds to Commerce’s existing licensing jurisdiction over most

shotguns and shotgun shells as well as optical sighting devices. The items that remain on the

ITAR include fully automatic and selective fire weapons, weapons for caseless ammunitions,

silencers and certain high capacity (50 rounds or greater) magazines, and certain military-

specific ammunition such as tracers.

       BIS recognizes that several commenters, including a large number of private citizens,

expressed concern over global access to 3D printing technology and software with the transfer of

certain firearms to the CCL. BIS also recognizes that several commenters and plaintiffs in

Washington v. Dep’t of State raised concerns about risks to public safety related to domestic

access to 3D printing technology and software. BIS shares the concerns raised over the

possibility of widespread and unchecked availability of the software and technology

internationally, the lack of government visibility into production and use, and the potential

damage to U.S. counter proliferation efforts. In this final rule, BIS addresses the concerns raised

about 3D printing of firearms by making certain technology and software capable of producing

firearms subject to the EAR when posted on the internet under specified circumstances. This

control will help ensure that U.S. national security and foreign policy interests are not

undermined by foreign persons’ access to firearms production technology. Although the

Department of State determined that such technology and software do not warrant continued

control under the USML, maintaining controls over such exports under the EAR remains in the



                                                 21

                                           WASHSTATEB000123
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 124 of 2650


national security and foreign policy interests of the United States, as described below. As noted

in other places in the Commerce final rule, the movement of items from the USML is not a

decontrol, and appropriate controls must be in place to protect U.S. national security and foreign

policy interests, such as by maintaining Commerce licensing authority over certain technology

and software capable of producing firearms subject to the EAR when posted on the internet

under specified circumstances as described in this final rule. And although the domestic transfer

of commodities is outside the purview of BIS jurisdiction, the concerns related to the unrestricted

posting of CAD files on the internet, more accurately described in this final rule as CAM files,

have been addressed in this final rule and nothing in this final rule affects existing federal or state

laws that pertain to the manufacture, possession, use, or commercial sale of firearms.


       BIS provides more information about the specific changes below under the Description of

Regulatory Changes under the heading Revision of “Published.”


       BIS does not agree with the commenter that stated that the part 734 criteria are at odds

with the Wassenaar Arrangement. As described both in the proposed rule and this final rule, part

734 remains consistent with the Wassenaar Arrangement. BIS’s changes in this final rule,

however, ultimately addressed this commenter’s concern.


       In response to commenters who favored the part 734 criteria as outlined in the proposed

rule , BIS notes that information regarding firearms, including information for production of

firearms, is often widely available, and nothing described below would restrict persons from

publishing books or magazines, such as those that could be found in a local public library, and

that the changes made to part 734 described below are limited to addressing a specific fact

pattern (posting on the internet of certain types of files) that warrants U.S. Government oversight




                                                  22

                                            WASHSTATEB000124
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 125 of 2650


to ensure unrestricted releases are not being made to persons of concern outside the United States

or to foreign persons in the United States. BIS also took into account these commenters’ support

for the part 734 criteria and their First Amendment concerns but did not adopt the approach that

they advocated. Given concerns regarding First Amendment restrictions the control is

appropriately tailored to only impact technology and software in an electronic format, such as

AMF or G-code, that is ready for direct insertion into a computer numerically controlled

machine tool, additive manufacturing equipment to produce the firearm frame or receiver or

complete firearm. This technology and software are functional in nature, having the capability to

cause a machine to use physical materials to produce a firearm frame or receiver or complete

firearm. Limitations on the dissemination of such functional technology and software do not

violate the right to free expression under the First Amendment. Nor does the final rule violate

the right to keep and bear arms under the Second Amendment. The rule does not prohibit U.S.

persons within the United States from acquiring firearms of any type; indeed, nothing in this rule

prohibits persons within the United States from developing, discussing, or transferring by hand

or mail (e.g., by the U.S. Postal Service or a common carrier) CAM files related to 3D-printing

technology and software. The domestic transfer of commodities is outside of the scope of BIS

jurisdiction and would be within the purview of domestic law. The release of controlled

technology in the United States would only be regulated to the extent it would constitute a

deemed export (i.e., release to a foreign person). This means transfers between U.S. persons

within the United States are not regulated under the EAR so long as there is no release to a

foreign national. The ITAR takes a similar approach. BIS’s approach in using targeted changes

is not intended to otherwise change the other criteria in part 734 that these commenters assert

they strongly support.




                                                23

                                          WASHSTATEB000125
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 126 of 2650


        In response to the comments received on the proposed rule, BIS has reflected on the need

to take into account various interests in regulating technology and software for the 3D printing of

firearms. At the time of the proposed rule, BIS believed that its existing framework struck the

appropriate approach in providing for national security and foreign policy control of firearms

that would transfer to the CCL. Since that time, BIS has had considerable time to review the

comments related to 3D printing of firearms. Although the military usefulness of 3D printed

firearms is not significant, there are other U.S. national security and foreign policy interests, as

described by commenters, in regulating the unlimited access to certain files for the 3D printing of

firearms that the framework of BIS regulations as described in the proposed rule did not

adequately address. As the State Department noted in the Defense Distributed litigation,

unrestricted export of such files abroad could have a potential detrimental effect on aspects of

U.S national security and foreign policy, including by undercutting efforts to combat the illicit

trafficking of firearms or possession of firearms by hostile parties or dangerous organizations, as

well as other efforts to assist other countries in protecting domestic and international security.

BIS believes this potential detrimental effect on U.S. national security and foreign policy

warrants the control of the export of certain files for the 3D printing of firearms set forth in this

rule.


        At the same time, BIS recognizes that there is a longstanding tradition to encourage the

free exchange of ideas as already acknowledged in BIS regulations, such as in 15 C.F.R. § 734.7.

The agency takes seriously its responsibility to regulate judiciously, seeking to assert jurisdiction

only as needed and consistent with its statutory authority. As set forth in the Export Control

Reform Act of 2018, 50 U.S.C. §§ 4801-4852, Commerce’s policy is to use export control only

to the extent necessary to restrict the export of items that would make a “significant contribution



                                                  24

                                            WASHSTATEB000126
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 127 of 2650


to the military potential of another country… which would prove detrimental to the national

security of the United States” or “further significantly the foreign policy of the United States or

to fulfill its declared international obligations.” 50 U.S.C. § 4811(1)(A)-(B). Further, Commerce

must ensure that its controls are “tailored to focus on those core technologies and other items that

are capable of being used to pose a serious national security threat to the United States.” 50

U.S.C. § 4811(2)(G).


       Because of the national security and foreign policy risks associated with the unlimited

access and unrestricted production of 3D printed firearms, BIS is offering a tailored approach,

consistent with its statutory obligations, that places restriction on the posting on the internet of

files for the printing of certain firearms and their critical elements. As set forth in § 734.7(c) in

this final rule, only technology or software for the complete firearm, its frame, or its receiver are

subject to BIS licensing requirements, aligning BIS controls with existing statutory concepts set

forth in the definition of “firearm” under the Gun Control Act, 18 U.S.C. § 921(a)(3).

Recognizing that libraries and academic institutions within the United States may already carry

books or other materials related to firearms manufacturing, BIS does not seek to regulate this

existing landscape of activity for the items transferred from the USML to CCL, consistent with

its treatment of firearms it controlled on the CCL prior to this final rule. Instead, since the harm

identified with unrestricted dissemination has been tied to the easy and untraceable distribution

in electronic format that the internet provides, BIS has crafted its rule to regulate dissemination

in this space as it poses a significant risk to U.S. national security and foreign policy.


As a result, Commerce has reached the conclusion that U.S. national security and foreign policy

necessitate that BIS maintain controls over the 3D printing of firearms when such software and

technology is posted on the internet. The potential for the ease of access to the software and


                                                  25

                                            WASHSTATEB000127
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 128 of 2650


technology, undetectable means of production, and potential to inflict harm on U.S. persons and

allies abroad present a grave concern for the United States. Without regulatory oversight, U.S.

foreign relations and national security interests could be seriously compromised. For these

reasons, this final rule provides that technology and software ready for insertion into an

automated manufacturing tool that makes use of the software or technology to produce a firearm

frame, receiver, or complete firearm is subject to the EAR, consistent with the regulation of such

software and technology when previously controlled under the USML.


Vetting Transaction Parties and Monitoring Exports


Comment 8: Many commenters were concerned about a possible reduction in the monitoring of

the end users of exported firearms and publicly available information about this monitoring.

These commenters asserted that public reporting of Blue Lantern information is mandatory and

there are readily available statistics about the results. Some commenters requested that if the

proposed rules move forward, the BIS program be strengthened to address the need to monitor

the end users of exported firearms.


BIS response: BIS does not publish end-user monitoring information in the same format as the

Department of State, but the same type of information is available publicly from BIS. The new

ECRA maintains an annual reporting requirement to Congress that provides an additional layer

of transparency. Specifically, under Section 1765(a)(6) of ECRA, the Secretary of Commerce

shall submit a report to Congress that includes a summary of export enforcement actions,

including of actions taken to implement end-use monitoring of dual-use, military, and other

items subject to the EAR. BIS already has practices in place to continuously evaluate its end-use




                                                26

                                           WASHSTATEB000128
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 129 of 2650


monitoring program and to improve it as opportunities to do so are identified. BIS intends to

continue those efforts for the firearms that are moved to the CCL with this final rule.


Registration Requirement for Screening

Comment 9: Several commenters expressed concerns that BIS will not have access to the same

databases and background information that the Department of State uses to evaluate license

applications since the EAR does not require registration. These commenters asserted that not

including a registration requirement will deprive regulators of an important source of information

and decrease transparency and reporting regarding gun exports. Some commenters

recommended removing or limiting the registration fee for manufacturers but keeping the

requirement for registration. Another commenter suggested waiving the fee for manufacturers

who do not, in reality, export these items.

BIS response: BIS, along with the Department of State, considered these concerns and

determined that the interagency license review process maintains appropriate oversight of the

items at issue. BIS’s export licensing requirements and process are calibrated both to the

sensitivity of the item and the proposed destination. Additionally, all requests for export licenses

for firearms remain subject to interagency review, including by the Department of State.

       BIS does not need the information included in the ITAR registration requirement to

regulate those items under the EAR. To apply for a license under the EAR, the applicant is

required to create a free account in BIS’s online submission system called SNAP-R. The SNAP-

R account includes basic information about the exporter. In addition, each party identified on the

license application is reviewed. The requirements to file EEI in AES is another important way

that BIS obtains information needed to effectively track exports.




                                                   27

                                              WASHSTATEB000129
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 130 of 2650


       BIS agrees that if there were a registration requirement, removing or limiting the fee for

registration would ease the burden on small businesses and individuals. However, as noted

above, BIS does not believe that the information included in the registration requirements is

necessary for BIS to effectively license and enforce the EAR. Therefore, registration

requirements, even if they are free, would impose an unnecessary burden on individuals, small

companies, and manufacturers.


Brokering
Comment 10: Many commenters asserted that the proposed changes to USML Categories I-III

would mean that brokers of semi-automatic weapons and related ammunition will be exempt

from registration and licensing that is currently triggered by their inclusion as defense articles on

the USML. Other commenters correctly understood that State would continue to impose

brokering controls for items which moved to the CCL that are also listed on the USMIL. One of

these commenters asserted that they are pleased to see that the State May 24 rule attempts to

maintain effective oversight of arms brokers by ensuring that brokers must register with the

Department of State and seek a license. This commenter asserted that these provisions are

critical in helping mitigate illegal arms trafficking to major conflict zones and transnational

criminal organizations.


BIS response: BIS clarifies that the Department of State in its May 24 rule and its final rule

retains brokering controls for items which are now listed on the CCL that are also listed on

USMIL. BIS directs the public to review the State final rule for information on the brokering

controls under the ITAR. The Department of State in its companion rule noted it does not intend

to impose a double licensing requirement for individuals undertaking activities on behalf of

another to facilitate a transaction that will require licensing by the Department of Commerce. In


                                                 28

                                           WASHSTATEB000130
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 131 of 2650


practical terms, this means the vast majority of exporters who only export firearms on the CCL

directly from the U.S. or reexport U.S.-origin firearms on the CCL are not “brokers” and will not

have to register with DDTC.


Congressional Oversight

Comment 11: Multiple commenters expressed concerns that this final rule would reduce

congressional oversight of arms transfers because BIS does not have to notify Congress of

firearms sales in excess of $1 million, as the Department of State does. These commenters

asserted that: (1) Congress needs to be able to review these types of firearms sales to ensure large

risky exports do not proceed; (2) Congress has played an important role in stopping several risky

firearms sales because of the congressional notification requirement (commenters provided

examples of sales from 2017 to Turkey and the Philippines that they asserted were blocked by

Congress); (3) congressional notifications are a valuable tool for the public to be able to see

when large firearms sales are being proposed; and (4) certain members of Congress have asserted

their concern that not including a congressional notification requirement under the EAR would

be counter to congressional intent.


BIS response: The Department of State in its companion rule also acknowledges those concerns

and notes that those firearms that the U.S. Government deemed through the interagency review

process to warrant continued control under the ITAR as defense articles will remain subject to

congressional notification requirements in conformity with section 36 of the AECA and

Executive Order 13637. In this response, BIS also puts the congressional notification issue into

context under the EAR and the statutes that the regulations implement for items “subject to the

EAR.”




                                                 29

                                           WASHSTATEB000131
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 132 of 2650


       BIS notes that at the time of publication of the Commerce May 24 rule, the Export

Administration Act (EAA) did not include a congressional notification requirement for firearms,

nor did any other statute that the EAR implements for firearms. Therefore, BIS did not include a

congressional notification requirement because it did not want to prejudge congressional intent in

this area. On August 13, 2018, the President signed the National Defense Authorization Act for

Fiscal Year 2018, which included ECRA. Congress did not include in ECRA any requirements

for congressional notification for firearms and related items exports. Therefore, BIS is not

including a congressional notification requirement in the final rule.


Overseas Trafficking, Proliferation, and Diversion of Firearms

Comment 12: Multiple commenters expressed a general concern that the transfer to the CCL

increases the risk of overseas trafficking, proliferation, or diversion. Multiple commenters also

expressed concerns about the BIS end-use monitoring (EUM) capabilities and the impact the

companion Department of State rule has on the Department of State’s EUM programs. Many

commenters asserted that the decision to relax controls on the export of firearms will make it

easier for terrorists to obtain the same dangerous firearms that have been used in mass shootings

in the United States. Many commenters also asserted that these firearms are weapons of choice

for criminal organizations, narcotics traffickers, and gun traffickers, and making it easier for

them to get firearms will make their activities worse and further fuel armed conflict abroad.

BIS response: This final rule does not deregulate the export of firearms. All firearms and major

components being transferred to the CCL will continue to require a U.S. Government

authorization. Further, BIS has both a robust EUM program and a law enforcement division

sufficiently capable of monitoring foreign recipients’ compliance with their obligations regarding

the transfer, use, and protection of items on the CCL. Additionally, the Federal Bureau of



                                                 30

                                           WASHSTATEB000132
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 133 of 2650


Investigation and the Department of Homeland Security will continue to investigate and enforce

civil and criminal violations of the export control laws as appropriate.

       BIS does not agree that moving these firearms to the CCL will mean less oversight to

prevent gun trafficking. Exporting these firearms will require a U.S. Government authorization.

The EAR also includes a robust set of end-use and end-user controls that will supplement the

CCL based license requirements. Similar to the ITAR, BIS will impose appropriate conditions

as needed on authorizations or not approve certain transactions if there is a concern over risk of

diversion. BIS also will maintain a robust end-use verification program for the firearms and

other items moved to the CCL from USML Categories I-III. In addition, most firearms will

require submission of a license, and the license review policies would lead to a denial for exports

to terrorists. The EAR also includes sections in part 744, e.g., § 744.14 for Foreign Terrorist

Organizations (FTO), that impose additional restrictive license requirements and license review

policies for terrorists identified under certain designations on the Department of Treasury’s

Specially Designated Nationals (SDN) list. This is significant because it excludes the use of any

EAR license exceptions; imposes a license requirement for all items subject to the EAR,

including the firearms being moved to the CCL; and acts as an additional safeguard for

transactions involving EAR items located outside the U.S. that the Department of Treasury

controls are not able to reach.


       BIS included provisions in the Commerce May 24 rule and in this final rule to address

this issue by including a presumption of denial license review policy under the regional stability

reason for control for these types of end users. Specifically, in this final rule, the license review

policy in § 742.6(b)(1)(ii) is a policy of denial when there is reason to believe the transaction




                                                  31

                                            WASHSTATEB000133
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 134 of 2650


involves criminal organizations, rebel groups, street gangs, or other similar groups or individuals,

that may be disruptive to regional stability, including within individual countries.


Comment 13: One commenter, a human rights organization, asserted that “it has for many years

called attention to the risks associated with untrammeled export of small arms and light weapons

around the world.” This commenter asserted that “these arms have been associated with the

deployment of child soldiers and the rise of insurgent groups.” This commenter also asserted

that “these firearms are easier to divert than larger weapons and often end up in the illicit

market.”


BIS response: BIS does not agree that there is anything in the EAR that will make the possibility

of diversion any greater than it was under the ITAR. These concerns of diversion are taken into

consideration by the export control system and underlie the basis for some of the agency’s

controls. BIS also notes that the U.S. Government continuously monitors the export control

system to determine where the most likely points of diversion are and takes actions to prevent

potential diversion points by using existing license review policies, rescinding or revoking prior

authorizations, or imposing new license requirements or other prohibitions.


Impact on Foreign Law Enforcement

Comment 14: One commenter expressed concern that foreign law enforcement personnel in

particular are at risk of having the firearms and ammunition that would be transferred to the CCL

used against them. Another commenter asserted that moving these firearms to the CCL will

make it hard for foreign law enforcement to counter gun trafficking.




                                                 32

                                           WASHSTATEB000134
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 135 of 2650


BIS response: These assertions are mitigated by the fact that, as stated previously: (1) these

articles remain subject to BIS’s EUM programs that vet potential end users of concern, and (2)

applications for firearms and ammunition licenses will be approved only if the end use is

permitted under the laws and supervision of the importing country.

       BIS notes that this final rule is consistent with U.S. multilateral commitments, e.g., to the

Wassenaar Arrangement and the United Nations for conventional arms reporting. The support

documentation requirements are consistent with Organization of American States (OAS)

requirements to require an import certificate issued by the importing country. This support

document requirement applies to other countries that also impose a requirement for an import

certificate prior to allowing an import of a firearm, permitting these other countries to better

control the flow of firearms coming into their countries. In addition, U.S. law enforcement

agencies, including BIS’s Office of Export Enforcement, also coordinate with law enforcement

agencies outside the U.S., as was referenced above in the BIS response to Comment 3. The area

of preventing illegal transshipments is a good example of where various countries have worked

together, including law enforcement agencies, regulators, and policy makers, to come up with

standards and protocols to reduce illegal transshipments, and this work will continue.


Human Rights Issues

Comment 15: A number of commenters suggested the proposed rule, if made final, may have a

negative impact on human rights in foreign countries. BIS also received many comments

asserting “it is now recognized that rape and sexual assault are systematically used as weapons

of war in conflicts around the world.” One of these commenters asserted that “in interviews with

women and girls who have survived sexual violence during conflict, a very high number of their

stories include descriptions of the torture they endured at the point of a gun. Although the



                                                 33

                                           WASHSTATEB000135
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 136 of 2650


particular models of firearms involved are seldom identified, there is no doubt that a military-

style weapon contributed to gross violations of their human rights.” Many commenters asserted

that even after a conflict has officially ended, the weapons left behind are used all too often by

perpetrators of domestic violence.


BIS response: BIS will use its resources and expertise in this area to vet parties involved in

transactions subject to the EAR for human rights concerns. Similarly, as part of the

aforementioned continuing interagency review of export licenses for firearms, the Departments

of State and Defense will remain active in the interagency review process of determining how an

item is controlled and will review export license applications on a case-by-case basis for national

security and foreign policy reasons, including the prevention of human rights abuses. As stated

previously in this final rule and in the companion rule published by the Department of State, the

Department of State will continue vetting potential end users when reviewing Commerce

licenses, to help prevent human rights abuses.

       BIS does not anticipate authorizing exports of firearms to regions involved in active

conflicts because of the presumption of denial license review policy for regional stability.

Commerce on its licenses as well as in its license exceptions includes certain requirements and

conditions to ensure subsequent disposition or use of the item will continue to be in accordance

with U.S. export control interests. These requirements are enhanced by the EAR end-use

controls in part 744, which in many cases apply to transfers (in-country). Ultimately, the issue

raised by this commenter is one of the reasons why the license review process is done in a

careful and deliberative way to ensure as much as possible that the items authorized for export

will not subsequently be used in ways not in accordance with the regulations, as well as larger

U.S. national security and foreign policy interests.



                                                 34

                                           WASHSTATEB000136
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 137 of 2650


Effect on Other Countries


Comment 16: Some commenters asserted moving these firearms to the CCL would increase the

likelihood for greater destabilization and conflict worldwide as well as for these weapons to be

trafficked back into the U.S. for nefarious uses here. Some commenters asserted that “military-

style semi-automatic rifles and their ammunition, are weapons of choice for criminal

organizations in Mexico and other Latin American countries that are responsible for most of the

increasing and record levels of homicides in those countries.” These commenters asserted that

this will only send more asylum seekers fleeing to U.S. borders.


BIS response: BIS does not agree that the transfer of items to the CCL would increase the

likelihood of greater destabilization and conflict worldwide, or specifically in Mexico or other

Latin American countries. As described above, each foreign government decides what firearms

may be imported into its country. In addition, as noted above, these items will be controlled for

regional stability, so each license application will be reviewed to evaluate whether the export of

these firearms may contribute to destabilizing that foreign country or other regional stability

concerns.


U.S. Nationals and Interests Overseas


Comment 17: Some commenters asserted that this change in licensing jurisdiction could lead to

an unfortunate future situation where our own combat troops face troublemakers armed with

American-made weaponry.


BIS response: The U.S. export control system, whether that is the export controls implemented

under the EAR or the ITAR, is focused on protecting U.S. national security and foreign policy

interests. Effective controls are in place under the EAR to ensure as much as possible that items


                                                 35

                                          WASHSTATEB000137
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 138 of 2650


subject to EAR do not endanger U.S. troops, U.S. nationals, or other U.S. interests is one of the

key objectives of EAR controls. This final rule is intended to ensure that items being moved to

the EAR will not endanger U.S. interests. BIS, as well as the Department of State, work to

ensure that diversions do not occur, but it is a concern not unique to firearms moved to the CCL,

and something the U.S. export control system is designed to counter.


Consistency with U.S. Multilateral Commitments

Comment 18: Other commenters suggested that this rule contravenes international commitments

the United States has made through mechanisms such as the Wassenaar Arrangement. One

commenter asserted that the U.S. has already alienated many of our allies, and this rule change

will further aggravate relations by pushing more firearms into their countries.


BIS response: The transfer of the concerned items to the CCL does not contravene U.S.

international commitments, as the U.S. Government will continue to apply a high level of control

to these items and require U.S. Government authorization for all exports of firearms and major

components. Further, the controls being implemented under the EAR with this final rule are

consistent with U.S. multilateral commitments, e.g., to the Wassenaar Arrangement, the United

Nations, and the OAS. BIS notes that foreign governments decide what items may be imported

into their countries and how such items will be regulated within that country. Regardless of the

U.S. export control system, an exporter must still meet the requirements of an importing country

and if the importing country does not allow the importation of these items or requires certain

requirements to be met, those foreign regulatory or other legal parameters set the parameters and

scope for what may be imported, who may use such items, and for what end uses.

Reporting Requirement for Political Contributions and Fees to the EAR to Prevent

Corruption in the Arms Trade


                                                36

                                          WASHSTATEB000138
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 139 of 2650


Comment 19: One commenter asserted that the transfer of certain Categories I-III items from

ITAR to EAR control will mean the loss of the reporting requirements outlined in 22 CFR 130.

This commenter asserted that part 130 requires exporters to report payment of certain political

contributions, fees, and commissions related to the sale of defense articles and services to the

armed forces of a foreign country or international organization to the DDTC and because the

EAR does not have the same type of reporting requirement, this may result in increased

corruption in arms sales. The same commenter asserted that “in many countries around the

world, corruption is rampant within their arms procurement systems, as foreign officials seek to

steal funds from their national budgets for their personal gain,” so not including a reporting

requirement in the EAR may make the corruption worse. The same commenter asserted that

under the Commerce May 24 rule, BIS would limit its ability to obtain useful information on

U.S. defense companies and prosecute bribery.


BIS response: BIS does not agree with these assertions. The Foreign Corrupt Practices Act

(FCPA) already prohibits this type of corruption activity and provides a robust regulatory

scheme. FCPA applies to all items subject to the EAR, including items that will be moved from

the USML to the CCL. Therefore, imposing a separate reporting requirement is not needed

under the EAR to prevent this type of illegal activity. BIS highlights here in the preamble of this

final rule that any party involved in a transaction “subject to the EAR” must also follow any

other applicable U.S. laws, including the FCPA. Questions on the FCPA should be directed to

the Department of Justice and the U.S. Securities and Exchange Commission (SEC).


Commenters Asserting Burdens Will Be Reduced (for Purposes of EO 13771)




                                                 37

                                           WASHSTATEB000139
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 140 of 2650


Comment 20: A firearms trade association commenter asserted that “it has reviewed the

proposed rule thoroughly with its membership… and most members have told it that the final

versions of the rules would eventually be beneficial because they would significantly reduce the

overall burden and cost of complying with controls on the export of commercial firearms and

ammunition.” This trade association noted that “[a]ll who responded told us that there would be

an initial short-term increase in burden and cost because of the need to re-classify thousands of

commodity, software, and technology line items and SKUs affected by the new rules, but that the

long-term regulatory burden reduction would significantly outweigh the short-term need to

adjust internal compliance programs and practices.” One firearms industry trade association

commenter noted that most of “its members, particularly the small- and medium-sized

companies, believe that the changes will be economically beneficial for them because the

eventual regulatory simplification and cost reductions will allow them to consider exporting

when they might not have otherwise.” Additionally, many small independent gunsmiths

commented about the disproportionate negative impact the costs of ITAR compliance had on

their businesses. Several commenters asserted that by moving such items to the EAR, many

domestic manufacturers who do not export would be relieved of the significant financial burden

of registering under the ITAR. One trade association commenter asserted that the costs for their

members would be reduced because under the Commerce system, there are no fees to apply for

licenses. This commenter also asserted that their burdens would be reduced because the

Commerce license application forms are vastly simpler compared to the Department of State

license application forms.


       One commenter asserted that “one of the benefits under the EAR will be that controls on

less sensitive and widely available basic parts, components, and technology are more tailored



                                                38

                                          WASHSTATEB000140
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 141 of 2650


and allow for less burdensome trade with close allies through license exceptions.” This same

commenter also asserted that “sales with regular customers can be combined in to fewer license

applications, thus reducing overall paperwork to achieve the same policy objectives.”


        One trade association commenter asserted that these changes “will lead to growth for

U.S. companies, more jobs in the United States, and related economic benefits for the cities and

states where the members reside while accomplishing the same national security and foreign

policy objectives they have always had.” One commenter asserted that the items being moved to

the CCL are manufactured in many parts of the world and that by engaging more with the world,

U.S. firearms manufacturers will improve their knowledge and capability. One commenter that

identified himself as a U.K. citizen, who often travels to the U.S. and visits sporting goods stores,

asserted that the price of certain items, e.g., cartridge cases and bullets, are less than half the

price charged in the U.K. The commenter asserted, “fix this and U.S. manufacturers will see a

significant increase in demand from U.K. based firearms owners.”


BIS response: BIS agrees that the Commerce May 24 rule would reduce the overall regulatory

burden of complying with U.S. export controls, including through regulatory simplification and

cost reductions that may allow certain persons, e.g., small independent gunsmiths, to consider

exporting when they might not have otherwise because of the economic burden of complying

with the ITAR. One of the strengths of the EAR control structure is its focused approach on

exports without unduly burdening persons that are not a party to an export transaction. Not

requiring domestic manufacturers to register with BIS is a good example of the more focused

EAR controls. The fact that BIS does not charge a registration fee to be able to apply for a

Commerce license is another financial benefit.




                                                   39

                                             WASHSTATEB000141
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 142 of 2650


       The EAR is a more tailored control structure, and this more flexible control structure will

reduce burdens and create more opportunities to export. One of the key benefits of the more

flexible Commerce licensing processes is the ability for applicants to combine multiple

transactions on license applications for sales to regular customers. Because BIS does not require

a purchase order, the overall number of licenses an exporter may need to submit is reduced.


       The changes included in this final rule may lead to increased sales opportunities for U.S.

exporters and related economic benefits for the United States, while also accomplishing the same

national security and foreign policy objectives of the U.S. export control system. Because of the

more flexible EAR control structure, parties outside the U.S. may want to purchase more items,

such as ECCN 0A501.x parts or components that were previously avoided because of no de

minimis eligibility under the ITAR. This rule might also lead to increased export activity

because parties outside the U.S. may import more U.S. origin firearms because of the more

flexible Commerce licenses that do not require a purchase order. Importantly, any additional

exports that may occur are the same types of exports that would have been otherwise approved

under the ITAR.


       As asserted by some of the commenters, the changes made by this final rule may help to

foster innovation in the United States by encouraging collaboration with companies outside the

United States, and this may lead to better U.S. products. They may also encourage more people

to be interested in purchasing items from the United States.


Commenters Asserting Burdens Will Not be Reduced (for Purposes of EO 13771)


Comment 21: One anonymous commenter asserted that moving these items to the CCL would

create a small cost-savings for its company in registration and licensing fees, but the commenter


                                                40

                                          WASHSTATEB000142
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 143 of 2650


did not see a demonstrated equivalent in terms of paperwork reduction or real time savings. This

commenter asserted that the issue for small companies having to pay the registration fees due to

their manufacturing activities is better resolved by changing the definition of manufacturer to

add a minimum size requirement. The same commenter asserted that the EAR does not include a

concept of defense services and the technology controls are more narrowly focused and apply in

limited contexts as compared to the ITAR, and this change represents an improvement in terms

of the commenter’s ability to share information needed for marketing firearms and for repairing

them internationally. However, this commenter asserted that the same result could be achieved

via amendment to the ITAR. The same commenter asserted that “the improvements and savings

are quantified using the 43.8 minutes for BIS application vs. the 60 minutes for DDTC

application and that this metric provides no meaningful data from which to extrapolate total

process savings or if any is really generated.” This commenter also asserted that other additional

burdens proposed in the Commerce May 24 rule also need to be accounted for, e.g., increasing

the quantity and type of data elements which will be required for AES filing. The same

commenter asserted that there will be burdens and expenses of transition related to

reclassification of all products, re-training of all employees, and advanced training needed for

compliance personnel. The commenter acknowledged that it understands this burden is

considered short term; however, the commenter asserted that the benefits of moving these items

to the CCL still has not been adequately explained to justify these short-term burdens. This same

commenter asserted that other than utilizing a different application form and the change in the

agency receiving applications, it has not been demonstrated exactly what, if any, process

improvement this represents.




                                                41

                                           WASHSTATEB000143
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 144 of 2650


BIS response: While this commenter did not anticipate significant cost or burden reduction from

the transition to the EAR, most other commenters addressing these issues anticipated more

significant benefits. The reform effort is not intended to make the ITAR the same as the EAR;

this would not be warranted because the more restrictive ITAR controls are needed to regulate

items such as fighter aircraft, submarines, and intercontinental ballistic missiles. BIS agrees that

the more focused EAR technology controls will ease burdens, but still appropriately control

technology for these items.


       BIS does not agree with the assertion that the way the cost savings were calculated in the

Commerce May 24 rule provided no meaningful data to extrapolate total process savings. Many

commenters asserted that they believed their burden would be reduced by moving these items to

the CCL. This commenter is correct that other commenters expressed concerns about individuals

being required to file EEI in AES for exports under License Exception BAG of their personally

owned firearms, and concerns about including the serial number, make, model number, and

caliber of firearms in the EEI in AES. However, this final rule significantly reduces these

burdens. For example, this final rule requires the U.S. Customs and Border Protection (CBP)

Certification of Registration Form 4457, a form already being used by exporters. Therefore,

there will be no additional burden because BIS will be requiring information already submitted

by exporters to CBP for other reasons. For licensed exports, BIS also eliminated the requirement

to file those additional data elements, except for temporary exports or when the Commerce

license includes a condition requiring it, similar to the approach Department of State takes with

provisos on its licenses.


       BIS acknowledges that there will be some short-term adjustment costs. BIS also

acknowledges that the EAR is a more complex control structure because with greater flexibility


                                                 42

                                           WASHSTATEB000144
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 145 of 2650


there is a need for additional nuances in the control structure. BIS disagrees that the rationale for

the transition was not clearly demonstrated in the Commerce May 24 rule.


       BIS appreciates this same commenter highlighting a key point of commonality. The

commenter is correct that the Commerce license applications will continue to be reviewed by the

Departments of State and Defense. This well-established interagency review process specified in

both Executive Order 12981 and in the EAR helps to protect U.S. export control interests and

ensures that a diversity of interests and agency expertise is being used to review license

applications. BIS disagrees that the only difference is a different application. For example, the

fact that an applicant does not require a purchase order under the EAR to apply for a license

allows for more companies to compete for business opportunities.


Licensing Costs


Comment 22: Many commenters asserted that the Commerce May 24 rule would transfer the cost

of reviewing applications and processing licenses from gun manufacturers to taxpayers. Many

commenters also asserted that with respect to firearms exports, taxpayers and the public at large

should be concerned about pressures to cut corners that could result in authorization of

irresponsible transfers of firearms, because BIS will not be charging fees for licensing.


BIS response: By statute, Congress prohibits BIS from imposing fees for any license application,

authorization or other requests. This prohibition applies for submissions in connections with all

items subject the EAR and is not specific to the firearms industry. BIS has effectively licensed

items for several decades based on the fee free license construct that was included in the

Commerce May 24 rule and in this final rule.




                                                 43

                                           WASHSTATEB000145
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 146 of 2650


                 COMMENTS SPECIFIC TO THE REGULATORY TEXT


Inclusion in the “600 series”


Comment 23: One commenter requested BIS include semi-automatic firearms and related items

in the “600 series” instead of in 0x5zz ECCNs.


BIS response: BIS does not agree. As was stated in the Commerce May 24 rule and discussed

above in response to the comments, the semi-automatic firearms this final rule adds to ECCN

0A501.a have a significant worldwide market in connection with civil and recreational activities

such as hunting, marksmanship, competitive shooting, and other non-military activities. For

these reasons, the movement of firearms and ammunition from USML Category I and III, similar

to the civilian spacecraft and related items moved from the USML and controlled on the CCL

under 0x515 ECCNs, do not warrant being controlled under the “600 series.”


New ECCN 0A501: Firearms and Related Commodities


Comment 24: One commenter identified an inconsistency between the Commerce May 24 rule in

the “Related Controls” paragraph that stated magazines with a “capacity of 50 rounds or greater”

are “subject to the ITAR.” However, the proposed USML Category I(h)(1) referenced only

magazines and drums with a “capacity greater than 50 rounds.”


BIS response: This final rule corrects the EAR text to make it clear that magazines with a

“capacity of greater than 50 rounds” are subject to the ITAR.




                                                 44

                                          WASHSTATEB000146
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 147 of 2650


Comment 25: One commenter asserted there had been past issues of interpretation under the

ITAR for what was meant by “complete breech mechanism” and therefore the commenter

recommended defining the term under the EAR.


BIS response: BIS accepts the change to include a definition of “complete breech mechanisms.”

This final rule will add a definition for “complete breech mechanisms” to part 772 and will add

double quotation marks around the term where it is used in ECCNs 0A501 and 0A502.


Comment 26: One commenter took issue with the use of the term “assault weapons” or “close

assault weapons.” This commenter asserted that the terms should be defined, or not used. This

commenter requested the term “semi-automatic” rifles, pistols, or other firearm be used instead.


BIS response: BIS agrees and has removed the term “assault weapons” in this final rule and

instead uses the term “semi-automatic,” which better aligns with the terms used in the control

parameters.


Comment 27: One commenter recommended BIS define “firearm” in harmonization with the

USML.


BIS response: BIS does not agree the term “firearm” needs to be defined in the EAR. The term

“firearms” is used in this final rule with additional technical parameters or ECCN identifiers,

e.g., 0A501.a, that will enable identification of these firearms. BIS does not believe the use of

the term “firearms” will create confusion with the USML or the USMIL.


Comment 28: One commenter noted an inconsistency in the way calibers are described in the

control lists under the Commerce May 24 rule. In USML Categories I and II, firearms and guns

are described as “caliber .50 inclusive (12.7 mm)” and “greater than .50 caliber (12.7 mm),”


                                                45

                                          WASHSTATEB000147
     Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 148 of 2650


respectively. In new ECCN 0A501, firearms are described in “items” paragraph .a and .b as “of

caliber less than or equal to .50 inches (12.7 mm)” and “with a caliber greater than .50 inches

(12.7 mm) but less than or equal to .72 inches (18.0 mm),” respectively. This commenter

asserted that the caliber terms not being aligned between the control lists could cause confusion

and misinterpretation of the controls between the USML and CCL, particularly in regard to the

ammunition controls which follow the respective firearm controls.


BIS response: BIS notes that the intent of this final rule is to transfer those items previously

controlled under Categories I-III that no longer warrant ITAR control, to the respective ECCNs

as created under this rule to the CCL by using long-accepted industry standards of “caliber” as

the defining delineation between ammunition types. BIS made changes in this final rule to use

the appropriate text in this final rule to be consistent with the text used in the USML, so that .50

caliber ammunition and .50 caliber firearms will transition into their proper 0x5zz ECCNs. For

example ECCN 0A501, includes all non-automatic and semi-automatic “.50 caliber (12.7mm)

and less” firearms under “items” paragraph .a.


Comment 29: One commenter was concerned that with the proposed description of caliber in

inches in ECCN 0A501, ammunition for .50 caliber Browning Machine Guns (“50 BMG”)

would be controlled under both 0A505 and USML Category III creating overlapping controls.


BIS response: BIS clarifies in this final rule that ECCN 0A501 includes all non-automatic and

semi-automatic “equal to .50 caliber (12.7mm) and less” firearms under “items” paragraph .a.

Therefore, this final rule also would not control the 50 BMG under ECCN 0A501.a. However,

the corresponding ammunition which is used in a number of non-automatic and semi-automatic

firearms will be controlled under 0A505.a, when not linked or belted.



                                                 46

                                           WASHSTATEB000148
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 149 of 2650


Comment 30: Some commenters requested BIS revise Note 3 to 0A501 so that the definition of

antique firearms is aligned with the Wassenaar Arrangement controls or alternatively that the

date threshold in the definition of antique firearm in Note 3 be changed from 1890 to 1898 to

align with the ITAR’s exemption.


BIS response: BIS does not agree. Because this rule focuses on the export of firearms, it uses the

year 1890 so that the United States remains consistent with its international export control

commitments under the Wassenaar Arrangement, which uses 1890 as the cutoff year to identify

many firearms and armaments that are not on the control list.


Comment 31: One commenter requested that BIS clarify where combination firearms would be

controlled, noting that neither ECCN 0A501 (firearms) nor ECCN 0A502 (shotguns) refer to

firearms that are a combination of shotgun and rifle, i.e., that have two barrels.


BIS response: BIS agrees, and in this final rule adds a note to clarify that combination firearms

are controlled under ECCN 0A501.a. This final rule also adds a note under ECCN 0A502 to

specify that all shotguns and “shot-pistols” are controlled identically.


Comment 32: One commenter sought clarification on the classification of detachable magazines

for ECCN 0A501 firearms with a capacity of less than or equal to 16 rounds. The commenter

asserted that ECCN 0A501.d explicitly lists magazines with a capacity of greater than 16 rounds,

but it was not clear whether magazines with a lesser capacity are designated as EAR99 or

controlled under 0A501.x.


BIS response: BIS agrees, and this final rule adds a new note to paragraph .d to clarify that

magazines with a capacity of 16 rounds or less are classified under ECCN 0A501.x.



                                                 47

                                           WASHSTATEB000149
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 150 of 2650


Comment 33: One commenter asserted that as currently proposed, paragraph .x would apply to

parts and components specially designed for a commodity classified anywhere on the USML.

This commenter recommended revising as follows: “Parts” and “components” that are “specially

designed” for a commodity classified under paragraphs .a through .c of this entry or USML

Category I and not elsewhere specified on the USML or CCL.


BIS response: BIS does not agree that a change is needed. Because some of the parts and

components controlled under ECCN 0A501.x may be for firearms incorporated into a fully

automatic firearm that is incorporated into a military vehicle (a USML Category VII

commodity), the broader reference to the USML is more appropriate. The USML Order of

Review and CCL Order of Review will ensure that only those parts and components intended to

be classified under ECCN 0A501.x will be classified under this “items” paragraph.


Comment 34: One commenter requested revising paragraph 0A501.y by replacing the period at

the end of the paragraph with the phrase “including” or “as follows:” in order to clarify whether

.y is limited to the enumerated .y paragraphs, or itself is a control paragraph in which items can

be controlled.


BIS response: BIS clarifies that the .y listings are exhaustive, and to be classified in a .y

paragraph, the item needs to meet the identified description and the definition of “specially

designed.”


Comment 35: One commenter requested clarification of whether the .y paragraph itself serves as

a catch-all for “parts,” “components,” “accessories,” and “attachments.” For example, a set of

fiber-optic sights for a pistol are not “iron sights” as listed in .y.3, but may be a “specially

designed” “attachment.”


                                                  48

                                            WASHSTATEB000150
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 151 of 2650


BIS response: BIS agrees that the introductory text of ECCN 0A501.y needs to be revised to

clarify that the “parts,” “components,” “accessories,” and “attachments” “specially designed”

therefor for the .y items are also controlled in the .y paragraphs. This final rule makes this

change. BIS had previously made this same correction to the other .y paragraphs on the CCL to

ensure, for example, that “specially designed” parts used in “specially designed” galleys

classified under ECCN 9A610.y for military aircraft, would not be controlled in 9A610.x.


Comment 36: One commenter asserted that ECCN 0A501.y contains three types of commodities

that have been officially determined to be EAR99 for many years: (i) .y.2 - scope mounts and

accessory rails; (ii) .y.3 - iron sights; and (iii) .y.4 - sling swivels. This commenter requested that

the parts in .y paragraphs .y.2, .y.3, and .y.4 be removed from ECCN 0A501 and a note be added

to confirm that they remain EAR99 items.


BIS response: BIS does not accept this change because it only works if the past CJs covered

those items and all variants. Paragraph (b)(1) of “specially designed” and General Order No. 5

would not be applicable to those items not included within the scope of a CJ – meaning an item

may get pulled up into .x. Therefore, to address this issue definitively this final rule keeps these

items as .y items.


License Exception LVS


Comment 37: BIS received a number of comments on License Exception LVS eligibility. Some

commenters supported its availability, though one commenter suggested that wholesale value

rather than actual value should be used while another commenter requested higher value

shipments should be authorized to Canada. One commenter recommended pegging the LVS

dollar value to inflation to allow for incremental increases to match price increases over time.


                                                  49

                                            WASHSTATEB000151
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 152 of 2650


One commenter requested that Canada should have all of its LVS eligibility specified in its own

LVS paragraph in the ECCN, distinguishing Canada’s eligibility from other Country Group B

countries. Some commenters raised concerns related to License Exception LVS availability,

asserting that it would not curb risky exports of pistol grips and magazine clips valued at $500,

that it is possible for companies or individuals to export many low-value items in one shipment

without a U.S. license, and that it could fuel gun violence in Mexico and Central America. One

commenter requested reducing the LVS eligibility under ECCN 0A501 from $500 to $100, and

reducing further the commodities that would be eligible.


BIS response: BIS agrees that License Exception LVS will be particularly useful for the firearms

industry for low value shipments and believes that the license exception is properly scoped in the

dollar value used and the scope of availability for the reasons outlined in the Commerce May 24

rule. BIS emphasizes as specified in the name of the license exception itself, this license

exception is limited to low value shipments. This includes the total quantity for consolidated

shipments, even if a shipper was consolidating several shipments. BIS also notes that an

exporter is limited to twelve orders per year to the same consignee. The terms of License

Exception LVS also strictly prohibit the splitting of orders to try to evade the applicable LVS

dollar value. In addition, if there are questions whether an exporter has stayed within the

required scope of LVS, EE can require exporters to hand over all the required recordkeeping

documents related to a transaction under License Exception LVS to identify whether there has

been a violation of the EAR. LVS is not currently linked to inflation, but the public may at any

time make recommendations for changes to the regulations, including suggestions for revising

the LVS dollar values in an ECCN.




                                                50

                                          WASHSTATEB000152
           Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 153 of 2650


       BIS notes that only countries identified in Country Group B are eligible to receive

commodities under License Exception LVS. These are countries that the U.S. Government does

not have export control concerns with for purposes of the commodities that are eligible to be

authorized under License Exception LVS. More sensitive commodities, such as firearms and

some key components, are excluded from License Exception LVS. As noted in the Commerce

May 24 rule, the ITAR has a similar type of exemption. Relatedly, BIS does not believe Canada-

specific provisions are necessary in the License Exception LVS paragraph of ECCN 0A501 to

specify all LVS eligibility for Canada in one stand-alone paragraph. First, it would deviate from

how LVS is described in other ECCNs. Second, there is the potential that an exporter may get

confused and believe LVS is available for other Country Group B countries because the same

commodities were identified in more than one LVS paragraph.


       Finally, it is important to note that the importing country will also have its own

requirements for imports and domestic sale and use, including for commodities such as pistol

grips. While someone like a jeweler or other craftsman in the U.S. (e.g., a hobbyist who enjoys

engraving pistol grips with western cowboy motifs) could use License Exception LVS, it would

not be available for larger transactions, such as someone wanting to export to a retail store in a

foreign country.


New ECCN 0A502: Shotguns and Certain Related Commodities


Comment 38: One commenter requested revising the heading of ECCN 0A502 to specify the

parts and components enumerated in the heading are shotgun parts and components.

BIS response: BIS agrees, and this final rule revises the heading to specify that parts and

components enumerated in the heading of ECCN 0A502 are shotgun “parts” and “components.”



                                                 51

                                                WASHSTATEB000153
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 154 of 2650


BIS also makes one other change to address the issue of clarity raised by this commenter. This

final rule adds a note to ECCN 0A501 to specify that “shot-pistols” will be controlled as

shotguns.

Comment 39: One commenter requested that rather than having the items controlled contained in

the ECCN heading, BIS should enumerate the shotguns in separate “items” paragraphs that track

with the different reasons for control for the different size shotguns in the “items” paragraph to

ease the compliance burden for exporting these shotguns.


BIS response: BIS does not agree. The license requirement section in this final rule is already

consistent with the current control text, applying CC Column 2 and CC Column 3 as appropriate

depending on the destination. BIS already uses this structure for long barreled shotguns, which

this final rule moves to ECCN 0A502.

Comment 40: One commenter requested that the final rule define antique shotguns in ECCN

0A502 to capture those guns made “in or before 1898,” consistent with the definition of antique

rifles and handguns in the Gun Control Act of 1968.

BIS response: BIS agrees, and this final rule adds a new Note 1 to 0A502 specifying that

shotguns made in or before 1898 are considered antique shotguns and designated as EAR99.

Comment 41: One commenter requested BIS clarify the control status of accessories of optics,

e.g., sunshades or other anti‐glare devices.

BIS response: BIS clarifies that sunshades or other anti-glare devices if not enumerated or

otherwise described in ECCN 0A502 or any other ECCN are designated as EAR99.

Comment 42: One commenter requested that the description in the “Related Controls” paragraph

of ECCN 0A502 be made consistent with how such shotguns are referred to in the revised

USML Category I.



                                                 52

                                           WASHSTATEB000154
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 155 of 2650


BIS response: BIS agrees, and this final rule removes the phrase “combat shotguns” wherever it

appears in ECCN 0A502, including in the “Related Controls” paragraph. BIS in this final rule

also removes references to “combat shotguns” in ECCN 0A505.

Comment 43: One commenter requested in order to have consistent controls and exceptions for

similar commodities, that BIS allow the use of License Exception LVS for ECCN 0A502 parts

and components to the same extent proposed for 0A501, e.g., for shotgun trigger mechanisms,

magazines, and magazine extensions.

BIS response: BIS agrees, and in this final rule revises the LVS paragraph in the License

Exceptions section of ECCN 0A502 to add LVS eligibility of $500 for the same types of parts

and components for ECCN 0A502 shotguns that are available for LVS under 0A501. Complete

shotguns will continue to be excluded.


Comment 44: One commenter asserted that to facilitate the use of License Exception LVS, the

ECCN 0A502 heading should be changed to “Shotguns and related commodities (See List of

Items controlled)…” and then under the “List of Items Controlled” parts and components should

be enumerated to include “complete trigger mechanisms,” “magazines,” and “magazine

extension tubes.”


BIS response: BIS does not agree. BIS in this final rule continues to enumerate “parts” and

“components” in the heading, but in the interest of clarity it also includes the specific eligible

commodities in the LVS paragraph.


New ECCN 0A504: Optical Sighting Devices and Certain Related Commodities


Comment 45: One commenter asserted that the proposed Note 1 to 0A504.f states that “0A504.f

does not control laser boresighting devices that must be placed in the bore or chamber to provide


                                                 53

                                           WASHSTATEB000155
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 156 of 2650


a reference for aligning the firearms sights.” This commenter asserted there are a variety of

boresighting devices that are placed over the muzzle of the barrel instead of inside the bore or

chamber and perform the same function as those described in the note. For these reasons, the

commenter requested that this Note be revised to read as follows: “0A504.f does not control laser

boresighting devices that provide a reference for aligning the firearms sights. This includes any

laser boresighting device, regardless of how it attaches to the firearm (e.g., boresights that fit

over the muzzle of the barrel), which performs the same function.”


BIS response: BIS does not agree. Revising Note 1 to 0A504.f would make it difficult to

distinguish between what the commenter is proposing and a laser pointer. The note included in

this final rule makes it clear that those commodities that are placed inside a bore or chamber

would preclude its subsequent use as or with a firearm.

Comment 46: One commenter requested License Exception LVS should be made available for

ECCN 0A504.g commodities that are similarly insignificant as those commodities eligible in

ECCN 0A501.


BIS response: BIS agrees, and this final rule includes License Exception LVS eligibility for

“parts” and “components” classified under ECCN 0A504.g.


New ECCN 0A505: Ammunition and Certain Related Commodities


Comment 47: One commenter recommended revising ECCN 0A505.a to include ammunition for

firearms controlled in USML Category I that may not otherwise be captured by adding the

phrase “or USML Category I” to clarify that ammunition for these type of firearms is also

controlled under ECCN 0A505.a.




                                                  54

                                            WASHSTATEB000156
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 157 of 2650


BIS response: BIS agrees, and this final rule incorporates the suggested text to clarify that

ammunition for firearms in both ECCN 0A501 and USML Category I will be controlled under

0A505.a, provided it is not enumerated elsewhere in 0A505 or in USML Category III.


Comment 48: One commenter requested BIS revise ECCN 0A505 to include a note similar to the

Note to 0A018.b to specify that dummy ammunition is designated EAR99.


BIS response: BIS agrees, and this final rule adds a Note 4 to 0A505 to specify that all dummy

and blank (unless linked or belted) ammunition, not incorporating a lethal or non-lethal

projectile(s) is designated EAR99.

Comment 49: One commenter asserted that there are several magazine manufacturers in the U.S.

producing magazines of greater than 50 rounds that would benefit from also having their

magazine moved to the CCL. This commenter asserted that limiting this magazine capacity to

50 rounds or less does not protect any special U.S. or allied military advantage, but magazines of

greater than 50 rounds are commonly found and manufactured worldwide.


BIS response: BIS does not agree. Magazines with a capacity of 50 rounds or less are

appropriate on the CCL, and magazines greater than 50 rounds warrant ITAR control.


Comment 50: One trade association commenter noted that proposed ECCN 0A505 included an

allowance for License Exception LVS of $100 for 0A505.x “parts” and “components,” but that

firearm parts and components under 0A501 have an LVS allowance of $500. This commenter

asserted that its members feel this is an inconsistency in the treatment of related commodities.

The commenter asserted that in recent years, costs related to ammunition components have been

increasing, with the largest increases affecting larger caliber cartridges. This commenter asserted

that the “$100 limit on LVS will be quickly met with small amounts of components, making this


                                                 55

                                           WASHSTATEB000157
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 158 of 2650


exception not as useful as intended.” Another commenter asserted that the ITAR allows for $500

per shipment, so $100 net under EAR would be more restrictive than ITAR exemption.


BIS response: While the ITAR does not have an exemption for exports of ammunition parts and

components, BIS agrees, and this final rule raises the LVS dollar value from $100 to $500 for

ECCN 0A505.


New ECCN 0A602: Guns and Armament


Comment 51: One commenter suggested revising ECCN 0A606 to clearly identify engines for

self-propelled guns and howitzers as controlled therein rather than in 0A602.


BIS response: BIS notes that the USML Order of Review and CCL Order of Review would

likely already address this. However, this final rule adds a Related Controls paragraph (3) and a

new note to ECCN 0A602.x to clarify the appropriate classification, but it does not add such a

note to ECCN 0A606.


New ECCN 0B501: Test, Inspection and Production Equipment for Firearms


Comment 52: One commenter requested guidance on what is the definition of production

equipment under ECCN 0B501.e. This commenter asserted that it has “many hobbyist

customers who would not qualify as a gunsmith let alone as a manufacturer and tools and

equipment designed for hobbyists are quite different than manufacturing equipment… yet we

have a concern these tools will be included in 0B501.e because even the hobbyist is ‘producing’

a firearms part.”




                                               56

                                          WASHSTATEB000158
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 159 of 2650


BIS response: The term “production” is a defined term in part 772. “Production” means all

production stages, such as: product engineering, manufacture, integration, assembly (mounting),

inspection, testing, and quality assurance. Part 772 also includes a definition of “production

equipment” that includes tooling, templates, jigs, mandrels, moulds, dies, fixtures, alignment

mechanisms, test equipment, other machinery and components therefor, limited to those

specially designed or modified for “development” or for one or more phases of “production.”

The definition of “production equipment” in part 772 applies only in the Missile Technology

Control Regime context, but for purposes of this comment, the definition of “production” and the

definition of “production equipment” provides the needed guidance. BIS also emphasizes that

the person using the production equipment does not change the classification of the production

equipment. Importantly, domestic use – that is use of production equipment in the United States

– does not implicate export controls.


Comment 53: One commenter requested BIS ensure there were no gaps for the production

equipment controls on the CCL for USML Category I items as well as Category III items.


BIS response: BIS agrees. To ensure there are no gaps in production equipment for USML

Category I, this final rule expands ECCN 0B501.e to include all production equipment “specially

designed” for USML Category I items. It also expands ECCN 0B505.a to include all production

equipment “specially designed” for USML Category III items.


New ECCN 0B602: Test, inspection and production equipment for certain guns and

armament




                                                57

                                          WASHSTATEB000159
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 160 of 2650


Comment 54: One commenter requested adding examples of specific tooling that would be

controlled under ECCN 0B602, such as a note including ECCN 0B602 boresights and units

made specifically for testing purposes.

BIS response: BIS does not agree to this addition. As described above, part 772 defines

“production” and “production equipment,” so these existing definitions already address this

comment.


New ECCN 0E501: Technology for firearms and certain related items


Comment 55: One commenter requested BIS clarify how “technology” is defined for 0E501 and

whether shooting chronographs or empty brass cartridge annealing machines are included in the

definition of “technology.”


BIS response: BIS clarifies that the definition of “technology” in part 772 applies to ECCN

0E501 and any other Product Group E ECCNs on the CCL, including the other Product Group E

ECCNs this final rule adds, e.g., 0E505. In addition, BIS clarifies that shooting chronographs or

empty brass cartridge annealing machines are end items and generally designated EAR99.

Therefore, the examples given fall outside the Commerce definition of “technology.”

Comment 56: BIS received a number of comments on the concept of “defense services,”

including concerns about the lack of defense services controls under the EAR, the potential loss

of U.S. Government oversight on many types of defense services, and concerns about firearms

training being provided to foreign security forces without U.S. Government approval. There

were also concerns raised about the ability of U.S. companies to provide a wide range of

assistance and training to foreign persons without sufficient U.S. oversight and a suggestion that

the definition of “technology” be expanded to capture these defense-service type activities, such


                                                58

                                          WASHSTATEB000160
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 161 of 2650


as private security contractor training of foreign police with firearms. One commenter asserted

that “the proposed rule could also create an unfortunate scenario where U.S. private security

contractors are able to provide services to foreign security units or militias that are otherwise

prohibited from receiving training through U.S. foreign security aid.”


BIS response: BIS clarifies that defense services is specific to the ITAR, but the EAR maintains

controls related to exports, reexports, and in-country transfers of commodities, software, and

technology in a number of ways. For example, a U.S. person is prohibited from engaging in

exports, reexports, or in-country transfers related to certain end uses (as specified in § 744.6) or a

“knowing” violation (as specified in §§ 764.2(e) and 736.2(b)(10)). In addition, as part of

providing a service, a person must determine whether there will be an export, reexport, or in-

country transfer of any commodities, software, or technology requiring an EAR authorization.

Accordingly, although the EAR generally does not control services directly, the EAR is still

highly effective at protecting U.S. export control interests implicated by the supply of services in

connection with exports, reexports, or in-country transfers. The effectiveness comes by

controlling the technology -- e.g., “technology” for how to produce a firearm. The release of

technology is the key nexus where providing a service crosses over into a transaction that is

subject to the EAR and that merits control. In most cases, the analysis will focus on whether any

technology that is subject to the EAR will be released as part of providing the service. The

release of technology moved from USML Categories I-III will require a U.S. Government

authorization, except for 0E602 technology being exported to Canada which may be exported No

Licensed Required (“NLR”).


       For example, providing design and development assistance, testing, and production

assistance on firearms and ammunition to foreign persons would be a release of “technology”


                                                 59

                                            WASHSTATEB000161
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 162 of 2650


subject to the EAR and require an EAR authorization, unless the information being released fully

met the criteria in part 734 for exclusion from the EAR. The EAR requirements would apply if

the technology was being exported. The EAR requirements would also apply if the technology

was being released in the United States to a foreign national as a deemed export, including

technology released through training.


       BIS cautions against assuming that no U.S. Government authorization is required to

provide training to foreign security forces. Providing military training of foreign units and forces

would still be a defense service regulated by the ITAR. Questions on whether a specific service

may be a defense service should be directed to the Department of State. For purposes of the

EAR, as described above, the question centers on whether any items that are subject to the EAR

are provided as part of that service, and if such items are related to firearms, then U.S.

Government authorization will be required.


       BIS notes that if an item, such as the firearms moved to the CCL in this final rule, is

being exported under the Foreign Military Sales (FMS) program, those items are not “subject to

the EAR” – meaning the EAR would not apply and for purposes of the AECA those items being

exported under an FMS letter of offer and acceptance are defense articles subject to State

Department controls under 22 U.S.C. 2794(3) for the specific transaction. BIS also notes that for

non-FMS U.S. foreign security aid, the granting U.S. organization can include provisos as

needed as part of the aid agreement that imposes any necessary restrictions the aid granting U.S.

agency believes is warranted. In addition, BIS through the licensing process can impose

conditions as warranted on licenses to ensure consistency with other requirements as needed. As

noted above, the Department of State is a licensing review agency for Commerce licenses and




                                                 60

                                           WASHSTATEB000162
       Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 163 of 2650


can advise on Commerce export licenses as warranted if additional conditions may be needed in

furtherance of a direct commercial sale as part of U.S. foreign security aid.


Comment 57: One commenter asserted that because of the narrowness of the definition of

“required,” it “means companies may be able to provide a wide range of training activities,

design and development assistance, testing, and production assistance on firearms and

ammunition to foreign persons without sufficient scrutiny and oversight.”


BIS response: BIS does not agree. The term “required” is an EAR defined term and is a well

understood concept used on the control lists of the multilateral export control regimes. The EAR

has effectively controlled “technology” for various other sensitive and sometimes lethal items

using the existing definition and concept of “required.”


Comment 58: One commenter asserted that “in 2016, U.S. registration for firearms

manufacturing activities was deemed so important that DDTC issued specific guidance providing

that a broad range of activities (e.g., use of any special tooling or equipment upgrading in order

to improve the capability of assembled or repaired firearms, and rechambering firearms through

machining, cutting, or drilling) constitute “manufacturing” and required registration.” This

commenter asserted it was concerned because this 2016 guidance will not apply to Category I-III

items moving to the CCL.


BIS response: BIS clarifies that individuals have been able to lawfully make their own firearms

in the United States, but not for reselling. ATF licenses domestic manufacturers. The types of

gunsmithing services described by this commenter are not considered “production” under the

EAR.




                                                 61

                                           WASHSTATEB000163
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 164 of 2650


Revision to ECCN 0A018


Comment 59: Some commenters requested removing ECCN 0A018 and transferring those

commodities to 0A505, so all commercial firearms, ammunition, and related items could be in

one of the series of new 0x5zz ECCNs and not be left behind in legacy xY018 entries. The

commenter suggested that once the items in the proposed ECCN 0A018.b are moved to 0A505,

and controlled in the same manner, then 0A018 could be removed. Another commenter

requested the commodities classified in ECCN 0A018.b for “specially designed” components

should be controlled under 0A505.x. The commenter also requested that the decontrol note in

ECCNs 0A018.b be transferred to 0A505 so that the current EAR99 status of such items is

maintained.


BIS response: BIS agrees with these requested changes. This final rule removes the items

controlled under ECCN 0A018 and adds these commodities to 0A505 but retains the heading of

ECCN 0A018 and adds a cross reference to ECCN 0A505. This final rule removes the

commodities controlled under ECCN 0A018, because this final rule controls these commodities

under 0A505.d or .x. As conforming changes, this final rule removes ECCN 0E018, because

0E505 is broad enough to control this technology and revises the heading of ECCN 0A988 to

remove an outdated reference to ECCN 0A018.d.1. ECCN 0A018.d paragraph is reserved in

0A018, so this reference in 0A988 should have been updated in an earlier rule.


       BIS clarifies that the control parameters of ECCN 0A505.x in this final rule are broad

enough to control commodities classified in ECCN 0A018.b for “specially designed”

components controlled under 0A505.x. without further revisions. This final rule adds a Note 4 to

ECCN 0A505 to address the commenters’ request related to the decontrol note in 0A018.



                                               62

                                         WASHSTATEB000164
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 165 of 2650


Conforming Change to General Order No. 5


Comment 60: One commenter requested that licenses already granted under the ITAR should be

grandfathered for all outstanding transactions.


BIS response: BIS clarifies here that this was already addressed with the revisions proposed in

the Commerce May 24 rule for General Order No. 5, which adds 0x5zz ECCNs to General Order

No. 5 and will be adopted in this final rule. The current General Order No. 5 includes

grandfathering provisions and allows for applying for Commerce licenses once a final rule is

published, but not yet effective.


Revisions to Regional Stability Licensing Policy for Firearms and Ammunition


Comment 61: Several commenters raised concerns that laws against the provision of arms where

certain human rights abuses are of concern may not apply to the 0x5zz ECCNs and that the role

of the Bureau of Democracy, Human Rights, and Labor (DRL) at the Department of State would

be diminished. One commenter asserted that the Department of State would no longer have a

statutory basis for vetoing a proposed sale on human rights grounds for firearms, guns,

ammunition, and related parts that move to the CCL.


BIS response: As described above, BIS disagrees with the assertion that there will be less focus

on protecting human rights under the EAR. This final rule will control these items for Regional

Stability and the license review policy specifies that human rights concerns are considered as

part of the license review process. As referenced above, the Department of State is a license

review agency for Commerce licenses, and the existing EO 12981 and EAR provide that other

license review agencies have 30 days for review of Commerce license applications. EO 12981



                                                  63

                                          WASHSTATEB000165
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 166 of 2650


does not specify what parts of those other agencies must review a Commerce license application,

but the Department of State has discretion to ensure that DRL receives and reviews Commerce

licenses.


       This final rule includes a license review policy for regional stability to indicate license

applications will also take into consideration human rights concerns, which can be a basis for

denial. BIS also notes that there is a presumption of denial policy for license applications

involving narcotics traffickers, criminal organizations, and terrorists because of their frequent

involvement in human rights abuses, as well as other regional stability concerns.


Crime Control and Detection License Review Policy


The Commerce May 24 rule did not propose changes to the crime control and detection license

review policy in part 742, but commenters made recommendations in this area that are described

and responded to below.


Comment 62: One commenter recommended that “in order to bring the proposed regulations into

alignment with provisions of the Foreign Assistance Act [22 U.S.C. 2304(a)(2), which makes

explicit reference to crime control equipment under the aegis of the (expired) Export

Administration Act], ECCN 0A501.a should be controlled for crime control.”


       One commenter requested that BIS provide the police profession a greater, better-defined

role in the evaluation of firearm export license applications and possibly form a technical

advisory committee (TAC). Another commenter requested that licensing officials should

consider the effect of proposed exports on local communities, public safety, peace officer safety,




                                                 64

                                           WASHSTATEB000166
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 167 of 2650


crime control, and control of civil disturbances to assure that the rule of law is not impaired by

firearm exports.


       One commenter asserted that highly destructive weapons should not be exported to

civilians. This commenter recommended “a maximum limit on firepower exported to civilians.

Firearms with a muzzle energy higher than 5,000 Joules should be barred from export to non-

government end-users.”


BIS response: BIS notes that the NS 1 and FC 1 license requirement included in this final rule

for ECCN 0A501.a, as well as ECCN 0A501.b, will ensure U.S. multilateral commitments are

met. In addition, the RS 1 license requirement and license review policies is revised in this final

rule to further address the types of human rights concerns, as well as imposing a presumption of

denial license review policies for certain types of end users of concern, such as narcotics

traffickers, will ensure U.S. export control interests are protected and that exports are not

approved that would otherwise not be consistent with the Foreign Assistance Act. As was

discussed above, the U.S. Government agency granting aid to a foreign country will also have

the ability to impose certain provisos as part of that foreign assistance agreement, and all exports

made under the FMS programs are authorized by the Department of State. As warranted, there is

nothing that will preclude BIS from consulting with other agencies of the U.S. Government

regarding a particular license application.


       BIS agrees that getting regular input from the police profession and those with expertise

from the private sector will be beneficial but notes that this can be accomplished through BIS’s

existing TACs rather than through the creation of a new TAC. BIS notes that agency rules are

regularly reviewed by BIS’s EE as well as other agencies with law enforcement components.




                                                   65

                                              WASHSTATEB000167
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 168 of 2650


       BIS does not agree that an outright prohibition is needed to protect U.S. national security

and foreign policy interests under the EAR. Imposing such a worldwide prohibition would be

more restrictive than how these firearms were regulated under the ITAR and would impose

significant burdens on the U.S. firearms industry that may result in significant U.S. job losses in

the firearms and related industries. BIS appreciates the time and thought that went into the

detailed suggested change, but an outright prohibition was not contemplated in the Commerce

May 24 rule, would arbitrarily single out one industry for more restrictive control and is not

needed to protect U.S. export control interests, as those interests can be served through the

regulatory regime set forth in the EAR.


License Exception TMP


Comment 63: One commenter requested increasing the number of items allowed for temporary

export under § 740.9(a)(5) to 100 per shipment to more closely align with commercial

expectations and practices. Another commenter asserted that larger film productions such as war

movies, will oftentimes require well beyond 75 firearms.


BIS response: BIS does not agree with expanding § 740.9(a)(5) of TMP to allow for 100

firearms per shipment or to address a particular type of export. The exhibition and

demonstration authorization under paragraph (a)(5) of License Exception TMP is intended to

provide for a sufficient quantity of firearms, and if an exporter needs a larger quantity, e.g., 100

or even 1,000 firearms for exhibition or demonstration, that the exporter may apply for a license

to authorize the export. BIS maintains the status quo for how large temporary shipments of

firearms are handled under the ITAR, which is through a licensing process that allows BIS to

include any additional conditions to ensure the export will not be diverted.



                                                 66

                                           WASHSTATEB000168
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 169 of 2650


Comment 64: BIS received comments requesting modifications to License Exception TMP,

including to allow for the use of License Exception TMP (§ 740.9) under paragraph (a)(10) to

transfer firearms to affiliates, such as a foreign parent or subsidiary; to allow TMP paragraph

(b)(1) to be used to authorize temporary import and subsequent export of items moving in transit

through the United States; and to allow for temporary importation for a period of one year. BIS

also received a comment requesting extensions of temporary imports imported under paragraph

(b)(5) to not be more restrictive than the ITAR.


BIS response: BIS does not accept these changes. Under this final rule, an exporter may apply

for a license to authorize these same types of exports of firearms to affiliates. In addition, BIS

notes that License Exception STA is available for parts and components, e.g., those that this rule

will control under ECCN 0A501.x, when the export, reexport, or transfer (in-country) is to a

Country Group A:5 country, including affiliates. License Exception STA is more restrictive than

paragraph (a)(10) of License Exception TMP, but because of the sensitivity of the items involved

it is not appropriate to allow for the paragraph (a)(10) authorization to be available. As for

firearms transshipped through the United States, § 740.9 (b)(3), (4), and (5) will be available to

authorize the export and will be sufficient to address concerns about such authorizations.


       BIS does not accept the suggested change to the time limitation in § 740.9(b)(5) to

lengthen it from one year (as included in the Commerce May 24 rule) to four years because one

year will be sufficient for these types of temporary end uses in the U.S. For the same reason,

BIS also does not accept the suggestion to allow for extensions of temporary imports made under

paragraph (b)(5) as suggested by one commenter.




                                                   67

                                           WASHSTATEB000169
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 170 of 2650


Comment 65: One commenter noted that the proposed additions to § 740.9 included an

instruction directing temporary importers and exporters to contact CBP at the port of temporary

import or export, or at the CBP website, for the proper procedures to provide any data or

documentation required by BIS. The commenter suggested that BIS and CBP coordinate to

create standardized instructions for all ports that can be made available online, so that each

shipment does not have to be specially coordinated.


BIS response: BIS agrees and will take steps, in coordination with CBP, to create standardized

instructions for all ports that can be posted online prior to the effective date of this final rule.


Comment 66: One trade association commenter asserted that “new paragraph (b)(5) in License

Exception TMP and the related provisions in § 758.10 that detail the process for temporary

import and subsequent export of these items is fair and reasonable.” This commenter asserted “it

is common practice to cite the regulatory exception for the temporarily imported commodities at

the time of import, then reference the import documents at time of return export of the goods”

and does not believe the process in the Commerce May 24 rule will cause any additional burden

to exporters.


BIS response: BIS agrees and adopts these provisions in this final rule as proposed.


Comment 67: One commenter requests License Exception TMP be expanded beyond paragraphs

(a)(5) and (a)(6) to also allow for use in film production for subsequent permanent return to the

United States. Alternatively, one commenter requests that BIS should consider a procedure or

license, similar to a DSP-73, to allow for the temporary export and re-importation of firearms.

Another commenter asserted that BIS should provide additional guidance on the return of

temporary exports under the new paragraph (b)(5) under License Exception TMP.


                                                   68

                                             WASHSTATEB000170
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 171 of 2650


BIS response: BIS confirms that License Exception TMP under paragraphs (a)(5) and (a)(6) will

not be available in that type of a fact pattern, but a Commerce license could be applied for to

authorize these types of exports. As noted above, Commerce licenses are flexible enough to

authorize temporary exports that are not otherwise eligible for License Exception TMP. The

importation into the United States after temporary export will not require a separate EAR

authorization. BIS agrees providing guidance for the import of items temporarily exported will

be helpful and clarifies that the import of items temporarily exported does not require an EAR

authorization for import.


License Exception GOV


Comment 68: One commenter asserted that the phrase “or other sensitive end-users” is unclear

and recommended deleting the phrase or enumerating the specific types of ineligible entities.


BIS response: BIS includes a parenthetical phrase in the final rule under the new Note 2 to

paragraph (b)(2) to include illustrative examples of other sensitive end-users. This final rule

adds the parenthetical phrase “(e.g., contractors or other governmental parties performing

functions on behalf of military, police, or intelligence entities)” after the phrase “or other

sensitive end-users” to provide greater clarity on the other end-users that are excluded.


License Exception BAG


Comment 69: Several commenters expressed opposition to the requirement for individuals to

have to file in AES for personally owned firearms and ammunition exported under License

Exception BAG, that was included in the Commerce May 24 rule. The commenters expressed

concerns that requiring individuals to file in AES is problematic and unduly burdensome; that



                                                  69

                                            WASHSTATEB000171
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 172 of 2650


there is not a genuine need for this information and would violate the spirit of congressional

prohibitions against Federal firearm registries; and that Department of State and CBP already

tried requiring AES filing for individuals under the ITAR and it was not workable. Commenters

identified a number of issues with the AES filing system for individuals, including the cost to

create accounts, the compatibility of the hardware and software, concerns that IRS and Census

requirements are in conflict, and the mismatch of required information for individuals with the

fields that are currently in AES that are oriented to commercial exports.


       For these reasons described above, several commenters requested use of CBP Form 4457

as the permanent solution. Some commenters asserted that CBP Form 4457 serves an important

purpose for some foreign governments, but could be improved by harmonizing CBP procedures

for Form 4457 between different CBP offices to ensure the forms are being issued consistently.

Some commenters asserted that they would support a simplified system that would be based on

U.S. passports, possibly linked to an electronic version of the CBP Form 4457.


BIS response: BIS was aware of these types of concerns, including the recent history of this issue

under the ITAR. The Commerce May 24 rule stated that whether and how BIS includes this

requirement in a final rule would be based on whether CBP is able to update its processes, and

other agencies as needed, to allow for individuals to easily file EEI in AES by the time a final

rule is published. The Commerce May 24 rule also noted that if CBP is not able to do so, then

the final rule may direct exporters to continue to use CBP’s existing process, which is the use of

the CBP Form 4457, until a workable solution is developed or CBP suggests an alternative

simplified solution for gathering such information for temporary exports of personally-owned

firearms and ammunition.




                                                70

                                           WASHSTATEB000172
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 173 of 2650


       At this time, BIS notes that CBP and the U.S. Census Bureau have not made changes to

the AES system on the Automated Commercial Environment (ACE) that would address the

concerns expressed. Therefore, taking that into account and the comments received on the

Commerce May 24 rule, this final rule does not adopt the requirement for individuals exporting

their personally owned firearms and ammunition under License Exception BAG to file in AES.

Instead, this final rule incorporates the requirement for individuals to file the CBP Form 4457.

BIS notes that if CBP and the U.S. Census Bureau later adopt changes that would address the

underlying issues, or if CBP adopts changes to the process for submitting the CBP Form 4457,

then BIS would make conforming changes to the EAR.


Comment 70: BIS also received comments expressing concern over the availability of License

Exception BAG for firearms. One commenter requested that the provision authorizing license‐

free exports of semi‐automatic rifles by citizens and legal permanent residents should be

removed, because a sufficient justification was not provided in the Commerce May 24 rule.

Another commenter asserted that if a firearm is stolen or lost that is exported under License

Exception BAG, there will be little that can be done to recover the weapon. The commenter also

asserted it will be easier for smugglers to take advantage of License Exception BAG to facilitate

trafficking. One commenter expressed concern that foreigners temporarily in U.S. will abuse

License Exception BAG. One commenter asserted that the May 24 rule would not stop non-

resident aliens leaving the United States via commercial airlines from taking firearms

“accessories,” “attachments,” “components,” “parts,” and ammunition with them.


BIS response: BIS acknowledges these concerns but disagrees that additional changes to this

final rule are warranted. The availability of License Exception BAG will be made to be

consistent with 22 CFR 123.17(c), which authorizes U.S. persons to take up to three non-


                                                71

                                          WASHSTATEB000173
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 174 of 2650


automatic firearms and up to 1,000 cartridges therefor abroad for personal use. As far as the

potential for items to be lost or stolen, License Exception BAG requires the exporter to maintain

control of their personal belongings and to return with those items unless destroyed overseas and

the requirements are more straightforward than a commercial transaction in which there are

multiple parties. BIS notes that related to loss or theft the concern applies equally if a firearm

was exported under a Commerce license. Further, the U.S. Government maintains oversight

through the requirement in this final rule for the CBP Form 4457 to be filed, along with the

export requirements to present the firearm to CBP prior to export under License Exception BAG.

In addition, this final rule requires the serial number, make, model, and caliber of the firearm to

be included on the CBP Form 4457. When the U.S. citizen or permanent resident alien returns,

the U.S. Government expects and requires that the same firearm to be returned as included on the

CBP Form 4457. Failure to comply with these requirements could subject a U.S. citizen or

permanent resident alien to administrative and/or criminal penalties depending on the specifics of

the potential violation. BIS notes that License Exception BAG for non-resident aliens will be

limited to allowing nonresident aliens leaving the United States to take firearms, and ammunition

controlled by ECCN 0A501 or 0A505 that they lawfully brought into the United States, under

the provisions of Department of Justice regulations at 27 CFR part 478. This is an important

safeguard to ensure that the items being exported under License Exception BAG are limited to

those that were lawfully brought into the U.S. The availability of License Exception BAG for

these non-resident aliens will also be consistent with 22 CFR 123.17(d), which authorizes

foreign persons leaving the United States to take firearms and ammunition controlled under

Category I(a) of the USML (both non-automatic and semi-automatic) that they lawfully brought

into the United States. The export of “accessories,” “attachments,” “components,” and “parts” is




                                                 72

                                            WASHSTATEB000174
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 175 of 2650


not eligible for License Exception BAG and would require a separate U.S. Government

authorization.


Comment 71: One commenter noted that § 740.14(c)(1) “Limits on eligibility” currently states

that the items must be “owned by” the individuals rather than ITAR § 123.17(c)(3)’s focus on

the person’s “exclusive use” and recommended conforming the EAR with the ITAR’s scope.


BIS response: BIS does not agree. The requirements in § 740.14 (c)(1) apply to all items that

subject to the EAR that are eligible, so these requirements are intended to be broader than the

exclusive use limitation in paragraph (e) (Special provisions for firearms and ammunition).


Reporting Requirements


Comment 72: BIS received a number of comments related to reporting requirements. One

commenter asserted that it appears that requiring conventional arms reporting for firearms to be

controlled under ECCN 0A501.a and .b would add welcomed specificity to reports required by

the United Nations and the Wassenaar Arrangement while another commenter was concerned

that firearms are being singled out for conventional arms reporting. One commenter asserted

that exporters should not have to submit reports under the conventional arms reporting for the

Wassenaar Arrangement and the United Nations because BIS already has ways to obtain this

information from other U.S. Government sources.


BIS response: BIS agrees that the conventional arms reporting requirements will improve

transparency and meet U.S. Government multilateral commitments to the Wassenaar

Arrangement and the United Nations. BIS notes that other USML Categories that were revised

that moved items to the CCL under “600 series” and 9x515 ECCNs were not identified under the




                                                73

                                          WASHSTATEB000175
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 176 of 2650


Wassenaar Arrangement or United Nations List for requiring reporting for conventional arms.

Some of the USML Category I items being moved to the CCL are identified under the

Wassenaar Arrangement or United Nations List for requiring conventional arms reporting and

thus were included to meet U.S. Government commitments.

        To ease reporting requirements on exporters as suggested by one commenter and provide

greater flexibility for industry, BIS clarifies that for the reporting required in this final rule can

be accomplished in one of two ways. First, the exporter can follow the process outlined in part

743 by sending in reports to BIS with the required information. However, because of the EEI

filing requirements in § 758.1(g)(4)(ii) for the firearms that require conventional arms reporting,

all conventional arms reporting requirements for firearms should be able to be met by using the

alternative submission method described below in the regulatory changes. Under the alternative

method, the U.S. Government will rely on the EEI record in AES for firearms classified under

0A501.a and 0A501.b, by the exporter being required to always include as the first text in the

Commodity Description field in AES the first six characters of the ECCN number, i.e.,

“0A501.a” or “0A501.b.”


Comment 73: One commenter raised questions whether the requirements of the Paperwork

Reduction Act (PRA) were met for imposing a new requirement and whether this information

would be needed by BIS.


BIS response: BIS had created this reporting requirement in the April 16, 2013, initial

implementation rule, including providing estimates for the anticipated burden at that time in

anticipation of the full completion of the USML to CCL review process and these end item

firearms being moved to the CCL. BIS makes this clearer in this final rule, as well as describing




                                                   74

                                            WASHSTATEB000176
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 177 of 2650


the alternative method that will eliminate the need for any type of additional reporting and

instead use the data that will be reported in the EEI filing in AES.

Comment 74: One commenter asserted that BIS reporting provides even less data than the

Department of State 665 report and requested that BIS improve its reporting.


BIS response: In the past, BIS has provided similar data that is included in the Department of

State 655 report in the BIS annual foreign policy report and in reports on the BIS website

detailing exports by country and largest quantity of ECCNs being exported to the respective

countries. Going forward under ECRA, BIS will be required to submit an annual report to

Congress that will include the information specified in Section 1765 of ECRA, including

implementation of end-use monitoring of military items on the EAR. BIS notes because this

final rule will require EEI filing in AES for the firearms moved to the CCL and CBP Form 4457

for License Exception BAG, BIS will have data available on exports of firearms moved from

USML Category I to the CCL.


Serial Numbers, Make, Model, and Caliber in AES (§ 758.1(g)(4)).


Comment 75: Several commenters asserted they were opposed to the expanded data elements

(i.e., serial numbers, make, model, and caliber) required as part of the EEI filing to AES for

firearms that would be transferred from the USML to the CCL, suggesting that the expanded data

elements would exacerbate the problems for private travelers forced to use the system and violate

the spirit of congressional prohibitions against Federal firearm registries. BIS also received

comments asserting that filing in AES poses an undue burden on exporters to file information

that is otherwise available to U.S. Government, such as through the Gun Control Act and ATF

regulations, and that it may violate the PRA because the burden is redundant. Another



                                                 75

                                           WASHSTATEB000177
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 178 of 2650


commenter asserted that because of AES character limitations it may be difficult or impossible to

include the serial number, make, model, and caliber information. In addition, one commenter

asserted that the manufacturer, model number, and caliber does not assist law enforcement verify

the export because the Foreign Trade Regulations (FTR) and EAR already require that the item

description entered in the EEI filing in AES conform to that shown on the license. One

commenter asserted it generally supports strong oversight measures for arms transfers and from

that perspective, it welcomes detailed digital record-keeping requirements. Another commenter

recommended using the term “model” or “model designation” rather than “model number,”

consistent with ATF regulations.


BIS response: BIS has included filing requirements only when necessary to ensure that export

control concerns will be protected, including export enforcement and transparency concerns. As

noted above, BIS in this final rule addresses the concerns about exports under License Exception

BAG by not requiring an EEI filing in AES for such exports, though CBP Form 4457 will

require information on the serial numbers, make, model, and caliber for the firearms being

exported. This much more focused requirement will also be responsive to assertions that the

information proposed to be collected was an undue paperwork burden on exporters.

       While other Federal regulations may require similar information, BIS would not have the

legal authority to subpoena or otherwise request the same information unless the records are

required to be kept under the EAR. If different regulations require the same information, then

there should be no additional burden on exporters or other relevant parties for maintaining this

information to meet their various regulatory requirements. Typically, the EAR is flexible in how

specific records are maintained since it regulates a variety of industries with different norms.




                                                 76

                                           WASHSTATEB000178
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 179 of 2650


       For items that are exported under a U.S. Government authorization for temporary export,

it is still warranted to require that information to be filed as EEI in AES. This final rule adopts a

revised requirement in § 758.1(g)(4) to limit it to temporary exports from the United States or

when the license or other approval contains a condition requiring all or some of this information

to be filed as EEI in AES. This final rule clarifies that a temporary export for purposes of §

758.1(g)(4) is any export whereby the EAR authorization requires subsequent return to the

United States (e.g., License Exception TMP or a license authorizing a temporary export). BIS

notes that this revised approach scales back the reporting requirement significantly, focuses it on

exports of the primary concern for ensuring the U.S. Government can confirm what was

temporarily exported is what will be returned, and importantly still retains the ability of BIS to

impose this condition when warranted on a case-by-case for any particular license where BIS and

the other license review agencies believe requiring the filing of this information as EEI in AES is

warranted. BIS is aware that the Department of State sometimes includes such a requirement as

a proviso on some of its licenses or approvals for firearms, so the requirement that is included in

this final rule that retains the ability of BIS to impose such a condition on Commerce licenses is

consistent with licensing practices under the ITAR.


       BIS has confirmed with CBP and the U.S. Census Bureau that AES on the ACE platform

can accommodate EEI filers to submit the serial number, make, model, and caliber information.

Under the current ITAR licensing practices, sometimes provisos are included on a State license

or other approval that requires this information to be entered as EEI in AES, and BIS is not

aware of the current system not permitting the proper filing of this information as EEI in AES.

       BIS generally supports strong oversight. It also accepts the recommendation to adopt the

term “model” instead of the proposed “model number.”



                                                 77

                                           WASHSTATEB000179
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 180 of 2650


Comment 76: Two commenters asserted that the only place where the reporting requirement of

serial numbers, make, model, and caliber may be warranted was for License Exception TMP.

One of these commenters noted that “such a requirement of mandatory serial number reporting in

AES might make sense only for temporary exports and imports under TMP in particular, to allow

re-import procedures to be followed and verified.” However, the requirements proposed in new

§§ 758.10(b)(1)(ii) and 740.9(b)(5)(iv)(B) already cover this by requiring serial numbers as part

of a complete list to be submitted to CBP at the time of import and/or export.


BIS response: BIS clarifies that the reference in License Exception TMP in new §§

758.10(b)(1)(ii) and 740.9(b)(5)(iv)(B) are for information to be provided at the time of

temporary import and export of firearms temporarily in the United States. The proposed

requirements in § 758.10(b)(1)(ii) in the phrase “or other appropriate import documentation (or

electronic equivalents)” and the reference to “or electronic equivalents” was referring to the

possibility that such information could be provided to CBP in person or electronically by using

the ACE portal at the time of temporary import and subsequent export, so BIS does not see an

inconsistency with the proposed requirement and therefore will include the requirement in this

final rule as originally proposed. BIS agrees with the commenter’s assertion that for firearms

temporarily exported under License Exception TMP under paragraph (a)(6), there is a possibility

that in certain cases the returned firearm may not be the same. This final rule includes a Note 3

to paragraph (g)(4) in § 758.1 to provide guidance on that issue.


Entry Clearance Requirements for Temporary Imports

Comment 77: BIS received comments asserting that foreign visitors exporting personal firearms

after temporary import should not have to file in AES for many of the same reasons why filing in

AES for exports authorized under License Exception BAG is not appropriate. Another


                                                78

                                           WASHSTATEB000180
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 181 of 2650


commenter asserted that such AES declaration requirement would discourage foreign

participants from coming to the U.S. for hunting and competitive shooting.


BIS response: BIS does not agree with these assertions. As noted above, one of the permissible

identifiers in filing in AES is a foreign passport, so the most substantive concern for individuals

filing in AES does not apply for these filings. In addition, those using License Exception TMP

will generally be companies, so the concerns expressed about AES being more oriented to

companies compared to individuals also does not apply. For these reasons, BIS in this final rule

publishes the changes as proposed. In addition, as noted above, each country, including the

United States, imposes requirements that it believes are warranted to regulate the importation and

use of firearms in its country. U.S. hunters and competitive shooters that travel overseas and

foreign hunters and competitive shooters who come to the United States understand that firearms

are regulated.

Comment 78: One commenter asserted that the ATF Form 6NIA can confirm that the individual

is returning with the same firearm that was brought to the U.S., so there is no need to require EEI

filing in AES.


BIS response: BIS does not accept this change. To properly administer and enforce export

controls, BIS must have access to basic information about an item and cannot solely rely on

information collected by another agency, though this information, as appropriate, could

supplement information collected by BIS.

Comment 79: One commenter asserted that the ITAR does not have the same type of EEI filing

in AES requirement, so including this under the EAR would be more restrictive.




                                                 79

                                           WASHSTATEB000181
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 182 of 2650


BIS response: BIS clarifies here that under the ITAR, the Department of State is licensing the

temporary import and export, which required much of the same information requirements. The

Commerce May 24 rule did not change the basic construct for how the EAR regulates imports,

but BIS needed a means to track firearms temporarily entering the U.S. for subsequent export.

Comment 80: One commenter requested text be added to § 758.10(a)(2) to exempt from the entry

clearance requirements temporary imports by nonresident aliens who temporarily import

firearms under the provisions of 27 CFR 478.115(d).


BIS response: BIS clarifies here the purpose of § 758.10. Because a nonresident alien, e.g., a

foreign hunter, will need an approved Form 6NIA (ATF Form 5330.3D Application/Permit for

Temporary Importation of Firearms and Ammunition by Nonimmigrant Aliens) from ATF prior

to bringing the USMIL firearm or ammunition into the U.S., the ATF controls will account for

the temporary import. Therefore, License Exception BAG does not need to be referenced in §

758.10. The subsequent export out of the U.S. will require an EAR authorization and would

need to be done in accordance with License Exception BAG, or some other U.S. Government

authorization if License Exception BAG was not available.

Comment 81: One commenter asserted that the new § 758.10 “Entry clearance requirements for

temporary imports” appears to apply to all temporary imports at the time of temporary import.

This commenter asserted that as the requirements of § 758.10 should not apply to nonresident

aliens temporarily importing firearms under the separate provisions of the ATF, and

recommended clarifying this in the final rule.

BIS response: BIS agrees. This final rule clarifies that the requirements of § 758.10 do not apply

to temporary imports for nonimmigrant aliens under the provisions of the Gun Control Act of

1968 and administered in part with the ATF Form 6NIA.



                                                 80

                                          WASHSTATEB000182
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 183 of 2650


Comment 82: One commenter was concerned that the new § 758.10 “Entry clearance

requirements for temporary imports” does not address the potential use of License Exception

RPL. Specifically, proposed § 758.10(b)(1)(i) requires a statement to CBP certifying “…This

shipment will be exported in accordance with and under the authority of License Exception

TMP,” which would be a false certification if RPL were being used.


BIS response: BIS agrees and accepts adding License Exception RPL as a valid purpose for a

temporary import under § 758.10. For the same reason, this final rule adds BIS licenses as a

valid purpose for a temporary import under § 758.10. In addition, this final rule clarifies that a

temporary import for repair or servicing in the United States does not require an EAR

authorization, but the subsequent export must be authorized either as eligible for License

Exception RPL or authorized under a BIS license at the time of entry. For example, a BIS

license would be required at the time of entry if the repair or servicing of a temporarily imported

firearm would result in enhanced capability of the item because License Exception RPL is not

available for such enhancements. Instead, under this final rule, the exporter could obtain a BIS

license to authorize such an export that was brought into the United States as a temporary import.

Section 758.10(a)(1) addresses these types of imports for repair and servicing. For additional

information, please see section Entry clearance requirements for temporary imports (§ 758.10)

below that details the requirements for use of these authorizations.

Relationship between EAR and ATF Regulations

Comment 83: One commenter requested the ATF Ruling 2004-2 be amended to account for this

USML to CCL transition, in order to not be more restrictive under the EAR compared to the

ITAR. The commenter asserted that the ITAR draws a clear distinction between permanent and

temporary import jurisdiction in 22 CFR 120.18, although certain items regulated under the Gun



                                                 81

                                           WASHSTATEB000183
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 184 of 2650


Control Act or National Firearms Act, if authorized for import under those laws, continue to

require transactional import approval from ATF for temporary imports unless ATF Ruling 2004-

2 (April 7, 2004) permits the DSP-61 or ITAR exemption to substitute for this approval.

BIS response: The changes included in the Commerce May 24 rule under §§ 740.9 and 758.10

were intended to address issues related to temporary importation under the EAR. As noted

above, this final rule adds License Exception RPL and BIS licenses to § 758.10 to further address

issues related to temporary imports under the EAR. Other agencies will review, and if necessary,

address, any effects of these final rules.


Comment 84: One commenter recommended coordinating proposed changes with ATF so that

the corresponding changes are made to the USMIL at the same time, which would prevent

businesses from having to consult both the USML and USMIL when deciding whether a

transaction involves brokering.

BIS response: The USML and the USMIL are separate lists of AECA defense articles with both

shared as well as different AECA objectives, and as such warrant the retention as separate

listslists.

Comment 85: One commenter was concerned that removing license requirements for temporary

imports of the items removed from the USML would create another channel for criminal

elements to obtain weapons in the U.S.

BIS response: BIS disagrees. Temporary imports will be addressed by BIS, and the same type of

U.S. Government authorization requirement will apply for exports of items temporarily imported

as other exports under the EAR.

Comment 86: One commenter was concerned that the Commerce May 24 rule did not provide a

mechanism, such as a DSP-73, for certain firearms to be temporarily exported and subsequently



                                                  82

                                             WASHSTATEB000184
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 185 of 2650


returned to the U.S., given the firearm importation prohibitions under 18 U.S.C. 922(l) and

925(d)(3). This commenter asserted that unlike many other items that have transitioned from the

USML to the CCL, firearms are subject to unique restrictions on the permanent import side

under the jurisdiction of the ATF. This commenter asserted that the Department of State’s

jurisdiction over temporary exports and temporary imports has played an important role by

providing companies with a viable method of bringing their guns back into the U.S. without

running afoul of ATF’s strict importation prohibitions and similar treatment should be retained

under the EAR.


BIS response: BIS clarifies that BIS will require a U.S. Government authorization for temporary

exports. The EAR authorizations most likely to be used to authorize temporary exports include

License Exceptions BAG and TMP, as well as Commerce licenses. Therefore, BIS does have

similar authorization requirements and approval mechanisms as under the ITAR. BIS notes that

the import back into the U.S. will not require an EAR authorization.

Comment 87: One commenter asserted that a DSP-73 license is vital because it covers both the

U.S. export and U.S. import requirements and the commenter is concerned without adding a

similar type of authorization under the EAR that certain temporary exports for use in filming will

not be possible because the return of the exported firearms would be subject to ATF’s permanent

import process which restricts many types of firearms pursuant to Federal law, e.g., short

barreled shotguns. This commenter asserted that because most firearms temporarily exported for

the movie industry are either military surplus, non-sporting, or National Firearms Act weapons,

of which importation is prohibited under the ATF regulations, that this is an importation issue to

be addressed to ensure these types of temporary exports can still proceed under the EAR and

ATF construct, similar to the ITAR and ATF construct.



                                                83

                                          WASHSTATEB000185
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 186 of 2650


BIS response: A Commerce license to authorize a temporary export would authorize the

temporary export and require the item’s return. A separate EAR authorization is not required for

the import back into the United States after the temporary export since this would be covered

under the scope of the authorizing export license.

Comment 88: One commenter requested clarification for permanent import after temporary

export for repair or servicing under License Exception TMP under paragraph (a)(6). This

commenter asserted it agreed with the proposed changes but requested that the subject of

temporary export of firearms, specifically vintage shotguns with barrel lengths over 18 to

Canada, be clearly addressed.


BIS response: BIS notes that the long barrel shotguns this final rule will move from ECCN

0A984 to 0A502 may require a U.S. Government authorization depending on the specifics of the

export, in particular the destination for the export. Regardless of the EAR authorization used to

authorize the export, a separate EAR authorization will not be required for the subsequent import

into the United States.

Comment 89: One commenter asserted that ATF 27 CFR 478.92 includes a requirement to mark

firearms being imported with the importer’s name and address. This commenter was concerned

that this destroys the originality and affects the value of the firearm that was temporarily

exported. This commenter asserts because these long barreled shotguns fall under the EAR, the

ATF will not clarify the requirement on shotguns and it creates confusion. This commenter

requests the final rule to clarify this issue regarding markings for shotguns being moved from

ECCN 0A984 to ECCN 0A502, as well as for the other firearms being moved from the USML to

the CCL.




                                                 84

                                           WASHSTATEB000186
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 187 of 2650


BIS response: BIS clarifies here that the EAR does not require any types of physical markings to

be made on a firearm or any other commodity being temporarily exported for repair or servicing

for return to the United States. For a licensed transaction in an exceptional case, a condition

could potentially be placed on a Commerce license that required the exporter to make some type

of physical marking on the commodity, but this would be extremely rare under BIS licensing. If

additional safeguards were needed, BIS licenses would typically require additional

documentation to confirm delivery verification or to require the exporter to get other written

affirmations from the other parties to the transaction.


EAR Recordkeeping Requirements

Comment 90: One commenter asserted that the GCA requires all Federal Firearm Licensees to

maintain firearm records for 20 years after the date of disposition and that the proposed change

requiring records under the EAR is redundant and may cause confusion because of the different

record retention periods. This commenter asserted in complying with the EAR, companies may

inadvertently violate the GCA.

BIS response: BIS does not agree. The EAR does not require records to be destroyed after five

years, just that the records be kept for at least that long. Nothing in the EAR prohibits

maintaining the records for longer periods.


Comment 91: One commenter asserted that the recordkeeping requirement for warranty

certificates for people outside the U.S. would be more restrictive than the ITAR. The commenter

asserted that BIS has not provided a coherent explanation for why the new recordkeeping burden

makes sense, is related to exports, or would be of benefit to the enforcement of the export control

laws.




                                                 85

                                           WASHSTATEB000187
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 188 of 2650


BIS response: BIS does not agree with the requested change to remove the warranty certificate

requirement as a recordkeeping requirement. As noted above by many commenters, BIS has an

interest in ensuring the firearms and related items on the CCL are used by the intended end user

for the intended end use, and BIS needs any information that may be relevant to the ultimate

disposition of those firearms to safeguard U.S. national security. The recordkeeping

requirements for the warranty certificates included in the Commerce May 24 rule and in this

final rule will be an additional safeguard for EE to have further insights into where a firearm

exported under a U.S. Government authorization may have ultimately ended up after export. A

warranty certificate that is submitted by a person located outside the United States to a U.S.

exporter is relevant to the U.S. Government for export control enforcement purposes. The ITAR

and EAR control structures are not the same, so in certain cases a restriction may be more

restrictive under the EAR compared to the ITAR and this is an example of where the EAR will

be more restrictive, but it is still warranted in the context of the EAR.


Comment 92: One commenter asserted that warranties are issued by the manufacturer, not the

exporter and that many manufacturers do not always issue specific “warranty certificates” to

individuals. This commenter asserted that most manufacturers provide warranty statements in a

broad boilerplate statement included in an instruction manual, or on their website. This

commenter also asserted that there is thus no way to know when that information is accessed by

a foreign person or sent to an address outside the U.S. One commenter asserted that a potential

issue is with the recordkeeping requirement of warranty certificates is that an exporter may not

have a manufacturer’s (or any other) warranty certificate as part of the transaction. This

commenter requested some clarification on the requirements.




                                                  86

                                           WASHSTATEB000188
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 189 of 2650


BIS response: BIS clarifies here that the EAR recordkeeping requirements generally do not

impose an affirmative duty to create a record. The recordkeeping requirements typically apply if

in the normal course of your business activities related to an export, reexport, or transfer (in-

country) a record is created or received that is within the scope of records that must be retained

for purposes of the EAR recordkeeping requirements.

       BIS confirms here that if the manufacturer is not the exporter, it is not required to keep

the warranty certificate for purposes of part 762. Section 762.1(b) (Persons subject to the part)

identifies the persons that are required to keep records for purposes of part 762 of the EAR.


Comment 93: One commenter asserted that there is the possibility that retaining such information

that would be contained in a warranty certificate may violate the privacy laws of other countries,

such as the General Data Protection Regulation (GDPR) (EU).


BIS response: BIS is not in a position to opine on the applicability of the GDPR here but notes

that parties transacting in items subject to the EAR are subject to U.S. laws and regulations,

including recordkeeping requirements.


Alignment with the Wassenaar Arrangement Munitions List


Comment 94: One commenter asserted that the proposed changes do not appear to be in line with

established WAML I-III, suggesting that the inclusion of semi-automatic weapons in WAML1

explicitly as munitions demonstrates an intentional differentiation between military and security

items, on one hand, and dual-use items on the other.

BIS response: On the general question of whether the changes included in the Commerce May 24

rule align with the WAML, BIS notes that Wassenaar Arrangement member countries implement

the WA control lists in accordance with their own national export controls. The items being


                                                 87

                                            WASHSTATEB000189
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 190 of 2650


moved from USML Category II are controlled under four new “600 series” ECCNs. The items

moved from USML Categories I and III are not controlled in the “600 series,” but importantly

are still subject to the same NS 1 license requirement that would apply if these WAML items

were added to the “600 series.” In addition, although not derived from the Wassenaar

Arrangement, the end item firearms are subject to a license requirement for the Firearms

Convention (FC) – meaning that the end item firearms are subject to an even more restrictive

license requirement under the EAR compared to the “600 series,” 9x515 items, and other items

controlled for NS reasons on the CCL. In addition, the final rule also includes other provisions,

such as requiring conventional arms reporting, that reflects U.S. Government commitments to

the Wassenaar Arrangement and to the United Nations. Thus, the changes are consistent with

the U.S. Government’s commitments to the Wassenaar Arrangement.


Comment 95: One commenter asserted semi-automatic weapons used by peacekeepers, military,

and police are intended to be controlled as munitions. The proposal to move semi-automatic

firearms and large caliber rifles to ECCN 0A501 on the CCL does not appear to be in line with

this designation.

BIS response: For the reasons noted above in the BIS response to Comment 1, BIS does not

agree. BIS notes that the export of semi-automatic weapons used by peacekeepers, military, and

police will still require U.S. Government authorization and in most cases will require an

approved license under the EAR, except when destined to the U.S. Government or it is a semi-

automatic weapon that was legally exported or reexported under U.S. export controls that is

being returned after servicing or repair under License Exception RPL.

Comment 96: One commenter provided several comments related to the combined ITAR and

EAR amendments to U.S. Government commitments to multilateral controls, that included 33



                                                88

                                          WASHSTATEB000190
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 191 of 2650


numbered topics listed in the order that topic appears in the WAML and then subdivided into

three parts, with the following number of examples: 27 U.S. and multilateral texts are either

identical or substantially equivalent; 74 US controls omit what WAML controls (or WAML

omits U.S. decontrols); and 165 WAML omits what U.S. controls (or U.S. omits WAML

decontrols).


BIS response: BIS notes that this one commenter submitted a large number of comments

regarding the alignment with the WAML. For the comments where BIS does not believe any

changes are needed to align with the WAML, BIS has not summarized each of those comments

in this final rule because of the length of the comments, but does confirm that BIS did review

each of the comments. For many of these comments, the items were already controlled prior to

the effective date of this final rule or will be controlled for NS reasons on the CCL on the

effective date of this final rule, and for certain comments the ITAR retains control of the items

that the commenter thought would not be adequately controlled under the USML. For the

alignment with the WAML comments where the commenter has raised an issue that BIS believes

warranted a change to ensure the changes in the final rule align with the WAML, those suggested

changes, e.g., the revisions described above to ECCN 0A018 and 0A505, are described above in

greater detail, along with the BIS responses.



Delayed Effective Date for a Final Rule

Comment 97: BIS received a number of recommendations on the appropriate length for the

delayed effective date for the final rule, ranging from 90 to 180 days for delayed effective dates.

The rationale for the shorter length was to allow small businesses to immediately benefit while

those recommending longer or split effective dates suggested the time period would allow time



                                                89

                                           WASHSTATEB000191
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 192 of 2650


for updates to IT systems, policies, and processes. Other commenters asserted that they

supported a split implementation period (180 days for certain provisions, effective immediately

or short as possible for other provisions).

BIS response: BIS has determined that a 45-day delayed effective date is appropriate. To

address concerns that a longer delayed effective date and transition period may be warranted,

BIS highlights here the importance of the various grandfathering provisions included in General

Order No. 5 in Supplement No. 1 to part 736 of the EAR and in the previously published State

transition guidance, that is supplemented with information on the DDTC website.

Comment 98: One commenter requested that BIS delay publishing a final rule until the

Government Accounting Office (GAO) or the Library of Congress has publicly reported to the

Congress their impact on numerous statutes referring to “defense articles,” because of the

potential loss of so many U.S. arms export controls and likely negative impact on curbing

irresponsible and illegal arms transfers.

BIS response: BIS welcomes the publication of the GAO report. However, the timing of the

publication of a final rule and its effective date are not contingent on the publication of the GAO

report.




                        DESCRIPTION OF REGULATORY CHANGES


          This final rule creates 17 new ECCNs on the CCL to control items that are being

removed from the USML as described in a final rule issued concurrently by the Department of

State. BIS did not receive any comments on the proposed addition of ECCNs 0A503, 0B602,

0D501, 0D505, 0D602, 0E502, 0E504, 0E505, and 0E602 in the Commerce May 24 rule, so this

final rule adopts these ECCNs as proposed, except for one clarification made to ECCN


                                                   90

                                              WASHSTATEB000192
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 193 of 2650


0B602.a.8 and minor clarifications to the Related Controls paragraphs to ECCNs 0D501, 0D505,

0D602, 0E502, and 0E505. In ECCN 0B602, this final rule replaces “gun straightening presses”

with the more specific control parameter “barrel straightening presses.” This change is made to

clarify that the straightening presses controlled under ECCN 0B602.a.8 are those for barrels. In

the Related Controls paragraphs for ECCNs 0D501, 0D505, 0D602, and 0E505, this final rule

removes the parenthetical phrase that references 22 CFR 121.1 and the related USML category

because this information is duplicative of existing text in these Related Controls paragraphs.

This final rule also revises the Related Controls paragraph in ECCN 0E502 by removing “N/A”

and adding that “[t]echnical data required for and directly related to articles enumerated in

USML Category I are ‘subject to the ITAR.’” This clarification does not change the scope of

ECCN 0E502 and simply alerts the public to review the ITAR for such technical data. BIS does

not make any additional changes to proposed ECCN 0E501 and adopts it as proposed. See the

Commerce May 24 rule for additional background on these provisions. BIS received comments

on seven proposed ECCNs for which the agency is adopting additional changes: 0A501, 0A502,

0A504, 0A505, 0A602, 0B501, and 0B505. The summary below describes each of these ECCNs

and the controls that apply to them.


New ECCN 0A501: Firearms and related commodities.


       This final rule adds new ECCN 0A501 and applies national security (NS Column 1),

regional stability (RS Column 1), Firearms Convention (FC Column 1), United Nations (UN),

and anti-terrorism (AT Column 1) reasons for control to the non-automatic and semi-automatic

firearms, including rifles, carbines, revolvers or pistols listed in the ECCN entry in the regulatory

text to this final rule, enumerated parts and components and to “specially designed” “parts,”




                                                 91

                                           WASHSTATEB000193
       Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 194 of 2650


“components,” “accessories” and “attachments” for those firearms and “parts” and

“components.”


        This final rule adds ECCN 0A501.y and only imposes an anti-terrorism (AT Column 1)

and United Nations (UN) reasons for control and covers such items as scope mounts or accessory

rails, iron sights, sling swivels, butt plates, recoil pads, bayonets, and stocks or grips that do not

contain any fire control “parts” or “components.”


        This final rule adds a technical note to ECCN 0A501 stating that “parts” and

“components” include “parts” and “components” that are common to firearms described in

ECCN 0A501 and to firearms “subject to the ITAR.”


        It also adds another note to ECCN 0A501 to state that certain firearms and similar items

are EAR99. Those items are: Antique firearms (i.e., those manufactured before 1890) and

reproductions thereof, muzzle loading black powder firearms except those designs based on

centerfire weapons of a post 1937 design, BB guns, pellet rifles, paint ball, and all other air rifles.


        In addition, for purposes of new ECCN 0A501 and the rest of the new ECCNs described

below, items previously determined to be “subject to the EAR” under a commodity jurisdiction

determination issued by the U.S. Department of State that were designated as EAR99 will

generally not be classified in any of the new ECCNs that are being created with this final rule.

As a conforming change, this final rule revises paragraph (e)(3) of General Order No. 5 to add a

reference to the “0x5zz” ECCNs this final rule adds to the CCL.


This final rule adopts the following additional changes to ECCN 0A501 to respond to the

comments received on the Commerce May 24 rule:



                                                  92

                                             WASHSTATEB000194
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 195 of 2650


       This final rule revises Related Controls paragraph (1) to clarify that the magazines that

are “subject to the ITAR” are those with a capacity “greater than 50 rounds.” The Commerce

May 24 rule used terminology in the control parameter that created ambiguity because it was

slightly different than as proposed in the State May 24 rule, so this final rule revises the EAR

text based on the comments received to align with the terminology used on the ITAR.


       This final rule revises “items” paragraph (a) to remove the phrase “of caliber less than or

equal to .50 inches (12.7 mm)” and add in its place the phrase “equal to .50 caliber (12.7 mm) or

less.” In making this change, BIS uses the same control text of “.50 caliber (12.7 mm)” as used

in the Department of State companion rule.


       This final rule adds a Note 1 to paragraph 0A501.a. This note clarifies that combination

pistols are controlled under items paragraph .a. The note also defines the term ‘combination

pistol’ for purposes of this ECCN. A combination pistol has at least one rifled barrel and at least

one smoothbore barrel. Because of the hybrid nature of these firearms, commenters requested

that this type of clarifying note be added.


       This final rule adds a Note 2 to 0A501.d to address a question, raised by the commenters,

whether magazines with a capacity of 16 rounds or less are controlled under 0A501.x or

designated EAR99. The new note specifies that magazines with a capacity of 16 rounds or less

are controlled under 0A501.x. BIS notes this was the intent of the Commerce May 24 rule, but

because commenters were not sure, this rule specifies where these magazines are controlled.


       This final rule revises “items” paragraph (e) to add the phrase “or machined items” to

specify that ECCN 0A501.e includes those machined items even if they are not casted, forged, or

stamped.


                                                   93

                                              WASHSTATEB000195
           Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 196 of 2650


       This final rule revises the introductory text of 0A501.y to add the phrase “as follows, and

“parts,” “components,” “accessories,” and “attachments” “specially designed” therefor” to

clarify, consistent with the other .y paragraphs on the CCL, that the “specially designed” “parts,”

“components,” “accessories,” and “attachments” for .y items will also be controlled under this .y

paragraph and not controlled under 0A501.x.


       This final rule adds a new paragraph y.7 to control firearms manufactured from 1890 to

1898 and reproductions thereof. This final rule makes this change to address commenters that

asserted that the year 1890 should be changed to 1898 in Note 3 to 0A501 for defining antique

firearms. BIS did not accept the change because the year 1890 is based on the Wassenaar

Arrangement, but does address this concern by controlling these firearms under a new .y

paragraph. As a conforming change, this final rule adds a new License Requirement Note to

ECCN 0A501 to specify that a license is required for exports and reexports to China of

0A501.y.7 firearms.


       This final rule adds a new Note 4 to 0A501, to clarify the classification of certain muzzle

loading (black powder) firearms. This is a conforming change as part of the removal of the

control text of ECCN 0A018 in this final rule.


New ECCN 0A502: Shotguns and certain related commodities.


       This final rule adds new ECCN 0A502 to control both the shotguns being moved from

the USML that are being added to the CCL (barrel length less than 18 inches) and the shotguns

and the enumerated “parts” and “components” controlled in ECCN 0A984 (barrel length 18

inches or greater) prior to this final rule. This final rule controls shotguns with a barrel length

less than 18 inches under NS Column 1, CC Column 1, FC, UN, and AT Column 1 plus regional


                                                  94

                                                 WASHSTATEB000196
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 197 of 2650


stability (RS Column 1). Shotguns controlled in ECCN 0A984 that are transferred to ECCN

0A502 by this final rule will retain Firearms Convention (FC), crime control (CC Column 1, 2,

or 3 depending on barrel length and end user), and United Nations (UN) reasons for control.

Such shotguns will not be controlled for national security reasons because they are not on the

WAML.


       This final rule adopts the following additional changes to ECCN 0A502 to respond to the

comments received on the Commerce May 24 rule:


       This final rule revises the heading of ECCN 0A502 to add the phrase “shotguns “parts”

and “components,” consisting of” to clarify that the parts and components controlled under

0A502 are for shotguns in response to one commenter’s request.


       This final rule revises the LVS paragraph in the License Exception section to add License

Exception LVS eligibility of $500 for certain parts and components under ECCN 0A502. The

Commerce May 24 rule proposed N/A for LVS for ECCN 0A502. This final rule makes this

change to create equivalent treatment for License Exception LVS for purposes of ECCNs 0A501

and 0A502. Similar to LVS eligibility in ECCN 0A501, the LVS eligibility will include all

Country Group B countries and an additional paragraph that identifies other parts and

components that are eligible for LVS if the ultimate destination is Canada.


       This final rule revises the Related Controls paragraph to remove the phrase “combat

shotguns and” because it is not needed as a modifier of fully automatic shotguns and the phrase

is not used on the USML. This final rule also simplifies the Related Controls paragraph to use a

single sentence to identify shotguns that are fully automatic as “subject to the ITAR.”




                                                95

                                          WASHSTATEB000197
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 198 of 2650


       This final rule adds a Note 1 to 0A502 to clarify that shotguns made in or before 1898 are

considered antique shotguns. This note clarifies that these antique shotguns are designated as

EAR99.


       Lastly, in ECCN 0A502, this final rule adds a Technical Note to specify the classification

of shot pistols or shotguns that have had the shoulder stock removed and a pistol grip attached.

The technical note specifies these are controlled by ECCN 0A502. The technical note also

specifies that slug guns are controlled under ECCN 0A502.


New ECCN 0A504: Optical sighting devices and certain related commodities.


       This final rule adds new ECCN 0A504 to replace ECCN 0A987, which controlled optical

sighting devices for firearms. This final rule revises the reasons for control table to state

specifically that the Firearms Convention (FC) reason for control applies to all paragraphs in the

ECCN except 0A504.f, which controls laser pointing devices. In addition, BIS adds an RS

control for certain riflescopes, which are identified in their own paragraph in the ECCN under

0A504.i in this final rule. The riflescopes in this paragraph are limited to those “specially

designed” for use in firearms that are “subject to the ITAR.” This final rule includes an

exclusion in the criteria of this paragraph to ensure less sensitive riflescopes that are being

moved from ECCN 0A987 to 0A504 on the effective date of this final rule, that currently are not

RS controlled under the EAR, will not be controlled under this paragraph. This final rule also

adds a note to this paragraph (i) to specify that paragraph (a)(1) of the definition of “specially

designed” in § 772.1 of the EAR is what is used to determine whether a riflescope is “specially

designed” for purposes of this paragraph of ECCN 0A504.i – meaning paragraph (a)(2) and the

paragraph (b) releases are not reviewed to make the “specially designed” determination.



                                                  96

                                            WASHSTATEB000198
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 199 of 2650


       This change makes clear, consistent with BIS’s existing interpretation, that such devices

are not optical sights and are not subject to the FC reason for control. The new number is

intended to make identifying items on the CCL easier by grouping similar or related items closer

to each other.


       This final rule adopts the following additional changes to ECCN 0A504 to respond to the

comments received on the Commerce May 24 rule:


       This final rule revises the LVS paragraph in the License Exceptions section of ECCN

0A504 to add LVS eligibility of $500 for 0A504.g. Commenters requested that LVS eligibility

be added for these less sensitive lenses and other optical elements controlled under 0A504.g.

These commenters also requested adding LVS eligibility for consistency with the types of parts

and components eligible for LVS under ECCN 0A501 in the Commerce May 24 rule. BIS

agrees and adds LVS eligibility of $500 for 0A504.g in this final rule.


New ECCN 0A505: Ammunition and certain related commodities.


       This final rule adds new ECCN 0A505 and imposes national security (NS Column 1),

regional stability (RS Column 1), Firearms Convention (FC), United Nations (UN), and anti-

terrorism (AT Column 1) controls on ammunition not enumerated on the USML, for firearms

that will be classified under ECCN 0A501, and for most “parts” and “components” of such

ammunition. Such ammunition included in this final rule are for small arms, in most cases,

firearms of caliber not exceeding 0.50 inches, although some ammunition for firearms of caliber

up to 0.72 inches is included. This final rule retains the CCL reasons for control currently found

in ECCNs 0A984 and 0A986 for shotgun shells. Buckshot shotgun shells will be subject to the

CC Column 1, FC Column 1, and UN reasons for control under this final rule. Other shotgun


                                                97

                                          WASHSTATEB000199
       Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 200 of 2650


shells are subject to the FC, UN, and AT (North Korea only) reasons for control in this final rule.

Only “parts” and “components” will be eligible for License Exception LVS. Ammunition for

larger caliber weapons such as howitzers, artillery, cannon, mortars, and recoilless rifles will

remain in USML Category III in this final rule. Ammunition that has little or no civil use or that

is inherently military such as ammunition that is preassembled into links or belts, caseless

ammunition, tracer ammunition, ammunition with a depleted uranium projectile or a projectile

with a hardened tip or core and ammunition with an explosive projectile also remains in USML

Category III. Blank ammunition for firearms controlled by ECCN 0A501 and not enumerated in

Category III of the USML will be controlled for United Nations and anti-terrorism reasons only

in this final rule.


        This final rule adds three notes to clarify the scope of “parts” and “components” for

ammunition classified under ECCN 0A505. Note 1 to 0A505.c clarifies the relationship between

ECCNs 0A505 and 1A984 for shotgun shells, stating that shotgun shells that contain only

chemical irritants are controlled under 1A984 and not 0A505. Separately, Note 2 to 0A505.x

includes an illustrative list of the controls on “parts” and “components” in this entry, such as

Berdan and boxer primers. Note 3 to 0A505.x clarifies that the controls in ECCN 0A505 include

“parts” and “components” that are common to ammunition and ordnance described in this entry

and to those enumerated in USML Category III.

        This final rule adopts the following additional changes to ECCN 0A505 to respond to the

comments received on the Commerce May 24 rule:


        This final rule revises the LVS paragraph in the License Exceptions section of ECCN

0A505 to increase the LVS eligibility from $100 to $500. The Commerce May 24 rule had

proposed $100, but commenters noted that the cost of these parts and components would


                                                 98

                                           WASHSTATEB000200
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 201 of 2650


undermine the usefulness of LVS eligibility if the $100 limitation was maintained. Some

commenters provided detailed price lists to support their position that $100 of LVS eligibility

would be of limited usefulness. BIS took this into account and in this final rule increases the

LVS eligibility to $500 for ECCN 0A505.x. As a conforming change, because this final rule

moves ECCN 0A018.b to 0A505, this final rule adds grandfathering provisions to retain LVS

eligibility of $3,000 for any commodity that was classified under 0A018.b prior the effective

date of this final rule.


        This final rule revises ECCN 0A505.a to add the phrase “or USML Category I” to clarify

that ammunition for firearms controlled under USML Category I is also controlled under

0A501.a, provided the ammunition is not otherwise excluded by the control parameters in

0A501.a, i.e., being enumerated in 0A505.b, .c, .d, or in USML Category III.


        This final rule adds a Note 4 to 0A505 to specify that certain types of ammunition (i.e.,

Lead shot smaller than No. 4 Buckshot, empty and unprimed shotgun shells, shotgun wads,

smokeless gunpowder, ‘Dummy rounds’ and blank rounds (unless linked or belted)), not

incorporating a lethal or non-lethal projectile(s) are designated EAR99. This final rule also

defines the terms ‘dummy round or drill round.’ The new note clarifies that these rounds are

completely inert - meaning they contain no primer, propellant, or explosive charge. The note

specifies that these types of rounds are typically used to check weapon function and for crew

training.


New ECCN 0A602: Guns and Armament.


        This final rule adds new ECCN 0A602 and imposes national security (NS Column 1),

regional stability (RS Column 1), United Nations (UN) and anti-terrorism (AT Column 1)


                                                99

                                          WASHSTATEB000201
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 202 of 2650


controls on guns and armament manufactured between 1890 and 1919 and for military flame

throwers with an effective range less than 20 meters. It imposes those same reasons for control

on parts and components for those commodities and for defense articles in USML Category II if

such parts or components are not specified elsewhere on the CCL or USML. Note 3 to 0A602

confirms that black powder guns and armament manufactured in or prior to 1890 and replicas

thereof designed for use with black powder propellants are designated EAR99. The guns

controlled in this ECCN are between 99 and 128 years old. The parts, components, accessories,

and attachments controlled in this ECCN include some that are for modern artillery. Modern

artillery remains on the USML, along with the most sensitive “parts,” “components,”

“accessories,” and “attachments” for these USML items. This final rule adds a note to clarify

that “parts,” “components,” “accessories,” and “attachments” specified in USML subcategory

II(j) are not subject to the EAR. The USML Order of Review and CCL Order of Review already

provide guidance for making such a jurisdictional and classification determination, but to

highlight that these “parts,” “components,” “accessories,” and “attachments” are not classified

under paragraph .x of 0A602, this final rule adds a note.




       This final rule adopts the following additional changes to ECCN 0A602 to respond to the

comments received on the Commerce May 24 rule:


       This final rule revises the Related Controls paragraph of ECCN 0A602 to add a Related

Controls paragraph (3). This new Related Controls paragraph provides a cross reference to

ECCN 0A606 for engines that are “specially designed” for a self-propelled gun or howitzer

subject to control under 0A606.a or USML Category VII. The Department of State final rule

includes a similar cross reference for purposes of the USML and commenters requested the same


                                               100

                                          WASHSTATEB000202
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 203 of 2650


type of note or related control pointer be added to the EAR. The Department agrees and adds

Related Controls paragraph (3). As a conforming change, this final rule redesignates Note 1 to

0A602 and Note 2 to 0A602 as Notes 2 and 3, respectively.


New ECCN 0B501: Test, inspection, and production equipment for firearms.


       This final rule adds new ECCN 0B501 to cover “Test, inspection, and production

‘equipment’ and related commodities for the ‘development’ or ‘production’ of commodities

enumerated or otherwise described in ECCN 0A501 or USML Category I.” This new ECCN

applies the national security (NS Column 1), regional stability (RS Column 1), United Nations

(UN), and anti-terrorism (AT Column 1) reasons for control to four specific types of machinery

and to one class of items as proposed in the Commerce May 24 rule. The four specific types of

machinery are: small arms chambering machines, small arms deep hole drilling machines and

drills therefor, small arms rifling machines, and small arms spill boring machines. The class of

items covers dies, fixtures, and other tooling “specially designed” for the “production” of items

in the State Department final rule for USML Category I or ECCN 0A501. In addition, as

described below, this final rule also expands the scope of 0B501.e to include all production

equipment “specially designed” for USML Category I items.


       The NS and RS reasons for control do not apply to equipment for the “development” or

“production” of commodities in ECCN 0A501.y because those reasons for control do not apply

to the commodities in ECCN 0A501.y themselves.


       The first four specific items noted above were listed in paragraphs .o, .p, .q, and .r of

ECCN 2B018 prior to the effective date of this final rule, and are being listed in paragraphs .a,

.b, .c, and .d of ECCN 0B501 in this final rule. In addition, the class of items in new 0B501 that


                                                101

                                          WASHSTATEB000203
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 204 of 2650


was included within ECCN 2B018, paragraph .n (jigs and fixtures and other metal-working

implements or “accessories” of the kinds exclusively designed for use in the manufacture of

firearms, ordnance, and other stores and appliances for land, sea or aerial warfare) prior to the

effective date of this final rule, will, if applicable to firearms controlled in 0A501, be subsumed

in paragraph .e. Jigs, fixtures, and metal working implements currently in 2B018 that are

applicable to larger guns will be controlled in ECCN 0B602 in this final rule and are discussed

below.


         Moving these items from 2B018 to 0B501 in this final rule retains the national security

(NS Column 1), anti-terrorism (AT Column 1), and United Nations (UN) reasons for control and

raises the regional stability (RS) reason for control from RS Column 2 to RS Column 1. This

causes no change in destination-based license requirements, but allows consideration of whether

the export or reexport could contribute to instability in any region, not just the region to which

the item is exported or reexported in considering whether to approve a license.


This final rule adopts the following additional changes to ECCN 0B501 to respond to the

comments received on the Commerce May 24 rule:


         This final rule expands ECCN 0B501.e to include all production equipment “specially

designed” for USML Category I items. This final rule adds the term production equipment to the

beginning of the control text of ECCN 0B501.e and revises the phrase “dies, fixtures, and other

tooling” included in the Commerce May 24 rule to “including dies, fixtures, and other tooling” to

indicate that these items are illustrative and that other types of production equipment that meet

the control parameters are also controlled under ECCN 0B501.


New ECCN 0B505: Test, inspection, and production equipment for ammunition.


                                                102

                                           WASHSTATEB000204
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 205 of 2650


         This final rule adds new ECCN 0B505 to impose national security (NS Column 1),

regional stability (RS Column 1), United Nations (UN), and anti-terrorism (AT Column 1)

controls on tooling, templates, jigs, mandrels, molds, dies, fixtures, alignment mechanisms, and

test equipment, not enumerated in USML Category III, and “specially designed” “parts” and

“components” therefor, that are “specially designed” for the “production” of ammunition other

than for the ammunition specified in 0A505.b, .c, or .d (certain shotgun shells with buckshot and

without buckshot and certain blank ammunition). In addition, as described below, this final rule

also expands the scope of 0B505.a to include all production equipment “specially designed” for

USML Category III items. Equipment for manufacturing shotgun shells that do not contain

buckshot will be controlled for the AT (North Korea only) and UN reasons for control, which are

the reasons for control that applied to this equipment in ECCN 0B986 prior to this final rule.

ECCN 0B505 in this final rule does not include equipment for the hand loading of cartridges and

shotgun shells, so this final rule specifies this in the heading.


         This final rule adopts the following additional changes to ECCN 0B505 to respond to the

comments received on the Commerce May 24 rule:


         This final rule expands ECCN 0B505.a to include all production equipment “specially

designed” for USML Category III items. This final rule adds the term production equipment to

the beginning of the control text of ECCN 0B505.a and revises the phrase “tooling, templates,

jigs, mandrels, molds, dies, fixtures, alignment mechanisms, and test equipment” included in the

Commerce May 24 rule to “including tooling, templates, jigs, mandrels, molds, dies, fixtures,

alignment mechanisms, and test equipment” to indicate that these items are illustrative and other

types of production equipment that meet the control parameters are also controlled under ECCN

0B505.


                                                  103

                                            WASHSTATEB000205
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 206 of 2650


Revisions to eight ECCNs


       To conform to new Federal Register Drafting Handbook requirements, the amendatory

instructions in this final rule sets forth the entire text of eight ECCNs to be revised. BIS did not

receive any comments on the proposed revisions to the following six ECCNs 0E982, 1A984,

2B004, 2B018, 2D018, and 7A611 in the Commerce May 24 rule, so this final rule revises those

ECCNs as proposed. See the Commerce May 24 rule for additional background on these

revisions.


       To help the public understand what specific parts of ECCN 0A018 will be different as a

result of the changes in this final rule, the narrative below describes the amendment in detail,

including a conforming change made to ECCN 0A988.


Revision to ECCN 0A018, and conforming change to ECCN 0A988.


       With the removal of ECCN 0A984 and the addition of 0A502 described above, the

Commerce May 24 rule proposed to make the conforming change of removing and reserving

0A018.c since all the items classified in 0A018.c would be classified under other entries on the

CCL once a final rule was published.


This final rule adopts the following additional changes to ECCN 0A018 to respond to the

comments received on the Commerce May 24 rule:


       This final rule still revises ECCN 0A018, but instead of retaining the commodities under

0A018.b as was proposed in the Commerce May 24 rule, these commodities are being moved to

ECCN 0A505. As a conforming change, this final rule replaces the control text of ECCN 0A018

with a statement referring readers to ECCN 0A505.


                                                 104

                                           WASHSTATEB000206
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 207 of 2650


This final rule adopts the following additional changes to ECCN 0A988 to respond to the

comments received on the Commerce May 24 rule:


       This final rule as a conforming change revises the heading of ECCN 0A988 to remove an

outdated reference to 0A018.d. ECCN 0A018.d had been previously removed and reserved, but

the cross reference in 0A988 was not updated. This final rule makes that correction.


Removal of nine ECCNs.


       The Commerce May 24 rule proposed removing nine ECCNs. BIS did not receive any

comments on proposed removals of ECCNs 0A918, 0A984, 0A985, 0A986, 0A987, 0B986,

0E918, 0E984, and 0E987 in the Commerce May 24 rule, so this final rule removes those

ECCNs as proposed. See the Commerce May 24 rule for additional background on these

removals.


Revision of “Published”


       This final rule adopts the following changes to part 734, and one conforming change to

part 732, to respond to the comments received on the Commerce May 24 rule:


       Specifically, this final rule adds a paragraph (c) to § 734.7 stating that “software” or

“technology” for the production of a firearm, or firearm frame or receiver, controlled under

ECCN 0A501, that is made available by posting on the internet in an electronic format and that

may be directly loaded without further modification by the machine operator into a computer

numerically controlled machine tool, additive manufacturing equipment, or any other equipment

that makes use of the “software” or “technology” to produce the firearm frame or receiver or

complete firearm, remains “subject to the EAR.” Also in § 734.7, this final rule as a conforming



                                                105

                                          WASHSTATEB000207
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 208 of 2650


change revises the paragraph (a) introductory text to add a reference to new paragraph (c) for the

exclusions that apply to paragraph (a) for what is considered “published.” In § 732.2 (Steps

regarding scope of the EAR), under the paragraph (b) introductory text for step 2 for publicly

available technology and software, this final rule also adds a reference to § 734.7(c) to specify

such “software” or “technology” for the production of a firearm, or firearm frame or receiver,

controlled under ECCN 0A501, as referenced in § 734.7(c)), is “subject to the EAR.”




Conforming Change to General Order No. 5


       BIS does not make any additional changes in this final rule to what was proposed in the

Commerce May 24 rule as a result of the comments received, so these changes are adopted as

proposed. This final rule amends General Order No. 5, paragraph (e)(3) (Prior commodity

jurisdiction determinations), in Supplement No. 1 to part 736, to add a reference in two places to

the new 0x5zz ECCNs that are being created by this rule. This change to paragraph (e)(3) is a

conforming change and is needed because paragraph (e)(3) now only references the “600 series”

and 9x515 ECCNs. 0x5zz ECCNs will include new ECCNs 0A501, 0A502, 0A504, 0A505,

0B501, 0B505, 0D501, 0D505, 0E501, 0E502, and 0E505.


Revisions to Regional Stability Licensing Policy for Firearms and Ammunition


       BIS does not make any additional changes in this final rule to what was proposed in the

Commerce May 24 rule as a result of the comments received, so these changes are adopted as

proposed. This final rule applies the regional stability licensing policy set forth in

§ 742.6(b)(1)(i) of the EAR to the items controlled for regional stability reasons in ECCNs




                                                 106

                                           WASHSTATEB000208
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 209 of 2650


0A501, 0A504, 0A505, 0B501, 0B505, 0D501, 0D505, 0E501, 0E504, and 0E505. That policy,

which also applies to “600 series” and 9x515 items is case-by-case review “to determine whether

the transaction is contrary to the national security or foreign policy interests of the United States,

including the foreign policy interest of promoting the observance of human rights throughout the

world.” This final rule also revises the regional stability licensing policy set forth in paragraph

(b)(1)(i) that is specific to the People’s Republic of China for 9x515 items. This final rule adds

ECCNs 0A501, 0A505, 0B501, 0B505, 0D501, 0D505, 0E501, 0E504, and 0E505 to this

sentence to specify that these firearms and related items are to be subject to a policy of denial

when destined to the People’s Republic of China or a country listed in Country Group E:1.

Lastly, this final rule adds a sentence to the end of paragraph (b)(1)(i) to make it explicit that

applications for exports and reexports of ECCN 0A501, 0A505, 0B501, 0B505, 0D501, 0D505,

0E501, 0E504, and 0E505 items are subject to a policy of denial when there is reason to believe

the transaction involves certain parties of concern, such as criminal organizations, rebel groups,

street gangs, or other similar groups or individuals, that may be disruptive to regional stability.


Availability of License Exceptions.


       Many of the items in the new “600 series” ECCNs generally will be eligible for the same

license exceptions and subject to the same restrictions on use of license exceptions as other “600

series” ECCNs in this final rule. For the ECCNs on the CCL prior to the effective date of this

final rule that are being renumbered and placed in closer proximity to the firearms-related items

that are being removed from the USML and added to the CCL, these existing firearms-related

items will continue to be eligible for the same EAR license exceptions as they were prior to the

effective date of this final rule, unless otherwise restricted under § 740.2, if the requirements of

the license exceptions are met.


                                                 107

                                            WASHSTATEB000209
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 210 of 2650


Restrictions on all license exceptions


       This final rule also makes the following additional changes to part 740 to respond to the

comments received on the Commerce May 24 rule by adding two new general restrictions.


       In § 740.2 (Restriction on all license exceptions), this final rule adds two additional

restrictions for when license exceptions may not be used. This final rule adds new paragraph

(a)(21) to restrict the use of license exceptions, except for License Exception GOV under

§ 740.11(b)(2)(ii) for the reexport or transfer (in-country) of certain firearms classified under

ECCNs 0A501 or 0A502. The restriction on the use of license exceptions applies if a part or

component that is not “subject to the ITAR,” but would otherwise meet the criteria in USML

Category I(h)(2) is incorporated into the firearm or is to be reexported or transferred (in-country)

with the firearm with “knowledge” the part or component will be subsequently incorporated into

the firearm. Because these parts or components that would otherwise meet the criteria in USML

Category I(h)(2) could be used for conversion of a semi-automatic firearm to a fully automatic

firearm, this final rule excludes those firearms from license exception eligibility.


       In § 740.2 this final rule also adds a new paragraph (a)(22) to restrict the use of license

exceptions for the export, reexport, or transfer (in-country) of any item classified under a 0x5zz

ECCN when a party to the transaction is designated on the Department of the Treasury, Office of

Foreign Assets Control (OFAC), Specially Designated Nationals and Blocked Persons (SDN) list

under the designation [SDNT], or under the designation [SDNTK]. OFAC makes SDNT

designations pursuant to the Narcotics Trafficking Sanctions Regulations, 31 CFR part 536, and

SDNTK designations are made, pursuant to the Foreign Narcotics Kingpin Sanctions

Regulations, 31 CFR part 598. This restriction on the use of license exceptions for these 0x5zz




                                                 108

                                           WASHSTATEB000210
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 211 of 2650


items will ensure that such parties designated on the SDN list will not be able to receive these

0x5zz items without a BIS license.


License Exception: Shipments of Limited Value (LVS).


       Under this final rule, complete firearms controlled under ECCN 0A501 are not eligible

for License Exception LVS, 15 CFR 740.3. Firearms “parts,” “components,” “accessories,” and

“attachments” controlled under ECCN 0A501, other than receivers (frames), and “complete

breech mechanisms,” including castings, forgings or stampings thereof, are eligible for License

Exception LVS, with a limit of $500 on net value per shipment. In addition, receivers (frames),

and “complete breech mechanisms,” including castings, forgings or stampings thereof, are

eligible for License Exception LVS if the ultimate destination is Canada. This final rule states

these limits in the License Exceptions paragraph of ECCN 0A501, and no revisions to the text of

the license exception itself are needed to implement them. BIS believes that this provision is

generally consistent with the license exemption for limited value shipments of firearms formerly

found in ITAR (22 CFR 123.17(a)) (removed and reserved by the companion rule). This LVS

eligibility included in this final rule is less restrictive than the former ITAR provision in two

respects. First, the value limit per shipment will be $500 compared to $100 in the ITAR.

Second, the LVS eligibility in the final rule allows exports of receivers and “complete breech

mechanisms” to Canada whereas § 123.17(a) did not. However, the $500 LVS limit is based on

the actual selling price or fair market value, whereas the ITAR $100 limit is based on

“wholesale” value. In addition, with respect to Canada, an LVS limit of $500 per shipment is

needed to comply with the Section 517 of the Commerce, Justice, Science, and Related Agencies

Appropriations Act of 2015, which prohibits expending any appropriated funds to require




                                                 109

                                            WASHSTATEB000211
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 212 of 2650


licenses for the export of certain non-automatic firearms parts, components, accessories and

attachments to Canada when valued at under $500.


       Guns and armament and related items controlled under ECCN 0A602 are eligible for

License Exception LVS, with a limit of $500 net value per shipment in this final rule.


       Ammunition controlled under ECCN 0A505 are eligible for License Exception LVS;

however, ammunition parts and components will be eligible with a limit of $500 (Commerce

May 24 rule proposed $100, but as described below in the changes to ECCN 0A505, this final

rule increases the limit of $500) net value per shipment in this final rule.


       Test, inspection, and production equipment controlled under ECCNs 0B501, 0B505, and

0B602 for firearms, guns and armament, and ammunition/ordnance are eligible for License

Exception LVS with a limit of $3,000 net value per shipment, which is consistent with LVS

eligibility for most 600 series ECCNs in this final rule.


License Exception: Temporary imports, exports, reexports, and transfers (in-country) (TMP).


       This final rule amends § 740.9 to state that License Exception TMP is not available to

export or reexport the items that are the subject of this rule to destinations in Country Group D:5

(See Supplement No. 1 to part 740), or to Russia (Russian Federation). License Exception TMP

is also not available to export or reexport some firearms and ammunition shipped from or

manufactured in Russia (Russian Federation), Georgia, Kazakhstan, Kyrgyzstan, Moldova,

Turkmenistan, Ukraine, or Uzbekistan. In addition, this final rule will prohibit the use of

License Exception TMP to export or reexport any item controlled by ECCN 0A501 and any

shotgun with a barrel length less than 18 inches controlled under ECCN 0A502 that was shipped



                                                 110

                                           WASHSTATEB000212
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 213 of 2650


from or manufactured in Country Group D:5. This final rule also prohibits use of License

Exception TMP to export or reexport any item controlled by ECCN 0A501 that is shipped from

or manufactured in Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine,

or Uzbekistan, except for any firearm model controlled by 0A501 that is also excluded under

Annex A in Supplement No. 4 to part 740 (the prohibition will not apply to such firearms;); and

any shotgun with a barrel length less than 18 inches controlled under 0A502 that was shipped

from or manufactured in Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,

Ukraine, or Uzbekistan. These prohibitions will apply to temporary exports of firearms from the

United States, and the export of firearms temporarily in the United States. This final rule for

consistency with the ITAR requirements for exports of firearms to Georgia, Kazakhstan,

Kyrgyzstan, Moldova, Turkmenistan, Ukraine, and Uzbekistan, removes the restriction included

in the Commerce May 24 rule in paragraph (b)(5)(iii) that the firearms may not ultimately be

destined to one of these seven countries from the restriction in paragraph (b)(5)(iii), but retains

the restriction for Russia. This final rule makes one correction in Annex A in Supplement No. 4

to part 740 for the rifle “VEPR Pioner” under paragraph (b)(90) to correctly spell it as “VEPR

Pioneer.”


       This final rule limits temporary exports of firearms controlled under ECCN 0A501 and

any shotgun with a barrel length less than 18 inches controlled under ECCN 0A502 pursuant to

License Exception TMP to exhibition and demonstration (§ 740.9(a)(5) of the EAR) and

inspection, test, calibration, and repair (§ 740.9(a)(6) of the EAR). Consistent with the ITAR

requirements previously applicable to temporary exports of the firearms covered by this rule (see

22 CFR 123.17(c), 123.22), exporters will continue to be required to file EEI in AES for




                                                 111

                                           WASHSTATEB000213
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 214 of 2650


transactions involving such firearms that are authorized pursuant to License Exception TMP (See

§ 758.1(a)(10) of the EAR).


       This final rule authorizes the use of License Exception TMP for the export of ECCN

0A501 firearms temporarily in the United States for a period of not more than one year subject to

the requirement that the firearms not be imported from or ultimately destined for certain

proscribed or restricted countries. Certain information as described in the regulatory text will

also be collected by CBP on behalf of BIS under existing or new Commerce paperwork

collections. This final rule also makes eligibility to export under License Exception TMP for

ECCN 0A501.a or .b or shotguns with a barrel length less than 18 inches controlled in ECCN

0A502 subject to the following conditions:


       At the time of entry for a temporary import, the temporary importer is required to provide

the required statement to CBP, as specified in paragraph (b)(5)(iv)(A).


       The temporary importer is required to include on the invoice or other appropriate import-

related documentation (or electronic equivalents) provided to CBP a complete list and

description of the 0A501 firearms being imported, including their serial numbers, model, make,

caliber, quantity, and U.S. dollar value, as specified in paragraph (b)(5)(iv)(B).


       If the firearms are temporarily imported for a trade show, exhibition, demonstration, or

testing, the temporary importer must provide to CBP the relevant invitation or registration

documentation for the event and an accompanying letter that details the arrangements to

maintain effective control of the firearms while they are in the United States, as specified in

paragraph (b)(5)(iv)(C).




                                                112

                                           WASHSTATEB000214
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 215 of 2650


       At the time of export, the temporary importer or its agent as specified in paragraph

(b)(5)(v) are required to provide the temporary import documentation (i.e., the invoice used at

the time of entry for the temporary importation or other appropriate temporary import-related

documentation (or electronic equivalents)) related to paragraph (b)(5)(iv)(B) to CBP. This

information will be used by CBP to confirm that such firearms were in fact temporarily imported

under the EAR for subsequent export under License Exception TMP.


       This final rule adds a note to License Exception TMP to direct temporary importers and

exporters to contact CBP at the port of import or export for the proper procedures to provide any

data or documentation required by BIS.


License Exception: Governments, International Organizations, International Inspections under

the Chemical Weapons Convention, and the International Space Station (GOV).


       This final rule revises § 740.11 to limit the applicability of License Exception GOV for

firearms, “parts” and “components” controlled by ECCN 0A501 and ammunition controlled by

0A505 to exports, reexports, and transfers for official use by U.S government agencies and

official and personal use by U.S. Government employees (and the immediate families and

household employees of those government employees) (§ 740.11(b)(2)(i) and (ii) of the EAR).

This authorization under License Exception GOV treats 0A501 firearms in the same manner that

other items that are subject to the EAR may be exported to U.S. Government employees under

License Exception GOV. It does not impose certain restrictions that are imposed by the former

ITAR license exemption (22 CFR 123.18) (removed and reserved by companion rule) that

authorized shipments consigned to and for the use of servicemen’s clubs, and for service

members or civilian employees if the firearms are for personal use and the shipment is



                                               113

                                          WASHSTATEB000215
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 216 of 2650


accompanied by a written authorization from the commanding officer concerned. See the

Commerce May 24 rule for additional background. License Exception GOV authorizes non-

automatic and semi-automatic firearms and related “parts” and “components.”


       All other items that are the subject of this final rule will be subject to the limits on use of

License Exception GOV that apply to 600 series items generally, i.e., § 740.11(b) – to, for, or on

behalf of the U.S. Government (including contractors, government employees, their families and

household employees) or § 740.11(c) to a government in Country Group A:1 cooperating

governments or an agency of NATO. However, this rule will add some additional restrictions

for E:1 and E:2 countries. This final rule will exclude the use of License Exception GOV for any

item listed in a 0x5zz ECCN for E:1 countries, unless authorized under paragraph (b)(2)(i) or (ii)

when the items are solely for U.S. Government official use. In addition, to better ensure

compliance with section 1754(c) of the ECRA and address concerns with certain end users and

uses in Country Group E:1 and E:2 countries, this final rule adds a new Note 2 to paragraph

(b)(2), which restricts the use of License Exception GOV for E:1 and E:2 countries for

multilaterally controlled items and anti-terrorism (AT) controlled items when destined to certain

end users or end uses of concern.


       This final rule also makes the following additional change to License Exception GOV to

respond to the comments received on the Commerce May 24 rule:


       In § 740.11 of License Exception GOV, this final rule revises Note 2 to paragraph (b)(2)

to include illustrative examples of other sensitive end-users. This final rule adds the

parenthetical phrase “(e.g., contractors or other governmental parties performing functions on




                                                 114

                                           WASHSTATEB000216
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 217 of 2650


behalf of military, police, or intelligence entities)” after the phrase “or other sensitive end-users”

to provide greater clarity on the other end-users that are excluded.


License Exception: Baggage (BAG).


       This final rule revises License Exception BAG, § 740.14, to allow United States citizens

and permanent resident aliens leaving the United States temporarily to take up to three firearms

controlled by proposed ECCN 0A501 and up to 1,000 rounds of ammunition for such firearms

controlled under ECCN 0A505.a for personal use while abroad. This change to License

Exception BAG is made to be consistent with former 22 CFR 123.17(c) (removed and reserved

by companion rule), which authorized U.S. persons to take up to three non-automatic firearms

and up to 1,000 cartridges therefor abroad for personal use. This amendment to License

Exception BAG applies to both non-automatic and semi-automatic firearms.


       Travelers leaving the United States temporarily are required to declare the 0A501 and

0A505 items to a CBP officer prior to departure from the United States and present the firearms,

“parts,” “components,” “accessories,” “attachments,” and ammunition they are exporting to the

CBP officer for inspection, confirming that the authority for the export is License Exception

BAG, that the exporter is compliant with its terms. Should exporters desire to contact CBP prior

to departure, contact information and a list of U.S. air, land and sea ports of entry can be found

at: https://www.cbp.gov/contact/ports.


       This final rule also revises License Exception BAG to allow nonresident aliens leaving

the United States to take firearms, “accessories,” “attachments,” “components,” “parts,” and

ammunition controlled by ECCN 0A501 or 0A505 that they lawfully brought into the United

States. This change is consistent with former 22 CFR 123.17(d) (removed and reserved by


                                                 115

                                            WASHSTATEB000217
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 218 of 2650


companion rule), which authorized foreign persons leaving the United States to take firearms and

ammunition controlled under Category I(a) of the USML (both non-automatic and semi-

automatic) that they lawfully brought into the United States. This final rule does not adopt any

changes to the availability of License Exception BAG for shotguns and shotgun shells authorized

under paragraphs (e)(1) or (2).


       As a clarification to License Exception BAG, this final rule adds one sentence to the

introductory text of paragraph (b)(4) to highlight the special provisions that apply in paragraph

(e) for firearms and ammunition and in paragraph (h) for personal protective equipment under

ECCN 1A613.c or .d. This one sentence does not change the existing requirement and has been

included to assist the public in better identifying these special provisions.


       Consistent with the ITAR requirements previously applicable to temporary exports of the

firearms and associated ammunition covered by the May 24 proposed rule, BIS proposed in the

Commerce May 24 rule to modify § 758.1 of the EAR to make clear that exporters would

continue to be required to file EEI in AES for transactions involving such firearms and

associated ammunition that are otherwise authorized pursuant to License Exception BAG.

However, for the reasons described above in the description of the comments and BIS responses,

this final rule adopts an alternative approach with the addition of the new § 758.11 described

immediately below.



This final rule makes the following additional changes in response to the public comments

received on the Commerce May 24 rule:




                                                 116

                                            WASHSTATEB000218
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 219 of 2650


       As described above, this final rule removes the EEI filing requirement in AES as set forth

in § 758.1(b)(9) for firearms authorized under License Exception BAG.


       In response to public comments as described above, this final rule instead adds a new

§ 758.11 (Export clearance requirements for firearms and related items) and incorporates a

requirement to use the Department of Homeland Security, CBP Form 4457, Certificate of

Registration for Personal Effects Taken Abroad) (OMB Control Number 1651-0010) for all

exports of commodities controlled under ECCNs 0A501.a or .b, shotguns with a barrel length

less than 18 inches controlled under ECCN 0A502, or ammunition controlled under ECCN

0A505 except for .c, regardless of value or destination, including exports to Canada, that are

authorized under License Exception BAG, as set forth in § 740.14. Section 758.11 includes four

paragraphs: paragraph (a) (Scope) specifies when these export clearance requirements apply;

paragraph (b) (Required form) identifies the required form that needs to be used in connection

with these exports authorized under License Exception BAG, including paragraph (b)(1) that

includes a website for where to find the form, and paragraph (b)(2) that specifies the “description

of articles” for firearms to be included on the CBP Form 4457; paragraph (c) provides a link for

where to find additional information on the CBP Form 4457; and paragraph (d) (Return of items

exported pursuant to this section) specifies the requirements for the return of items exported

under License Exception BAG when the export clearance requirements in § 758.11 apply.


License Exception: Servicing and Replacement of Parts and Equipment (RPL).


This final rule also adopts the following changes to License Exception RPL to respond to the

comments received on the Commerce May 24 rule, that requested License Exception RPL be




                                                117

                                          WASHSTATEB000219
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 220 of 2650


included as a valid purpose for a temporary import under § 758.10. As described above, BIS

agreed to include License Exception RPL in § 758.10, and these changes are described below.


In § 740.10(b) (Servicing and replacement of parts and equipment), this final rule makes needed

conforming changes for the addition of License Exception RPL to § 758.10 and to include

similar changes as were made to License Exception TMP under § 740.9(b)(5) in the Commerce

May 24 rule. This final rule adds one sentence to the end of the introductory text of

§ 740.10(b)(1) to specify that that additional requirements in new paragraph (b)(4) must be met

in order to use License Exception RPL to authorize under paragraphs (b)(2) or (b)(3) the export

of firearms controlled by ECCN 0A501.a or .b, or shotguns with a barrel length less than 18

inches controlled in ECCN 0A502 temporarily in the United State for servicing and replacement.

This final rule adds new paragraph (b)(4) (Exports of firearms and certain shotguns temporarily

in the United States for servicing and replacement). Under the introductory text of paragraph

(b)(4), this final rule imposes a requirement that the firearms and certain shotguns must be

temporarily in the United States for servicing or replacement for a period not exceeding one year

or the time it takes to service or replace the commodity, whichever is shorter in order to use

License Exception RPL to authorize the export. This final rule adds paragraphs (b)(4)(i) and (ii)

to impose restrictions for firearms shipped from or manufactured in Russia, Georgia,

Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any

firearm model controlled by 0A501 that is specified under Annex A in Supplement No. 4 to part

740, to impose the same types of restrictions and impose the same type of information

requirements for providing information to CBP as this final rule includes for License Exception

TMP under paragraph (b)(5).


License Exception: Additional Permissive Reexports (APR).


                                                118

                                           WASHSTATEB000220
       Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 221 of 2650


This final rule also adopts the following change to License Exception APR to respond to the

comments received on the Commerce May 24 rule:


        In § 740.16 of License Exception APR, this final rule adds commodities classified under

a 0x5zz ECCN to the list of commodities excluded under paragraph (a) of License Exception

APR. This final rule also adds a new paragraph (b)(2)(vi) to exclude commodities classified

under a 0x5zz ECCN under paragraph (b) of License Exception APR. The Commerce May 24

rule did not propose these exclusions from License Exception APR, but BIS identified these two

paragraphs of License Exception APR as two authorizations that were not intended to be

available under the Commerce May 24 rule, but based on the stated criteria prior to the effective

date of this final rule would have been available. Therefore, this final rule makes these changes

to ensure the authorizations available for reexports and transfers (in-country) will be equivalent

to those available for exports.


License Exception STA.


        BIS did not receive any comments on the proposed changes to License Exception STA, §

740.20, in the Commerce May 24 rule, so this final rule adopts those changes as proposed. This

final rule revises the regulations at § 740.20 to make firearms controlled under ECCN 0A501 and

most “parts,” “components,” “accessories,” and “attachments” controlled under ECCN 0A501

ineligible for License Exception STA. Only those “parts,” “components,” “accessories,” and

“attachments” that are controlled under paragraph .x are eligible for export under License

Exception STA. Items controlled under ECCNs 0A502 and 0A503 are also excluded from STA

eligibility.




                                                119

                                           WASHSTATEB000221
         Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 222 of 2650


Support documentation for firearms, parts, components, accessories, and attachments

controlled by ECCN 0A501.


          BIS did not receive any comments on this proposed change to § 748.12 in the Commerce

May 24 rule, so the change is published in this final rule as proposed. This final rule requires

that for commodities controlled by ECCN 0A501 that are the subject of export or reexport

transactions for which a license is required, the exporter or reexporter must obtain, prior to

submitting an application, an import permit (or copy thereof) if the importing country requires

such permits for import of firearms. That import permit is a record that must be kept by the

exporter or reexporter as required by part 762 of the EAR. The purpose of this requirement is to

assure foreign governments that their regulations concerning the importation of firearms are not

circumvented. To implement this change, this final rule revises § 748.12 to include the

commodities controlled under ECCNs 0A501 (except 0A501.y), 0A502, 0A504 (except

0A504.f), and 0A505 (except 0A505.d) within the list of commodities that are subject to the

requirement and adds a new paragraph (e) requiring that import certificates or permits be

obtained from countries other than OAS member states if those states require such a certificate or

permit.


Licenses for firearms and ammunition will be limited to the authorized end use and end

users.


          BIS did not receive any comments on these statements of EAR licensing policy in the

Commerce May 24 rule but restates them here to assist the public. Consistent with other BIS

licenses, including “600 series” and 9x515 items, licenses for firearms and ammunition that

move from the USML to the CCL are limited to the authorized end use and end users specified



                                                120

                                           WASHSTATEB000222
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 223 of 2650


on the license and supporting documentation submitted as part of the license application. This

means any change in the authorized end use or end user for a licensed transaction will require a

BIS authorization. This existing requirement of BIS licenses is specified in § 750.7(a) and on the

boiler plate text included on all BIS licenses. These requirements are also applied to firearms

and ammunition licenses. A change in end use or end user, including a change of authorized end

use or end user within a single foreign country for a firearm or ammunition authorized under a

BIS license, requires a BIS authorization. BIS does not adopt any changes in this final rule to

these well-established and understood requirements on using BIS licenses. Applicants for

firearms and ammunition licenses are also advised that BIS continues to exercise its authority, as

specified in § 748.11 in the Note 2 to paragraph (a), on a case-by-case basis to require a

Statement by Ultimate Consignee and Purchaser as warranted.

       The exporter, reexporter, or transferor using a BIS license, including for firearms and

ammunition licenses, is also required, pursuant to § 750.7(a), to inform the other parties

identified on the license, such as the ultimate consignees and end users of the license’s scope and

of the specific conditions applicable to them. As an additional safeguard for firearms and

ammunition licenses, BIS will include, when warranted, a license condition requiring the

exporter, reexporter, or transferor to obtain from the other parties identified on the license a

written confirmation that those other parties have received and agree to the terms and conditions

of the license. For example, the condition may state “Prior to using this license, the exporter

(reexporter or transferor) and other parties to the license must agree to the conditions in writing

and the exporter (reexporter or transferor) must keep this on file with their other records.” The

documents described in this paragraph are required to be kept for EAR recordkeeping purposes

under part 762 of the EAR.




                                                 121

                                            WASHSTATEB000223
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 224 of 2650


Conventional arms reporting for certain exports of ECCN 0A501.a and .b commodities


       In § 743.4 (Conventional arms reporting), this final rule revises paragraphs (c)(1)(i) and

(c)(2)(i) to add ECCN 0A501.a and .b as commodities that require Wassenaar Arrangement

reporting and United Nations reporting under this conventional arms reporting section of the

EAR. This requirement assists the U.S. Government to meet its multilateral commitments for

the special reporting requirements for exports of certain items listed on the WAML and the

United Nations Register of Conventional Arms when these items are authorized for export under

License Exceptions LVS, TMP, RPL, STA, or GOV (see part 740 of the EAR) or the Validated

End-User authorization (see § 748.15 of the EAR) and for United Nations reporting. License

Exceptions LVS and STA are identified in § 743.4(b)(1), but because ECCN 0A501.a and .b

commodities are not eligible for those two license exceptions, the reporting requirements under §

743.4(c)(1)(i) and (c)(2)(i) are limited to exports authorized License Exceptions TMP, GOV, and

RPL or the Validated End-User authorization. This final rule also adds contact information for

these reports.


       This final rule also makes the following additional change to § 743.4 to respond to the

comments received on the Commerce May 24 rule:


       Commenters requested that BIS use information required to be submitted in the EEI

filing in AES to pull the conventional arms reporting data directly in order to eliminate the need

for exporters to submit separate reports to BIS. BIS agreed and this final rule revises three

paragraphs in § 743.4 to adopt an alternative method for BIS to receive the information that is

required for conventional arms reporting. This rule revises paragraph (a) to add four sentences at

the end of the paragraph. These four sentences specify that if the exporter follows the



                                                122

                                           WASHSTATEB000224
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 225 of 2650


requirements specified in this section for the alternative submission method described in new

paragraph (h) (Alternative submission method), that separate reporting does not need to be made

to BIS for purposes of § 743.4. Because of the EEI filing requirements in AES in new §

758.1(g)(4)(ii) for the firearms that require conventional arms reporting, all conventional arms

reporting requirements for firearms should be able to be met by using the alternative submission

method. Under paragraph (b) (Requirements), this final rule adds a reference to meeting the

reporting requirement by using the alternative submission method in new paragraph (h).


       This final rule adds paragraph (h) that describes the requirements for the alternative

submission method. To use the alternative reporting method, each time the exporter files an EEI

record in AES, the exporter must include as the first text in the Commodity Description field in

AES the first six characters of the ECCN number, i.e., “0A501.a” or “0A501.b.” In addition, the

exporter must document for recordkeeping requirements under the EAR that for purposes of the

conventional arms reporting requirements under part 743, it has decided to use the alternate

submission method by taking steps to identify the end item firearms in the EEI filing in AES that

will enable the U.S. Government to pull the data and meet national reporting commitments to the

Wassenaar Arrangement and the United Nations.


       As a conforming change, in § 758.1 (The Electronic Export Enforcement (EEI) filing to

the Automated Export System (AES)), this final rule adds a new paragraph (g)(4)(ii) (Identifying

end item firearms by “items” level classification or other control descriptor in the EEI filing in

AES). Exporters must include the six character ECCN classification (i.e., 0A501.a or 0A501.b),

as the first text to appear in the Commodity description block in the EEI filing in AES.

Exporters for shotguns controlled under 0A502 must include the phrase “0A502 barrel length

less than 18 inches” as the first text to appear in the Commodity description block in the EEI


                                                123

                                           WASHSTATEB000225
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 226 of 2650


filing in AES. This information will be used by BIS as referenced in § 743.4(h) for conventional

arms reporting.


Changes to export clearance requirements for firearms being moved to the CCL (part 758)


       In § 758.1, this final rule adopts changes to clarify that a filing of EEI in AES will be

required for exports of the firearms transferred from the USML pursuant to this rule regardless of

value or destination, including exports to Canada. As noted above, this requirement applies, as

was the case under the ITAR prior to the effective date of this final rule, for temporary exports of

such items pursuant to License Exception TMP, but not for License Exception BAG.


       In addition, this final rule expands the data elements required as part of an EEI filing to

AES filing for these firearms to include serial numbers, make, model and caliber. This

requirement will ensure law enforcement officials are able to effectively verify that firearms

exports are properly authorized and in conformance with all applicable regulations, including

those associated with the temporary export and subsequent return of controlled firearms and

unused ammunition.


       This final rule also makes the following additional changes to § 758.1(b)(10) and (c)(1)

to respond to the comments received on the Commerce May 24 rule regarding the concerns for

individuals having to file EEI in AES:


       In § 758.1, this final rule revises new paragraph (b)(10) that was included in the

Commerce May 24 rule, but adds it as new paragraph (b)(9). This final rule excludes exports

authorized under License Exception BAG from the EEI filing requirement in AES. As a

conforming change, this final rule revises paragraph (c)(1) to eliminate the restriction from the



                                                124

                                           WASHSTATEB000226
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 227 of 2650


exemption for License Exception BAG. This final rule makes this change because of excluding

License Exception BAG from paragraph (b)(9) means the general exemption for not filing EEI in

AES for these firearms authorized under License Exception BAG, should be available, so this

final rule makes this conforming change. This final rule adds a new Note to paragraph (c)(1) to

add a cross reference to the export clearance requirements that are specific to firearms exported

under License Exception BAG.


       This final rule also makes the following additional changes to § 758.1(g)(4) to respond to

the comments received on the Commerce May 24 rule regarding concerns for having to include

the manufacture, model, caliber, and serial number in the EEI filing in AES:


       In § 758.1(g)(4) (Exports of Firearms and Related Items), this final rule adds a new

paragraph (g)(4)(i) (Identifying end item firearms by manufacturer, model, caliber, and serial

number in the EEI filing in AES) to narrow the requirement for when firearms must be identified

by manufacture, model, caliber, and serial number in the EEI filing in AES to License Exception

TMP or a BIS license that contains a condition requiring all or some of this information to be

filed as EEI in AES.



Entry clearance requirements for temporary imports (§ 758.10)

       Temporary imports are transactions that involve both the temporary entry of an item into

the U.S. from a foreign country and the subsequent export of that item from the U.S. To

preserve the treatment of temporary import transactions for items in this rule that will transfer

from the USML in the ITAR to become subject to the EAR, BIS imposes a temporary imports

entry clearance requirement in this final rule by adding new § 758.10. This new section is

limited to items in this rule that are both “subject to the EAR” and on the USMIL in 27 CFR


                                                125

                                           WASHSTATEB000227
         Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 228 of 2650


447.21. To allow such items to temporarily enter the U.S., this final rule imposes a process to

collect identifying information for the sole purpose of tracking items being temporarily imported

for subsequent export. BIS does not impose a license requirement for such imports, but this

information is necessary to facilitate the export after a temporary import. The entry clearance

requirement is an EAR requirement and any false representation made under the new § 758.10

will be a violation of the EAR.

         This final rule also makes the following additional change to § 758.10 to respond to the

comments received on the Commerce May 24 rule:


         In § 758.10, this final rule adds an exclusion to the entry clearance requirements proposed

in the Commerce May 24 rule to clarify that firearms “subject to the EAR” brought into the

United States by nonimmigrant aliens under the provisions of Department of Justice regulations

at 27 CFR part 478 are not subject to these same entry clearance requirements for temporary

imports. This final rule makes this change for consistency with License Exception BAG under

paragraph (e) and because ATF regulations address nonimmigrant aliens temporarily bringing

these types of firearms into the United States, so the requirements in § 758.10 do not need to

apply.


         In § 758.10, this final rule clarifies the penultimate sentence and the last sentence of

paragraph (a) by removing references to “permanent return” and “permanent import” after items

are temporarily exported under an EAR authorization, e.g., License Exception TMP or a

Commerce license. This clarification is made because the inbound portion of a temporary export

is covered by the temporary export authorization, so it not accurate to describe those as a

“permanent return” or as a “permanent import.”




                                                  126

                                             WASHSTATEB000228
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 229 of 2650


       Also in § 758.10, this final rule clarifies the introductory text of paragraph (b) by deleting

the title “the Port Directors” before U.S. Customs and Border Protection. This change is made

because U.S. Customs and Border Protection Center Directors may also have an enforcement

role in addition to Port Directors, so referencing U.S. Customs and Border Protection is

sufficient. In paragraph (b)(2), this final rule revises the phrase “as requested by CBP” with the

phrase “upon request by CBP.” In the last sentence of paragraph (b)(2), this final rule removes

the word “inspection” after the phrase “additional requirements,” because the word was not

intended to be included in the cross reference to § 758.1(g)(4).


       This final rule also revises § 758.10 to add references to License Exception RPL and BIS

licenses as two additional EAR authorizations as valid purposes for a temporary import under

this section. This final rule does this by revising paragraph (b)(1)(i) to broaden the number of

permissible statements to allow for three statements (instead of the single statement that was

included in the Commerce May 24 rule). This final rule adds new paragraphs (b)(1)(i)(A)(to

account for License Exception TMP under 15 CFR 740.9(b)(5)), (b)(1)(i)(B)(to account for the

addition of License Exception RPL under 15 CFR 740.10(b)), and (b)(1)(i)(C)(to account for

BIS licenses) to add the three statements. The three statements are substantively the same, and

the only difference is the EAR authorization being referenced in the statement. As a conforming

change, this final rule adds a new paragraph (b)(1)(iv) that applies if the item being temporarily

imported under § 758.10 is for servicing or replacement. Under this new paragraph (b)(1)(iv) at

the time of temporary import, the name, address and contact information of the organization or

individual in the U.S. that will be receiving the item for servicing or replacement must be

provided to CBP. Lastly, as an additional conforming change, this final rule adds a new Note 2

to paragraph (b)(1) to impose exclusions, similar to those imposed on License Exception TMP



                                                127

                                           WASHSTATEB000229
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 230 of 2650


that limit the availability of License Exception RPL for temporary imports of certain firearms

shipped from or manufactured in listed countries.


Unique application and submission requirements for licenses

       This final rule also adopts the following changes for BIS license applications in response

to comments received. As described above, BIS agreed to include changes in § 758.10 to

account for temporary imports that would require a BIS license for subsequent export.


In Supplement No. 2 to part 748 – Unique Application and Submission Requirements, this final

rule adds a new paragraph (z) (Exports of firearms and certain shotguns temporarily in the

United States) describing a certification requirement for applicants to include in Block 24 of the

BIS license application. The certification requirement is an acknowledgement by the applicant

that the firearms in the application will not be shipped from or manufactured in Russia, Georgia,

Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any

firearm model controlled by 0A501 that is specified under Annex A in Supplement No. 4 to part

740. The certification also requires that the applicant and other parties to the transaction will

comply with the requirements in paragraph (z)(2)(i) and (ii) of Supplement No. 2 to part 748.

This final rule adds paragraph (z)(2) (Requirements) to describe the requirements that will be

applicable for any license for the export of firearms controlled by ECCN 0A501.a or .b, or

shotguns with a barrel length less than 18 inches controlled in ECCN 0A502 that will be

temporarily imported to the United States. These requirements impose the same type of

requirements as this final rule includes for License Exception TMP under paragraph (b)(5) and

License Exception RPL under paragraph (b)(4), but does so by imposing the certification

requirement in paragraph (z)(1). BIS will include a standard condition that will require

compliance with the requirements in paragraph (z)(2)(i) and (ii).


                                                 128

                                           WASHSTATEB000230
       Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 231 of 2650




Changes to EAR recordkeeping requirements for firearms being moved to the CCL (part

762)

       BIS does not make any additional changes in this final rule to what was proposed in the

Commerce May 24 rule as a result of the comments received, so these changes are adopted as

proposed. In part 762 (Recordkeeping), this final rule adopts two changes to the recordkeeping

requirements under the EAR. These changes specify that certain records, that are already created

and kept in the normal course of business, must be kept by the “exporter” or any other party to

the transaction (see § 758.3 of the EAR), that creates or receives such records.



       Specifically, in § 762.2 (Records to be retained), this final rule redesignates paragraph

(a)(11) as (a)(12) and adds a new paragraph (a)(11) to specify the following information must be

kept as an EAR record: serial number, make, model, and caliber for any firearm controlled in

ECCN 0A501.a and for shotguns with barrel length less than 18 inches controlled in 0A502. The

“exporter” or any other “party to the transaction” that creates or receives such records is the

person responsible for retaining this record.



       In § 762.3 (Records exempt from recordkeeping requirements), this final rule narrows the

scope of an exemption from the EAR recordkeeping requirements for warranty certificates. This

final rule narrows this exclusion to specify the exclusion from the recordkeeping requirements

does not apply (meaning the record will need to be kept under the recordkeeping requirements)

for warranty certificates for any firearm controlled in ECCN 0A501.a and for shotguns with

barrel length less than 18 inches controlled in 0A502, when the certificate issued is for an




                                                129

                                           WASHSTATEB000231
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 232 of 2650


address located outside the United States. This is an expansion of the EAR recordkeeping

requirements, but because warranty certificates are already created and kept as part of normal

business recordkeeping purposes, this expansion is not anticipated to create any new or increased

burden under the EAR, because it is a document that is created in the normal course of business

and should be easily accessible. These recordkeeping requirements will assist the United States

Government because it is important for law enforcement to have access to this information.


Conforming change to add a new definition for use in ECCNs 0A501 and 0A502 (§ 772.1)


       This final rule also adds a new definition to the definition part of the EAR to respond to

the comments received on the Commerce May 24 rule:


       In § 772.1 (Definitions of terms as used in the Export Administration Regulations), this

final rule adds a definition of “complete breech mechanisms.” The new definition specifies that

this is a mechanism for opening and closing the breech of a breech-loading firearm, especially of

a heavy-caliber weapon. As a conforming change, this final rule also adds double quotation

marks around the term where it is used in ECCNs 0A501 and 0A502.


Export Control Reform Act of 2018

       On August 13, 2018, the President signed into law the John S. McCain National Defense

Authorization Act for Fiscal Year 2019, which included the Export Control Reform Act of 2018

(ECRA) (50 U.S.C. 4801-4852) that provides the legal basis for BIS’s principal authorities and

serves as the authority under which BIS issues this rule. As set forth in Section 1768 of ECRA,

all delegations, rules, regulations, orders, determinations, licenses, or other forms of

administrative action that have been made, issued, conducted, or allowed to become effective

under the Export Administration Act of 1979 (50 U.S.C. 4601 et seq.) (as in effect prior to


                                                 130

                                           WASHSTATEB000232
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 233 of 2650


August 13, 2018 and as continued in effect pursuant to the International Emergency Economic

Powers Act (50 U.S.C. 1701 et seq.) and Executive Order 13222 of August 17, 2001, 3 CFR,

2001 Comp., p. 783 (2002), as amended by Executive Order 13637 of March 8, 2013, 78 FR

16129 (March 13, 2013), and as extended by the Notice of August 8, 2018, 83 FR 39871 (August

13, 2018)), or the Export Administration Regulations, and are in effect as of August 13, 2018,

shall continue in effect according to their terms until modified, superseded, set aside, or revoked

under the authority of ECRA.


Executive Order Requirements


       Executive Orders 13563 and 12866 direct agencies to assess all costs and benefits of

available regulatory alternatives and, if regulation is necessary, to select regulatory approaches

that maximize net benefits (including potential economic, environmental, public health and

safety effects, distribute impacts, and equity). Executive Order 13563 emphasizes the

importance of quantifying both costs and benefits, of reducing costs, of harmonizing rules, and

of promoting flexibility. This final rule has been designated a “significant regulatory action,”

although not economically significant, under section 3(f) of Executive Order 12866. Although

the items identified in this final rule have been determined to no longer warrant ITAR control by

the President, the proliferation of such items has been identified as a threat to domestic and

international security if not classified and controlled at the appropriate level under the EAR.

Commerce estimates that the combined effect of all rules to be published adding items removed

from the ITAR to the EAR will increase the number of license applications to be submitted to

BIS by approximately 30,000 annually.




                                                131

                                           WASHSTATEB000233
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 234 of 2650


       This final rule does not contain policies with Federalism implications as that term is

defined under E.O. 13132.

       To control these items under the EAR that no longer warrant ITAR control, appropriate

controls on the CCL needed to be included in the Department of Commerce final rule. This

includes creating new ECCNs and revising certain existing ECCNs, as well as making other

changes to the EAR to control items that will be moved from these three USML categories to the

CCL once the section 38(f) notification process is completed and a final rule is published and

becomes effective. Adding new controls and other requirements to the EAR imposes regulatory

burdens on exporters and some other parties involved with those items, but compared to the

burdens these exporters and other parties faced under the ITAR, these regulatory burdens,

including financial costs, will be reduced significantly. The EAR is a more flexible regulatory

structure whereby the items can still be controlled appropriately, but in a much more efficient

way that will significantly reduce the burdens on exporters and other parties compared to the

regulatory burdens they faced when the items were “subject to the ITAR.” Deregulatory does

not mean a decontrol of these items.


       For those items in USML Categories I, II, and III that will move by this rule to the CCL,

BIS will be collecting the necessary information using the form associated with OMB Control

No. 0694-0088. BIS estimates that this form takes approximately 43.8 minutes for a manual or

electronic submission. Using the State Department’s estimate that 10,000 license applications

annually will move from the USML to the CCL and BIS’s estimate in this final rule that 6,000 of

the 10,000 license applications will require licenses under the EAR, that constitutes a burden of

4,380 hours for this collection under the EAR. Those companies are currently using the State

Department’s forms associated with OMB Control No. 1405-0003 for which the burden estimate



                                               132

                                          WASHSTATEB000234
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 235 of 2650


is 1 hour per submission, which for 10,000 applications results in a burden of 10,000 hours.

Thus, subtracting the BIS burden hours of 4,380 from the State Department burden hours of

10,000, the burden is reduced by 5,620 hours. The other 4,000 applicants may use license

exceptions under the EAR or the “no license required” designation, so these applicants will not

be required to submit license applications under the EAR.

       In addition to the reduced burden hours of 5,620 hours, there will also be direct cost

savings to the State Department that will result from the 10,000 license applications no longer

being required under the ITAR once these items are moved to the EAR. The Department of

State charges a registration fee to apply for a license under the ITAR. Pursuant to the AECA,

ITAR, and associated delegations of authority, every person who engages in the business of

brokering activities, manufacturing, exporting, or temporarily importing any defense articles or

defense services must register with the Department of State and pay a registration fee. The

Department of State adopted the current fee schedule to align the registration fees with the cost

of licensing, compliance, and other related activities. The Department of Commerce will incur

additional costs to administer these controls and process license applications. However, the

Department of Commerce does not charge a registration fee to apply for a license under the

EAR, and we are unable to estimate the increase in costs to the Department of Commerce to

process the new license applications. Therefore, we are unable to provide an estimate of the net

change in resource costs to the government from moving these items from the ITAR to the EAR.

It is the case, however, that the movement of these items from the ITAR will result in a

permanent and recurring direct transfer of $2,500,000 per year from the government to the

exporting public, less the increased cost to taxpayers, because they will no longer pay fees to the




                                                133

                                           WASHSTATEB000235
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 236 of 2650


State Department for licenses and there is no fee charged by the Department of Commerce to

apply for a license.

Estimated cost savings

       For purposes of E.O. 13771 of January 30, 2017 (82 FR 9339), the Department of State

and Department of Commerce final rules are expected to be “net deregulatory actions.” The

Department of Commerce has conducted this analysis in close consultation with the Department

of State, because of how closely linked the two final rules are for the regulated public and the

burdens imposed under the U.S. export control system.


       E.O. 13771 and guidance provided to the agencies on interpreting the intended scope of

the E.O. do not use the term “net deregulatory action,” but rather refer to deregulatory actions.

As outlined above, the Departments of State and Commerce final rules are closely linked and are

best viewed as a consolidated deregulatory action although being implemented by two different

agencies. Also, as noted above, items may not be subject to both sets of regulations. Therefore,

the movement of a substantial number of items from the USML determined to no longer warrant

ITAR control to the CCL will result in a significant reduction of regulatory burden for exporters

and other persons involved with such items that were previously “subject to the ITAR.”


       For purposes of E.O. 13771, the Departments of State and Commerce have agreed to

equally share the cost burden reductions that will result from the publication of these two integral

deregulatory actions. The Department of State will receive 50% and the Department of

Commerce will receive 50% for purposes of calculating the deregulatory benefit of these two

integral actions.


Under this agreed formulation, the burden reductions will be calculated as follows:




                                                134

                                           WASHSTATEB000236
       Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 237 of 2650


           For purposes of the Department of Commerce, the “net deregulatory actions” will result

in a permanent and recurring cost savings of $1,250,000 per year, and a reduction in burden

hours by 2,810 hours. The reduction in burden hours by 2,810 will result in an additional cost

savings of 1 $126,281 to the exporting public. The total cost savings will be $1,376,281 in

present (2017) dollars. To allow for cost comparisons under E.O. 13771, the value of these costs

savings in 2016 dollars is $1,353,574. Assuming a 7% discount rate, the present value of these

cost savings in perpetuity is $19,336,771. Since the costs savings of this rule are expected to be

permanent and recurring, the annualized value of these cost savings is also $1,353,574 in 2016

dollars.


           For purposes of the Department of State, the “net deregulatory actions” will result in a

permanent and recurring cost savings of $1,250,000 per year, and a reduction in burden hours by

2,810 hours. The reduction in burden hours by 2,810 will result in an additional cost savings of

$126,281 to the exporting public. The total cost savings will be $1,376,281 in present (2017)

dollars. To allow for cost comparisons under E.O. 13771, the value of these costs savings in

2016 dollars is $1,353,574. Assuming a 7% discount rate, the present value of these cost savings

in perpetuity is $19,336,771. Since the costs savings of this rule are expected to be permanent

and recurring, the annualized value of these cost savings is also $1,353,574 in 2016 dollars.


           The Department of Commerce in the Commerce May 24 rule welcomed comments from

the public on the analysis under E.O. 13771 described here. The Commerce May 24 rule noted

that it would be helpful to receive comments from companies that will no longer need to register




1
 The Department of Commerce used the Department of State’s estimate that the burden hour cost for completing
a license application is $44.94 per hour. Multiplied by the estimated burden hour savings of 2,810 equals a cost
savings to the public of $126,281.


                                                      135

                                                WASHSTATEB000237
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 238 of 2650


with the Department of State because the company only deals with items under USML Category

I, II, and/or III that will move to the CCL. Comments were also encouraged on any of the other

collections that may be relevant for the items that will move from the USML to the CCL. The

Commerce May 24 rule also noted that it would be helpful to receive data on Department of

State forms that will no longer need to be submitted.




Paperwork Reduction Act Requirements


       Notwithstanding any other provision of law, no person may be required to respond to or

be subject to a penalty for failure to comply with a collection of information, subject to the

requirements of the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.) (PRA), unless

that collection of information displays a currently valid OMB control number.


       This final regulation involves four collections currently approved by OMB under these

BIS collections and control numbers: Simplified Network Application Processing System

(control number 0694-0088), which includes, among other things, license applications; License

Exceptions and Exclusions (control number 0694-0137); Import Certificates and End-User

Certificates (control number 0694-0093); Five Year Records Retention Period (control number

0694-0096); and the U.S. Census Bureau collection for the Automated Export System (AES)

Program (control number 0607-0152).


       This final rule will affect the information collection, under control number 0694-0088,

associated with the multi-purpose application for export licenses. This collection carries a

burden estimate of 43.8 minutes for a manual or electronic submission for a burden of 31,833

hours. BIS believes that the combined effect of all rules to be published adding items removed


                                                136

                                           WASHSTATEB000238
           Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 239 of 2650


from the ITAR to the EAR will be an increase in the number of license applications to be

submitted by approximately 30,000 annually, resulting in an increase in burden hours of 21,900

(30,000 transactions at 43.8 minutes each) under this control number. For those items in USML

Categories I, II, and III that will move by this rule to the CCL, the State Department estimates

that 10,000 applicants annually will move from the USML to the CCL. BIS estimates that 6,000

of the 10,000 applicants will require licenses under the EAR, resulting in a burden of 4,380 hours

under this control number. Those companies are currently using the State Department’s forms

associated with OMB Control No. 1405-0003 for which the burden estimate is 1 hour per

submission, which for 10,000 applications results in a burden of 10,000 hours. Thus, subtracting

the BIS burden hours of 4,380 from the State Department burden hours of 10,000, the burden

will be reduced by 5,620 hours. (See the description above for the E.O. 13771 analysis for

additional information on the cost benefit savings and designation of the two rules as “net

deregulatory actions”.)


       This final rule will also affect the information collection under control number 0694-

0137, addressing the use of license exceptions and exclusions. Some parts and components

formerly on the USML, and “software” and “technology” for firearms and their parts and

components formerly on the USML, will become eligible for License Exception STA under this

final rule. Additionally, test, inspection and production equipment, and “software” and

“technology” related to those firearms and “parts” may become eligible for License Exception

STA. BIS believes that the increased use of License Exception STA resulting from the

combined effect of all rules to be published adding items removed from the ITAR to the EAR

will increase the burden associated with control number 0694-0137 by about 23,858 hours

(20,450 transactions at 1 hour and 10 minutes each).



                                                137

                                               WASHSTATEB000239
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 240 of 2650


       BIS expects that this increase in burden as a result of the increased use of License

Exception STA will be more than offset by a reduction in burden hours associated with approved

collections related to the ITAR. This final rule addresses controls on firearms and “parts,”

production equipment and “parts” and related “software” and “technology” and specifically non-

automatic and semi-automatic firearms and their “parts” and “parts,” “components,”

“attachments,” and “accessories” that are used in both semi-automatic and fully automatic

firearms. BIS has made this determination on the basis that with few exceptions, the ITAR

allows exemptions from license requirements only for exports to Canada, and requires a specific

State Department authorization for most exports of firearms used for hunting and recreational

purposes and exports of “parts,” “components,” “attachments,” and “accessories” that are

common to military fully automatic firearms and their semi-automatic civilian counterparts, even

when destined to NATO and other close allies and also requires State Department authorization

for the exports necessary to produce “parts” and “components” for defense articles in the

inventories of the United States and its NATO and other close allies. However, under the EAR,

as specified in this final rule, a number of low-level parts will be eligible for export under

License Exception STA and will therefore not require a license to such destinations.


       This final rule will also affect the information collection under control number 0694-

0096, for the five-year recordkeeping retention because of two changes this rule will make to

part 762 of the EAR. This rule adds a new paragraph (a)(11) to § 762.2 to specify the following

information must be kept as an EAR record: serial number, make, model, and caliber for any

firearm controlled in ECCN 0A501.a and for shotguns with barrel length less than 18 inches

controlled in 0A502. This rule will also require warranty certificates for these items to be

retained for EAR recordkeeping. However, because these records are already created and kept as



                                                 138

                                            WASHSTATEB000240
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 241 of 2650


part of normal business recordkeeping, this expansion is not anticipated to create any new or

increased burden under the EAR.


       Even in situations in which a license will be required under the EAR, the burden will

likely be reduced compared to a license requirement under the ITAR. In particular, license

applications for exports of “technology” controlled by ECCN 0E501 will likely be less complex

and burdensome than the authorizations required to export ITAR-controlled technology, i.e.,

Manufacturing License Agreements and Technical Assistance Agreements (as a result of the

differences in the scope of the ITAR’s and the EAR’s technology controls).


       This final rule will affect the information collection under control number 0694-0093,

import certificates and end-user certificates because of the changes included in this final rule.

First, this regulation will require that for shipments requiring a license of firearms, “parts,”

“components,” “accessories,” and “attachments” controlled under ECCN 0A501, the exporter

must obtain a copy of the import certificate or permit if the importing country requires one for

importing firearms. License applications for which an import or end-user certificate is already

required under § 748.12 of the EAR will not be subject to this new requirement. BIS expects

that this requirement will result in no change in the burden under control number 0694-0093.

Second, this final rule also will require that prior to departure, travelers leaving the United States

and intending to temporarily export firearms, parts, and components controlled under ECCN

0A501 under License Exception BAG declare the firearms and parts to a CBP officer and present

the firearms and parts to the CBP officer for inspection. As the State Department also requires

that persons temporarily exporting firearms, parts, and components declare the items to CBP,

BIS does not expect that the requirement in this final rule will result in a change in burden under

control number 0694-0093.


                                                 139

                                            WASHSTATEB000241
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 242 of 2650


Third, this final rule will affect the information collection under control number 0694-0093 by

creating a new temporary import entry clearance requirement by adding § 758.10. This new

section will be limited to items in this rule that are both “subject to the EAR” and on the United

States Munitions Import List (USMIL) in 27 CFR 447.21. To allow such items to temporarily

enter the U.S., this rule implements a process to collect identifying information for the sole

purpose of tracking items being temporarily imported for subsequent export under License

Exceptions TMP, RPL, and BIS licenses. BIS will not impose a license requirement for such

imports, but collecting this information will be necessary to facilitate the export after a

temporary import. The temporary import entry clearance requirement in § 758.10 will also

conform to the requirements in License Exception TMP under § 740.9(b)(5), License Exception

RPL under § 740.9(b)(4), and for BIS licenses under paragraph (z) in Supplement No. 2 to part

748, so providing this information to CBP at entry after a temporary import will facilitate the

export phase of a temporary import under License Exceptions TMP, RPL and BIS licenses. At

the time of entry for a temporary import, the importer will need to provide a statement to CBP

indicating that this shipment was being temporarily imported in accordance with the EAR for

subsequent export in accordance with and under the authority of License Exceptions TMP, RPL,

or a BIS license. The entry clearance requirement will be an EAR requirement and any false

representation made under the new § 758.10 will be a violation of the EAR. The importer will

also need to provide CBP an invoice or other appropriate import-related documentation (or

electronic equivalents) that includes a complete list and description of the items being imported,

including their model, make, caliber, serial numbers, quantity, and U.S. dollar value. If imported

for a trade show, exhibition, demonstration, or testing, the temporary importer will need to

provide CBP with the relevant invitation or registration documentation for the event and an




                                                 140

                                            WASHSTATEB000242
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 243 of 2650


accompanying letter that details the arrangements to maintain effective control of the firearms

while they are temporarily in the United States. If imported for servicing or replacement, the

temporary importer will need to provide CBP with the name, address and contact information

(telephone number and/or email) of the organization or individual in the U.S. that will be

receiving the item for servicing or replacement. Lastly, at the time of exportation, upon request

by CBP, the exporter, or an agent acting on his or her behalf, will have to provide the entry

document number or a copy of the CBP document under which the “item” “subject to the EAR”

on the USMIL was temporarily imported under this entry clearance requirement. As the State

Department also requires that persons temporarily importing items in this rule provide the same

type of information to CBP, BIS expects that the requirement in this final rule will result in a

change in burden under control number 0694-0093, but because of the decrease under the burden

imposed under the State collection, the burden on the public will not change.


       This final rule will also affect the information collection under control number 0607-

0152, for filing EEI in AES because of one change this final rule makes to part 758 of the EAR.

Under new § 758.1(b)(9), EEI will be required for all exports of items controlled under ECCNs

0A501.a or .b, shotguns with a barrel length less than 18 inches controlled under ECCN 0A502,

or ammunition controlled under ECCN 0A505 except for .c, regardless of value or destination,

including exports to Canada. Exports of these USML firearms and ammunition prior to moving

to the CCL required filing EEI in AES for all items “subject to the ITAR,” so the burden in this

collection will not change for the exporter.


       This final rule includes a requirement that, for all exports of temporary exports from the

United States or when the license or other approval contains a condition requiring all or some of

this information to be filed as EEI in AES of items controlled under ECCNs 0A501.a or .b, or


                                                141

                                           WASHSTATEB000243
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 244 of 2650


shotguns with a barrel length less than 18 inches controlled under ECCN 0A502, in addition to

any other required data for the associated EEI filing requirements, the exporter must provide to

CBP the serial number, make, model, and caliber for each firearm being exported. The

Department of Commerce is carrying over the existing CBP filing requirements for items

transferred from the USML to the CCL. The Department of Homeland Security currently is

collecting these data elements for firearms “subject to the ITAR” under OMB Control Number

1651-0010 (CBP Form 4457, Certificate of Registration for Personal Effects Taken Abroad).

There is no change to the information being collected or to the burden hours as a result of this

rule. Separate from this rule, CBP will update the information collection to reflect the use of

AES or some other simplified electronic alternative to CBP Form 4457.


       Any comments regarding the collection of information associated with this final rule,

including suggestions for reducing the burden, may be sent to Jasmeet K. Seehra, Office of

Management and Budget (OMB), by e-mail to Jasmeet_K._Seehra@omb.eop.gov, or by fax to

(202) 395-7285.


Administrative Procedure Act and Regulatory Flexibility Act Requirements

       Pursuant to section 1762 of the Export Control Reform Act of 2018 (Title XVII, Subtitle

B of Pub. L. 115-232), which was included in the John S. McCain National Defense

Authorization Act for Fiscal Year 2019, this action is exempt from the Administrative Procedure

Act (APA) (5 U.S.C. 553) requirements for notice of proposed rulemaking, opportunity for

public participation, and delay in effective date.

       Because a notice of proposed rulemaking and an opportunity for public comment are not

required to be given for this rule by the APA or any other law, the analytical requirements of the




                                                 142

                                           WASHSTATEB000244
     Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 245 of 2650


Regulatory Flexibility Act, 5 U.S.C. 601, et seq., are not applicable. Accordingly, no regulatory

flexibility analysis is required and none has been prepared.


List of Subjects


15 CFR Parts 732, 740 and 748


       Administrative practice and procedure, Exports, Reporting and recordkeeping

requirements.


15 CFR Part 734_

       Administrative practice and procedure, Exports, Inventions and patents, Research,

Science and technology.


15 CFR Parts 736 and 772


       Exports.


15 CFR Part 742


       Exports, Terrorism.


15 CFR Part 743


       Administrative practice and procedure, Reporting and recordkeeping requirements.


15 CFR Part 744


       Exports, Reporting and recordkeeping requirements, Terrorism.


15 CFR Parts 746 and 774



                                                143

                                          WASHSTATEB000245
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 246 of 2650


       Exports, Reporting and recordkeeping requirements.


15 CFR Part 758


       Administrative practice and procedure, Exports, Reporting and recordkeeping

requirements.


15 CFR Part 762


       Administrative practice and procedure, Business and industry, Confidential business

information, Exports, Reporting and recordkeeping requirements.




       For the reasons stated in the preamble, parts 732, 734, 736, 740, 742, 743, 744, 746, 748,

758, 762, 772, and 774 of the Export Administration Regulations (15 CFR parts 730-774) are

amended as follows:


PART 732 – STEPS FOR USING THE EAR


       1. The authority citation for 15 CFR part 732 is revised to read as follows:


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; E.O.

13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).


       2. Section 732.2 is amended by adding one sentence to the end of the paragraph (b)

introductory text to read as follows:




                                               144

                                         WASHSTATEB000246
     Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 247 of 2650


§ 732.2 Steps regarding scope of the EAR.

* * * * *

(b) * * * The following also remains subject to the EAR: “software” or “technology” for the

production of a firearm, or firearm frame or receiver, controlled under ECCN 0A501, as

referenced in § 734.7(c)).


* * * * *


PART 734 – SCOPE OF THE EXPORT ADMINISTRATION REGULATIONS


       3. The authority citation for 15 CFR part 734 is revised to read as follows:


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; E.O.

12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13020, 61 FR 54079, 3 CFR, 1996

Comp., p. 219; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR

44025, 3 CFR, 2001 Comp., p. 783; E.O. 13637, 78 FR 16129, 3 CFR, 2014 Comp., p. 223;

Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of November 8, 2018, 83 FR

56253 (November 9, 2018).


       4. Section 734.7 is amended by:


       a. Revising paragraph (a) introductory text; and


       b. Adding paragraph (c) to read as follows:




§ 734.7 Published.




                                               145

                                         WASHSTATEB000247
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 248 of 2650


(a) Except as set forth in paragraph (b) and (c) of this section, unclassified “technology” or

“software” is “published,” and is thus not “technology” or “software” subject to the EAR, when it

has been made available to the public without restrictions upon its further dissemination such as

through any of the following:


* * * * *

(c) The following remains subject to the EAR: “software” or “technology” for the production of

a firearm, or firearm frame or receiver, controlled under ECCN 0A501, that is made available by

posting on the internet in an electronic format, such as AMF or G-code, and is ready for insertion

into a computer numerically controlled machine tool, additive manufacturing equipment, or any

other equipment that makes use of the “software” or “technology” to produce the firearm frame

or receiver or complete firearm.


* * * * *




PART 736 – GENERAL PROHIBITIONS


       5. The authority citation for 15 CFR part 736 is revised to read as follows:


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 22

U.S.C. 2151 note; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13020, 61 FR

54079, 3 CFR, 1996 Comp., p. 219; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O.

13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13338, 69 FR 26751, 3 CFR, 2004

Comp., p. 168; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of November




                                               146

                                          WASHSTATEB000248
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 249 of 2650


8, 2018, 83 FR 56253 (November 9, 2018); Notice of May 8, 2019, 84 FR 20537 (May 10,

2019).


         6. Supplement No. 1 to part 736 is amended by revising paragraph (e)(3) to read as

follows:




SUPPLEMENT NO. 1 TO PART 736 - GENERAL ORDERS



* * * * *


 (e) * * *


 (3) Prior commodity jurisdiction determinations. If the U.S. State Department has previously

determined that an item is not subject to the jurisdiction of the ITAR and the item was not listed

in a then existing “018” series ECCN (for purposes of the “600 series” ECCNs, or the 0x5zz

ECCNs) or in a then existing ECCN 9A004.b or related software or technology ECCN (for

purposes of the 9x515 ECCNs), then the item is per se not within the scope of a “600 series”

ECCN, a 0x5zz ECCN, or a 9x515 ECCN. If the item was not listed elsewhere on the CCL at the

time of such determination (i.e., the item was designated EAR99), the item shall remain designated

as EAR99 unless specifically enumerated by BIS or DDTC in an amendment to the CCL or to the

USML, respectively.

* * * * *




PART 740 – LICENSE EXCEPTIONS




                                                147

                                           WASHSTATEB000249
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 250 of 2650


       7. The authority citation for 15 CFR part 740 is revised to read as follows:


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 22

U.S.C. 7201 et seq.; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR

44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).


       8. Section 740.2 is amended by adding paragraphs (a)(21) and (22) to read as follows:



§ 740.2 Restrictions on all license exceptions.


(a) * * *

(21) The reexport or transfer (in-country) of firearms classified under ECCNs 0A501 or 0A502

if a part or component that is not “subject to the ITAR,” but would otherwise meet the criteria in

USML Category I(h)(2)(i.e., parts and components specially designed for conversion of a

semiautomatic firearm to a fully automatic firearm) is incorporated into the firearm or is to be

reexported or transferred (in-country) with the firearm with “knowledge” the part or component

will be subsequently incorporated into the firearm. (See USML Category I(h)(2)). In such

instances, no license exceptions are available except for License Exception GOV (§

740.11(b)(2)(ii)).


(22) The export, reexport, or transfer (in-country) of any item classified under a 0x5zz ECCN

when a party to the transaction is designated on the Department of the Treasury, Office of

Foreign Assets Control (OFAC), Specially Designated Nationals and Blocked Persons (SDN) list

under the designation [SDNT], pursuant to the Narcotics Trafficking Sanctions Regulations, 31

CFR part 536, or under the designation [SDNTK], pursuant to the Foreign Narcotics Kingpin

Sanctions Regulations, 31 CFR part 598.


                                                148

                                           WASHSTATEB000250
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 251 of 2650




       9. Section 740.9 is amended by:


       a. Adding five sentences at the end of paragraph (a) introductory text;


       b. Adding one sentence at the end of paragraph (b)(1) introductory text;


       c. Adding paragraph (b)(5); and


       d. Redesignating notes 1 through 3 to paragraph (b) as notes 2 through 4 to paragraph (b);


       The additions read as follows:


§ 740.9 Temporary imports, exports, reexports, and transfers (in-country) (TMP).


* * * * *


       (a) * * * This paragraph (a) does not authorize any export of a commodity controlled

under ECCNs 0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled

under ECCN 0A502 to, or any export of such an item that was imported into the United States

from, a country in Country Group D:5 (Supplement No. 1 of this part), or from Russia, Georgia,

Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan. The only provisions

of this paragraph (a) that are eligible for use to export such items are paragraph (a)(5) of this

section (“Exhibition and demonstration”) and paragraph (a)(6) of this section (“Inspection, test,

calibration, and repair”). In addition, this paragraph (a) may not be used to export more than 75

firearms per shipment. In accordance with the requirements in § 758.1(b)(9) and (g)(4) of the

EAR, the exporter or its agent must provide documentation that includes the serial number,

make, model, and caliber of each firearm being exported by filing these data elements in an EEI


                                                 149

                                            WASHSTATEB000251
       Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 252 of 2650


filing in AES. In accordance with the exclusions in License Exception TMP under paragraph

(b)(5) of this section, the entry clearance requirements in § 758.1(b)(9) do not permit the

temporary import of: firearms controlled in ECCN 0A501.a or .b that are shipped from or

manufactured in a Country Group D:5 country,, or that are shipped from or manufactured in

Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan

(except for any firearm model designation (if assigned) controlled by 0A501 that is specified

under Annex A in Supplement No. 4 to part 740);); or shotguns with a barrel length less than 18

inches controlled in ECCN 0A502 that are shipped from or manufactured in a Country Group

D:5 country, or from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,

Ukraine, or Uzbekistan, because of the exclusions in License Exception TMP under paragraph

(b)(5) of this section.


* * * * *


        (b) * * *


        (1) * * * No provision of paragraph (b) of this section, other than paragraph (b)(3), (4),

or (5), may be used to export firearms controlled by ECCN 0A501.a, .b, or shotguns with a barrel

length less than 18 inches controlled in ECCN 0A502.


* * * * *


        (5) Exports of firearms and certain shotguns temporarily in the United States. This

paragraph (b)(5) authorizes the export of no more than 75 end item firearms per shipment

controlled by ECCN 0A501.a or .b, or shotguns with a barrel length less than 18 inches




                                                150

                                           WASHSTATEB000252
       Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 253 of 2650


controlled in ECCN 0A502 that are temporarily in the United States for a period not exceeding

one year, provided that:


          (i) The firearms were not shipped from or manufactured in a U.S. arms embargoed

country, i.e., destination listed in Country Group D:5 in Supplement No. 1 to part 740 of the

EAR;


          (ii) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,

Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model

controlled by 0A501 that is specified under Annex A in Supplement No. 4 to part 740; and


          (iii) The firearms are not ultimately destined to a U.S. arms embargoed country, i.e.,

destination listed in Country Group D:5 in Supplement No. 1 to part 740 of the EAR, or to

Russia;


          (iv) When the firearms entered the U.S. as a temporary import, the temporary importer or

its agent:


          (A) Provided the following statement to U.S. Customs and Border Protection: “This

shipment will be exported in accordance with and under the authority of License cException

TMP (15 CFR 740.9(b)(5))”;


          (B) Provided to U.S. Customs and Border Protection an invoice or other appropriate

import-related documentation (or electronic equivalents) that includes a complete list and

description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and




                                                  151

                                             WASHSTATEB000253
     Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 254 of 2650


       (C) Provided (if temporarily imported for a trade show, exhibition, demonstration, or

testing) to U.S. Customs and Border Protection the relevant invitation or registration

documentation for the event and an accompanying letter that details the arrangements to

maintain effective control of the firearms while they are in the United States.


       (v) In addition to the export clearance requirements of part 758 of the EAR, the exporter

or its agent must provide the import documentation related to paragraph (b)(5)(iv)(B) of this

section to U.S. Customs and Border Protection at the time of export.


       Note 1 to paragraph (b)(5): In addition to complying with all applicable EAR

requirements for the export of commodities described in paragraph (b)(5), exporters and

temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of

temporary import or export, or at the CBP website, for the proper procedures for temporarily

importing or exporting firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel

length less than 18 inches controlled in ECCN 0A502, including regarding how to provide any

data or documentation required by BIS.


* * * * *


       10. Section 740.10 is amended by:


       a. Adding one sentence at the end of paragraph (b)(1); and


       b. Adding paragraph (b)(4).


       The additions read as follows:




                                                152

                                          WASHSTATEB000254
             Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 255 of 2650


§ 740.10 Servicing and replacement of parts and equipment (RPL)

* * * * *

(b) * * *


(1) * * * The export of firearms controlled by ECCN 0A501.a or .b, or shotguns with a barrel

length less than 18 inches controlled in ECCN 0A502 temporarily in the United States for

servicing and replacement may be exported under paragraphs (b)(2) or (3) of this section only if

the additional requirements in paragraph (b)(4) of this section are also met.


* * * * *


(4) Exports of firearms and certain shotguns temporarily in the United States for servicing and

replacement. This paragraph (b)(4) authorizes the export of firearms controlled by ECCN

0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN 0A502

that are temporarily in the United States for servicing or replacement for a period not exceeding

one year or the time it takes to service or replace the commodity, whichever is shorter, provided

that the requirements of paragraphs (b)(2) or (3) of this section are met and:


        (i) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,

Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model

controlled by 0A501 that is specified under Annex A in Supplement No. 4 to part 740;


        (ii) When the firearms entered the U.S. as a temporary import, the temporary importer or

its agent:




                                                153

                                               WASHSTATEB000255
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 256 of 2650


       (A) Provided the following statement to U.S. Customs and Border Protection: “This

shipment will be exported in accordance with and under the authority of License Exception RPL

(15 CFR 740.10(b))”;


       (B) Provided to U.S. Customs and Border Protection an invoice or other appropriate

import-related documentation (or electronic equivalents) that includes a complete list and

description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and


       (C) Provided (if temporarily imported for servicing or replacement) to U.S. Customs and

Border Protection the name, address and contact information (telephone number and/or email) of

the organization or individual in the U.S. that will be receiving the item for servicing or

replacement.


       (iii) In addition to the export clearance requirements of part 758 of the EAR, the exporter

or its agent must provide the import documentation related to paragraph (b)(4)(iii)(B) of this

section to U.S. Customs and Border Protection at the time of export.


       Note 1 to paragraph (b)(4): In addition to complying with all applicable EAR

requirements for the export of commodities described in paragraph (b)(4), exporters and

temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of

temporary import or export, or at the CBP website, for the proper procedures for temporarily

importing or exporting firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel

length less than 18 inches controlled in ECCN 0A502, including regarding how to provide any

data or documentation required by BIS.




                                                154

                                           WASHSTATEB000256
     Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 257 of 2650


* * * * *




       11. Section 740.11 is amended by:


       a. Adding two sentences at the end of the introductory text;


       b. Adding Note 2 to paragraph (b)(2); and


       c. Redesignating note 1 to paragraph (c)(1) as note 3 to paragraph (c)(1) and notes 1 and

2 to paragraph (e) as notes 4 and 5 to paragraph (e).


       The additions read as follows:


§ 740.11 Governments, international organizations, international inspections, under the

Chemical Weapons Convention, and the International Space Station (GOV).


* * * Commodities listed in ECCN 0A501 are eligible only for transactions described in

paragraphs (b)(2)(i) and (ii) of this section. Any item listed in a 0x5zz ECCN for export,

reexport, or transfer (in-country) to an E:1 country is eligible only for transactions described in

paragraphs (b)(2)(i) and (ii) solely for U.S. Government official use of this section.


* * * * *


       Note 2 to paragraph (b)(2): Items controlled for NS, MT, CB, NP, FC, or AT reasons

may not be exported, reexported, or transferred (in-country) to, or for the use of military, police,

intelligence entities, or other sensitive end users (e.g., contractors or other governmental parties




                                                 155

                                           WASHSTATEB000257
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 258 of 2650


performing functions on behalf of military, police, or intelligence entities) of a government in a

Country Group E:1 or E:2 country.


* * * * *




       12. Section 740.14 is amended by revising paragraph (b)(4) introductory text, revising the

heading to paragraph (e), and by adding paragraphs (e)(3) and (4) to read as follows:


§ 740.14 Baggage (BAG).


* * * * *


       (b) * * *


       (4) Tools of trade. Usual and reasonable kinds and quantities of tools, instruments, or

equipment and their containers and also technology for use in the trade, occupation, employment,

vocation, or hobby of the traveler or members of the household who are traveling or moving.

For special provisions regarding firearms and ammunition, see paragraph (e) of this section. For

special provisions regarding encryption commodities and software subject to EI controls, see

paragraph (f) of this section. For a special provision that specifies restrictions regarding the

export or reexport of technology under this paragraph (b)(4), see paragraph (g) of this section.

For special provisions regarding personal protective equipment under ECCN 1A613.c or .d, see

paragraph (h) of this section.


* * * * *


        (e) Special provisions for firearms and ammunition. * * *


                                                 156

                                           WASHSTATEB000258
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 259 of 2650


        (3) A United States citizen or a permanent resident alien leaving the United States may

export under this License Exception firearms, “parts,” “components,” “accessories,” or

“attachments” controlled under ECCN 0A501 and ammunition controlled under ECCN 0A505.a,

subject to the following limitations:


        (i) Not more than three firearms and 1,000 rounds of ammunition may be taken on any

one trip.


        (ii) “Parts,” “components,” “accessories,” and “attachments” exported pursuant to this

paragraph must be of a kind and limited to quantities that are reasonable for the activities

described in paragraph (e)(3)(iv) of this section or that are necessary for routine maintenance of

the firearms being exported.


        (iii) The commodities must be with the person’s baggage.


        (iv) The commodities must be for the person’s exclusive use and not for resale or other

transfer of ownership or control. Accordingly, except as provided in paragraph (e)(4) of this

section, firearms, “parts,” “components,” “accessories,” “attachments,” and ammunition, may

not be exported permanently under this License Exception. All firearms, “parts,” “components,”

“accessories,” or “attachments” controlled under ECCN 0A501 and all unused ammunition

controlled under ECCN 0A505.a exported under this License Exception must be returned to the

United States.


        (v) Travelers leaving the United States temporarily are required to declare the firearms,

“parts,” “components,” “accessories,” “attachments,” and ammunition being exported under this

license exception to a Customs and Border Protection (CBP) officer prior to departure from the



                                                157

                                           WASHSTATEB000259
         Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 260 of 2650


United States and present such items to the CBP officer for inspection, confirming that the

authority for the export is License Exception BAG and that the exporter is compliant with its

terms.


         (4) A nonimmigrant alien leaving the United States may export or reexport under this

License Exception only such firearms controlled under ECCN 0A501 and ammunition controlled

under ECCN 0A505 as he or she brought into the United States under the relevant provisions of

Department of Justice regulations at 27 CFR part 478.


* * * * *


§ 740.16 [AMENDED]


         13. Section 740.16 is amended by:


         a. Revising paragraph (a)(2);


         b. Revising paragraphs (b)(2)(iv) and (v); and


         c. Adding paragraph (b)(2)(vi);


         The revisions and addition read as follows:


§ 740.16 Additional permissive reexports (APR).




* * * * *


(a) * * *




                                                158

                                           WASHSTATEB000260
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 261 of 2650


(2) The commodities being reexported are not controlled for NP, CB, MT, SI, or CC reasons or

described in ECCNs 0A919, 3A001.b.2 or b.3 (except those that are being reexported for use in

civil telecommunications applications), 6A002, 6A003; or commodities classified under a 0x5zz

ECCN; and


* * * * *


(b) * * *


(2) * * *


(iv) Commodities described in ECCN 0A504 that incorporate an image intensifier tube;


(v) Commodities described in ECCN 6A002; or


(vi) Commodities classified under a 0x5zz ECCN.


* * * * *


       14. Section 740.20 is amended by revising paragraph (b)(2)(ii) to read as follows:




§ 740.20 License Exception Strategic Trade Authorization (STA).


* * * * *


       (b) * * *


       (2) * * *


       (ii) License Exception STA may not be used for:


                                              159

                                         WASHSTATEB000261
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 262 of 2650


                (A) Any item controlled in ECCNs 0A501.a, .b, .c, .d, or .e; 0A981; 0A982;

       0A983; 0A503; 0E504; 0E982; or


                (B) Shotguns with barrel length less than 18 inches controlled in 0A502.


* * * * *


       15. Add Supplement No. 4 to part 740 to read as follows:


SUPPLEMENT NO. 4 TO PART 740 - ANNEX A FIREARM MODELS


(a) Pistols/revolvers.


(1) German Model P08 Pistol = SMCR.


(2) IZH 34M, .22 Target pistol.


(3) IZH 35M, .22 caliber Target pistol.


(4) Mauser Model 1896 pistol = SMCR.


(5) MC-57-1 pistol.


(6) MC-1-5 pistol.


(7) Polish Vis Model 35 pistol = SMCR.


(8) Soviet Nagant revolver = SMCR.


(9) TOZ 35, .22 caliber Target pistol.


(10) MTs 440.




                                                 160

                                          WASHSTATEB000262
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 263 of 2650


             (11) MTs 57-1.


             (12) MTs 59-1.


             (13) MTs 1-5.


             (14) TOZ-35M (starter pistol).


             (15) Biathlon-7K.




             (b) Rifles.


             (1) BARS-4 Bolt Action carbine.


             (2) Biathlon target rifle, .22.


             (3) British Enfield rifle = SMCR.


             (4) CM2, .22 target rifle (also known as SM2, .22).


             (5) German model 98K =SMCR.


             (6) German model G41 = SMCR.


             (7) German model G43=SMCR.


             (8) IZH-94.


             (9) LOS-7, bolt action.


             (10) MC-7-07.




                                                           161

                                 WASHSTATEB000263
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 264 of 2650


              (11) MC-18-3.


              (12) MC-19-07.


              (13) MC-105-01.


              (14) MC-112-02.


              (15) MC-113-02.


              (16) MC-115-1.


              (17) MC-125/127.


              (18) MC-126.


              (19) MC-128.


              (20) Saiga.


              (21) Soviet Model 38 carbine=SMCR.


              (22) Soviet Model 44 carbine-SMCR.


              (23) Soviet Model 91/30 rifle=SMCR.


              (24) TOZ 18, .22 bolt action.


              (25) TOZ 55.


              (26) TOZ 78.


              (27) Ural Target, .22lr.




                                                    162

                                WASHSTATEB000264
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 265 of 2650


         (28) VEPR rifle.


         (29) Winchester Model 1895, Russian Model rifle=SMCR.


         (30) Sever – double barrel.


         (31) IZH18MH single barrel break action.


         (32) MP-251 over/under rifle.


         (33) MP-221 double barrel rifle.


         (34) MP-141K.


         (35) MP-161K.


         (36) MTs 116-1.


         (37) MTs 116M.


         (38) MTs 112-02.


         (39) MTs 115-1.


         (40) MTs 113-02.


         (41) MTs 105-01.


         (42) MTs 105-05.


         (43) MTs 7-17 combination gun.


         (44) MTs 7-12-07 rifle/shotgun.




                                                    163

                               WASHSTATEB000265
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 266 of 2650


              (45) MTs 7-07.


              (46) MTs 109-12-07 rifle.


              (47) MTs 109-07 rifle.


              (48) MTs 106-07 combination.


              (49) MTs 19-97.


              (50) MTs 19-09.


              (51) MTs 18-3M.


              (52) MTs 125.


              (53) MTs 126.


              (54) MTs 127.


              (55) Berkut-2.


              (56) Berkut-2M1.


              (57) Berkut-3.


              (58) Berkut-2-1.


              (59) Berkut-2M2.


              (60) Berkut-3-1.


              (61) Ots-25.




                                                    164

                                 WASHSTATEB000266
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 267 of 2650


              (62) MTs 20-07.


              (63) LOS-7-1.


              (64) LOS -7-2.


              (65) LOS-9-1.


              (66) Sobol (Sable).


              (67) Rekord.


              (68) Bars-4-1.


              (69) Saiga.


              (70) Saiga-M.


              (71) Saiga 308.


              (72) Saiga-308-1.


              (73) Saiga 308-2.


              (74) Saiga-9.


              (75) Korshun.


              (76) Ural-5-1.


              (77) Ural 6-1.


              (78) Ural-6-2.




                                                   165

                                WASHSTATEB000267
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 268 of 2650


              (79) SM-2.


              (80) Biatlon-7-3.


              (81) Biatlon-7-4.


              (82) Rekord-1.


              (83) Rekord-2.


              (84) Rekord-CISM.


              (85) Rekord-1-308.


              (86) Rekord-2-308.


              (87) Rekord-1-308-CISM.


              (88) VEPR.


              (89) VEPR Super.


              (90) VEPR Pioneer.


              (91) VEPR Safari.


              (92) TOZ 109.


              (93) KO 44-1.


              (94) TOZ 78-01.


              (95) KO 44.




                                                     166

                                  WASHSTATEB000268
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 269 of 2650


(96) TOZ 99.


(97) TOZ 99-01.


(98) TOZ 55-01 Zubr.


(99) TOZ 55-2 Zubr.


(100) TOZ 120 Zubr.


(101) MTs 111.


(102) MTs 109.


(103) TOZ 122.


(104) TOZ 125.


(105) TOZ 28.


(106) TOZ 300.


PART 742 – CONTROL POLICY—CCL BASED CONTROLS


       16. The authority citation for part 742 is revised to read as follows:


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 22

U.S.C. 3201 et seq.; 42 U.S.C. 2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; Sec. 1503, Pub.

L. 108–11, 117 Stat. 559; E.O. 12058, 43 FR 20947, 3 CFR, 1978 Comp., p. 179; E.O. 12851, 58

FR 33181, 3 CFR, 1993 Comp., p. 608; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950;

E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Presidential Determination 2003-23, 68 FR 26459, 3 CFR, 2004 Comp., p. 320;


                                               167

                                          WASHSTATEB000269
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 270 of 2650


Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of November 8, 2018, 83 FR

56253 (November 9, 2018).


       17. Section 742.6 is amended by revising the first and sixth sentences of paragraph

(b)(1)(i) and adding a seventh sentence at the end of paragraph (b)(1)(i) to read as follows:


§742.6 Regional stability.


* * * * *


       (b) * * *


       (1) * * *


       (i) Applications for exports and reexports of ECCN 0A501, 0A504, 0A505, 0B501,

0B505, 0D501, 0D505, 0E501, 0E504, and 0E505 items; 9x515 items and “600 series” items and

will be reviewed on a case-by-case basis to determine whether the transaction is contrary to the

national security or foreign policy interests of the United States, including the foreign policy

interest of promoting the observance of human rights throughout the world. * * * When

destined to the People’s Republic of China or a country listed in Country Group E:1 in

Supplement No. 1 to part 740 of the EAR, items classified under ECCN 0A501, 0A505, 0B501,

0B505, 0D501, 0D505, 0E501, 0E504, and 0E505 or any 9x515 ECCN will be subject to a

policy of denial. In addition, applications for exports and reexports of ECCN 0A501, 0A505,

0B501, 0B505, 0D501, 0D505, 0E501, 0E504, and 0E505 items when there is reason to believe

the transaction involves criminal organizations, rebel groups, street gangs, or other similar

groups or individuals, that may be disruptive to regional stability, including within individual

countries, will be subject to a policy of denial.


                                                    168

                                            WASHSTATEB000270
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 271 of 2650


 * * * * *


         18. Section 742.7 is amended by revising paragraphs (a)(1) through (4) and (c) to read as

follows:


§ 742.7 Crime control and detection.


         (a) * * *


         (1) Crime control and detection instruments and equipment and related “technology” and

“software” identified in the appropriate ECCNs on the CCL under CC Column 1 in the Country

Chart column of the “License Requirements” section. A license is required to countries listed in

CC Column 1 (Supplement No. 1 to part 738 of the EAR). Items affected by this requirement

are identified on the CCL under the following ECCNs: 0A502, 0A504, 0A505.b, 0A978, 0A979

0E502, 0E505 (“technology” for “development” or for “production” of buckshot shotgun shells

controlled under ECCN 0A505.b), 1A984, 1A985, 3A980, 3A981, 3D980, 3E980, 4A003 (for

fingerprint computers only), 4A980, 4D001 (for fingerprint computers only), 4D980, 4E001 (for

fingerprint computers only), 4E980, 6A002 (for police-model infrared viewers only), 6E001 (for

police-model infrared viewers only), 6E002 (for police-model infrared viewers only), and

9A980.


         (2) Shotguns with a barrel length greater than or equal to 24 inches, identified in ECCN

0A502 on the CCL under CC Column 2 in the Country Chart column of the “License

Requirements” section regardless of end user to countries listed in CC Column 2 (Supplement

No. 1 to part 738 of the EAR).




                                                169

                                           WASHSTATEB000271
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 272 of 2650


       (3) Shotguns with barrel length greater than or equal to 24 inches, identified in ECCN

0A502 on the CCL under CC Column 3 in the Country Chart column of the “License

Requirements” section only if for sale or resale to police or law enforcement entities in countries

listed in CC Column 3 (Supplement No. 1 to part 738 of the EAR).


       (4) Certain crime control items require a license to all destinations, except Canada. These

items are identified under ECCNs 0A982, 0A503, and 0E982. Controls for these items appear in

each ECCN; a column specific to these controls does not appear in the Country Chart

(Supplement No. 1 to part 738 of the EAR).


* * * * *


       (c) Contract sanctity. Contract sanctity date: August 22, 2000. Contract sanctity applies

only to items controlled under ECCNs 0A982, 0A503, and 0E982 destined for countries not

listed in CC Column 1 of the Country Chart (Supplement No. 1 to part 738 of the EAR).


* * * * *


       19. Section 742.17 is amended by:


       a. Revising the first sentence of paragraph (a); and


       b. Revising paragraph (f) to read as follows:


§ 742.17 Exports of firearms to OAS member countries.


       (a) License requirements. BIS maintains a licensing system for the export of firearms

and related items to all OAS member countries. * * *




                                                170

                                           WASHSTATEB000272
    Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 273 of 2650


  * * * * *


       (f) Items/Commodities. Items requiring a license under this section are ECCNs 0A501

(except 0A501.y), 0A502, 0A504 (except 0A504.f), and 0A505 (except 0A505.d). (See

Supplement No. 1 to part 774 of the EAR).


* * * * *


§ 742.19 [AMENDED]



       20. Section 742.19(a)(1) is amended by:

       a. Removing “0A986” and adding in its place “0A505.c”; and

       b. Removing “0B986” and adding in its place “0B505.c”.




PART 743 – SPECIAL REPORTING AND NOTIFICATION


       21. The authority citation for 15 CFR part 743 is revised to read as follows:


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; E.O.

13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13637, 78 FR 16129, 3 CFR, 2014

Comp., p. 223; 78 FR 16129; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).




       22. Section 743.4 is amended by:


       a. Adding four sentences to the end of paragraph (a);


       b. By redesignating Note to paragraph (a) as Note 1 to paragraph (a);


                                               171

                                          WASHSTATEB000273
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 274 of 2650


       c. Revising paragraph (b);


       d. Adding paragraphs (c)(1)(i) and (c)(2)(i);


       e. By redesignating Note to paragraph (e)(1)(ii) as Note 2 to paragraph (e)(1)(ii);


       e. Revising paragraph (h); and


       f. Adding paragraph (i) to read as follows:




§ 743.4 Conventional arms reporting.


(a) * * * This section does not require reports when the exporter uses the alternative submission

method described under paragraph (h) of this section. The alternative submission method under

paragraph (h) requires the exporter to submit the information required for conventional arms

reporting in this section as part of the required EEI submission in AES, pursuant to § 758.1(b)(9).

Because of the requirements in § 758.1(g)(4)(ii) for the firearms that require conventional arms

reporting of all conventional arms, the Department of Commerce believes all conventional arms

reporting requirements for firearms will be met by using the alternative submission method. The

Department of Commerce leaves standard method for submitting reports in place in case any

additional items are moved from the USML to the CCL, that may require conventional arms

reporting.


       Note 1 to paragraph (a): * * *




(b) Requirements. You must submit one electronic copy of each report required under the

provisions of this section, or submit this information using the alternative submission method


                                               172

                                           WASHSTATEB000274
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 275 of 2650


specified in paragraph (h) of this section, and maintain accurate supporting records (see § 762.2(b)

of the EAR) for all exports of items specified in paragraph (c) of this section for the following:




(c) * * *


(1) * * *


   (i) ECCN 0A501.a and .b.


* * * * *


(2) * * *


   (i) ECCN 0A501.a and .b.


* * * * *


(h) Alternative submission method. This paragraph (h) describes an alternative submission

method for meeting the conventional arms reporting requirements of this section. The alternative

submission method requires the exporter, when filing the required EEI submission in AES,

pursuant to § 758.1(b)(9), to include the six character ECCN classification (i.e., 0A501.a or

0A501.b) as the first text to appear in the Commodity description block. If the exporter properly

includes this information in the EEI filing in AES, the Department of Commerce will be able to

obtain that export information directly from AES to meet the U.S. Government’s commitments

to the Wassenaar Arrangement and United Nations for conventional arms reporting. An exporter

that complies with the requirements in § 758.1(g)(4)(ii) does not have to submit separate annual

and semi-annual reports to the Department of Commerce pursuant to this section.




                                                173

                                           WASHSTATEB000275
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 276 of 2650


(i) Contacts. General information concerning the Wassenaar Arrangement and reporting

obligations thereof is available from the Office of National Security and Technology Transfer

Controls, Tel.: (202) 482-0092, Fax: (202) 482-4094. Information concerning the reporting

requirements for items identified in paragraphs (c)(1) and (2) of this section is available from the

Office of Nonproliferation and Treaty Compliance (NPTC), Tel.: (202) 482-4188, Fax: (202)

482-4145.



PART 744 – CONTROL POLICY: END-USER AND END-USE BASED


       23. The authority citation for 15 CFR part 744 is revised to read as follows:


       Authority: 50 U.S.C. 4801-4582; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 22

U.S.C. 3201 et seq.; 42 U.S.C. 2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; E.O. 12058, 43

FR 20947, 3 CFR, 1978 Comp., p. 179; E.O. 12851, 58 FR 33181, 3 CFR, 1993 Comp., p. 608;

E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13026, 61 FR 58767, 3 CFR, 1996

Comp., p. 228; E.O. 13099, 63 FR 45167, 3 CFR, 1998 Comp., p. 208; E.O. 13222, 66 FR

44025, 3 CFR, 2001 Comp., p. 783; E.O. 13224, 66 FR 49079, 3 CFR, 2001 Comp., p. 786;

Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of September 19, 2018, 83 FR

47799 (September 20, 2018); Notice of November 8, 2018, 83 FR 56253 (November 9, 2018);

Notice of January 16, 2019, 84 FR 127 (January 18, 2019).


§ 744.9 [AMENDED]


       24. Section 744.9 is amended by removing “0A987” from paragraphs (a)(1) and (b) and

adding in its place “0A504”.




                                                174

                                           WASHSTATEB000276
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 277 of 2650




PART 746 – EMBARGOES AND OTHER SPECIAL CONTROLS


       25. The authority citation for 15 CFR part 746 is revised to read as follows:


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 22

U.S.C. 287c; Sec 1503, Pub. L. 108-11, 117 Stat. 559; 22 U.S.C. 6004; 22 U.S.C. 7201 et seq.;

22 U.S.C. 7210; E.O. 12854, 58 FR 36587, 3 CFR, 1993 Comp., p. 614; E.O. 12918, 59 FR

28205, 3 CFR, 1994 Comp., p. 899; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O.

13338, 69 FR 26751, 3 CFR, 2004 Comp., p 168; Presidential Determination 2003-23, 68 FR

26459, 3 CFR, 2004 Comp., p. 320; Presidential Determination 2007-7, 72 FR 1899, 3 CFR,

2006 Comp., p. 325; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of May

8, 2019, 84 FR 20537 (May 10, 2019).



§ 746.3 [AMENDED]

       26. Section 746.3 is amended by removing “0A986” from paragraph (b)(2) and adding in

its place “0A505.c”.



§ 746.7 [AMENDED]

       27. Section 746.7 is amended in paragraph (a)(1) by:

       a. Adding “0A503,” immediately before “0A980”; and

       b. Removing “0A985,”.




                                              175

                                         WASHSTATEB000277
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 278 of 2650


PART 748 – APPLICATIONS (CLASSIFICATION, ADVISORY, AND LICENSE) AND

DOCUMENTATION


       28. The authority citation for 15 CFR part 748 is revised to read as follows:


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; E.O.

13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).




       29. Section 748.12 is amended by:


       a. Revising the heading;


       b. Adding introductory text;


       c. Revising paragraphs (a) introductory text and (a)(1);


       d. Redesignating the note to paragraph (c)(8) as note 1 to paragraph (c)(8); and


       e. Adding paragraph (e).


       The revisions and additions read as follows.




§ 748.12 Firearms import certificate or import permit.


License applications for certain firearms and related commodities require support documents in

accordance with this section. For destinations that are members of the Organization of American


                                               176

                                          WASHSTATEB000278
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 279 of 2650


States (OAS), an FC Import Certificate or equivalent official document is required in accordance

with paragraphs (a) through (d) of this section. For other destinations that require a firearms

import or permit, the firearms import certificate or permit is required in accordance with

paragraph (e) of this section.


(a) Requirement to obtain document for OAS member states. Unless an exception in § 748.9(c)

applies, an FC Import Certificate is required for license applications for firearms and related

commodities, regardless of value, that are destined for member countries of the OAS. This

requirement is consistent with the OAS Model Regulations described in § 742.17 of the EAR.


(1) Items subject to requirement. Firearms and related commodities are those commodities

controlled for “FC Column 1” reasons under ECCNs 0A501 (except 0A501.y), 0A502, 0A504

(except 0A504.f), or 0A505 (except 0A505.d).


* * * * *


(e) Requirement to obtain an import certificate or permit for other than OAS member states. If

the country to which firearms, parts, components, accessories, and attachments controlled under

ECCN 0A501, or ammunition controlled under ECCN 0A505, are being exported or reexported

requires that a government-issued certificate or permit be obtained prior to importing the

commodity, the exporter or reexporter must obtain and retain on file the original or a copy of that

certificate or permit before applying for an export or reexport license unless:

(1) A license is not required for the export or reexport; or

(2) The exporter is required to obtain an import or end-user certificate or other equivalent

official document pursuant to paragraphs (a) thorough (d) of this section and has, in fact,

complied with that requirement.


                                                177

                                           WASHSTATEB000279
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 280 of 2650


(3)(i) The number or other identifying information of the import certificate or permit must be

stated on the license application.

(ii) If the country to which the commodities are being exported does not require an import

certificate or permit for firearms imports, that fact must be noted on any license application for

ECCN 0A501 or 0A505 commodities.

       Note 2 to paragraph (e). Obtaining a BIS Statement by Ultimate Consignee and

Purchaser pursuant to § 748.11 of the EAR does not exempt the exporter or reexporter from the

requirement to obtain a certification pursuant to paragraph (a) of this section because that

statement is not issued by a government.




       30. Supplement No. 2 to part 748 (Unique Application and Submission Requirements) is

           amended by adding paragraph (z) to read as follows:




SUPPLEMENT NO. 2 TO PART 748 - UNIQUE APPLICATION AND SUBMISSION

REQUIREMENTS

* * * * *

(z) Exports of firearms and certain shotguns temporarily in the United States.

(1) Certification. If you are submitting a license application for the export of firearms controlled

by ECCN 0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN

0A502 that will be temporarily in the United States, e.g., for servicing and repair or for intransit

shipments, you must include the following certification in Block 24:




                                                178

                                           WASHSTATEB000280
     Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 281 of 2650


       The firearms in this license application will not be shipped from or manufactured in

       Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or

       Uzbekistan, except for any firearm model controlled by 0A501 that is specified under

       Annex A in Supplement No. 4 to part 740. I and the parties to this transaction will

       comply with the requirements specified in paragraph (z)(2)(i) and (ii) of Supplement No.

       2 to part 748.


(2) Requirements. Each approved license for commodities described under paragraph (z) must

comply with the requirements specified in paragraphs (z)(2)(i) and (ii) of this supplement.


       (i) When the firearms enter the U.S. as a temporary import, the temporary importer or its

agent must:


       (A) Provide the following statement to U.S. Customs and Border Protection: “This

shipment is being temporarily imported in accordance with the EAR. This shipment will be

exported in accordance with and under the authority of BIS license number (provide the license

number) (15 CFR 750.7(a) and 758.4);”


       (B) Provide to U.S. Customs and Border Protection an invoice or other appropriate

import-related documentation (or electronic equivalents) that includes a complete list and

description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and


       (C) Provide (if temporarily imported for servicing or replacement) to U.S. Customs and

Border Protection the name, address, and contact information (telephone number and/or email)




                                               179

                                         WASHSTATEB000281
     Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 282 of 2650


of the organization or individual in the U.S. that will be receiving the item for servicing or

replacement).


       (ii) In addition to the export clearance requirements of part 758 of the EAR, the exporter

or its agent must provide the import documentation related to paragraph (z)(2)(i)(B) of this

supplement to U.S. Customs and Border Protection at the time of export.


       Note 1 to paragraph (z): In addition to complying with all applicable EAR requirements

for the export of commodities described in paragraph (z), exporters and temporary importers

should contact U.S. Customs and Border Protection (CBP) at the port of temporary import or

export, or at the CBP website, for the proper procedures for temporarily importing or exporting

firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel length less than 18 inches

controlled in ECCN 0A502, including regarding how to provide any data or documentation

required by BIS.


PART 758 – EXPORT CLEARANCE REQUIREMENTS


       31. The authority citation for part 758 is revised to read as follows:


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; E.O.

13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).


       32. Section 758.1 is amended by:


                a. Revising paragraphs (b)(7) (8), and adding paragraph (b)(9);


                b. Revising paragraph (c)(1);



                                                180

                                           WASHSTATEB000282
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 283 of 2650


                c. Adding Note 1 to paragraph (c)(1);


                c. Adding paragraph (g)(4); and


                d. Redesignating Note to paragraph (h)(1) as Note 3 to paragraph (h)(1); to read

         as follows:


§ 758.1 The Electronic Export Enforcement (EEI) filing to the Automated Export System

(AES).



* * * * *

(b) * * *


(7) For all items exported under authorization Validated End-User (VEU);


(8) For all exports of tangible items subject to the EAR where parties to the transaction, as

described in § 748.5(d) through (f) of the EAR, are listed on the Unverified List (Supplement

No. 6 to part 744 of the EAR), regardless of value or destination; or


(9) For all exports, except for exports authorized under License Exception BAG, as set forth in

§740.14 of the EAR, of items controlled under ECCNs 0A501.a or .b, shotguns with a barrel

length less than 18 inches controlled under ECCN 0A502, or ammunition controlled under

ECCN 0A505 except for .c, regardless of value or destination, including exports to Canada.


(c) * * *


(1) License Exception Baggage (BAG), as set forth in §740.14 of the EAR. See 15 CFR 30.37(x)

of the FTR;



                                                  181

                                           WASHSTATEB000283
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 284 of 2650


       Note 1 to paragraph (c)(1): See the export clearance requirements for exports of

firearms controlled under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18

inches controlled under ECCN 0A502, or ammunition controlled under ECCN 0A505,

authorized under License Exception BAG, as set forth in §740.14 of the EAR.


* * * * *


(g) * * *


(4) Exports of Firearms and Related Items. This paragraph (g)(4) includes two separate

requirements under paragraph (g)(4)(i) and (ii) of this section that are used to better identify

exports of certain end item firearms under the EAR. Paragraph (g)(4)(i) is limited to certain

EAR authorizations. Paragraph (g)(4)(ii) applies to all EAR authorizations that require EEI

filing in AES.


(i) Identifying end item firearms by manufacturer, model, caliber, and serial number in the EEI

filing in AES. For any export authorized under License Exception TMP or a BIS license

authorizing a temporary export of items controlled under ECCNs 0A501.a or .b, or shotguns with

a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other

required data for the associated EEI filing, you must report the manufacturer, model, caliber, and

serial number of the exported items. The requirements of this paragraph also apply to any other

export authorized under a BIS license that includes a condition or proviso on the license

requiring the submission of this information specified in paragraph (g) of this section when the

EEI is filed in AES.




                                                 182

                                           WASHSTATEB000284
     Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 285 of 2650


(ii) Identifying end item firearms by “items” level classification or other control descriptor in the

EEI filing in AES. For any export of items controlled under ECCNs 0A501.a or .b, or shotguns

with a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other

required data for the associated EEI filing, you must include the six character ECCN

classification (i.e., 0A501.a, or 0A501.b), or for shotguns controlled under 0A502 the phrase

“0A501 barrel length less than 18 inches” as the first text to appear in the Commodity

description block in the EEI filing in AES. (See § 743.4(h) for the use of this information for

conventional arms reporting).


         Note 2 to paragraph (g)(4): If a commodity described in paragraph (g)(4) is exported

under License Exception TMP under § 740.9(a)(6) for inspection, test, calibration, or repair is not

consumed or destroyed in the normal course of authorized temporary use abroad, the commodity

must be disposed of or retained in one of the ways specified in § 740.9(a)(14)(i), (ii), or (iii). For

example, if a commodity described in paragraph (g)(4) was destroyed while being repaired after

being exported under § 740.9(a)(6), the commodity described in paragraph (g)(4) would not be

required to be returned. If the entity doing the repair returned a replacement of the commodity to

the exporter from the United States, the import would not require an EAR authorization. The entity

that exported the commodity described in paragraph (g)(4) and the entity that received the

commodity would need to document this as part of their recordkeeping related to this export and

subsequent import to the United States.


* * * * *


       33. Add § 758.10 to read as follows:


§ 758.10 Entry clearance requirements for temporary imports.


                                                 183

                                          WASHSTATEB000285
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 286 of 2650


(a) Scope. This section specifies the temporary import entry clearance requirements for firearms

“subject to the EAR” that are on the United States Munitions Import List (USMIL, 27 CFR

447.21), except for firearms “subject to the EAR” that are temporarily brought into the United

States by nonimmigrant aliens under the provisions of Department of Justice regulations at 27

CFR part 478 (See § 740.14(e) of License Exception BAG for information on the export of these

firearms “subject to the EAR”). These firearms are controlled in ECCN 0A501.a or .b or

shotguns with a barrel length less than 18 inches controlled in ECCN 0A502. Items that are

temporarily exported under the EAR must have met the export clearance requirements specified

in § 758.1 of the EAR.


(1) An authorization under the EAR is not required for the temporary import of “items” that are

“subject to the EAR,” including for “items” “subject to the EAR” that are on the USMIL.

Temporary imports of firearms described in this section must meet the entry clearance

requirements specified in paragraph (b) of this section.


(2) Permanent imports are regulated by the Attorney General under the direction of the

Department of Justice’s Bureau of Alcohol, Tobacco, Firearms and Explosives (see 27 CFR parts

447, 478, 479, and 555).


(b) EAR procedures for temporary imports and subsequent exports. To the satisfaction of U.S.

Customs and Border Protection, the temporary importer must comply with the following

procedures:


(1) At the time of entry into the U.S. of the temporary import:


       (i) Provide one of the following statements specified in paragraphs (b)(1)(i)(A), (B), or

(C) of this section to U.S. Customs and Border Protection:


                                                184

                                           WASHSTATEB000286
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 287 of 2650


       (A) “This shipment is being temporarily imported in accordance with the EAR. This

shipment will be exported in accordance with and under the authority of License Exception TMP

(15 CFR 740.9(b)(5));”


        (B) “This shipment is being temporarily imported in accordance with the EAR. This

shipment will be exported in accordance with and under the authority of License Exception RPL

(15 CFR 740.10(b));” or


       (C) “This shipment is being temporarily imported in accordance with the EAR. This

shipment will be exported in accordance with and under the authority of BIS license number

(provide the license number) (15 CFR 750.7(a) and 758.4);”


       (ii) Provide to U.S. Customs and Border Protection an invoice or other appropriate

import-related documentation (or electronic equivalents) that includes a complete list and

description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value;


       (iii) Provide (if temporarily imported for a trade show, exhibition, demonstration, or

testing) to U.S. Customs and Border Protection the relevant invitation or registration

documentation for the event and an accompanying letter that details the arrangements to

maintain effective control of the firearms while they are in the United States;


       (iv) Provide (if temporarily imported for servicing or replacement) to U.S. Customs and

Border Protection the name, address and contact information (telephone number and/or email) of

the organization or individual in the U.S. that will be receiving the item for servicing or

replacement).




                                                185

                                           WASHSTATEB000287
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 288 of 2650


       Note 1 to paragraph (b)(1): In accordance with the exclusions in License Exception TMP

under § 740.9(b)(5) of the EAR, the entry clearance requirements in § 758.1(b)(9) do not permit

the temporary import of: firearms controlled in ECCN 0A501.a or .b that are shipped from or

manufactured in a Country Group D:5 country; or that are shipped from or manufactured in

Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan

(except for any firearm model controlled by proposed 0A501 that is specified under Annex A in

Supplement No. 4 to part 740;); or shotguns with a barrel length less than 18 inches controlled

in ECCN 0A502 that are shipped from or manufactured in a Country Group D:5 country, or

from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan,

because of the exclusions in License Exception TMP under § 740.9(b)(5).


Note 2 to paragraph (b)(1): In accordance with the exclusions in License Exception RPL under

§ 740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR, the entry clearance

requirements in § 758.1(b)(9) do not permit the temporary import of: firearms controlled in

ECCN 0A501.a or .b that are shipped from or manufactured in Russia, Georgia, Kazakhstan,

Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan (except for any firearm model

controlled by proposed 0A501 that is specified under Annex A in Supplement No. 4 to part 740;);

or shotguns with a barrel length less than 18 inches controlled in ECCN 0A502 that are shipped

from or manufactured inin Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,

Ukraine, or Uzbekistan, because of the exclusions in License Exception RPL under §

740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR.


(2) At the time of export, in accordance with the U.S. Customs and Border Protection

procedures, the eligible exporter, or an agent acting on the filer’s behalf, must as required under

§ 758.1(b)(9) of the EAR file the export information with CBP by filing EEI in AES, noting the


                                                186

                                          WASHSTATEB000288
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 289 of 2650


applicable EAR authorization as the authority for the export, and provide, upon request by CBP,

the entry document number or a copy of the CBP document under which the “item” subject to

the EAR” on the USMIL was temporarily imported. See also the additional requirements in

§ 758.1(g)(4).




       34. Add § 758.11 to read as follows:




§ 758.11 Export clearance requirements for firearms and related items.


(a) Scope. The export clearance requirements of this section apply to all exports of commodities

controlled under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18 inches

controlled under ECCN 0A502, or ammunition controlled under ECCN 0A505 except for .c,

regardless of value or destination, including exports to Canada, that are authorized under License

Exception BAG, as set forth in §740.14.


(b) Required form. Prior to making any export described in paragraph (a) of this section, the

exporter is required to submit a properly completed Department of Homeland Security, CBP

Form 4457, (Certificate of Registration for Personal Effects Taken Abroad) (OMB Control

Number 1651-0010), to the U.S. Customs and Border Protection (CBP), pursuant to 19 CFR

148.1, and as required by this section of the EAR.


(1) Where to obtain the form? The CBP Certification of Registration Form 4457 can be found

on the following CBP website:




                                               187

                                          WASHSTATEB000289
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 290 of 2650


https://www.cbp.gov/document/forms/form-4457-certificate-registration-personal-effects-taken-

abroad


(2) Required “description of articles” for firearms to be included on the CBP Form 4457. For all

exports of firearms controlled under ECCNs 0A501.a or .b, or shotguns with a barrel length less

than 18 inches controlled under ECCN 0A502, the exporter must provide to CBP the serial

number, make, model, and caliber for each firearm being exported by entering this information

under the “Description of Articles” field of the CBP Form 4457, Certificate of Registration for

Personal Effects Taken Abroad.


(c) Where to find additional information on the CBP Form 4457?

See the following CBP website page for additional information:

https://help.cbp.gov/app/answers/detail/a_id/323/~/traveling-outside-of-the-u.s.---temporarily-

taking-a-firearm%2C-rifle%2C-gun%2C.


(d) Return of items exported pursuant to this section. The exporter when returning with a

commodity authorized under License Exception BAG and exported pursuant this section, is

required to present a copy of the CBP Form 4457, Certificate of Registration for Personal Effects

Taken Abroad) (OMB Control Number 1651-0010), to CBP, pursuant to 19 CFR 148.1, and as

required by this section of the EAR.




PART 762 – RECORDKEEPING


         35. The authority citation for part 762 is revised to read as follows:




                                                 188

                                            WASHSTATEB000290
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 291 of 2650


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; E.O.

13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).


       36. Section 762.2 is amended by removing “and,” at the end of paragraph (a)(10),

redesignating paragraph (a)(11) as paragraph (a)(12), and adding a new paragraph (a)(11) to read

as follows:




§ 762.2 Records to be retained.



(a) * * *

(11) The serial number, make, model, and caliber for any firearm controlled in ECCN 0A501.a

and for shotguns with barrel length less than 18 inches controlled in 0A502 that have been

exported. The “exporter” or any other party to the transaction (see § 758.3 of the EAR), that

creates or receives such records is a person responsible for retaining this record; and


* * * * *


       37. Section 762.3 is amended by revising paragraph (a)(5) to read as follows:


§ 762.3 Records exempt from recordkeeping requirements.



(a) * * *




                                                189

                                           WASHSTATEB000291
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 292 of 2650


(5) Warranty certificate, except for a warranty certificate issued for an address located outside

the United States for any firearm controlled in ECCN 0A501.a and for shotguns with barrel

length less than 18 inches controlled in 0A502;

* * * * *




PART 772 – DEFINITIONS OF TERMS


       38. The authority citation for part 772 is revised to read as follows:


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; E.O.

13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).


§ 772.1 – [AMENDED]


       39. In § 772.1, in the definition of “specially designed,” Note 1 is amended by removing

“0B986” and adding in its place “0B505.c”; and the definition of “complete breech mechanisms”

is added as set forth below:


§ 772.1 Definitions of terms as used in the Export Administration Regulations (EAR).


* * * * *


Complete breech mechanisms. The mechanism for opening and closing the breech of a breech-

loading firearm, especially of a heavy-caliber weapon.


* * * * *



                                                190

                                           WASHSTATEB000292
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 293 of 2650




PART 774 - THE COMMERCE CONTROL LIST


       40. The authority citation for 15 CFR part 774 is revised to read as follows:


       Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 10

U.S.C. 7420; 10 U.S.C. 7430(e); 22 U.S.C. 287c, 22 U.S.C. 3201 et seq.; 22 U.S.C. 6004; 42

U.S.C. 2139a; 15 U.S.C. 1824a; 50 U.S.C. 4305; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; E.O.

13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).


       41. In Supplement No. 1 to part 774, Category 0, revise Export Control Classification

Number (ECCN) 0A018 to read as follows:




Supplement No. 1 to Part 774 – The Commerce Control List


* * * * *




0A018 Items on the Wassenaar Munitions List (see List of Items Controlled).


No items currently are in this ECCN. See ECCN 0A505 for “parts” and “components” for

ammunition that, immediately prior to [INSERT DATE 45 DAYS AFTER DATE OF

PUBLICATION IN THE FEDERAL REGISTER], were classified under 0A018.b.




                                               191

                                          WASHSTATEB000293
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 294 of 2650


       42. In Supplement No. 1 to part 774, Category 0, add, between entries for ECCNs 0A018

and 0A521, entries for ECCNs 0A501, 0A502, 0A503, 0A504, and 0A505 to read as follows:




0A501 Firearms (except 0A502 shotguns) and related commodities as follows (see List of

Items controlled).




License Requirements


       Reason for Control: NS, RS, FC, UN, AT


                  Control(s)                     Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry except 0A501.y     NS Column 1

RS applies to entire entry except 0A501.y     RS Column 1

FC applies to entire entry except 0A501.y     FC Column 1

UN applies to entire entry                    See § 746.1 of the EAR for UN controls

AT applies to entire entry                    AT Column 1


       License Requirement Note: In addition to using the Commerce Country Chart to

determine license requirements, a license is required for exports and reexports of ECCN

0A501.y.7 firearms to the People’s Republic of China.


List Based License Exceptions (See Part 740 for a description of all license exceptions)


       LVS: $500 for 0A501.c, .d, and .x.



                                              192

                                         WASHSTATEB000294
           Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 295 of 2650


                $500 for 0A501.c, .d, .e, and .x if the ultimate destination is Canada.


       GBS: N/A

       CIV: N/A




Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in this entry.




List of Items Controlled


       Related Controls: (1) Firearms that are fully automatic, and magazines with a capacity of

       greater than 50 rounds, are “subject to the ITAR.” (2) See ECCN 0A502 for shotguns

       and their “parts” and “components” that are subject to the EAR. Also see ECCN 0A502

       for shot-pistols. (3) See ECCN 0A504 and USML Category XII for controls on optical

       sighting devices.


       Related Definitions: N/A

       Items:


a.     Non-automatic and semi-automatic firearms equal to .50 caliber (12.7 mm) or less.




                                                 193

                                                WASHSTATEB000295
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 296 of 2650


        Note 1 to paragraph 0A501.a: ‘Combination pistols’ are controlled under ECCN

0A501.a. A ‘combination pistol’ (a.k.a., a combination gun) has at least one rifled barrel and at

least one smoothbore barrel (generally a shotgun style barrel).


b.      Non-automatic and non-semi-automatic rifles, carbines, revolvers or pistols with a caliber

greater than .50 inches (12.7 mm) but less than or equal to .72 inches (18.0 mm).


c.      The following types of “parts” and “components” if “specially designed” for a

commodity controlled by paragraph .a or .b of this entry, or USML Category I (unless listed in

USML Category I(g) or (h)): barrels, cylinders, barrel extensions, mounting blocks (trunnions),

bolts, bolt carriers, operating rods, gas pistons, trigger housings, triggers, hammers, sears,

disconnectors, pistol grips that contain fire control “parts” or “components” (e.g., triggers,

hammers, sears, disconnectors) and buttstocks that contain fire control “parts” or “components.”


d.      Detachable magazines with a capacity of greater than 16 rounds “specially designed” for

a commodity controlled by paragraph .a or .b of this entry.


        Note 2 to paragraph 0A501.d: Magazines with a capacity of 16 rounds or less are

controlled under 0A501.x.


e.      Receivers (frames) and “complete breech mechanisms,” including castings, forgings

stampings, or machined items thereof, “specially designed” for a commodity by controlled by

paragraph .a or .b of this entry.


f. through w. [Reserved]




                                                 194

                                            WASHSTATEB000296
       Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 297 of 2650


x.     “Parts” and “components” that are “specially designed” for a commodity classified under

paragraphs .a through .c of this entry or the USML and not elsewhere specified on the USML or

CCL.


y.     Specific “parts,” “components,” “accessories” and “attachments” “specially designed” for

a commodity subject to control in this ECCN or common to a defense article in USML Category

I and not elsewhere specified in the USML or CCL as follows, and “parts,” “components,”

“accessories,” and “attachments” “specially designed” therefor.


       y.1.    Stocks or grips, that do not contain any fire control “parts” or “components” (e.g.,

triggers, hammers, sears, disconnectors);”


       y.2.    Scope mounts or accessory rails;


       y.3.    Iron sights;


       y.4.    Sling swivels;


       y.5.    Butt plates or recoil pads;


       y.6.    Bayonets; and


       y.7.    Firearms manufactured from 1890 to 1898 and reproductions thereof.


       Technical Note 1 to 0A501: The controls on “parts” and “components” in ECCN

0A501 include those “parts” and “components” that are common to firearms described in

ECCN 0A501 and to those firearms “subject to the ITAR.”




                                                 195

                                             WASHSTATEB000297
     Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 298 of 2650


       Note 3 to 0A501: Antique firearms (i.e., those manufactured before 1890) and

reproductions thereof, muzzle loading black powder firearms except those designs based on

centerfire weapons of a post 1937 design, BB guns, pellet rifles, paint ball, and all other air

rifles are EAR99 commodities.


       Note 4 to 0A501: Muzzle loading (black powder) firearms with a caliber less than 20 mm

that were manufactured later than 1937 that are used for hunting or sporting purposes that were

not “specially designed” for military use and are not “subject to the ITAR” nor controlled as

shotguns under ECCN 0A502 are EAR99 commodities.




0A502 Shotguns; shotguns “parts” and “components,” consisting of complete trigger

mechanisms; magazines and magazine extension tubes; “complete breech mechanisms;”

except equipment used exclusively to treat or tranquilize animals, and except arms

designed solely for signal, flare, or saluting use.




License Requirements


       Reason for Control: RS, CC, FC, UN, AT, NS


 Control(s)                                   Country Chart (See Supp. No. 1 to part 738)


 NS applies to shotguns with a barrel        NS Column 1

 length less than 18 inches (45.72 cm)




                                                196

                                          WASHSTATEB000298
    Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 299 of 2650


 RS applies to shotguns with a barrel         RS Column 1

 length less than 18 inches (45.72 cm)

 FC applies to entire entry                   FC Column 1

 CC applies to shotguns with a barrel         CC Column 1

 length less than 24 in. (60.96 cm) and

 shotgun “components” controlled by this

 entry regardless of end user

 CC applies to shotguns with a barrel         CC Column 2

 length greater than or equal to 24 in.

 (60.96 cm), regardless of end user

 CC applies to shotguns with a barrel         CC Column 3

 length greater than or equal to 24 in.

 (60.96 cm) if for sale or resale to police

 or law enforcement

 UN applies to entire entry                   See § 746.1(b) of the EAR for UN controls

 AT applies to shotguns with a barrel         AT Column 1

 length less than 18 inches (45.72 cm)




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       LVS: $500 for 0A502 shotgun “parts” and “components,” consisting of complete

       trigger mechanisms; magazines and magazine extension tubes.




                                                197

                                          WASHSTATEB000299
            Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 300 of 2650


                $500 for 0A502 shotgun “parts” and “components,” consisting of complete

         trigger mechanisms; magazines and magazine extension tubes, “complete breech

         mechanisms” if the ultimate destination is Canada.

         GBS: N/A

         CIV:   N/A




List of Items Controlled

         Related Controls: Shotguns that are fully automatic are “subject to the ITAR.”

         Related Definitions: N/A

         Items: The list of items controlled is contained in the ECCN heading.

         Note 1 to 0A502: Shotguns made in or before 1898 are considered antique shotguns and

designated as EAR99.

         Technical Note: Shot pistols or shotguns that have had the shoulder stock removed and a

pistol grip attached are controlled by ECCN 0A502. Slug guns are also controlled under ECCN

0A502.



0A503 Discharge type arms; non-lethal or less-lethal grenades and projectiles, and

“specially designed” “parts” and “components” of those projectiles; and devices to

administer electric shock, for example, stun guns, shock batons, shock shields, electric

cattle prods, immobilization guns and projectiles; except equipment used exclusively to

treat or tranquilize animals, and except arms designed solely for signal, flare, or saluting

use; and “specially designed” “parts” and “components,” n.e.s.




                                                198

                                               WASHSTATEB000300
       Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 301 of 2650


License Requirements

       Reason for Control: CC, UN

 Control(s)                                  Country Chart (See Supp. No. 1 to part 738)

 CC applies to entire entry                  A license is required for ALL destinations, except

                                             Canada, regardless of end use. Accordingly, a

                                             column specific to this control does not appear on

                                             the Commerce Country Chart. (See part 742 of

                                             the EAR for additional information).

 UN applies to entire entry                  See § 746.1(b) of the EAR for UN controls




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       LVS: N/A

       GBS: N/A

       CIV:   N/A




List of Items Controlled

       Related Controls: Law enforcement restraint devices that administer an electric shock are

controlled under ECCN 0A982. Electronic devices that monitor and report a person’s location to

enforce restrictions on movement for law enforcement or penal reasons are controlled under

ECCN 3A981.

       Related Definitions: N/A

       Items: The list of items controlled is contained in the ECCN heading.



                                              199

                                           WASHSTATEB000301
     Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 302 of 2650




0A504 Optical sighting devices for firearms (including shotguns controlled by 0A502); and

“components” as follows (see List of Items Controlled).



License Requirements

       Reason for Control: FC, RS, CC, UN

Control(s)                                               Country Chart (See Supp. No. 1 to part 738)

RS applies to paragraph .i                               RS Column 1

FC applies to paragraphs .a, .b, .c, d, .e, .g, and .i   FC Column 1

of this entry

CC applies to entire entry                               CC Column 1

UN applies to entire entry                               See §746.1(b) of the EAR for UN controls



List Based License Exceptions (See Part 740 for a description of all license exceptions)

       LVS: $500 for 0A504.g.

       GBS: N/A

       CIV: N/A



List of Items Controlled

       Related Controls: (1) See USML Category XII(c) for sighting devices using second

generation image intensifier tubes having luminous sensitivity greater than 350 µA/lm, or third

generation or higher image intensifier tubes, that are “subject to the ITAR.” (2) See USML

Category XII(b) for laser aiming or laser illumination systems “subject to the ITAR.” (3)



                                                   200

                                             WASHSTATEB000302
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 303 of 2650


Section 744.9 of the EAR imposes a license requirement on certain commodities described in

0A504 if being exported, reexported, or transferred (in-country) for use by a military end-user or

for incorporation into an item controlled by ECCN 0A919.

         Related Definitions: N/A

         Items:

a.       Telescopic sights.

b.       Holographic sights.

c.       Reflex or “red dot” sights.

d.       Reticle sights.

e.       Other sighting devices that contain optical elements.

f.       Laser aiming devices or laser illuminators ‘‘specially designed’’ for use on firearms, and

having an operational wavelength exceeding 400 nm but not exceeding 710 nm.



         Note 1 to 0A504.f: 0A504.f does not control laser boresighting devices that must be

placed in the bore or chamber to provide a reference for aligning the firearms sights.



g.       Lenses, other optical elements and adjustment mechanisms for articles in paragraphs .a,

.b, .c, .d, .e, or .i.

h.       [Reserved]

i.       Riflescopes that were not “subject to the EAR” as of [INSERT DATE ONE DAY PRIOR

TO THE EFFECTIVE DATE OF THE FINAL RULE] and are “specially designed” for use in

firearms that are “subject to the ITAR.”




                                                 201

                                           WASHSTATEB000303
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 304 of 2650


       Note 2 to paragraph i: For purpose of the application of “specially designed” for the

riflescopes controlled under 0A504.i, paragraph (a)(1) of the definition of “specially designed” in

§ 772.1 of the EAR is what is used to determine whether the riflescope is “specially designed.”




0A505 Ammunition as follows (see List of Items Controlled).



License Requirements

       Reason for Control: NS, RS, CC, FC, UN, AT

Control(s)                                     Country Chart (See Supp. No. 1 to part 738)

NS applies to 0A505.a and .x                   NS Column 1

RS applies to 0A505.a and .x                   RS Column 1

CC applies to 0A505.b                          CC Column 1

FC applies to entire entry except 0A505.d      FC Column 1

UN applies to entire entry                     See § 746.1 of the EAR for UN controls

AT applies to 0A505.a, .d, and .x              AT Column 1

AT applies to 0A505.c                          A license is required for items controlled by

                                               paragraph .c of this entry to North Korea for anti-

                                               terrorism reasons. The Commerce Country Chart

                                               is not designed to determine AT licensing

                                               requirements for this entry. See §742.19 of the

                                               EAR for additional information.




                                               202

                                          WASHSTATEB000304
     Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 305 of 2650


List Based License Exceptions (See Part 740 for a description of all license exceptions)

        LVS: $500 for items in 0A505.x, except $3,000 for items in 0A505.x that, immediately

prior to [INSERT DATE 45 DAYS AFTER DATE OF PUBLICATION IN THE FEDERAL

REGISTER], were classified under 0A018.b. (i.e., “Specially designed” components and parts

for ammunition, except cartridge cases, powder bags, bullets, jackets, cores, shells, projectiles,

boosters, fuses and components, primers, and other detonating devices and ammunition belting

and linking machines (all of which are “subject to the ITAR”). (See 22 CFR parts 120 through

130))

        GBS: N/A

        CIV: N/A



Special conditions for STA

        STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0A505.



List of Items Controlled

        Related Controls: (1) Ammunition for modern heavy weapons such as howitzers,

artillery, cannon, mortars and recoilless rifles as well as inherently military ammunition types

such as ammunition preassembled into links or belts, caseless ammunition, tracer ammunition,

ammunition with a depleted uranium projectile or a projectile with a hardened tip or core and

ammunition with an explosive projectile are “subject to the ITAR.” (2) Percussion caps, and

lead balls and bullets, for use with muzzle-loading firearms are EAR99 items.

        Related Definitions: N/A




                                                203

                                          WASHSTATEB000305
     Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 306 of 2650


       Items:

a.     Ammunition for firearms controlled by ECCN 0A501 or USML Category I and not

enumerated in paragraph .b, .c, or .d of this entry or in USML Category III.



b.     Buckshot (No. 4 .24’’ diameter and larger) shotgun shells.


c.     Shotgun shells (including less than lethal rounds) that do not contain buckshot; and

“specially designed” “parts” and “components” of shotgun shells.



       Note 1 to 0A505.c: Shotgun shells that contain only chemical irritants are controlled

under ECCN 1A984.



d.     Blank ammunition for firearms controlled by ECCN 0A501 and not enumerated in

USML Category III.



e. through w. [Reserved]



x.     “Parts” and “components” that are “specially designed” for a commodity subject to

control in this ECCN or a defense article in USML Category III and not elsewhere specified on

the USML, the CCL or paragraph .d of this entry.



       Note 2 to 0A505.x: The controls on “parts” and “components” in this entry include

Berdan and boxer primers, metallic cartridge cases, and standard metallic projectiles such as

full metal jacket, lead core, and copper projectiles.



                                                204

                                          WASHSTATEB000306
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 307 of 2650




       Note 3 to 0A505.x: The controls on “parts” and “components” in this entry include

those “parts” and “components” that are common to ammunition and ordnance described in

this entry and to those enumerated in USML Category III.



       Note 4 to 0A505: Lead shot smaller than No. 4 Buckshot, empty and unprimed shotgun

shells, shotgun wads, smokeless gunpowder, ‘Dummy rounds’ and blank rounds (unless linked or

belted), not incorporating a lethal or non-lethal projectile(s) are designated EAR99. A ‘dummy

round or drill round’ is a round that is completely inert, i.e., contains no primer, propellant, or

explosive charge. It is typically used to check weapon function and for crew training.




       43. In Supplement No. 1 to part 774, Category 0, add, between entries for ECCNs 0A521

and 0A604, an entry for ECCN 0A602 to read as follows:




0A602 Guns and Armament as follows (see List of Items Controlled).




License Requirements


       Reason for Control: NS, RS, UN, AT


Control(s)                                      Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry                      NS Column 1



                                                205

                                           WASHSTATEB000307
          Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 308 of 2650


RS applies to entire entry                    RS Column 1

UN applies to entire entry                    See § 746.1 of the EAR for UN controls

AT applies to entire entry                    AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       LVS: $500

       GBS: N/A

       CIV: N/A




Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0A602.




List of Items Controlled


       Related Controls: (1) Modern heavy weapons such as howitzers, artillery, cannon,

mortars, and recoilless rifles are “subject to the ITAR.” (2) See ECCN 0A919 for foreign-made

“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600

series” items. (3) See ECCN 0A606 for engines that are “specially designed” for a self-propelled

gun or howitzer subject to control under paragraph .a of this ECCN or USML Category VII.



                                              206

                                              WASHSTATEB000308
          Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 309 of 2650


       Related Definitions: N/A

       Items:


a.     Guns and armament manufactured between 1890 and 1919.


b.     Military flame throwers with an effective range less than 20 meters.


c. through w. [Reserved]


x.      “Parts” and “components” that are “specially designed” for a commodity subject to

control in paragraphs .a or .b of this ECCN or a defense article in USML Category II and not

elsewhere specified on the USML or the CCL.


       Note 1 to 0A602.x: Engines that are “specially designed” for a self-propelled gun or

howitzer subject to control under paragraph .a of this ECCN or a defense article in USML

Category VII are controlled under ECCN 0A606.x.




       Note 2 to 0A602: “Parts,” “components,” “accessories,” and “attachments” specified

in USML subcategory II(j) are subject to the controls of that paragraph.


       Note 3 to 0A602: Black powder guns and armament manufactured in or prior to 1890

and replicas thereof designed for use with black powder propellants are designated EAR99.




Supplement No. 1 to Part 774 – [AMENDED]




                                              207

                                              WASHSTATEB000309
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 310 of 2650


       44. In Supplement No. 1 to part 774, Category 0, remove ECCNs 0A918, 0A984,

0A985, 0A986, and 0A987.


       45. In Supplement No. 1 to part 774, Category 0, revise ECCN 0A988 to read as follows:


0A988 Conventional military steel helmets.



No items currently are in this ECCN. See ECCN 1A613.y.1 for conventional steel helmets that,

immediately prior to July 1, 2014, were classified under 0A988.




       46. In Supplement No. 1 to part 774, Category 0, add, before the entry for ECCN 0B521,

entries for ECCNs 0B501 and 0B505 to read as follows:




0B501 Test, inspection, and production “equipment” and related commodities for the

“development” or “production” of commodities enumerated or otherwise described in

ECCN 0A501 or USML Category I as follows (see List of Items Controlled).




License Requirements


       Reason for Control: NS, RS, UN, AT


                  Control(s)                     Country Chart (See Supp. No. 1 to part 738)




                                              208

                                         WASHSTATEB000310
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 311 of 2650


NS applies to entire entry except equipment
                                              NS Column 1
for ECCN 0A501.y

RS applies to entire entry except equipment
                                              RS Column 1
for ECCN 0A501.y

UN applies to entire entry                    See § 746.1 of the EAR for UN controls

AT applies to entire entry                    AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       LVS: $3000

       GBS: N/A

       CIV: N/A




Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used to ship any item in this entry.




List of Items Controlled




                                              209

                                          WASHSTATEB000311
          Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 312 of 2650


       Related Controls: N/A

       Related Definitions: N/A

       Items:


a.     Small arms chambering machines.


b.     Small arms deep hole drilling machines and drills therefor.


c.     Small arms rifling machines.


d.     Small arms spill boring machines.


e.     Production equipment (including dies, fixtures, and other tooling) “specially designed”

for the “production” of the items controlled in 0A501.a through .x. or USML Category I.




0B505 Test, inspection, and production “equipment” and related commodities “specially

designed” for the “development” or “production” of commodities enumerated or otherwise

described in ECCN 0A505 or USML Category III, except equipment for the hand loading

of cartridges and shotgun shells, as follows (see List of Items Controlled).



License Requirements

       Reason for Control: NS, RS, UN, AT

                 Control(s)                      Country Chart (See Supp. No. 1 to part 738)

NS applies to paragraphs .a and .x            NS Column 1

RS applies to paragraphs .a and .x            RS Column 1



                                              210

                                             WASHSTATEB000312
     Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 313 of 2650


UN applies to entire entry                    See § 746.1 of the EAR for UN controls

AT applies to paragraphs .a, .d, and .x       AT Column 1

AT applies to paragraph .c                    A license is required for export or reexport of

                                              these items to North Korea for anti-terrorism

                                              reasons.



List Based License Exceptions (See Part 740 for a description of all license exceptions)

       LVS: $3000

       GBS: N/A

       CIV: N/A



Special conditions for STA

       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0B505.



List of Items Controlled

       Related Controls: N/A

       Related Definitions: N/A

       Items:

a.     Production equipment (including tooling, templates, jigs, mandrels, molds, dies, fixtures,

alignment mechanisms, and test equipment), not enumerated in USML Category III that are

“specially designed” for the “production” of commodities controlled by ECCN 0A505.a or .x or

USML Category III.



                                               211

                                          WASHSTATEB000313
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 314 of 2650




b.     Equipment “specially designed” for the “production” of commodities in ECCN 0A505.b.



c.     Equipment “specially designed” for the “production” of commodities in ECCN 0A505.c.



d.     Equipment “specially designed” for the “production” of commodities in ECCN 0A505.d.



e. through .w   [Reserved]



x.     “Parts” and “components” “specially designed” for a commodity subject to control in

paragraph .a of this entry.




       47. In Supplement No. 1 to part 774, Category 0, add, between entries for ECCNs 0B521

and 0B604, an entry for ECCN 0B602 to read as follows:




0B602 Test, inspection, and production “equipment” and related commodities “specially

designed” for the “development” or “production” of commodities enumerated or otherwise

described in ECCN 0A602 or USML Category II as follows (see List of Items Controlled).




License Requirements


       Reason for Control: NS, RS, UN, AT


                                             212

                                        WASHSTATEB000314
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 315 of 2650


Control(s)                                   Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry                   NS Column 1

RS applies to entire entry                   RS Column 1

UN applies to entire entry                   See § 746.1 of the EAR for UN controls

AT applies to entire entry                   AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       LVS: $3000

       GBS: N/A

       CIV: N/A


Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be

used for any item in 0B602.


List of Items Controlled


       Related Controls: N/A

       Related Definitions: N/A

       Items:


a.     The following commodities if “specially designed” for the “development” or

“production” of commodities enumerated in ECCN 0A602.a or USML Category II:




                                             213

                                          WASHSTATEB000315
     Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 316 of 2650


       a.1.   Gun barrel rifling and broaching machines and tools therefor;


       a.2.   Gun barrel rifling machines;


       a.3.   Gun barrel trepanning machines;


       a.4.   Gun boring and turning machines;


       a.5.   Gun honing machines of 6 feet (183 cm) stroke or more;


       a.6.   Gun jump screw lathes;


       a.7.   Gun rifling machines; and


       a.8.   Barrel straightening presses.


b.     Jigs and fixtures and other metal-working implements or accessories of the kinds

exclusively designed for use in the manufacture of items in ECCN 0A602 or USML Category II.


c.     Other tooling and equipment, “specially designed” for the “production” of items in

ECCN 0A602 or USML Category II.


d.     Test and evaluation equipment and test models, including diagnostic instrumentation and

physical test models, “specially designed” for items in ECCN 0A602 or USML Category II.




Supplement No. 1 to Part 774 – [AMENDED]


       48. In Supplement No. 1 to part 774, Category 0, remove ECCN 0B986.




                                              214

                                          WASHSTATEB000316
    Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 317 of 2650




      49. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs

0D001 and 0D521, entries for ECCNs 0D501 and 0D505 to read as follows:




0D501 “Software” “specially designed” for the “development,” “production,” operation,

or maintenance of commodities controlled by 0A501 or 0B501.




License Requirements


      Reason for Control: NS, RS, UN, AT


Control(s)                                  Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry except “software” NS Column 1

for commodities in ECCN 0A501.y or

equipment in ECCN 0B501 for commodities

in ECCN 0A501.y

RS applies to entire entry except “software” RS Column 1

for commodities in ECCN 0A501.y or

equipment in ECCN 0B501 for commodities

in ECCN 0A501.y

UN applies to entire entry                  See § 746.1 of the EAR for UN controls




                                            215

                                      WASHSTATEB000317
         Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 318 of 2650


AT applies to entire entry                    AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       CIV: N/A

       TSR: N/A


Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “software” in 0D501.




List of Items Controlled


       Related Controls: “Software” required for and directly related to articles enumerated in

USML Category I is “subject to the ITAR”.


       Related Definitions: N/A

       Items: The list of items controlled is contained in this ECCN heading.




0D505 “Software” “specially designed” for the “development,” “production,” operation,

or maintenance of commodities controlled by 0A505 or 0B505.




                                              216

                                             WASHSTATEB000318
       Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 319 of 2650


License Requirements


       Reason for Control: NS, RS, UN, AT


Control(s)                                    Country Chart (See Supp. No. 1 to part 738)

NS applies to “software” for commodities in NS Column 1

ECCN 0A505.a and .x and equipment in

ECCN 0B505.a .and .x

RS applies to “software” for commodities in RS Column 1

ECCN 0A505.a and .x and equipment in

ECCN 0B505.a and .x

UN applies to entire entry                    See § 746.1 of the EAR for UN controls

AT applies to “software” for commodities in

ECCN 0A505.a, .d, or .x and equipment in      AT Column 1

ECCN 0B505.a, .d, or .x




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       CIV: N/A

       TSR: N/A




Special conditions for STA




                                              217

                                           WASHSTATEB000319
         Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 320 of 2650


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “software” in 0D505.




List of Items Controlled


       Related Controls: “Software” required for and directly related to articles enumerated in

USML Category III is “subject to the ITAR”.


       Related Definitions: N/A

       Items: The list of items controlled is contained in this ECCN heading.




       50. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs

0D521 and 0D604, an entry for ECCN 0D602 to read as follows:




0D602 “Software” “specially designed” for the “development,” “production,” operation or

maintenance of commodities controlled by 0A602 or 0B602 as follows (see List of Items

Controlled).




License Requirements


       Reason for Control: NS, RS, UN, AT




                                               218

                                              WASHSTATEB000320
           Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 321 of 2650


Control(s)                                     Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry                     NS Column 1

RS applies to entire entry                     RS Column 1

UN applies to entire entry                     See § 746.1 of the EAR for UN controls

AT applies to entire entry                     AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       CIV: N/A

       TSR: N/A




Special conditions for STA


       STA:      Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0D602.




List of Items Controlled


       Related Controls: (1) “Software” required for and directly related to articles enumerated

in USML Category II is “subject to the ITAR”. (2) See ECCN 0A919 for foreign-made

“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600

series” items.



                                               219

                                               WASHSTATEB000321
         Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 322 of 2650


       Related Definitions: N/A


       Items: “Software” “specially designed” for the “development,” “production,” operation,

or maintenance of commodities controlled by ECCN 0A602 and ECCN 0B602.




       51. In Supplement No. 1 to part 774, Category 0, remove ECCN 0E018.




       52. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs

0E001 and 0E521, entries for ECCNs 0E501, 0E502, 0E504, and 0E505 to read as follows:




0E501 “Technology” “required” for the “development,” “production,” operation,

installation, maintenance, repair, or overhaul of commodities controlled by 0A501 or

0B501 as follows (see List of Items Controlled).




License Requirements


       Reason for Control: NS, RS, UN, AT


                  Control(s)                       Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry                   NS Column 1

RS applies to entire entry                   RS Column 1




                                             220

                                            WASHSTATEB000322
          Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 323 of 2650


UN applies to entire entry                    See § 746.1 of the EAR for UN controls

AT applies to entire entry                    AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       CIV: N/A

       TSR: N/A




Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used to ship any “technology” in ECCN 0E501.




List of Items Controlled


       Related Controls: Technical data required for and directly related to articles enumerated

in USML Category I are “subject to the ITAR.”


       Related Definitions: N/A


       Items:


a.     “Technology” “required” for the “development” or “production” of commodities

controlled by ECCN 0A501 (other than 0A501.y) or 0B501.



                                              221

                                              WASHSTATEB000323
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 324 of 2650


b.     “Technology” “required” for the operation, installation, maintenance, repair, or overhaul

of commodities controlled by ECCN 0A501 (other than 0A501.y) or 0B501.




0E502 “Technology” “required” for the “development” or “production” of commodities

controlled by 0A502.




License Requirements


       Reason for Control: CC, UN


                    Controls                     Country Chart (See Supp. No. 1 part 738)

 CC applies to entire entry                      CC Column 1

 UN applies to entire entry                      See § 746.1(b) of the EAR for UN controls




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       CIV:   N/A

       TSR: N/A




List of Items Controlled




                                              222

                                            WASHSTATEB000324
            Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 325 of 2650


       Related Controls: Technical data required for and directly related to articles enumerated

       in USML Category I are “subject to the ITAR”.

       Related Definitions: N/A

       Items: The list of items controlled is contained in the ECCN heading.




0E504 ‘‘Technology’’ ‘‘required’’ for the ‘‘development’’ or ‘‘production’’ of commodities

controlled by 0A504 that incorporate a focal plane array or image


intensifier tube.




License Requirements


       Reason for Control: RS, UN, AT


 Controls                                        Country Chart (See Supp. No. 1 part 738)

 RS applies to entire entry                      RS Column 1

 UN applies to entire entry                      See § 746.1(b) of the EAR for UN controls

 AT applies to entire entry                      AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       CIV:    N/A

       TSR: N/A



                                              223

                                              WASHSTATEB000325
            Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 326 of 2650




List of Items Controlled


         Related Controls: N/A

         Related Definitions: N/A

         Items: The list of items controlled is contained in the ECCN heading.




0E505 “Technology” “required” for the “development,” “production,” operation,

installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by

0A505.




License Requirements


         Reason for Control: NS, RS, UN, CC, AT


Control(s)                                        Country Chart (See Supp. No. 1 to part 738)

NS applies to “technology” for                    NS Column 1

“development,” “production,” operation,

installation, maintenance, repair, overhaul, or

refurbishing commodities in 0A505.a and .x;

for equipment for those commodities in




                                                  224

                                                  WASHSTATEB000326
     Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 327 of 2650


0B505; and for “software” for that equipment

and those commodities in 0D505

RS applies to entire entry except              RS Column 1

“technology” for “development,”

“production,” operation, installation,

maintenance, repair, overhaul, or

refurbishing commodities in 0A505.a and .x;

for equipment for those commodities in

0B505 and for “software” for those

commodities and that equipment in 0D505

UN applies to entire entry                     See § 746.1 of the EAR for UN controls

CC applies to “technology” for the             CC Column 1

“development” or “production” of

commodities in 0A505.b

AT applies to “technology” for

“development,” “production,” operation,

installation, maintenance, repair, overhaul, or AT Column 1

refurbishing commodities in 0A505.a, .d, and

.x




List Based License Exceptions (See Part 740 for a description of all license exceptions)




                                               225

                                         WASHSTATEB000327
          Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 328 of 2650


       CIV: N/A

       TSR: N/A




Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “technology” in 0E505.




List of Items Controlled


       Related Controls: Technical data required for and directly related to articles enumerated

in USML Category III are “subject to the ITAR”.


       Related Definitions: N/A

       Items: The list of items controlled is contained in this ECCN heading.




       53. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs

0E521 and 0E604, an entry for ECCN 0E602:




0E602 “Technology” “required” for the “development,” “production,” operation,

installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by




                                              226

                                              WASHSTATEB000328
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 329 of 2650


0A602 or 0B602, or “software” controlled by 0D602 as follows (see List of Items

Controlled).




License Requirements


       Reason for Control: NS, RS, UN, AT


Control(s)                                   Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry                   NS Column 1

RS applies to entire entry                   RS Column 1

UN applies to entire entry                   See § 746.1 of the EAR for UN controls

AT applies to entire entry                   AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       CIV: N/A

       TSR: N/A




Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0E602.




                                             227

                                          WASHSTATEB000329
          Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 330 of 2650




List of Items Controlled


       Related Controls: Technical data directly related to articles enumerated in USML

Category II are “subject to the ITAR.”


       Related Definitions: N/A


       Items: “Technology” “required” for the “development,” “production,” operation,

installation, maintenance, repair, or overhaul of commodities controlled by ECCN 0A602 or

0B602, or “software” controlled by ECCN 0D602.




Supplement No. 1 to Part 774 – [AMENDED]


       54. In Supplement No. 1 to part 774, Category 0, remove ECCN 0E918.




       55. In Supplement No. 1 to part 774, Category 0, revise ECCN 0E982 to read as follows.




0E982 “Technology” exclusively for the “development” or “production” of equipment

controlled by 0A982 or 0A503.




License Requirements



                                             228

                                             WASHSTATEB000330
   Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 331 of 2650


       Reason for Control: CC


 Control(s)


 CC applies to “technology” for items controlled by 0A982 or 0A503. A license is required for

 ALL destinations, except Canada, regardless of end use. Accordingly, a column specific to this

 control does not appear on the Commerce Country Chart. (See part 742 of the EAR for

 additional information.)




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       CIV:     N/A


       TSR: N/A




List of Items Controlled


       Related Controls: N/A


       Related Definitions: N/A


       Items:


The list of items controlled is contained in the ECCN heading.




Supplement No. 1 to Part 774 – [AMENDED]




                                              229

                                      WASHSTATEB000331
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 332 of 2650


       56. In Supplement No. 1 to part 774, Category 0, remove ECCNs 0E984 and 0E987.




       57. In Supplement No. 1 to part 774, Category 1, revise ECCN 1A984 to read as follows:




1A984 Chemical agents, including tear gas formulation containing 1 percent or less of

orthochlorobenzalmalononitrile (CS), or 1 percent or less of chloroacetophenone (CN),

except in individual containers with a net weight of 20 grams or less; liquid pepper except

when packaged in individual containers with a net weight of 3 ounces (85.05 grams) or less;

smoke bombs; non-irritant smoke flares, canisters, grenades and charges; and other

pyrotechnic articles (excluding shotgun shells, unless the shotgun shells contain only

chemical irritants) having dual military and commercial use, and “parts” and “components”

“specially designed” therefor, n.e.s.




License Requirements


   Reason for Control: CC



Control(s)                                   Country Chart (See Supp. No. 1 to part 738)

CC applies to entire entry                   CC Column 1



List Based License Exceptions (See Part 740 for a description of all license exceptions)




                                             230

                                        WASHSTATEB000332
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 333 of 2650


   LVS: N/A
   GBS: N/A
   CIV:      N/A


List of Items Controlled


   Related Controls: N/A
   Related Definitions: N/A
   Items:


The list of items controlled is contained in the ECCN heading.




       58. In Supplement No. 1 to part 774, Category 2, revise ECCN 2B004 to read as follows:




2B004 Hot “isostatic presses” having all of the characteristics described in the List of Items

Controlled, and “specially designed” “components” and “accessories” therefor.




License Requirements


   Reason for Control: NS, MT NP, AT


Control(s)                                    Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry                    NS Column 2



                                              231

                                         WASHSTATEB000333
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 334 of 2650


MT applies to entire entry                     MT Column 1

NP applies to entire entry, except 2B004.b.3 NP Column 1

and presses with maximum working

pressures below 69 MPa

AT applies to entire entry                     AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


   LVS:     N/A


   GBS: N/A


   CIV:     N/A




List of Items Controlled


   Related Controls: (1) See ECCN 2D001 for software for items controlled under this entry. (2)

   See ECCNs 2E001 (“development”), 2E002 (“production”), and 2E101 (“use”) for technology

   for items controlled under this entry. (3) For “specially designed” dies, molds and tooling, see

   ECCNs 0B501, 0B602, 0B606, 1B003, 9B004, and 9B009. (4) For additional controls on dies,

   molds and tooling, see ECCNs 1B101.d, 2B104, and 2B204. (5) Also see ECCNs 2B117 and

   2B999.a.


   Related Definitions: N/A


   Items:


                                               232

                                          WASHSTATEB000334
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 335 of 2650


a. A controlled thermal environment within the closed cavity and possessing a chamber cavity with

an inside diameter of 406 mm or more; and




b. Having any of the following:




   b.1. A maximum working pressure exceeding 207 MPa;




   b.2. A controlled thermal environment exceeding 1,773 K (1,500 C); or




   b.3. A facility for hydrocarbon impregnation and removal of resultant gaseous degradation

products.




   Technical Note: The inside chamber dimension is that of the chamber in which both the

working temperature and the working pressure are achieved and does not include fixtures. That

dimension will be the smaller of either the inside diameter of the pressure chamber or the inside

diameter of the insulated furnace chamber, depending on which of the two chambers is located

inside the other.




       59. In Supplement No. 1 to part 774, Category 2, revise ECCN 2B018 to read as follows:


                                              233

                                         WASHSTATEB000335
            Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 336 of 2650




2B018 Equipment on the Wassenaar Arrangement Munitions List.

No commodities currently are controlled by this entry. Commodities formerly controlled by

paragraphs .a through .d, .m, and .s of this entry are controlled in ECCN 0B606. Commodities

formerly controlled by paragraphs .e through .l of this entry are controlled by ECCN 0B602.

Commodities formerly controlled by paragraphs .o through .r of this entry are controlled by

ECCN 0B501. Commodities formerly controlled by paragraph .n of this entry are controlled in

ECCN 0B501 if they are “specially designed” for the “production” of the items controlled in

ECCN 0A501.a through .x or USML Category I and controlled in ECCN 0B602 if they are of

the kind exclusively designed for use in the manufacture of items in ECCN 0A602 or USML

Category II.




       60. In Supplement No. 1 to part 774, Category 2, revise ECCN 2D018 to read as follows:




2D018 “Software” for the “development,” “production,” or “use” of equipment controlled

by 2B018.


No software is currently controlled under this entry. See ECCNs 0D501, 0D602, and 0D606 for

software formerly controlled under this entry.




       61. In Supplement No. 1 to part 774, Category 2, revise ECCN 2E001 to read as follows:



                                                 234

                                                 WASHSTATEB000336
     Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 337 of 2650




2E001 “Technology” according to the General Technology Note for the “development” of

equipment or “software” controlled by 2A (except 2A983, 2A984, 2A991, or 2A994), 2B

(except 2B991, 2B993, 2B996, 2B997, 2B998, or 2B999), or 2D (except 2D983, 2D984, 2D991,

2D992, or 2D994).




License Requirements


   Reason for Control: NS, MT, NP, CB, AT


Control(s)                                  Country Chart (See Supp. No. 1 to part 738)

NS applies to “technology” for items        NS Column 1

controlled by 2A001, 2B001 to 2B009,

2D001 or 2D002

MT applies to “technology” for              MT Column 1

items controlled by 2B004, 2B009, 2B104,

2B105, 2B109, 2B116, 2B117, 2B119 to

2B122, 2D001, or 2D101 for MT reasons

NP applies to “technology” for items        NP Column 1

controlled by 2A225, 2A226, 2B001,

2B004, 2B006, 2B007, 2B009, 2B104,

2B109, 2B116, 2B201, 2B204, 2B206,

2B207, 2B209, 2B225 to 2B233, 2D001,



                                            235

                                       WASHSTATEB000337
          Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 338 of 2650


2D002, 2D101, 2D201, or 2D202 for NP

reasons

NP applies to “technology” for items

controlled by 2A290, 2A291, or 2D290 for           NP Column 2

NP reasons

CB applies to “technology”       for equipment

controlled by 2B350 to 2B352, valves

controlled     by        2A226    having      the CB Column 2

characteristics     of   those   controlled   by

2B350.g, and software controlled by 2D351

AT applies to entire entry                         AT Column 1




Reporting Requirements


   See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and

   Validated End-User authorizations.




List Based License Exceptions (See Part 740 for a description of all license exceptions)


   CIV:      N/A


   TSR: Yes, except N/A for MT




                                                   236

                                              WASHSTATEB000338
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 339 of 2650


Special Conditions for STA


   STA: License Exception STA may not be used to ship or transmit “technology” according to

            the General Technology Note for the “development” of “software” specified in the

            License Exception STA paragraph in the License Exception section of ECCN 2D001

            or for the “development” of equipment as follows: ECCN 2B001 entire entry; or

            “Numerically controlled” or manual machine tools as specified in 2B003 to any of the

            destinations listed in Country Group A:6 (See Supplement No.1 to part 740 of the

            EAR).




List of Items Controlled


   Related Controls: See also 2E101, 2E201, and 2E301


   Related Definitions: N/A


   Items:


The list of items controlled is contained in the ECCN heading.


   Note 1 to 2E001: ECCN 2E001 includes “technology” for the integration of probe systems

into coordinate measurement machines specified by 2B006.a.




       62. In Supplement No. 1 to part 774, Category 2, revise ECCN 2E002 to read as follows:




                                              237

                                          WASHSTATEB000339
     Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 340 of 2650


2E002 “Technology” according to the General Technology Note for the “production” of

equipment controlled by 2A (except 2A983, 2A984, 2A991, or 2A994), or 2B (except 2B991,

2B993, 2B996, 2B997, 2B998, or 2B999).




License Requirements


   Reason for Control: NS, MT, NP, CB, AT


Control(s)                                   Country Chart (See Supp. No. 1 to part 738)

NS applies to “technology” for equipment     NS Column 1

controlled by 2A001, 2B001 to 2B009

MT applies to “technology” for equipment MT Column 1

controlled by 2B004, 2B009, 2B104, 2B105,

2B109, 2B116, 2B117, or 2B119 to 2B122 for

MT reasons

NP applies to “technology” for equipment     NP Column 1

controlled by 2A225, 2A226, 2B001, 2B004,

2B006, 2B007, 2B009, 2B104, 2B109,

2B116, 2B201, 2B204, 2B206, 2B207,

2B209, 2B225 to 2B233 for NP reasons

NP applies to “technology” for equipment     NP Column 2

controlled by 2A290 or 2A291 for NP

reasons




                                             238

                                       WASHSTATEB000340
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 341 of 2650


CB applies to “technology” for equipment     CB Column 2

Controlled by 2B350 to 2B352 and for

valves controlled by 2A226 having the

characteristics of those controlled by

2B350.g

AT applies to entire entry                   AT Column 1




Reporting Requirements


   See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and

   Validated End-User authorizations.




List Based License Exceptions (See Part 740 for a description of all license exceptions)


   CIV:   N/A


   TSR: Yes, except N/A for MT




Special Conditions for STA


   STA: License Exception STA may not be used to ship or transmit “technology” according to

          the General Technology Note for the “production” of equipment as follows: ECCN

          2B001 entire entry; or “Numerically controlled” or manual machine tools as specified




                                             239

                                           WASHSTATEB000341
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 342 of 2650


            in 2B003 to any of the destinations listed in Country Group A:6 (See Supplement No.1

            to part 740 of the EAR).




List of Items Controlled


   Related Controls: N/A


   Related Definitions: N/A


   Items:


The list of items controlled is contained in the ECCN heading.




       63. In Supplement No. 1 to part 774, Category 7, revise ECCN 7A611 to read as follows:




7A611 Military fire control, laser, imaging, and guidance equipment, as follows (see List of

Items Controlled).




License Requirements


   Reason for Control: NS, MT, RS, AT, UN



 Control(s)                                  Country Chart (See Supp. No. 1 to part 738).

 NS applies to entire entry except 7A611.y NS Column 1



                                              240

                                          WASHSTATEB000342
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 343 of 2650


 MT applies to commodities in 7A611.a MT Column 1

 that meet or exceed the parameters in

 7A103.b or .c

 RS applies to entire entry except 7A611.y RS Column 1

 AT applies to entire entry                 AT Column 1

 UN applies to entire entry except 7A611.y See § 746.1(b) of the EAR for UN controls



List Based License Exceptions (See Part 740 for a description of all license exceptions)


   LVS: $1500


   GBS: N/A


   CIV: N/A




Special Conditions for STA


   STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be used

for any item in 7A611.


List of Items Controlled


       Related Controls: (1) Military fire control, laser, imaging, and guidance equipment that

are enumerated in USML Category XII, and technical data (including software) directly related

thereto, are subject to the ITAR. (2) See Related Controls in ECCNs 0A504, 2A984, 6A002,

6A003, 6A004, 6A005, 6A007, 6A008, 6A107, 7A001, 7A002, 7A003, 7A005, 7A101, 7A102,

and 7A103. (3) See ECCN 3A611 and USML Category XI for controls on countermeasure



                                             241

                                        WASHSTATEB000343
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 344 of 2650


equipment. (4) See ECCN 0A919 for foreign-made “military commodities” that incorporate more

than a de minimis amount of U.S. origin “600 series” controlled content.


       Related Definitions: N/A


       Items:


a. Guidance or navigation systems, not elsewhere specified on the USML, that are “specially

designed” for a defense article on the USML or for a 600 series item.


b. to w. [RESERVED]


x. “Parts,” “components,” “accessories,” and “attachments,” including accelerometers, gyros,

angular rate sensors, gravity meters (gravimeters), and inertial measurement units (IMUs), that are

“specially designed” for defense articles controlled by USML Category XII or items controlled by

7A611, and that are NOT:


1. Enumerated or controlled in the USML or elsewhere within ECCN 7A611;


2. Described in ECCNs 6A007, 6A107, 7A001, 7A002, 7A003, 7A101, 7A102, or 7A103; or


3. Elsewhere specified in ECCN 7A611.y or 3A611.y.


y. Specific “parts,” “components,” “accessories,” and “attachments” “specially designed” for a

commodity subject to control in this ECCN or a defense article in Category XII and not elsewhere

specified on the USML or in the CCL, as follows, and “parts,” “components,” “accessories,” and

“attachments” “specially designed” therefor:


       y.1 [RESERVED]



                                               242

                                          WASHSTATEB000344
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 345 of 2650




              Dated:




              Richard E. Ashooh

              Assistant Secretary for Export Administration.




                                                               243

                               WASHSTATEB000345
            Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 346 of 2650

9/25/2019                         Conventional Arms Transfer (CAT) Policy Implementation Plan Update - United States Department of State


                                                                        Travelers




         


         Conventional Arms Transfer (CAT) Policy
         Implementation Plan Update
         FACT SHEET

         OFFICE OF THE SPOKESPERSON

         MAY 21, 2019



         Share     




    In July the Secretary of State submitted to the President the Implementation Plan requested as
    part of the Conventional Arms Transfer (CAT) Policy (NSPM-10). This plan supports the U.S.
    National Security Strategy through a whole-of-government approach to better align our
    conventional arms transfers with our national security and economic interests.


    In developing the CAT Policy Implementation Plan, and in order to ensure that it is fully
    integrated the real-world challenges we face, the Administration collected inputs from Congress,
    American industry and the non-governmental community. We are grateful for their cooperation
    in this process.


    The Plan accounts for the increasingly competitive environment described in the National
    Security Strategy, and seeks to modernize the U.S. Government’s policies and processes
    regarding arms transfers. It establishes three Lines of Effort (LOE) to implement our CAT Policy
    goals. Each LOE is supported by a number of tasks that will be undertaken by the relevant U.S.
    Government agencies.

https://www.state.gov/conventional-arms-transfer-cat-policy-implementation-plan-update/                                                    1/7


                                                                 WASHSTATEB000346
             Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 347 of 2650

9/25/2019                         Conventional Arms Transfer (CAT) Policy Implementation Plan Update - United States Department of State

    Line of Effort 1 – Prioritize Strategic and Economic Competition

    This LOE directly addresses the challenges of increasing strategic competition, and enables the
    U.S. Government to prioritize allocation of its resources to overcome those challenges. It
    reorients the United States to a more proactive approach to arms transfers, and ensures these
    transfers reflect the priorities articulated in the National Security Strategy (NSS), the National
    Defense Strategy (NDS), the recent Report on Strengthening the Manufacturing and Defense
    Industrial Base and Supply Chain Resiliency of the United States that was mandated by Executive
    Order 13806, and other relevant strategic guidance.


    Tasks within this line of effort include:


           Effectively compete with strategic competitors by providing allies and partners with
            alternatives to foreign defense articles in order to maintain U.S. influence in key regions;

           Identify critical partner capability requirements essential to achieving U.S. foreign policy
            and national security objectives;

           Prioritize and expedite critical transfers that reflect these partner capability
            requirements;

           Identify and revise outdated arms transfer policies that are legacies of past international
            security challenges; and

           Develop holistic policies in support of arms transfers by creating proactive, strategic
            policy guidance to prevent ad hoc decisions on individual transfers.


    Line of Effort 2 – Organize for Success


    This LOE ensures that the Executive Branch is organized, staffed, and resourced to best support
    efficient execution of the conventional arms transfer policy, and that its processes are similarly
    aligned.


    Tasks under this LOE include:


           Streamline the International Traffic in Arms Regulations (ITAR), with the goal of
            reducing regulatory burdens for U.S. industry and barriers to the commercial defense trade;

           Revise the United States Munitions List (USML) to ensure that it clearly describes and
            adequately controls only those items that merit USML control;
https://www.state.gov/conventional-arms-transfer-cat-policy-implementation-plan-update/                                                    2/7


                                                                 WASHSTATEB000347
             Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 348 of 2650

9/25/2019                         Conventional Arms Transfer (CAT) Policy Implementation Plan Update - United States Department of State




           Update the Commerce Control List (CCL) to account for technological developments,
            practical application issues identified by exporters and re-exporters, and changes in the
            military and commercial non-military applications of controlled items;

           Facilitate exports for certain U.S. and cooperative programs so that the U.S.
            government has the needed flexibility to execute its mission;

           Establish objective milestones and standard timelines for Foreign Military Sales
            (FMS) to enable increased transparency, enhance the Defense acquisition system’s ability to
            meet critical FMS milestones and timelines, and to assist industry planning for FMS case
            execution;

           Increase the competiveness of high-demand American weapons systems by identifying
            and assessing challenges and developing potential solutions for those challenges;

           Build exportability, coalition interoperability, and configuration standardization into the
            Defense Department capability requirements development and approval processes;

           Improve contracting for FMS through innovative and pilot programs such as those made
            available in section 830(d) of the FY 2017 National Defense Authorization Act;

           Enhance U.S. Government advocacy so we can apply the full weight and influence of the
            United States in support of defense exports that are in our national interest;

           Expand support for Non-Programs of Record to broadenthe scope of American defense
            offerings in order to better address partner demand;

           Improve FMS Letter of Offer and Acceptance (LOA) processes and policies so that U.S.
            offerings will be more responsive and competitive in foreign competitions;

           Examine the U.S. Government policy on offsets to ensure that it is relevant and effective
            in promoting American exports and protecting American technologies and jobs; and

           Develop financing options to support foreign partner procurements of U.S. defense
            articles.

    Line of Effort 3 – Create Conducive Environments


    The intent of this line of effort is to ensure that Congressional, business, and international
    climates foster efficient operation of U.S. defense trade.

https://www.state.gov/conventional-arms-transfer-cat-policy-implementation-plan-update/                                                    3/7


                                                                 WASHSTATEB000348
             Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 349 of 2650

9/25/2019                         Conventional Arms Transfer (CAT) Policy Implementation Plan Update - United States Department of State


    Tasks in this line of effort include:
           Improve the FMS requirements development approach to assist foreign partners in
            better identifying desired capabilities;

           Reduce costs associated with FMS such as surcharges and fees;

           Improve the funding flexibility associated with FMS to reduce prohibitive upfront costs
            for partners;

           Request from Congress, where needed, legislative changes regarding contracting
            requirements for FMS, in order to enhance the speed of the contracting processes and
            lower unit costs for U.S. military services;

           Establish an Offset Task Force to develop recommendations, in consultation with industry,
            on actions that could be taken to minimize the adverse impact of offsets in defense trade
            while not hindering the flexibility of U.S. industry as it competes in the global defense
            market;

           Modernize the Missile Technology Control Regime toreflect advances in technology while
            continuing to constrain the proliferation of systems that can deliver weapons of mass
            destruction;

           Improve trade promotion and expand U.S. Government engagement in support of
            American defense manufacturing; and

           Work with U.S. industry to incentivize increased production capacity and timely
            delivery, including by developing strong and stable market signals and by utilizing
            contracting approaches that reward faster delivery.


    Progress and the Way Ahead


    The Administration is assessing progress on a quarterly basis, and revising the plan where
    needed. We continue to solicit input from industry, non-governmental organizations, and
    Congress to improve the arms transfer process, as well as feedback on the results of our efforts.
    To date, the Administration has made great progress in developing strategies to compete against
    strategic and economic rivals, has revised numerous policies to increase U.S. competitiveness,
    has reduced costs, is on track to streamline regulations and improve processes, among other
    accomplishments.


    For further information, please contact the Bureau of Political-Military Affairs, Office of Congressional
https://www.state.gov/conventional-arms-transfer-cat-policy-implementation-plan-update/                                                    4/7


                                                                 WASHSTATEB000349
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 350 of 2650
            Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 351 of 2650

9/25/2019                         Conventional Arms Transfer (CAT) Policy Implementation Plan Update - United States Department of State
            READ MORE              




                       SEPTEMBER 21, 2019


            Public Schedule – September 22, 2019

            READ MORE              




                                                                    White House
                                                                       USA.gov
                                                       O ce of the Inspector General
                                                                       Archives
                                                                     Contact Us




                                                                    Privacy Policy

                                                              Accessibility Statement

                                                              Copyright Information

                                                                          FOIA

                                                                     No FEAR Act



https://www.state.gov/conventional-arms-transfer-cat-policy-implementation-plan-update/                                                    6/7


                                                                 WASHSTATEB000351
            Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 352 of 2650

9/25/2019                         Conventional Arms Transfer (CAT) Policy Implementation Plan Update - United States Department of State




https://www.state.gov/conventional-arms-transfer-cat-policy-implementation-plan-update/                                                    7/7


                                                                 WASHSTATEB000352
            Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 353 of 2650

9/24/2019                     National Security Presidential Memorandum Regarding U.S. Conventional Arms Transfer Policy | The White House




                                                           PRESIDENTIAL MEMORANDA



              National Security Presidential Memorandum
            Regarding U.S. Conventional Arms Transfer Policy
                                                             NATIONAL SECURITY & DEFENSE

                                                              Issued on: April 19, 2018


                                                                      ★ ★ ★


        MEMORANDUM FOR THE VICE PRESIDENT
        THE SECRETARY OF STATE
        THE SECRETARY OF THE TREASURY
        THE SECRETARY OF DEFENSE
        THE ATTORNEY GENERAL
        THE SECRETARY OF COMMERCE
        THE SECRETARY OF ENERGY
        THE SECRETARY OF HOMELAND SECURITY
        THE ASSISTANT TO THE PRESIDENT AND CHIEF OF STAFF
        THE DIRECTOR OF THE OFFICE OF MANAGEMENT AND BUDGET
        THE REPRESENTATIVE OF THE UNITED STATES OF AMERICA TO THE UNITED NATIONS
        THE DIRECTOR OF NATIONAL INTELLIGENCE
        THE DIRECTOR OF THE CENTRAL INTELLIGENCE AGENCY
        THE ASSISTANT TO THE PRESIDENT FOR NATIONAL SECURITY AFFAIRS
        THE ASSISTANT TO THE PRESIDENT AND COUNSEL TO THE PRESIDENT
        THE ASSISTANT TO THE PRESIDENT FOR ECONOMIC POLICY AND DIRECTOR OF THE NATIONAL
        ECONOMIC COUNCIL
        THE ASSISTANT TO THE PRESIDENT FOR HOMELAND SECURITY AND COUNTERTERRORISM
        THE ASSISTANT TO THE PRESIDENT FOR TRADE AND INDUSTRIAL POLICY AND DIRECTOR OF THE
        OFFICE OF TRADE AND MANUFACTURING POLICY

https://www.whitehouse.gov/presidential-actions/national-security-presidential-memorandum-regarding-u-s-conventional-arms-transfer-policy/   1/7


                                                                WASHSTATEB000353
            Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 354 of 2650

9/24/2019                     National Security Presidential Memorandum Regarding U.S. Conventional Arms Transfer Policy | The White House

        THE ASSISTANT TO THE PRESIDENT FOR SCIENCE AND TECHNOLOGY AND DIRECTOR OF THE
        OFFICE OF SCIENCE AND TECHNOLOGY POLICY
        THE DIRECTOR OF NATIONAL DRUG CONTROL POLICY
        THE CHAIRMAN OF THE JOINT CHIEFS OF STAFF
        THE ADMINISTRATOR OF THE NATIONAL AERONAUTICS AND SPACE ADMINISTRATION
        THE DIRECTOR OF THE NATIONAL SECURITY AGENCY
        THE DIRECTOR OF THE DEFENSE INTELLIGENCE AGENCY
        THE DIRECTOR OF THE FEDERAL BUREAU OF INVESTIGATION


        SUBJECT:           United States Conventional Arms Transfer Policy


        Section 1. Purpose. The security of the United States and the defense of our interests require a
        strong military, capable allies and partners, and a dynamic defense industrial base, which currently
        employs more than 1.7 million people. Strategic conventional arms transfers lie at the intersection
        of these interests and play a critical role in achieving our national, economic security, and foreign
        policy objectives.


        This policy will be implemented consistent with requirements of the Arms Export Control Act of
        1976, as amended (22 U.S.C. 2751 et seq.).


        By better aligning our policy regarding conventional arms transfers with our national and economic
        security interests, the approach outlined in this memorandum will serve several functions. It will
        help us maintain a technological edge over potential adversaries; strengthen partnerships that
        preserve and extend our global influence; bolster our economy; spur research and development;
        enhance the ability of the defense industrial base to create jobs; increase our competitiveness in
        key markets; protect our ability to constrain global trade in arms that is destabilizing or that
        threatens our military, allies, or partners; and better equip our allies and partners to contribute to
        shared security objectives and to enhance global deterrence. These security objectives include
        countering terrorism, countering narcotics, promoting regional stability, and improving maritime
        and border security.


        When a proposed transfer is in the national security interest, which includes our economic security,
        and in our foreign policy interest, the executive branch will advocate strongly on behalf of United
        States companies. The executive branch will also streamline procedures, clarify regulations,


https://www.whitehouse.gov/presidential-actions/national-security-presidential-memorandum-regarding-u-s-conventional-arms-transfer-policy/   2/7


                                                                WASHSTATEB000354
            Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 355 of 2650

9/24/2019                     National Security Presidential Memorandum Regarding U.S. Conventional Arms Transfer Policy | The White House

        increase contracting predictability and flexibility, and maximize the ability of the United States
        industry to grow and support allies and partners.


        Sec. 2. Policy. With respect to arms transfers, it shall be the policy of the executive branch to:


        (a) bolster the security of the United States and our allies and partners, including by defending
        against external coercion, countering terrorism, and providing capabilities in support of shared
        security objectives;


        (b) maintain technological advantages of the United States military, including by ensuring that
        there are appropriate protections on the transfer of United States military technologies;


        (c) increase trade opportunities for United States companies, including by supporting United
        States industry with appropriate advocacy and trade promotion activities and by simplifying the
        United States regulatory environment;


        (d) strengthen the manufacturing and defense industrial base and lower unit costs for the United
        States and our allies and partners, including by improving financing options and increasing
        contract flexibility;


        (e) facilitate ally and partner e orts, through United States sales and security cooperation e orts,
        to reduce the risk of national or coalition operations causing civilian harm;


        (f) strengthen relationships and enhance military interoperability where doing so serves national
        security and foreign policy interests of the United States;


        (g) prevent proliferation by:


               (i) exercising restraint in transfers that may be destabilizing, be dangerous to international
               peace and security, involve materials that may be used as delivery systems for weapons of
               mass destruction, or result in potential adversaries obtaining capabilities that could threaten
               the superiority of the United States military or our allies and partners;


               (ii) continuing United States participation in and support for multilateral arrangements that
               contribute to the objectives and interests outlined in this memorandum, including the United
https://www.whitehouse.gov/presidential-actions/national-security-presidential-memorandum-regarding-u-s-conventional-arms-transfer-policy/   3/7


                                                                WASHSTATEB000355
            Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 356 of 2650

9/24/2019                     National Security Presidential Memorandum Regarding U.S. Conventional Arms Transfer Policy | The White House

               Nations Register of Conventional Arms, the United Nations Standardized Instrument for
               Reporting Military Expenditures, regional initiatives that enhance transparency in conventional
               arms transactions, the Missile Technology Control Regime (MTCR), and the Wassenaar
               Arrangement on Export Controls for Conventional Arms and Dual-Use Goods and Technologies;


               (iii) continuing to use multilateral arrangements to promote shared national policies of
               restraint against the acquisition of armaments and sensitive dual-use goods and technologies
               for military end uses by states whose behavior is cause for serious concern; and


               (iv) working bilaterally and multilaterally to assist other state suppliers of conventional arms
               in developing e ective export control mechanisms in support of responsible export policies
               that align with those of the United States; and


        (h) continue to meet the requirements of all applicable statutes, including the Arms Export Control
        Act, the Foreign Assistance Act, the International Emergency Economic Powers Act, and the annual
        National Defense Authorization Acts. Arms transfer decisions will be consistent with the
        requirements of all applicable export control regulations and international commitments and
        obligations of the United States. These laws and regulations will apply, as appropriate, regardless
        of whether transfers are accomplished through direct commercial sales, government-to-
        government transfers, United States assistance programs, approvals for the retransfer of arms,
        changes of end use, or upgrades.


        Sec. 3. Arms Transfer Decisions. In making arms transfer decisions, the executive branch shall
        account for the following considerations:


        (a) The National Security of the United States.


               (i) The appropriateness of the transfer in responding to United States security interests.


               (ii) The degree to which the transfer contributes to ally and partner burden-sharing and
               interoperability in support of strategic, foreign policy, and defense interests of the United
               States.


               (iii) The transfer’s consistency with United States interests in regional stability, especially when
               considering transfers that involve power projection, anti-access or area denial capability, or
https://www.whitehouse.gov/presidential-actions/national-security-presidential-memorandum-regarding-u-s-conventional-arms-transfer-policy/   4/7


                                                                WASHSTATEB000356
            Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 357 of 2650

9/24/2019                     National Security Presidential Memorandum Regarding U.S. Conventional Arms Transfer Policy | The White House

               the introduction of a capability that may increase regional tensions or contribute to an arms
               race.


               (iv) The transfer’s e ect on the technological advantage of the United States, including the
               recipient’s ability to protect sensitive technology; the risk of compromise to United States
               systems and operational capabilities; and the recipient’s ability to prevent the diversion of
               sensitive technology to unauthorized end users.


               (v) The recipient’s nonproliferation and counterproliferation record.


               (vi) The transfer’s contribution to e orts to counter terrorism, narcotics tra icking,
               transnational organized crime, or similar threats to national security.


        (b) The Economic Security of the United States and Innovation.


               (i) The transfer’s financial or economic e ect on United States industry and its e ect on the
               defense industrial base, including contributions to United States manufacturing and
               innovation.


               (ii) The recipient’s ability to obtain comparable systems from competing foreign suppliers.


        (c) Relationships with Allies and Partners.


               (i) The degree to which the transfer meets the objectives of bolstering the security and
               counterterrorism capabilities of our allies and partners and contributes to international peace
               and security.


               (ii) The degree to which the transfer increases access and influence in ways that support our
               strategic, foreign policy, and defense interests.


               (iii) The recipient’s ability to field, support, and employ the requested system e ectively and
               appropriately in accordance with its intended end use.


               (iv) The likelihood of the transfer reducing ally and partner dependence on United States
               adversaries.
https://www.whitehouse.gov/presidential-actions/national-security-presidential-memorandum-regarding-u-s-conventional-arms-transfer-policy/   5/7


                                                                WASHSTATEB000357
            Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 358 of 2650

9/24/2019                     National Security Presidential Memorandum Regarding U.S. Conventional Arms Transfer Policy | The White House

               (v) The risk that the transfer will have adverse economic, political, or social e ects within the
               recipient country.


        (d) Human Rights and International Humanitarian Law.


               (i) The risk that the transfer may be used to undermine international peace and security or
               contribute to abuses of human rights, including acts of gender-based violence and acts of
               violence against children, violations of international humanitarian law, terrorism, mass
               atrocities, or transnational organized crime.


               (ii) Whether the United States has actual knowledge at the time of authorization that the
               transferred arms will be used to commit: genocide; crimes against humanity; grave breaches
               of the Geneva Conventions of 1949; serious violations of Common Article 3 of the Geneva
               Conventions of 1949; attacks intentionally directed against civilian objects or civilians who are
               legally protected from attack; or other war crimes as defined in section 2441 of title 18, United
               States Code. If the United States has such knowledge, the transfer shall not be authorized.


        (e) Nonproliferation.


        The risk that the transfer could undermine the integrity of international nonproliferation
        agreements and arrangements that prevent proliferators, programs, and entities of concern from
        acquiring missile technologies or other technologies that could substantially advance their ability
        to deliver weapons of mass destruction, or otherwise lead to a transfer to potential adversaries of a
        capability that could threaten the superiority of the United States military or our allies and
        partners.


        Sec. 4. Implementation. (a) Within 60 days of the date of this memorandum, the Secretary of
        State, in coordination with the Secretaries of Defense, Commerce, and Energy, shall submit to the
        President, through the Assistant to the President for National Security A airs (APNSA), a proposed
        action plan to implement the policy set forth in sections 2 and 3 of this memorandum.


        (b) The proposed action plan shall include actions that the United States Government should take
        in the short term and long term to improve its ability to identify, communicate, pursue, and support
        arms transfers in the manner most beneficial to the national security interests of the United States,
        including economic security, the broader economy, and United States foreign policy interests. The
https://www.whitehouse.gov/presidential-actions/national-security-presidential-memorandum-regarding-u-s-conventional-arms-transfer-policy/   6/7


                                                                WASHSTATEB000358
            Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 359 of 2650

9/24/2019                     National Security Presidential Memorandum Regarding U.S. Conventional Arms Transfer Policy | The White House

        proposed action plan should account for the competitive environment in which the United States
        must operate and the need to protect and expand our technological advantages and our defense
        industrial base. The proposed action plan should include an outline of the financial and personnel
        resources necessary to implement the roadmap with minimal increase in the total of otherwise
        budgeted funds, with o sets identified if necessary.


        (c) Within 60 days of the date of this memorandum, the Secretary of State, in coordination with the
        Secretaries of Defense, Commerce, and Energy, shall submit to the President, through the APNSA, a
        proposed initiative to align our unmanned aerial systems (UAS) export policy more closely with our
        national and economic security interests. The initiative should address the status of, and
        recommend next steps for, MTCR adoption of revised controls for MTCR Category I UAS, consistent
        with the UAS export policy.


        Sec. 5. Earlier Presidential Actions. This memorandum supersedes and replaces Presidential Policy
        Directive-27 of January 15, 2014 (United States Conventional Arms Transfer Policy).


        Sec. 6. General Provisions. (a) Nothing in this memorandum shall be construed to impair or
        otherwise a ect:


               (i) the authority granted by law to an executive department or agency, or the head thereof; or


               (ii) the functions of the Director of the O ice of Management and Budget relating to budgetary,
               administrative, or legislative proposals.


        (b) This memorandum shall be implemented consistent with applicable law and subject to the
        availability of appropriations.


        (c) This memorandum is not intended to, and does not, create any right or benefit, substantive or
        procedural, enforceable at law or in equity by any party against the United States, its departments,
        agencies, or entities, its o icers, employees, or agents, or any other person.


                                                                DONALD J. TRUMP




https://www.whitehouse.gov/presidential-actions/national-security-presidential-memorandum-regarding-u-s-conventional-arms-transfer-policy/   7/7


                                                                WASHSTATEB000359
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 360 of 2650


SENSITIVE BUT UNCLASSIFIED


                         National Security and Foreign Policy Analysis

        The President was given discretionary authority in section 38(a) of the Arms Export
Control Act (AECA) to control the import and export of defense articles and defense services in
furtherance of world peace and the security and foreign policy of the United States. Section
38(f) of the AECA also requires the President to periodically review the items on the United
States Munitions List (USML) to determine what items, if any, no longer warrant export
controls. Pursuant to these authorities, as delegated to the Secretary of State, the Department has
developed the final rule amending the International Traffic in Arms Regulations (ITAR), 22 CFR
120-130.

   1. The final rule will enable the Department of State to focus its resources on
      regulating only those defense articles and services that provide the United States
      with a critical military or intelligence advantage.

         The Department of State’s publication of a final rule to transfer export controls for certain
firearms, parts, components, and accessories thereof, and related ammunition, from the USML to
the Commerce Control List (CCL) will enable the Department of State to significantly improve
its regulation of defense articles and services by focusing its limited resources on regulating only
those defense articles and services that provide the United States with a critical military or
intelligence advantage. See 22 C.F.R. § 120.3 (“For purposes of this subchapter, a specific
article or service shall be determined in the future as a defense article or defense service if it
provides a critical military or intelligence advantage such that it warrants control under this
subchapter.”).

         Since 2009, the Department of State, in conjunction with the Department of Commerce
and other interagency partners, has revised 18 of the 21 USML categories with this goal in mind.
This is a key line of effort of the Implementation Plan to the President’s National Security Policy
Memorandum Regarding U.S. Conventional Arms Transfer Policy of April 19, 2018
(Conventional Arms Transfer Policy). See Implementation Plan to Conventional Arms Transfer
Policy, at 9 (“Continue to review the USML with an aim to transfer items that do not offer a
critical military or intelligence advantage from the USML to the [CCL], and ensure that the
USML adequately controls and clearly describes items that merit USML control. This will help
ensure that defense technology needed to preserve U.S. national security interests is protected,
while supporting the U.S. defense industrial base’s efforts to expand commercial defense trade.”)

        As part of this effort, the Department has published 26 final or interim final rules
transferring numerous less sensitive items from the USML to the CCL. The revision of these
USML categories has decreased the Department of State’s export licensing burden by more than
50 percent and allowed the Department and its interagency partners to engage in a more
concentrated review of the export license requests for the defense articles and services that
remain on the USML.

     The three remaining unrevised USML categories – Category I, Firearms, Close Assault
Weapons and Combat Shotguns; Category II, Guns and Armament; and Category III,
Ammunition/Ordnance – have required the Department to expend a considerable amount of


                                            WASHSTATEB000384
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 361 of 2650


SENSITIVE BUT UNCLASSIFIED


resources on licensing the export of many articles that are widely available in retail outlets in the
United States and abroad. Transferring export controls for certain articles under Categories I, II,
and III from the USML to CCL will substantially decrease the Department of State’s licensing
burden and enable greater focus on regulating those defense articles and services that provide the
United States with a critical military or intelligence advantage.

   2. The final rule is the product of a thorough interagency review process that
      rigorously scrutinized the national security and foreign policy ramifications of
      transferring certain firearms and ammunition from the USML to the CCL.

        Review of the USML is statutorily required by section 38(f) of the AECA, and the
Department of State conducts regular reviews of individual USML categories in accordance
with, and in full recognition of, the President’s authority, conferred in section 38(a) of the
AECA, to control the import and export of defense articles and defense services in furtherance of
world peace and the security and foreign policy of the United States, and to designate those items
that constitute the USML. While a wide range of interagency stakeholders review and clear
revisions to the USML before they are published, the Department works particularly closely with
the Departments of Defense and Commerce to solicit their views on the appropriate composition
of the USML. As required by Executive Order 13637, the Department obtains the concurrence
of the Secretary of Defense for designations, including changes in designations, of items or
categories of items that are defense articles and defense services enumerated on the USML.
Close coordination with the Department of Commerce is further intended to ensure that the
application of ITAR or Export Administration Regulations (EAR) controls to that item can be
readily identified and understood by the public.

         With respect to revisions of Categories I-III, the Department’s review was focused on
identifying for retention those defense articles now controlled on the USML that are either (i)
inherently military and otherwise warrant control on the USML or (ii) if of a type common to
non-military firearms applications, possess parameters or characteristics that provide a critical
military or intelligence advantage to the United States. If a defense article satisfies one or both
of those criteria, it remained on the USML. For example, while the U.S. military supplies some
of its service members with sidearms for military use, a sidearm also has many uses outside of
the military, such that its function is not inherently military and therefore it does not warrant
control on the USML. Alternatively, squad automatic weapons do not generally have such non-
military uses and remain controlled on the USML in this final rule. Any single non-military use,
however, of an item, such as a silencer, does not negate its inherently military function. In
summary, the Department has analyzed the patterns, both current and anticipated, of use and
availability of the defense articles, the impact on the national security and foreign policy of the
United States, and the utility they provide to the U.S. military or intelligence community to
inform the ultimate determination as to whether control is merited on the USML.

   3. National security and foreign policy considerations will continue to be addressed
      through interagency review of license applications to Commerce.

       The Department recognizes the sensitivities and national security and foreign policy
implications associated with the sale and export of small arms, light weapons, and associated


                                           WASHSTATEB000385
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 362 of 2650


SENSITIVE BUT UNCLASSIFIED


equipment and ammunition as expressed in the President’s Conventional Arms Transfer Policy.
Those sensitivities and national security and foreign policy implications related to the export of
items no longer controlled under the ITAR will continue to be addressed through the licensing
and enforcement requirements of the Department of Commerce. All export license applications
for the items transitioning to Commerce jurisdiction are subject to review by the interagency,
specifically the Departments of State, Defense, and Energy, as appropriate. The Department will
continue to advance its national security and foreign policy mission by reviewing all license
applications submitted to the Department of Commerce for the export of firearms and related
technology to ensure consistency with national security and foreign policy interests, including
the prevention of human rights abuses. In addition, the Department of Commerce will maintain
longstanding end-use monitoring efforts, including vetting of potential end-users.

   4. An interagency review concluded that technical data for 3-D printed firearms does
      not provide the United States with a critical military or intelligence advantage and
      therefore should be transferred from the USML to the CCL. The Department of
      Commerce will retain appropriate export controls over the publication of
      technology and software that can be used to produce 3-D printed firearms in order
      to safeguard national security and foreign policy.

        During the multi-year process of reviewing and revising the USML, the Department has
exercised its discretion, authorized by delegation in section 38(a)(1) of the AECA, to make
determinations about the national security and foreign policy interests that warrant changes to
U.S. export controls. As a part of this process, the Department considered the unique
characteristics and qualities of 3-D printed firearms controlled under the USML and their utility
to the U.S. military and intelligence. The Department also considered the potential uses for the
technical data that can be used to 3-D print firearms. The Department determined, in
consultation with the Department of Defense and other interagency partners, that such technical
data does not confer a critical military or intelligence advantage and is not inherently military
based on its function. This determination took into account the effect that a transfer to the CCL
would have on the national security and foreign policy interests of the United States, consistent
with the AECA and ITAR, including the degree to which it would limit the ability of a foreign
person to obtain such technical data, publish it on the internet, and subsequently manufacture
CCL-controlled firearms, including those that are unserialized or manufactured from a non-
metallic material.

        Although the Department determined that the technical data for 3-D printed firearms does
not confer a critical military or intelligence advantage or perform an inherently military function
for purposes of maintaining inclusion on the USML, the Department agrees with the Department
of Commerce that maintaining controls over such exports remains in the national security and
foreign policy interests of the United States. The Department of Commerce has recognized in its
companion rule that concerns raised over the possibility of widespread and unchecked
availability of 3-D printing technology and software, the lack of government visibility into
production and use, and the potential damage to U.S. counter-proliferation efforts warrant
making certain technology and software capable of producing firearms subject to the EAR when
posted on the internet in certain circumstances. The Department agrees that EAR controls on
such technology and software for 3-D printed firearms previously controlled on the USML


                                          WASHSTATEB000386
      Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 363 of 2650




SENSITIVE BUT UNCLASSIFIED

sufficiently address the U.S. national security and foreign policy interests relevant to export
controls.

   5. The Department considered the Defense Distributed and Washington cases when
      evaluating U.S. national security and foreign policy interests related to the revisions
      of Categories I-III.

        In reaching the conclusions described above, the Department took into account all aspects
of the Defense Distributed and Washington cases. In particular, the Department considered the
arguments made by the plaintiffs in both cases, as well as the orders issued by the courts in both
cases. The Department also considered the determinations and findings the Department made
with respect to both cases, including the position it took related to whether controls on the
technical data that allow the 3-D printing of firearms are in the U.S. national security and foreign
policy interests and the Department’s policy justifications for entering into the settlement
agreement with Defense Distributed. This background informed the Department’s analysis of
whether the transfer of certain firearms, parts, components, and accessories thereof, and related
ammunition, from the USML to the CCL was in the U.S. national security and foreign policy
interest, in addition to whether the Department agreed that the EAR controls on the publication
of technology and software for 3-D printed firearms were appropriate.




                                           WASHSTATEB000387
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 364 of 2650
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 365 of 2650

                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                             24199

weapons previously described in               engines for self-propelled guns and          Conforming ITAR Changes
paragraph (c) that remain on the USML         howitzers in paragraph (a), will be on          Additionally, conforming changes
will be covered by paragraph (a), (b) or      the CCL in ECCN 0A606. Tooling and           will be made to several sections of the
(c) of this category or by Category II.       equipment for the production of articles     ITAR that refer to the current controls
Paragraph (d) will cover fully automatic      controlled in USML Category II,              in USML Category I(a). These sections
shotguns. Paragraph (e) will continue to      currently in paragraph (g), will be on the   will be amended because they all refer
cover silencers, mufflers, sound              CCL in ECCN 0B602. Test and                  to firearms that will be controlled on the
suppressors, and specially designed           evaluation equipment, currently in           CCL. Section 123.16(b)(2) will be
parts and components; flash suppressors       paragraph (h), will be on the CCL in         revised to remove reference to the
will be subject to the EAR. Paragraph (f)     ECCN 0B602. Certain autoloading
                                                                                           firearms exemptions at § 123.17(a)
will be reserved, as riflescopes and          systems controlled in paragraph (i) will
                                                                                           through (e), which describe the firearms
other firearms sighting devices may be        be moved to paragraphs (j)(9) and (11).
                                                 A new (x) paragraph will be added to      exemptions, because the paragraphs will
controlled in USML Category XII if they
                                              USML Category II, allowing ITAR              be removed as a consequence of the
have night vison or infrared capabilities,
                                              licensing for commodities, software, and     control of non-automatic and semi-
and other riflescopes will be subject to
                                              technology subject to the EAR, provided      automatic firearms on the CCL. For the
the EAR. Paragraph (g) will continue to
                                              those commodities, software, and             same reason, § 123.16(b)(6) will be
cover barrels, receivers (frames), bolts,
                                              technology are to be used in or with         revised to describe only the remaining
bolt carriers, slides, or sears, specially
                                              defense articles controlled in USML          exemption at § 123.17 (personal
designed for the firearms in Category I.
                                              Category II and are described in the         protective gear), and § 123.16(b)(7) will
Paragraph (h) will cover high capacity
(greater than 50 rounds) magazines, and       purchase documentation submitted with        be reserved. Section 123.17 will be
parts and components to convert a semi-       the application.                             amended to remove paragraphs (a)
automatic firearm into a fully automatic                                                   through (e), consistent with changes
                                              Revision of Category III                     made to the USML. Section 123.18, as
firearm, and accessories or attachments
specially designed to automatically              This proposed rule revises USML           it describes exemptions for firearms that
stabilize aim (other than gun rests) or for   Category III, covering ammunition and        will be controlled for export by the
automatic targeting. Paragraph (i) will       ordnance, to establish a bright line         Department of Commerce, will be
continue to cover the technical data and      between the USML and the CCL for the         removed and placed into reserve.
defense services.                             control of these articles and to be          Revision of § 124.14(c)(9) will remove
   A new (x) paragraph will be added to       consistent with the changes to               the example of ‘‘sporting firearms for
USML Category I, allowing ITAR                Category I.                                  commercial resale.’’ The policy
licensing for commodities, software, and         Most significantly, paragraphs (a) and    guidance on Zimbabwe in § 126.1(s) will
technology subject to the EAR, provided       (d) will be revised to remove broad          be revised to remove reference to the
those commodities, software, and              catch-alls and enumerate the articles to     firearms exemption in § 123.17.
technology are to be used in or with          be controlled therein. For example,             Section 129.1(b) of the ITAR will be
defense articles controlled in USML           paragraph (a), which controls                revised to clarify that the regulations on
Category I and are described in the           ammunition for articles in USML              brokering activities in part 129 apply to
purchase documentation submitted with         Categories I and II, will be revised to      those defense articles and defense
the license application.                      specifically list the ammunition that it     services designated as such on the
   The note to Category I will be             controls. A new paragraph (a)(10) will       USML and those items described on the
retained, with conforming revisions. A        be added for developmental                   USMIL (27 CFR 447.21). Section 129.4
new second note will be added to clarify      ammunition funded by the Department          of the ITAR will also be revised to
the terms ‘‘firearm,’’ ‘‘fully automatic,’’   of Defense and the parts and                 clarify brokering requirements for items
and ‘‘caseless ammunition’’.                  components specially designed for such       on the USMIL that are subject to the
                                              developmental ammunition.                    brokering requirements of the AECA.
Revision of Category II                       Ammunition not enumerated in                 The items that will move to the CCL for
   This proposed rule revises USML            paragraph (a) will be subject to the EAR.    export control purposes, yet are on the
Category II, covering guns and                Likewise, revised paragraph (d), which       USMIL for permanent import purposes,
armament, establishing a bright line          controls parts and components, will          remain subject to the brokering
between the USML and the CCL for the          enumerate the articles it controls; those    requirements of part 129 with respect to
control of these articles.                    articles not identified but currently        all brokering activities, including
   Most significantly, paragraph (j),         captured via the catch-all will be subject   facilitation in their manufacture, export,
controlling parts and components, will        to the EAR.                                  permanent import, transfer, reexport, or
be revised to enumerate the articles             Additionally, paragraph (c), which        retransfer. The revisions also clarify that
controlled therein.                           controls production equipment and            foreign defense articles that are on the
   Paragraph (a) will be revised to           tooling, will be removed and placed into     USMIL require brokering authorizations.
enumerate the articles controlled in that     reserve. The articles currently covered
paragraph. The articles currently             by this paragraph will be subject to the     Request for Comments
covered in paragraph (c) (apparatus and       EAR.                                            The Department welcomes comments
devices for launching or delivering              A new (x) paragraph will be added to      from the public and specifically
ordnance) still warranting control on the     USML Category III, allowing ITAR             requests input on the following matters:
ITAR will be included in new paragraph        licensing for commodities, software, and        (1) A key goal of this rulemaking is to
(a)(4). A new paragraph (a)(5) will be        technology subject to the EAR, provided      ensure the USML and the CCL together
added for developmental guns and              those commodities, software, and             control all the items that meet
armaments funded by the Department of         technology are to be used in or with         Wassenaar Arrangement commitments
Defense and the specially designed parts      defense articles controlled in USML          embodied in its Munitions List
and components of those developmental         Category III and are described in the        Categories 1, 2 and 3 (WA–ML1, WA–
guns and armaments. The articles              purchase documentation submitted with        ML2 and WA–ML3). Readers are asked
currently controlled in paragraph (f),        the application.                             to identify any potential gap in coverage



                                                      WASHSTATEB000389
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 366 of 2650

24200              Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

brought about by the changes for USML        private sector, of $100 million or more      submitted to the Department under
Categories I, II and III contained in this   in any year and it will not significantly    OMB Control No. 1405–0003 by
notice and the new Category 0, 0x5zz         or uniquely affect small governments.        approximately 10,000 annually, for
ECCNs published separately by the            Therefore, no actions were deemed            which the average burden estimates are
Department of Commerce when                  necessary under the provisions of the        one hour per form, which results in a
reviewed together.                           Unfunded Mandates Reform Act of              burden reduction of 10,000 hours per
  (2) The Department seeks to establish      1995.                                        year.
clear distinctions between the USML                                                          The Department of Commerce
                                             Small Business Regulatory Enforcement        estimates that 4,000 of the 10,000
and the CCL for the control of firearms,     Fairness Act of 1996
large guns, armaments, ordnance and                                                       licenses that were required by the
ammunition. The public should provide          This rulemaking has been found not         Department will be eligible for license
any specific examples of firearms (or        to be a major rule within the meaning        exceptions or otherwise not require a
parts, components, accessories thereof),     of the Small Business Regulatory             separate license under the EAR. The
large guns, armaments, ordnance or           Enforcement Fairness Act of 1996.            Department of Commerce estimates that
ammunition whose jurisdiction is                                                          6,000 transactions will require an
                                             Executive Orders 12372 and 13132
unclear based on this revision.                                                           individual validated license. The
  (3) The Department has, in the past,          This rulemaking will not have             Department of Commerce will be
adopted a delayed effective date of 180      substantial direct effects on the States,    collecting the information necessary to
days for rules revising entire categories    on the relationship between the national     process license applications under OMB
of the USML and moving items to the          government and the States, or on the         Control No. 0694–0088. The Department
CCL. The Department seeks to allow           distribution of power and                    of Commerce estimates that OMB
industry sufficient time to implement        responsibilities among the various           Control No. 0694–0088 takes
this rule, including time to make            levels of government. Therefore, in          approximately 43.8 minutes for a
changes to IT systems, technology            accordance with Executive Order 13132,       manual or electronic submission. The
controls plans, and other business           it is determined that this rulemaking        Department of Commerce estimates that
processes. The public should provide         does not have sufficient federalism          the 6,000 licenses constitute a burden of
input on the time necessary to               implications to require consultations or     4,380 hours for this collection. The
implement any final rule for these           warrant the preparation of a federalism      Department estimates a reduction in
categories, as well as a description of      summary impact statement. The                burden of 10,000 hours due to the
any increased burden that, in the view       regulations implementing Executive           proposed transition of these items to the
of the commenter, would be imposed on        Order 12372 regarding                        Department of Commerce. The
businesses or individuals should this        intergovernmental consultation on            Department of Commerce estimates that
rule be adopted.                             Federal programs and activities do not       the burden of submitting license
                                             apply to this rulemaking.                    applications for these items to the
Regulatory Analysis and Notices                                                           Department of Commerce will be 4,380
                                             Executive Orders 12866 and 13563
Administrative Procedure Act                                                              burden hours. Therefore, the net burden
                                                Executive Orders 12866 and 13563          would be reduced by 5,620 hours. The
   The Department of State is of the         direct agencies to assess all costs and      Department estimates that the burden
opinion that controlling the import and      benefits of available regulatory             hour cost for completing a license
export of defense articles and services is   alternatives and, if regulation is           application is $44.94 per hour.
a foreign affairs function of the United     necessary, to select regulatory              Therefore, the estimated net reduction
States government and that rules             approaches that maximize net benefits        of 5,620 burden hours per year is
implementing this function are exempt        (including potential economic,               estimated to result in annual burden
from sections 553 (rulemaking) and 554       environmental, public health and safety      hour cost reduction of $252,562.80.
(adjudications) of the Administrative        effects, distributed impacts, and equity).   There may also be other State
Procedure Act (APA). Although the            The Department believes that the             Department forms that will no longer
Department is of the opinion that this       benefits of this rulemaking largely          need to be submitted and that may
proposed rule is exempt from the             outweigh any costs, in that many items       further reduce the burden hours for
rulemaking provisions of the APA and         currently controlled on the more-            applicants. The Department is seeking
without prejudice to its determination       restrictive USML are being moved to the      comments on the reduction from the
that controlling the import and export of    CCL. We request comment from the             other forms, as referenced below.
defense services is a foreign affairs        public on any impact that would be              In addition to the reduction in burden
function, the Department is publishing       imposed on the public if this rule were      hours, there will be direct cost savings
this proposed rule with a 45-day             adopted.                                     to the State Department that would
provision for public comment.                   Executive Order 13563 emphasizes          result from the 10,000 license
                                             the importance of considering both           applications no longer being required
Regulatory Flexibility Act                   benefits and costs, both qualitative and     under the ITAR once these items are
  Since the Department is of the             quantitative, of harmonizing rules, and      moved to the EAR. Pursuant to the
opinion that this proposed rule is           of promoting flexibility. This rule has      AECA, ITAR, and associated delegations
exempt from the rulemaking provisions        been designated a ‘‘significant              of authority, every person who engages
of 5 U.S.C. 553, it does not require         regulatory action,’’ although not            in the business of brokering activities,
analysis under the Regulatory                economically significant, under section      manufacturing, exporting, or
Flexibility Act.                             3(f) of Executive Order 12866.               temporarily importing any defense
                                             Accordingly, the rule has been reviewed      articles or defense services must register
Unfunded Mandates Reform Act of 1995                                                      with the Department of State and pay a
                                             by the Office of Management and
  This proposed amendment does not           Budget (OMB).                                registration fee. The Department of State
involve a mandate that will result in the       The Department believes the effect of     adopted the current fee schedule to
expenditure by State, local, and tribal      this proposed rule would decrease the        align the registration fees with the cost
governments, in the aggregate, or by the     number of license applications               of licensing, compliance and other



                                                     WASHSTATEB000390
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 367 of 2650

                   Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                    24201

related activities. The Department of        impose substantial direct compliance            Category I—Firearms and Related
Commerce would incur additional costs        costs on Indian tribal governments, and         Articles
to administer these controls and process     will not preempt tribal law.                       *(a) Firearms using caseless
license applications. However, the           Accordingly, Executive Order 13175              ammunition.
Department of Commerce does not              does not apply to this rulemaking.                 *(b) Fully automatic firearms to .50
charge a registration fee to exporters                                                       caliber (12.7 mm) inclusive.
                                             Paperwork Reduction Act
under the EAR and we are unable to                                                              *(c) Firearms specially designed to
estimate the increase in costs to the          Notwithstanding any other provision
                                             of law, no person is required to respond        integrate fire control, automatic
Department of Commerce to process the                                                        tracking, or automatic firing (e.g.,
new license applications. Therefore, we      to, nor is subject to a penalty for failure
                                             to comply with, a collection of                 Precision Guided Firearms (PGFs)), and
are unable to provide an estimate of the
                                             information, subject to the requirements        specially designed parts and
net change in resource costs to the
                                             of the Paperwork Reduction Act of 1995          components therefor.
government from moving these items
from the ITAR to the EAR. It is the case,    (44 U.S.C. 3501 et seq.) (PRA), unless            Note to paragraph (c): Integration does not
however, that the movement of these          that collection of information displays a       include only attaching to the firearm or rail.
items from the ITAR would result in a        currently valid OMB control number.                *(d) Fully automatic shotguns
direct transfer of $2,500,000 per year         The Department of State believes              regardless of gauge.
from the government to the exporting         there would be a reduction in burden               *(e) Silencers, mufflers, and sound
public, less the increased cost to           for OMB Control No. 1405–0003,                  suppressors, and specially designed
taxpayers, because they would no longer      Application/License for Permanent               parts and components therefor.
pay fees to the State Department and         Export of Unclassified Defense Articles            (f) [Reserved]
there is no fee charged by the               and Related Unclassified Technical                 (g) Barrels, receivers (frames), bolts,
Department of Commerce to apply for a        Data. This form is an application that,         bolt carriers, slides, or sears specially
license.                                     when completed and approved by                  designed for the articles in paragraphs
   The Department welcomes comments          Department of State, constitutes the            (a), (b), and (d) of this category.
from the public on the net reduction in      official record and authorization for the          (h) Parts, components, accessories,
burden described within this section,        commercial export of unclassified U.S.          and attachments, as follows:
particularly if there are additional         Munitions List articles and technical              (1) Drum and other magazines for
burden reductions that are not reflected     data, pursuant to the AECA and ITAR.            firearms to .50 caliber (12.7 mm)
here (please provide number of hours or      For an analysis of the reduction in             inclusive with a capacity greater than 50
cost) or if the estimates noted here         burden for OMB Control No. 1405–0003,           rounds, regardless of jurisdiction of the
appear otherwise inaccurate.                 see the above Section for E.O. 12866.           firearm, and specially designed parts
                                             The Department of State requests                and components therefor;
Estimated Cost Savings                       comments on the collection of                      (2) Parts and components specially
   The Department of State is of the         information or potential reduction in           designed for conversion of a semi-
opinion that controlling the import and      burden be sent also to the Office of            automatic firearm to a fully automatic
export of defense articles and services is   Information and Regulatory Affairs of           firearm.
a foreign affairs function of the United     OMB, Attention: Desk Officer for                   (3) Accessories or attachments
States government and that rules             Department of State, at OIRA_                   specially designed to automatically
implementing this function are exempt        Submission@omb.eop.gov or Attention:            stabilize aim (other than gun rests) or for
from Executive Order 13771 (82 FR            Desk Officer for Department of State,           automatic targeting, and specially
9339, February 3, 2017). Although the        Office of Information and Regulatory            designed parts and components
Department is of the opinion that this       Affairs of OMB, 725 17th St. NW,                therefor.
proposed rule is exempt from E.O.            Washington, DC 20503.                              (i) Technical data (see § 120.10 of this
13771 and without prejudice to its                                                           subchapter) and defense services (see
determination that controlling the           List of Subjects in 22 CFR Parts 121,
                                             123, 124, 126, and 129                          § 120.9 of this subchapter) directly
import and export of defense services is                                                     related to the defense articles described
a foreign affairs function, this proposed      Arms and munitions, Exports.                  in paragraphs (a), (b), (d), (e), (g), and (h)
rule is expected to be an E.O. 13771           Accordingly, for the reasons set forth        of this category and classified technical
deregulatory action. The Department          above, title 22, chapter I, subchapter M,       data directly related to items controlled
has conducted this analysis in close         parts 121, 123, 124, 126, and 129 are           in ECCNs 0A501, 0B501, 0D501, and
consultation with the Department of          proposed to be amended as follows:              0E501 and defense services using the
Commerce. The total annual recurring                                                         classified technical data. (See § 125.4 of
dollar cost savings is estimated to be       PART 121—THE UNITED STATES                      this subchapter for exemptions.)
$1,376,281 for purposes of E.O. 13771        MUNITIONS LIST                                     (j)–(w) [Reserved]
for the Department of State.                                                                    (x) Commodities, software, and
                                             ■ 1. The authority citation for part 121
Executive Order 12988                        continues to read as follows:                   technology subject to the EAR (see
                                                                                             § 120.42 of this subchapter) used in or
   The Department of State has reviewed        Authority: Secs. 2, 38, and 71, Pub. L. 90–
                                                                                             with defense articles.
this rulemaking in light of sections 3(a)    629, 90 Stat. 744 (22 U.S.C. 2752, 2778,
and 3(b)(2) of Executive Order 12988 to      2797); 22 U.S.C. 2651a; Pub. L. 105–261, 112      Note to paragraph (x): Use of this
eliminate ambiguity, minimize                Stat. 1920; Section 1261, Pub. L. 112–239;      paragraph is limited to license applications
litigation, establish clear legal            E.O. 13637, 78 FR 16129.                        for defense articles where the purchase
                                                                                             documentation includes commodities,
standards, and reduce burden.                ■  2. Section 121.1 is amended by               software, or technology subject to the EAR
                                             revising U.S. Munitions List Categories         (see § 123.1(b) of this subchapter).
Executive Order 13175
                                             I, II, and III to read as follows:
  The Department of State has                                                                  Note 1 to Category I: Paragraphs (a), (b),
determined that this rulemaking will         § 121.1 The United States Munitions List.       (d), (e), (g), (h), and (i) of this category
not have tribal implications, will not       *     *     *     *     *                       exclude: Any non-automatic or semi-




                                                       WASHSTATEB000391
         Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 368 of 2650

24202                 Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

automatic firearms to .50 caliber (12.7 mm)           Note 2 to paragraph (a): Guns and                Note to paragraph (j)(9): For weapons
inclusive; non-automatic shotguns; BB,             armament when integrated into their carrier       mounts specially designed for ground
pellet, and muzzle loading (e.g., black            (e.g., ships, ground vehicles, or aircraft) are   vehicles, see Category VII.
powder) firearms; and parts, components,           controlled in the category associated with the
accessories, and attachments of firearms and       carrier. Self-propelled guns and armament            (10) Recoil systems to mitigate the
shotguns in paragraphs (a), (b), (d), and (g) of   are controlled in USML Category VII. Towed        shock associated with the firing process
this category that are common to non-              guns and armament and stand-alone guns            of guns integrated into air platforms and
automatic firearms and shotguns. The               and armament are controlled under this            specially designed parts and
Department of Commerce regulates the               category.                                         components therefor;
export of such items. See the Export                                                                    (11) Independent ammunition
Administration Regulations (15 CFR parts              (b) Flame throwers with a minimum
                                                   effective range of 20 meters.                     handling systems for the guns and
730 through 774).
                                                      (c) [Reserved]                                 armament controlled in paragraphs (a),
  Note 2 to Category I: The following                 *(d) Kinetic energy weapon systems             (b), and (d) of this category;
interpretations explain and amplify the terms      specially designed for destruction or                (12) Ammunition containers/drums,
used in this category:                             rendering mission-abort of a target.              ammunition chutes, ammunition
  (1) A firearm is a weapon not over .50                                                             conveyor elements, and ammunition
caliber (12.7 mm) which is designed to expel          Note to paragraph (d): Kinetic energy          container/drum entrance and exit units,
a projectile by the deflagration of propellant.    weapons systems include but are not limited       specially designed for the guns and
  (2) A fully automatic firearm or shotgun is      to launch systems and subsystems capable of
                                                   accelerating masses larger than 0.1g to
                                                                                                     armament controlled in paragraphs (a),
any firearm or shotgun which shoots, is
designed to shoot, or can readily be restored      velocities in excess of 1.6 km/s, in single or    (b), and (d) of this category;
to shoot, automatically more than one shot,        rapid fire modes, using methods such as:             (13) Aircraft/gun interface units to
without manual reloading, by a single              Electromagnetic, electrothermal, plasma,          support gun systems with a designed
function of the trigger.                           light gas, or chemical. This does not include     rate of fire greater than 100 rounds per
  (3) Caseless ammunition is firearm               launch systems and subsystems used for            minute and specially designed parts and
ammunition without a cartridge case that           research and testing facilities subject to the    components therefor;
holds the primer, propellant, and projectile       EAR, which are controlled on the CCL under           (14) Prime power generation, energy
together as a unit.                                ECCN 2B232.
                                                                                                     storage, thermal management,
                                                      (e) Signature reduction devices                conditioning, switching, and fuel-
Category II—Guns and Armament
                                                   specially designed for the guns and               handling equipment, and the electrical
  (a) Guns and armament greater than               armament controlled in paragraphs (a),            interfaces between the gun power
.50 caliber (12.7 mm), as follows:                 (b), and (d) of this category (e.g., muzzle       supply and other turret electric drive
  *(1) Guns, howitzers, artillery, and             flash suppression devices).                       components specially designed for
cannons;                                              (f)–(i) [Reserved]                             kinetic weapons controlled in paragraph
  *(2) Mortars;                                       (j) Parts, components, accessories, and        (d) of this category;
  *(3) Recoilless rifles;
                                                   attachments, as follows:                             (15) Kinetic energy weapon target
  *(4) Grenade launchers; or
  (5) Developmental guns and                          (1) Gun barrels, rails, tubes, and             acquisition, tracking fire control, and
armament greater than .50 caliber (12.7            receivers specially designed for the              damage assessment systems and
mm) funded by the Department of                    weapons controlled in paragraphs (a)              specially designed parts and
Defense and specially designed parts               and (d) of this category;                         components therefor; or
and components therefor.                              (2) Sights specially designed to orient           *(16) Any part, component, accessory,
                                                   indirect fire weapons;                            attachment, equipment, or system that:
   Note 1 to paragraph (a)(5): This paragraph         (3) Breech blocks for the weapons                 (i) Is classified;
does not control guns and armament greater
than .50 caliber (12.7 mm) (a) in production,
                                                   controlled in paragraphs (a) and (d) of              (ii) Contains classified software; or
(b) determined to be subject to the EAR via        this category;                                       (iii) Is being developed using
a commodity jurisdiction determination (see           (4) Firing mechanisms for the                  classified information.
§ 120.4 of this subchapter), or (c) identified     weapons controlled in paragraphs (a)                 ‘‘Classified’’ means classified
in the relevant Department of Defense              and (d) of this category and specially            pursuant to Executive Order 13526, or
contract or other funding authorization as         designed parts and components                     predecessor order, and a security
being developed for both civil and military        therefor;                                         classification guide developed pursuant
applications.                                         (5) Systems for firing superposed or           thereto or equivalent, or to the
  Note 2 to paragraph (a)(5): Note 1 does not      stacked ammunition and specially                  corresponding classification rules of
apply to defense articles enumerated on the        designed parts and components                     another government or
U.S. Munitions List, whether in production         therefor;                                         intergovernmental organization.
or development.                                       (6) Servo-electronic and hydraulic                (k) Technical data (see § 120.10 of this
                                                   elevation adjustment mechanisms;                  subchapter) and defense services (see
   Note 3 to paragraph (a)(5): This provision         (7) Muzzle brakes;                             § 120.9 of this subchapter) directly
is applicable to those contracts or other
                                                      (8) Bore evacuators;                           related to the defense articles described
funding authorizations that are dated (one
year after publication of the final rule), or         (9) Independently powered                      in paragraphs (a), (b), (d), (e), and (j) of
later.                                             ammunition handling systems and                   this category and classified technical
                                                   platform interface components as                  data directly related to items controlled
  Note 1 to paragraph (a): This paragraph          follows:                                          in ECCNs 0A602, 0B602, 0D602, and
does not include: Non-automatic and non-              (i) Mounts;                                    0E602 and defense services using the
semi-automatic rifles, carbines, and pistols          (ii) Carriages;                                classified technical data. (See § 125.4 of
between .50 (12.7 mm) and .72 caliber                 (iii) Gun pallets;                             this subchapter for exemptions.)
(18.288 mm) that are controlled on the CCL
under ECCN 0A501; shotguns controlled on              (iv) Hydro-pneumatic equilibration                (l)–(w) [Reserved]
the CCL under ECCN 0A502; or black powder          cylinders; or                                        (x) Commodities, software, and
guns and armaments manufactured between               (v) Hydro-pneumatic systems capable            technology subject to the EAR (see
1890 and 1919 controlled on the CCL under          of scavenging recoil energy to power              § 120.42 of this subchapter) used in or
ECCN 0A602.                                        howitzer functions;                               with defense articles.



                                                            WASHSTATEB000392
         Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 369 of 2650

                      Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                       24203

  Note to paragraph (x): Use of this             funding authorizations that are dated (one        category and specially designed parts
paragraph is limited to license applications     year after publication of the final rule), or     therefor;
for defense articles where the purchase          later.                                               (13) Terminal seeker assemblies for
documentation includes commodities,                 (b) Ammunition/ordnance handling               the ammunition in this category and
software, or technology subject to the EAR
(see § 123.1(b) of this subchapter).
                                                 equipment specially designed for the              specially designed parts and
                                                 articles controlled in this category, as          components therefor;
Category III—Ammunition and                      follows:                                             (14) Illuminating flares or target
Ordnance                                            (1) Belting, linking, and de-linking           practice projectiles for the ammunition
                                                 equipment; or                                     controlled in paragraph (a)(9) of this
   *(a) Ammunition, as follows:                     (2) Fuze setting devices.                      category; or
   (1) Ammunition that incorporates a               (c) [Reserved]                                    *(15) Any part, component, accessory,
projectile controlled in paragraph (d)(1)           (d) Parts and components for the               attachment, equipment, or system that:
or (3) of this category;                         articles in this category, as follows:               (i) Is classified;
   (2) Ammunition preassembled into                 (1) Projectiles that use pyrotechnic              (ii) Contains classified software; or
links or belts;                                  tracer materials that incorporate any                (iii) Is being developed using
   (3) Shotgun ammunition that                   material having peak radiance above               classified information.
incorporates a projectile controlled in          710 nm or are incendiary, explosive,                 ‘‘Classified’’ means classified
paragraph (d)(2) of this category;               steel tipped, or contain a core or solid          pursuant to Executive Order 13526, or
   (4) Caseless ammunition                       projectile produced from one or a                 predecessor order, and a security
manufactured with smokeless powder;              combination of the following: tungsten,           classification guide developed pursuant
  Note to paragraph (a)(4): Caseless             steel, or beryllium copper alloys;                thereto or equivalent, or to the
ammunition is ammunition without a                  (2) Shotgun projectiles that are               corresponding classification rules of
cartridge case that holds the primer,            flechettes, incendiary, tracer, or                another government or
propellant, and projectile together as a unit.   explosive;                                        intergovernmental organization.
   (5) Ammunition, except shotgun                  Note to paragraph (d)(2): This paragraph           (e) Technical data (see § 120.10 of this
ammunition, based on non-metallic                does not include explosive projectiles            subchapter) and defense services (see
                                                 specially designed to produce noise for           § 120.9 of this subchapter) directly
cases, or non-metallic cases that have           scaring birds or other pests (e.g., bird bombs,
only a metallic base, which result in a          whistlers, crackers).
                                                                                                   related to the defense articles
total cartridge mass 80% or less than the                                                          enumerated in paragraphs (a), (b), and
mass of a brass- or steel-cased cartridge           (3) Projectiles of any caliber produced        (d) of this category and classified
that provides comparable ballistic               from depleted uranium;                            technical data directly related to items
                                                    (4) Projectiles not specified above,           controlled in ECCNs 0A505, 0B505,
performance;
   (6) Ammunition employing                      guided or unguided, for the items                 0D505, and 0E505 and defense services
pyrotechnic material in the projectile           controlled in USML Category II, and               using the classified technical data. (See
base and any ammunition employing a              specially designed parts and                      § 125.4 of this subchapter for
projectile that incorporates tracer              components therefor (e.g., fuzes,                 exemptions.).
materials of any type having peak                rotating bands, cases, liners, fins,                 (f)–(w) [Reserved]
radiance above 710 nm and designed to            boosters);                                           (x) Commodities, software, and
                                                    (5) Canisters or sub-munitions (e.g.,          technology subject to the EAR (see
be observed primarily with night vision
                                                 bomblets or minelets), and specially              § 120.42 of this subchapter) used in or
optical systems;
                                                 designed parts and components                     with defense articles.
   (7) Ammunition for fully automatic
                                                 therefor, for the guns or armament
firearms or guns that fire superposed or                                                             Note to paragraph (x): Use of this
                                                 controlled in USML Category II;
stacked projectiles;                                (6) Hardened cores, regardless of              paragraph is limited to license applications
   (8) Electromagnetic armament                                                                    for defense articles where the purchase
                                                 caliber, produced from one or a
projectiles or billets for weapons with a                                                          documentation includes commodities,
                                                 combination of the following: tungsten,           software, or technology subject to the EAR
design muzzle energy exceeding 5 MJ;
                                                 steel, or beryllium copper alloy;                 (see § 123.1(b) of this subchapter).
   (9) Ammunition, not specified above,             (7) Cartridge cases, powder bags, or
for the guns and armaments controlled            combustible cases for the items                      Notes to Category III: 1. This category does
in Category II; or                               controlled in USML Category II;                   not control ammunition crimped without a
   (10) Developmental ammunition                    (8) Non-metallic cases, including              projectile (blank star) and dummy
funded by the Department of Defense              cases that have only a metallic base, for         ammunition with a pierced powder chamber.
and specially designed parts and                 the ammunition controlled in paragraph               2. This category does not control cartridge
components therefor.                             (a)(5) of this category;                          and shell casings that, prior to export, have
  Note 1 to paragraph (a)(10): This                 (9) Cartridge links and belts for fully        been rendered useless beyond the possibility
paragraph does not control ammunition (a) in                                                       of restoration for use as a cartridge or shell
                                                 automatic firearms and guns controlled            casing by means of heating, flame treatment,
production, (b) determined to be subject to      in USML Categories I or II;
the EAR via a commodity jurisdiction                                                               mangling, crushing, cutting, or popping.
                                                    (10) Primers other than Boxer, Berdan,            3. Grenades containing non-lethal or less
determination (see § 120.4 of this               or shotshell types;
subchapter), or (c) identified in the relevant                                                     lethal projectiles are under the jurisdiction of
Department of Defense contract or other            Note to paragraph (d)(10): This paragraph       the Department of Commerce.
funding authorization as being developed for     does not control caps or primers of any type
                                                 in use prior to 1890.                             *     *      *     *      *
both civil and military applications.
                                                   (11) Safing, arming, and fuzing                 PART 123—LICENSES FOR THE
  Note 2 to paragraph (a)(10): Note 1 does       components (to include target detection
not apply to defense articles enumerated on                                                        EXPORT OF DEFENSE ARTICLES
the U.S. Munitions List, whether in
                                                 and proximity sensing devices) for the
                                                 ammunition in this category and                   ■ 3. The authority citation for part 123
production or development.                                                                         continues to read as follows:
                                                 specially designed parts therefor;
   Note 3 to paragraph (a)(10): This provision     (12) Guidance and control                         Authority: Secs. 2, 38, and 71, Pub. L. 90–
is applicable to those contracts or other        components for the ammunition in this             629, 90 Stat. 744 (22 U.S.C. 2752, 2778,




                                                          WASHSTATEB000393
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 370 of 2650

24204                Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

2797); 22 U.S.C. 2753; 22 U.S.C. 2651a; 22      PART 124—AGREEMENTS, OFF-                        except that a license or other approval
U.S.C. 2776; Pub. L. 105–261, 112 Stat. 1920;   SHORE PROCUREMENT, AND OTHER                     may be issued, on a case-by-case basis,
Sec 1205(a), Pub. L. 107–228; Sec. 520, Pub.                                                     for the temporary export of firearms and
                                                DEFENSE SERVICES
L. 112–55; Section 1261, Pub. L. 112–239;                                                        ammunition for personal use by
E.O. 13637, 78 FR 16129.                        ■ 8. The authority citation for part 124         individuals (not for resale or retransfer,
■ 4. Section 123.15 is amended by               continues to read as follows:                    including to the Government of
revising paragraph (a)(3) to read as              Authority: Secs. 2, 38, and 71, Pub. L. 90–    Zimbabwe).
follows:                                        629, 90 Stat. 744 (22 U.S.C. 2752, 2778,         *     *    *      *    *
                                                2797); 22 U.S.C. 2651a; 22 U.S.C. 2776;
§ 123.15 Congressional certification            Section 1514, Pub. L. 105–261; Pub. L. 111–
pursuant to Section 36(c) of the Arms
                                                                                                 PART 129—REGISTRATION AND
                                                266; Section 1261, Pub. L. 112–239; E.O.
Export Control Act.                             13637, 78 FR 16129.
                                                                                                 LICENSING OF BROKERS
  (a) * * *                                     ■ 9. Section 124.14 is amended by                ■ 12. The authority citation for part 129
                                                revising paragraph (c)(9) to read as             continues to read as follows:
  (3) A license for export of defense           follows:
articles controlled under Category I                                                               Authority: Section 38, Pub. L. 104–164,
paragraphs (a) through (g) of the United        § 124.14 Exports to warehouses or                110 Stat. 1437, (22 U.S.C. 2778); E.O. 13637,
States Munitions List, § 121.1 of this          distribution points outside the United           78 FR 16129.
subchapter, in an amount of $1,000,000          States.                                          ■ 13. Section 129.1 is amended by
or more.                                        *      *     *     *    *                        revising paragraph (b) to read as follows:
*     *     *     *     *                          (c) * * *
                                                                                                 § 129.1   Purpose.
                                                   (9) Unless the articles covered by the
■ 5. Section 123.16 is amended by                                                                *      *     *    *     *
                                                agreement are in fact intended to be
revising paragraphs (b)(2) introductory         distributed to private persons or entities          (b) All brokering activities identified
text and (b)(6) and removing and                (e.g., cryptographic devices and                 in this subchapter apply equally to
reserving paragraph (b)(7) to read as           software for financial and business              those defense articles and defense
follows:                                        applications), the following clause must         services designated in § 121.1 of this
§ 123.16 Exemptions of general                  be included in all warehousing and               subchapter and those items designated
applicability.                                  distribution agreements: ‘‘Sales or other        in 27 CFR 447.21 (U.S. Munitions
                                                transfers of the licensed article shall be       Import List).
*      *     *    *      *
                                                limited to governments of the countries          ■ 14. Section 129.2 is amended by:
   (b) * * *                                                                                     ■ a. In paragraph (b)(2)(v), removing the
                                                in the distribution territory and to
   (2) Port Directors of U.S. Customs and       private entities seeking to procure the          word ‘‘or’’ at the end of the paragraph;
Border Protection shall permit the              licensed article pursuant to a contract          ■ b. Removing the period at the end of
export of parts or components without           with a government within the                     paragraph (b)(2)(vi) and adding ‘‘; or’’ in
a license when the total value does not         distribution territory, unless the prior         its place; and
exceed $500 in a single transaction and:        written approval of the U.S. Department          ■ c. Adding paragraph (b)(2)(vii).
*      *     *    *      *                      of State is obtained.’’                             The addition reads as follows:
   (6) For exemptions for personal              *      *     *     *    *                        § 129.2   Definitions.
protective gear, refer to § 123.17.
                                                PART 126—GENERAL POLICIES AND                    *      *     *     *     *
*      *     *    *      *                                                                          (b) * * *
                                                PROVISIONS
■ 6. Section 123.17 is amended by                                                                   (2) * * *
revising the section heading, removing          ■ 10. The authority citation for part 126           (vii) Activities by persons to facilitate
and reserving paragraphs (a) through (e),       continues to read as follows:                    the export, reexport, or transfer of an
and revising paragraph (j) to read as             Authority: Secs. 2, 38, 40, 42 and 71, Pub.    item subject to the EAR that has been
follows:                                        L. 90–629, 90 Stat. 744 (22 U.S.C. 2752, 2778,   approved pursuant to a license or
                                                2780, 2791 and 2797); 22 U.S.C. 2651a; 22        license exception under the EAR or a
§ 123.17 Exemption for personal protective
gear.
                                                U.S.C. 287c; E.O. 12918, 59 FR 28205; 3 CFR,     license or other approval under this
                                                1994 Comp., p. 899; Sec. 1225, Pub. L. 108–      subchapter.
*      *     *      *    *                      375; Sec. 7089, Pub. L. 111–117; Pub. L. 111–
                                                                                                 *      *     *     *     *
  (j) If the articles temporarily exported      266; Section 7045, Pub. L. 112–74; Section
                                                                                                 ■ 15. Section 129.4 is amended by
pursuant to paragraphs (f) through (i) of       7046, Pub. L. 112–74; E.O. 13637, 78 FR
                                                16129.                                           revising paragraphs (a)(1) and (a)(2)(i) to
this section are not returned to the                                                             read as follows:
United States, a detailed report must be        ■ 11. Section 126.1 is amended by
submitted to the Office of Defense Trade        revising paragraph(s) to read as follows:        § 129.4   Requirement for approval.
Controls Compliance in accordance               § 126.1 Prohibited exports, imports, and           (a) * * *
with the requirements of § 127.12(c)(2)         sales to or from certain countries.                (1) Any foreign defense article or
of this subchapter.                             *     *    *     *     *                         defense service enumerated in part 121
*      *     *      *    *                        (s) Zimbabwe. It is the policy of the          of this subchapter (see § 120.44 of this
                                                United States to deny licenses or other          subchapter, and § 129.5 for exemptions)
§ 123.18 [Removed and Reserved]                 approvals for exports or imports of              and those foreign origin items on the
■ 7. Section 123.18 is removed and              defense articles and defense services            U.S. Munitions Import List (see 27 CFR
reserved.                                       destined for or originating in Zimbabwe,         447.21); or




                                                        WASHSTATEB000394
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 371 of 2650

                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                 24205

  (2) * * *                                  U.S. Munitions Import List (see 27 CFR         (3) * * *
  (i) Firearms and other weapons of a        447.21);                                       (i) The U.S. Munitions List (see
nature described by Category I(a)            *     *    *     *      *                    § 121.1 of this subchapter) or U.S.
through (d), Category II(a) and (d), and     ■ 16. Section 129.6 is amended by            Munitions Import List (see 27 CFR
Category III(a) of § 121.1 of this           revising paragraph (b)(3)(i) to read as      447.21) category and sub-category for
subchapter or Category I(a) through (c),     follows:                                     each article;
Category II(a), and Category III(a) of the   § 129.6 Procedures for obtaining approval.   *     *     *     *   *
                                             *       *    *   *     *                     [FR Doc. 2018–10366 Filed 5–21–18; 8:45 am]
                                                 (b) * * *                                BILLING CODE 4710–25–P




                                                      WASHSTATEB000395
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 372 of 2650
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 373 of 2650

                   Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                             24167

Arms Regulations (ITAR), 22 CFR parts        security or foreign policy objectives.       that published operation and
120 through 130, and not to the list of      Similar to the challenges faced by other     maintenance manual would no longer
defense articles on the United States        industries, the firearms trade has been      be ‘‘subject to the EAR.’’ (See §§ 734.3(b)
Munitions Import List (USMIL) that are       negatively affected by the incentives the    and 734.7(a).) Non-proprietary system
controlled by the Bureau of Alcohol,         ITAR creates for foreign manufacturers       descriptions, including for firearms and
Tobacco, Firearms and Explosives (ATF)       to avoid U.S.-origin content. Currently,     related items, are another example of
for purposes of permanent import under       under the ITAR, any part, component,         information that would not be subject to
its regulations at 27 CFR part 447.          accessory, or attachment for any of the      the EAR. (See § 734.3(b)(3)(v).)
Pursuant to section 38(a)(1) of the Arms     firearms described in this proposed rule
                                                                                             Pursuant to section 38(f) of the AECA,
Export Control Act (AECA), all defense       remains ITAR controlled, regardless of
articles controlled for export or import,                                                 the President shall review the USML ‘‘to
                                             its significance, when incorporated into
or that are subject to brokering controls,                                                determine what items, if any, no longer
                                             foreign-made items or reexported to any
are part of the USML under the AECA.                                                      warrant export controls under’’ the
                                             third country. Under the EAR, the de
All defense articles described in the                                                     AECA. The President must report the
                                             minimis provisions may, in certain
USMIL or the USML are subject to the         cases, mean a foreign item that              results of the review to Congress and
brokering controls administered by the       incorporates U.S.-origin content may         wait 30 days before removing any such
U.S. Department of State in part 129 of      not be subject to the EAR, provided the      items from the USML. The report must
the ITAR. The transfer of defense            U.S.-origin items meet the applicable de     ‘‘describe the nature of any controls to
articles from the ITAR’s USML to the         minimis level for the country of             be imposed on that item under any
EAR’s CCL for purposes of export             reexport. Similarly, a technical drawing     other provision of law.’’ 22 U.S.C.
controls does not affect the list of         of such part, component, accessory or        2778(f)(1).
defense articles controlled on the           attachment is ITAR controlled, as is the        This Commerce proposed rule is
USMIL under the AECA, 22 U.S.C. 2778         provision of a ‘‘defense service’’ to a      being published simultaneously with a
et seq., for purposes of permanent           foreign person concerning those items,       Department of State proposed rule.
import or brokering controls.                such as the application of protective        Collectively, the rules address defense
   BIS believes the control of these         coatings. Moreover, a U.S. person            articles currently controlled under
firearms under the EAR is justified          engaged in manufacturing or exporting        Categories I (Firearms, Close Assault
because the firearms described in this       these items or providing related defense     Weapons and Combat Shotguns), II
proposed rule are either not inherently      services must register with the State        (Guns and Armament), and III
military or do not warrant the               Department under the ITAR. Thus, even        (Ammunition/Ordnance) of the USML.
obligations that are imposed under the       if a U.S. company can manufacture or         The Department of State proposed rule
ITAR pertaining to such items. After         service these items at a lower cost in the
review, the Defense Department, in                                                        would revise Categories I (Firearms,
                                             United States as compared to the cost        Close Assault Weapons and Combat
conjunction with the Departments of          for a U.S. or foreign company to
State and Commerce, concluded that the                                                    Shotguns), II (Guns and Armament), and
                                             manufacture or service the items outside     III (Ammunition/Ordnance) of the
firearms in this proposed rule also do       of the United States, the ITAR’s
not provide a critical military or                                                        USML so that they describe in positive
                                             restrictions may render the items            terms the defense articles that should
intelligence advantage to the United         unattractive or uncompetitive for
States, are not the types of weapons that                                                 remain on the USML. The Department
                                             foreign manufacturers. The EAR does          of Commerce rule would add to the CCL
are almost exclusively available from
                                             not include a concept of ‘‘defense           items that the President determines no
the United States, and are manufactured
                                             services,’’ and the ‘‘technology’’ related   longer warrant control under the USML.
from ‘‘technology’’ that is widely
                                             controls are more narrowly focused and
available. Moreover, the firearms have                                                       In addition, this rule would clarify the
                                             apply in limited contexts as compared
commercial and other non-military                                                         scope of some ECCNs currently on the
                                             to the ITAR.
characteristics that distinguish them                                                     CCL. This rule would also renumber
from other articles controlled under the        The EAR also includes well-
                                                                                          these ECCNs to place certain firearms-
ITAR. There is a significant worldwide       established and well understood criteria
                                                                                          related items currently on the CCL in
market for firearms in connection with       for excluding certain information from
                                                                                          closer proximity to the firearms-related
civil and recreational activities such as    the scope of what is ‘‘subject to the
                                                                                          items that would be removed from the
hunting, marksmanship, competitive           EAR.’’ (See part 734 of the EAR.) Items
                                                                                          USML and added to the CCL to make it
shooting, and other non-military             that would move to the CCL would be
                                                                                          easier to identify and classify such
activities. Because of the popularity of     subject to existing EAR concepts of
                                                                                          items.
shooting sports in the United States, for    jurisdiction and controls related to
example, many large chain retailers          ‘‘development’’ and ‘‘production,’’ as          BIS is interested in comments in
carry a wide inventory of the firearms       well operation, installation, and            response to this proposed rule as to
described in the new ECCNs for sale to       maintenance ‘‘technology.’’ While            whether the public find this
the general public. Firearms available       controlling such ‘‘technology,’’ as well     reorganization helpful. In some
through U.S. retail outlets include rim      as other ‘‘technology’’ is important, the    instances, the juxtapositions resulting
fire rifles, pistols, modern sporting        EAR includes criteria in part 734 that       from this reorganization highlight
rifles, shotguns, and large caliber bolt     would exclude certain information and        different license requirements and
action rifles, as well as their ‘‘parts,’’   software from control. For example, if a     licensing policies for various firearms
‘‘components,’’ ‘‘accessories’’ and          gun manufacturer posts a firearm’s           and related items. The public is invited
‘‘attachments.’’                             operation and maintenance manual on          to comment on the appropriateness of
   An additional justification for the       the internet, making it publicly             these license requirements and licensing
change in the jurisdictional status of the   available to anyone interested in            policies. The public is also encouraged
items described in this rule is that the     accessing it and without restrictions on     to comment on whether or not the
current ITAR controls burden U.S.            further dissemination (i.e., unlimited       proposed rule describes items that are
industry without any proportionate           distribution), the operation and             not widely available in commercial
benefits to United States national           maintenance information included in          outlets.



                                                     WASHSTATEB000397
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 374 of 2650

24168               Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

Detailed Description of Changes                mounts or accessory rails, iron sights,        be controlled under NS Column 1, CC
Proposed by This Rule                          sling swivels, butt plates, recoil pads,       Column 1, FC, UN and AT Column 1
Creation of New ECCNs                          bayonets, and stocks or grips that do not      plus regional stability (RS Column 1),
                                               contain any fire control ‘‘parts’’ or          consistent with their current control on
  This proposed rule would create 17           ‘‘components.’’                                the USML. The shotguns controlled in
new ECCNs to control items proposed               This proposed rule would add a              0A502 currently controlled in ECCN
for removal from the USML. A                   technical note to ECCN 0A501 stating           0A984 would not be controlled for
discussion of each new ECCN and the            that ‘‘parts’’ and ‘‘components’’ include      national security reasons because they
controls that would apply to items             ‘‘parts’’ and ‘‘components’’ that are          are not on the WAML.
under that ECCN follows below.                 common to firearms described in ECCN
                                               0A501 and to firearms ‘‘subject to the         New ECCN 0A503: Discharge Type
New ECCN 0A501: Firearms and                                                                  Arms, and Certain Other Commodities
Related Commodities                            ITAR.’’
                                                  It also would add a second note to             This rule would replace existing
   New ECCN 0A501 would apply                  ECCN 0A501 to state that certain               ECCN 0A985 with a new ECCN 0A503.
national security (NS Column 1),               firearms and similar items are EAR99,          The rule would add ‘‘non-lethal or less-
regional stability (RS Column 1),              i.e., subject to the EAR but not on the        lethal grenades and projectiles and
Firearms Convention (FC Column 1),             CCL. Those items are: Antique firearms         ‘specially designed’ ‘parts’ and
United Nations (UN), and anti-terrorism        (i.e., those manufactured before 1890)         ‘components’ of those projectiles’’ to the
(AT Column 1) reasons for control to the       and reproductions thereof, muzzle              description of controlled items in the
following firearms, the following              loading black powder firearms except           header of ECCN 0A985 to make clear
enumerated parts and components and            those designs based on centerfire              that such projectiles are classified in
to ‘‘specially designed’’ ‘‘parts,’’           weapons of a post 1937 design, BB guns,        that ECCN 0A503 and not classified
‘‘components,’’ ‘‘accessories’’ and            pellet rifles, paint ball, and all other air   under ECCN 0A602 or on the USML.
‘‘attachments’’ for those firearms and         rifles.                                        Renumbering this ECCN would cause
‘‘parts’’ and ‘‘components:’’                     In addition, for purposes of new            entries controlling firearms and related
—Non-automatic and semi-automatic              ECCN 0A501 and the rest of the new             items to be placed in close proximity to
   firearms (other than shotguns) with a       ECCNs described below, items                   each other, which would make it easier
   caliber of less than or equal to .50        previously determined to be ‘‘subject to       for readers to identify items on the CCL.
   inches (12.7 mm);                           the EAR’’ under a commodity
—Non-automatic and non-semi-                                                                  New ECCN 0A504: Optical Sighting
                                               jurisdiction determination issued by the
   automatic rifles, carbines, revolvers or                                                   Devices and Certain Related
                                               U.S. Department of State that were
   pistols with a caliber greater than .50                                                    Commodities
                                               designated as EAR99 would generally
   inches (12.7 mm) but not greater than       not be classified in any of the new               New ECCN 0A504 would replace
   .72 inches (18.0 mm);                       ECCNs that would be created with this          existing ECCN 0A987, which controls
—Detachable magazines with a capacity          proposed rule. This would be consistent        optical sighting devices for firearms.
   of greater than 16 rounds but less than     with Supplement No. 1 to Part 736,             The reasons for control table, which
   50 rounds that are ‘‘specially              General Order No. 5, paragraph (e)(3)          currently states, inter alia, that the
   designed’’ for the firearms listed          (Prior commodity jurisdiction                  Firearms Convention (FC) reason for
   above;                                      determination) and the paragraph (b)(1)        control applies to ‘‘optical sights for
—Receivers (frames) and complete               release from ‘‘specially designed.’’ As a      firearms,’’ would be revised to state
   breech mechanisms, including                conforming change, this proposed rule          specifically that the FC reason for
   castings, forgings, or stampings            would revise paragraph (e)(3) of General       control applies to all paragraphs in the
   thereof, ‘‘specially designed’’ for the     Order No. 5 to add a reference to              ECCN except the one that controls laser
   firearms listed above; and                  ‘‘0x5zz’’ (to account for new ECCNs            pointing devices. In addition, BIS would
—Barrels, cylinders, barrel extensions,        0A501, 0A502, 0A503, 0A504, 0A505,             add an RS control for certain
   mounting blocks (trunnions), bolts,         0B501, 0B505, 0D501, 0D505, 0E501,             riflescopes. These riflescopes would be
   bolt carriers, operating rods, gas          and 0E502 described below). The ‘‘600          identified in their own paragraph in the
   pistons, trigger housings, triggers,        series’’ and 9x515 (spacecraft and             ECCN under 0A504.i. The riflescopes in
   hammers, sears, disconnectors, pistol       related items) are already included in         this paragraph would be limited to those
   grips that contain fire control ‘‘parts’’   paragraph (e)(3), and those references         ‘‘specially designed’’ for use in firearms
   or ‘‘components,’’ and buttstocks that      remain unchanged.                              that are ‘‘subject to the ITAR.’’ An
   contain fire control ‘‘parts’’ or                                                          exclusion would be included in the
   ‘‘components’’ (e.g., triggers,             New ECCN 0A502: Shotguns and                   criteria of this paragraph to ensure less
   hammers, sears, or disconnectors) if        Certain Related Commodities                    sensitive riflescopes that would be
   ‘‘specially designed’’ for the firearms       New ECCN 0A502 would control both            moved from ECCN 0A987 to 0A504 on
   listed above or for firearms listed in      the shotguns currently on the USML             the effective date of a final rule, that
   USML Category I (unless the part or         that are to be added to the CCL (barrel        currently are not RS controlled under
   component itself is listed in USML          length less than 18 inches) and the            the EAR, would not be controlled under
   Category I(g) or (h) as specified in the    shotguns and the enumerated ‘‘parts’’          this paragraph. This rule would also add
   Department of State proposed rule           and ‘‘components’’ currently controlled        a note to this paragraph (i) to specify
   entitled ‘‘Amendment to the                 in ECCN 0A984 (barrel length 18 inches         that paragraph (a)(1) of the definition of
   International Traffic in Arms               or greater). Shotguns currently                ‘‘specially designed’’ is what would be
   Regulations: Revision of U.S.               controlled in ECCN 0A984 would retain          used to determine whether a riflescope
   Munitions List Categories I, II, and        their current reasons for control of           is ‘‘specially designed’’ for purposes of
   III,’’ also published in this issue).       Firearms Convention (FC), crime control        this paragraph.
   ECCN 0A501.y would be subject only          (CC Column 1, 2 or 3 depending on                 This change would make clear,
to anti-terrorism (AT Column 1) and            barrel length and end user) and United         consistent with BIS’s existing
United Nations (UN) reasons for control        Nations (UN) reasons. Shotguns with a          interpretation, that such devices are not
and would cover such items as scope            barrel length less than 18 inches would        optical sights and are not subject to the



                                                       WASHSTATEB000398
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 375 of 2650

                   Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                            24169

FC reason for control. The new number       ammunition classified under ECCN              New ECCN 0B501: Test, Inspection and
is intended to make identifying items on    0A505. Note 1 to 0A505.c would clarify        Production Equipment for Firearms
the CCL easier by grouping similar or       the relationship between ECCNs 0A505
related items closer to each other.                                                          New ECCN 0B501 would cover ‘‘Test,
                                            and 1A984 for shotgun shells, stating
                                                                                          inspection and production ‘equipment’
New ECCN 0A505: Ammunition and              that shotgun shells that contain only
                                                                                          and related commodities for the
Certain Related Commodities                 chemical irritants would be controlled        ‘development’ or ‘production’ of
                                            under 1A984 and not 0A505.                    commodities enumerated in ECCN
   New ECCN 0A505 would impose
                                            Separately, Note 2 to 0A505.x would           0A501 or USML Category I.’’ This new
national security (NS Column 1),
regional stability (RS Column 1),           include an illustrative list of the           ECCN would apply the national security
Firearms Convention (FC), United            controls on ‘‘parts’’ and ‘‘components’’      (NS Column 1), regional stability (RS
Nations (UN), and anti-terrorism (AT        in this entry, such as Berdan and boxer       Column 1), United Nations (UN) and
Column 1) controls on ammunition not        primers. Note 3 to 0A505.x would              anti-terrorism (AT Column 1) reasons
enumerated on the USML, for firearms        clarify that the controls in ECCN 0A505       for control to four specific types of
that would be classified under proposed     include ‘‘parts’’ and ‘‘components’’ that     machinery and to one class of items.
ECCN 0A501, and for most ‘‘parts’’ and      are common to ammunition and                  The four specific types of machinery
‘‘components’’ of such ammunition.          ordnance described in this entry and to       are: Small arms chambering machines,
Such ammunition would be for small          those enumerated in USML Category III.        small arms deep hole drilling machines
arms, in most cases, firearms of caliber                                                  and drills therefor, small arms rifling
not exceeding 0.50 inches, although         New ECCN 0A602: Guns and Armament             machines, and small arms spill boring
some ammunition for firearms of caliber        New ECCN 0A602 would impose                machines. The class of items covers
up to 0.72 inches would be included.        national security (NS Column 1),              dies, fixtures and other tooling
This proposed rule would retain the         regional stability (RS Column 1), United      ‘‘specially designed’’ for the
CCL reasons for control currently found                                                   ‘‘production’’ of items in the State
                                            Nations (UN) and anti-terrorism (AT
in ECCNs 0A984 and 0A986 for shotgun                                                      Department proposed rule for USML
                                            Column 1) controls on guns and
shells. Buckshot shotgun shells would                                                     Category I or ECCN 0A501.
be subject to the CC Column 1, FC           armament manufactured between 1890
                                            and 1919 and for military flame                  The NS and RS reasons for control do
Column 1 and UN reasons for control.                                                      not apply to equipment for the
Other shotgun shells would be subject       throwers with an effective range less
                                            than 20 meters. It would impose those         ‘‘development’’ or ‘‘production’’ of
to the FC, UN and AT (North Korea                                                         commodities in ECCN 0A501.y because
only) reasons for control. Only ‘‘parts’’   same reasons for control on parts and
                                                                                          those reasons for control do not apply
and ‘‘components’’ would be eligible for    components for those commodities and
                                                                                          to the commodities in ECCN 0A501.y
License Exception LVS. Ammunition for       for defense articles in USML Category II      themselves.
larger caliber weapons such as              if such parts or components are not
                                                                                             The first four specific items noted
howitzers, artillery, cannon, mortars,      specified elsewhere on the CCL or
                                                                                          above currently are listed in ECCN
and recoilless rifles would remain in       USML. Note 2 to 0A602 confirms that
                                                                                          2B018, paragraphs .o, .p, .q, and .r and
USML Category III. Ammunition that          black powder guns and armament
has little or no civil use or that is                                                     would be listed in paragraphs .a, .b, .c
                                            manufactured in or prior to 1890 and          and .d of ECCN 0B501. In addition, the
inherently military such as ammunition      replicas thereof designed for use with
that is preassembled into links or belts,                                                 class of items in new 0B501 that is
                                            black powder propellants are designated       currently included within ECCN 2B018,
caseless ammunition, tracer                 EAR99. Inclusion of these guns and
ammunition, ammunition with a                                                             paragraph .n (jigs and fixtures and other
                                            armament on the CCL is appropriate            metal-working implements or
depleted uranium projectile or a            because they do not confer a significant
projectile with a hardened tip or core                                                    ‘‘accessories’’ of the kinds exclusively
                                            military or intelligence advantage on the     designed for use in the manufacture of
and ammunition with an explosive
                                            United States. The guns controlled in         firearms, ordnance, and other stores and
projectile also would remain in USML
                                            this ECCN are between 98 and 127 years        appliances for land, sea or aerial
Category III. Possession of the
ammunition that would be added to the       old. The parts, components, accessories       warfare) would, if applicable to firearms
CCL by this rule does not provide a         and attachments controlled in this            controlled in 0A501, be subsumed in
critical military advantage to the United   ECCN include some that are for modern         paragraph .e. Jigs, fixtures and metal
States. Blank ammunition for firearms       artillery. Modern artillery will remain       working implements currently in 2B018
controlled by ECCN 0A501 and not            on the USML, along with the most              that are applicable to larger guns would
enumerated in Category III of the USML      sensitive ‘‘parts,’’ ‘‘components,’’          be controlled in ECCN 0B602 and are
would be controlled for United Nations      ‘‘accessories’’ and ‘‘attachments’’ for       discussed below.
and anti-terrorism reasons only.            these USML items. This proposed rule             Moving these items from 2B018 to
Consolidating all ammunition on the         adds a note to clarify that ‘‘parts,’’        0B501 would retain the national
CCL into one ECCN would simplify use        ‘‘components,’’ ‘‘accessories’’ and           security (NS Column 1), anti-terrorism
of the CCL.                                 ‘‘attachments’’ specified in USML             (AT Column 1) and United Nations (UN)
   Inclusion of this ammunition on the      subcategory II(j) are not subject to the      reasons for control and would raise the
CCL is appropriate because such             EAR. The USML Order of Review and             regional stability (RS) reason for control
ammunition is available from a number       CCL Order of Review already provide           from RS Column 2 to RS Column 1. This
of countries, some of which are not         guidance for making such a                    would cause no change in destination-
close allies of the United States or        jurisdictional and classification             based license requirements, but would
members of multilateral export control      determination, but to highlight that          allow consideration of whether the
regimes. Possession of this ammunition      these ‘‘parts,’’ ‘‘components,’’              export or reexport could contribute to
does not confer a military advantage on                                                   instability in any region, not just the
                                            ‘‘accessories’’ and ‘‘attachments’’ are not
the United States. This rule proposes                                                     region to which the item is exported or
                                            classified under paragraph (x) of 0A602,
adding three notes to clarify the scope                                                   reexported in considering whether to
of ‘‘parts’’ and ‘‘components’’ for         this rule proposes adding a note.
                                                                                          approve a license.



                                                    WASHSTATEB000399
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 376 of 2650

24170              Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

New ECCN 0B505: Test, Inspection and        fixtures and other metal-working             controls would apply to ‘‘software’’ for
Production Equipment for Ammunition         implements or accessories of the kinds       the blank ammunition in ECCN
   New ECCN 0B505 would impose              exclusively designed for use in the          0A505.d.
national security (NS Column 1),            manufacture of items in ECCN 0A602 or
                                                                                         New ECCN 0D602: Software for Guns
regional stability (RS Column 1), United    USML Category II). Moving these items
                                                                                         and Armament and Certain Related
Nations (UN), and anti-terrorism (AT        from 2B018 to 0B501 would retain the
                                            national security (NS Column 1), anti-       Items
Column 1) controls on tooling,
templates, jigs, mandrels, molds, dies,     terrorism (AT Column 1) and United              New ECCN 0D602 would impose
fixtures, alignment mechanisms, and         Nations (UN) reasons for control and         national security (NS Column 1),
                                            would raise the regional stability reason    regional stability (RS Column 1), United
test equipment, not enumerated in
                                            for control from RS Column 2 to RS           Nations (UN), and anti-terrorism (AT
USML Category III, and ‘‘specially
                                            Column 1. This would cause no change         Column 1) controls on ‘‘software’’
designed’’ ‘‘parts’’ and ‘‘components’’
                                            in destination-based license                 ‘‘specially designed’’ for the
therefor, that are ‘‘specially designed’’
                                            requirements, but would allow                ‘‘development,’’ ‘‘production,’’
for the ‘‘production’’ of ammunition
                                            consideration of whether the export or       operation or maintenance of
other than for the ammunition specified
                                            reexport could contribute to instability     commodities controlled by ECCNs
in 0A505.b, .c or .d (certain shotgun
                                            in any region, not just the region to        0A602 or 0B602.
shells with buckshot and without
                                            which the items is exported or
buckshot and certain blank                                                               New ECCN 0E501: Technology for
                                            reexported in considering whether to
ammunition). Equipment for                  approve or reject a license application.     Firearms and Certain Related Items
manufacturing shotgun shells that do           Additionally, ECCN 0B602 would
not contain buckshot would be                                                               New ECCN 0E501 would apply the
                                            control any other tooling and equipment      national security (NS Column 1),
controlled for the AT (North Korea only)    that is ‘‘specially designed’’ for the
and UN reasons for control, which are                                                    regional stability (RS Column 1), United
                                            production of items in ECCN 0A602 or         Nations (UN) and anti-terrorism (AT
the reasons for control that currently      USML Category II along with test and
apply to this equipment in ECCN 0B986.                                                   Column 1) reasons for control to
                                            evaluation equipment and test models,
ECCN 0B505 would not include                                                             ‘‘technology’’ ‘‘required’’ for the
                                            including diagnostic instrumentation
equipment for the hand loading of                                                        ‘‘development’’ and ‘‘production’’ of
                                            and physical test models, ‘‘specially
cartridges and shotgun shells, so this                                                   firearms other than shotguns. This new
                                            designed’’ for items in ECCN 0A602 or
rule specifies this in the heading.                                                      ECCN also would apply the anti-
                                            USML Category II.
   The equipment controlled in ECCN                                                      terrorism and United Nations reasons
0B505 is used to produce conventional       New ECCN 0D501: Software for                 for control to ‘‘technology’’ ‘‘required’’
ammunition and is similar to equipment      Firearms and Certain Related                 for the operation, installation,
that is in operation in a number of         Commodities                                  maintenance, repair, or overhaul of such
countries, some of which are not allies        New ECCN 0D501 would apply                firearms. Controlling this ‘‘technology’’
of the United States or members of          national security (NS Column 1),             under the EAR rather than the ITAR is
multinational export control regimes.       regional stability (RS Column 1), United     appropriate because the ‘‘technology’’
Possession of such equipment does not       Nations (UN), and anti-terrorism (AT         for the ‘‘development,’’ ‘‘production,’’
confer a significant military advantage     Column 1) controls to ‘‘software’’           operation, installation, maintenance,
on the United States, and thus its          ‘‘specially designed’’ for the               repair, and overhaul of the firearms to
inclusion on the CCL is appropriate.        ‘‘development,’’ ‘‘production,’’             be described in 0A501 is widely
                                            operation or maintenance of all              available throughout the world and its
New ECCN 0B602: Test, Inspection and                                                     possession does not confer a significant
Production Equipment for Certain Guns       commodities classified under ECCNs
                                            0A501 or equipment under 0B501               military or intelligence advantage on the
and Armament                                                                             United States.
                                            except those commodities classified
   New ECCN 0B602 would impose              under 0A501.y. ‘‘Software’’ for ECCN         New ECCN 0E502: Technology for
national security (NS Column 1),            0A501.y would be controlled only for         Shotguns
regional stability (RS Column 1), United    United Nations and anti-terrorism
Nations (UN), and anti-terrorism (AT        reasons to match the reason for control         New ECCN 0E502 would apply the
Column 1) controls on test, inspection      that applies to commodities classified       crime control (CC Column 1) and United
and production equipment enumerated         under that paragraph.                        Nations (UN) reasons for control to
for commodities enumerated or                                                            ‘‘technology’’ required for the
otherwise described in ECCN 0A602.a         New ECCN 0D505: Software for                 development or production of shotguns
or USML Category II. ECCN 0B602             Ammunition and Certain Related               that would be controlled in new ECCN
would control eight specific types of       Commodities                                  0A502. Crime control and United
equipment that currently are listed in         New ECCN 0D505 would impose               Nations are the reasons for control
paragraphs .e through .l of ECCN 2B018.     national security (NS Column 1),             currently imposed on ‘‘technology’’
Those eight specific types of equipment     regional stability (RS Column 1), United     required for the ‘‘development’’ or
are: Gun barrel rifling and broaching       Nations (UN), and anti-terrorism (AT         ‘‘production’’ of shotguns in ECCN
machines and tools therefor; Gun barrel     Column 1) controls on ‘‘software’’           0E984. The only difference between
rifling machines; Gun barrel trepanning     ‘‘specially designed’’ for the               shotguns currently on the CCL and
machines; Gun boring and turning            ‘‘development,’’ ‘‘production,’’             those that would be added by this
machines; Gun honing machines of 6          operation or maintenance of                  proposed rule is barrel length. BIS
feet (183 cm) stroke or more; Gun jump      commodities controlled by ECCNs              believes that ‘‘technology’’ related to
screw lathes; Gun rifling machines; and     0A505.a and .x (rifle, pistol, carbine and   shotguns does not vary significantly
Gun straightening presses. ECCN 0B602       revolver ammunition and ‘‘specially          based on the barrel length of the
also would control one class of             designed’’ parts and components              shotgun. Attempts to apply different
equipment that is included within           therefor) or 0B505.a and .x. However,        reasons for control or to control
ECCN 2B018 paragraph .n (jigs and           only United Nations and anti-terrorism       different types of technology based



                                                    WASHSTATEB000400
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 377 of 2650

                   Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                 24171

solely on the barrel length of the           refurbishing of commodities controlled           would be controlled under either ECCNs
shotgun would likely be ineffective.         by ECCNs 0A602 or 0B602, or                      0B501 or 0B602 or under existing ECCN
                                             ‘‘software’’ controlled by 0D602.                0B606 in this proposed rule. It would
New ECCN 0E504: Technology for
                                                                                              remove paragraphs .a through .d, .m and
Certain Optical Sighting Devices             Revisions to Seven ECCNs
                                                                                              .s, because the commodities listed in
   New ECCN 0E504 would replace                To conform to new Federal Register             those paragraphs would be controlled in
existing ECCN 0E987, which controls          Drafting Handbook requirements, the              ECCN 0B606. It would remove
‘‘technology’’ ‘‘required’’ for the          amendatory instructions in this                  paragraphs .o, .p, .q, and .r because the
‘‘development,’’ or ‘‘production’’ of        proposed rule would set forth the entire         commodities listed in those paragraphs
certain commodities controlled by            text of the seven ECCNs to be revised.           would be controlled in ECCN 0B501.
0A504. The new ECCN number is                To help the public understand what               The commodities described in the MT
intended to make identifying items on        specific parts of the ECCNs would be             control in ECCN 2B018 currently listed
the CCL easier by grouping similar or        different, the narrative below describes         as MT are controlled elsewhere in the
related items closer to each other. New      the amendments in detail.                        EAR, so no additional changes are
ECCN 0E504 would also impose a                                                                needed to add these commodities to
United Nations (UN) control on the           Revision to ECCN 0A018
                                                                                              other ECCNs.
entire entry.                                   With the proposed removal of ECCN
                                             0A984 and the addition of 0A502                  Revisions to ECCN 2D018
New ECCN 0E505: Technology for
                                             described above, this proposed rule                 Currently ECCN 2D018 controls
Ammunition and Related Items
                                             would make the conforming change of              software for the ‘‘development,’’
   New ECCN 0E505 would impose               removing and reserving 0A018.c since             ‘‘production’’ or ‘‘use’’ of equipment
national security (NS Column 1),             all the items classified in 0A018.c              controlled by ECCN 2B018. As a
regional stability (RS Column 1), United     would be classified under other entries          conforming change, this rule would
Nations (UN), and anti-terrorism (AT         on the CCL. This change includes the             replace the control text of ECCN 2D018
Column 1) controls on ‘‘technology’’         removal of the note to 0A018.c.                  with a statement referring readers to
‘‘required’’ for the ‘‘development,’’                                                         ECCNs 0D501, 0D602 and 0D606.
‘‘production,’’ operation, installation,     Revision to ECCN 0E982
maintenance, repair, overhaul or                                                              Revisions to ECCN 7A611
                                                ECCN 0E982 controls ‘‘technology’’
refurbishing of commodities controlled       exclusively for the ‘‘development’’ or             As a conforming change, this rule
by 0A505.a and .x (rifle and pistol          ‘‘production’’ of equipment controlled           would remove the reference to 0A987 in
ammunition and ‘‘parts’’ and                 by ECCN 0A982 or 0A985. This rule                the Related Controls paragraph (2) and
‘‘components); 0B505 equipment for           would replace ‘‘0A985,’’ which applies           add in its place 0A504.
those commodities; and ‘‘software’’ for      to discharge type arms and some other            Removal of Nine ECCNs
that equipment and those commodities         crime control equipment, with 0A503 to
controlled by 0D505. ‘‘Technology’’ for      conform to the replacement of ECCN               Removal of ECCN 0A918
the ‘‘development’’ or ‘‘production’’ of     0A985 with new ECCN 0A503 proposed                  ECCN 0A918 controls ‘‘bayonets’’ for
buckshot shotgun shells would be             elsewhere in this rule.                          regional stability, anti-terrorism, and
controlled for crime control (CC Column                                                       United Nations reasons. This proposed
1) and UN reasons. United Nations and        Revision to ECCN 1A984
                                                                                              rule would remove bayonets from ECCN
anti-terrorism (AT Column 1) controls          To clarify an existing agency practice         0A918 and add them to the .y paragraph
would apply to ‘‘technology’’ for the        of controlling shotguns shells that              of proposed ECCN 0A501, where they
blank ammunition (controlled in              contain only chemical irritants under            would be subject to United Nations and
0A505.d) for firearms controlled in          1A984, this proposed rule would revise           anti-terrorism (AT column 1) reasons for
ECCN 0A501 and to ‘‘technology’’ for         the heading of 1A984. As described               control. Bayonets and the ‘‘technology’’
that ammunition and ‘‘technology’’ for       above, the same type of clarification            to produce them are available in many
‘‘software’’ for that ammunition.            would be made to ECCN 0A505.c under              countries. Possession of bayonets does
Inclusion of this ‘‘technology’’ on the      new Note 1 to paragraph (c). BIS                 not confer a significant military
CCL is appropriate because, like the         considers these to be conforming                 advantage on the United States and
ammunition and production equipment          changes to the removal of ECCN 0A986             attempting to restrict their availability
addressed by this rule, it is widely         and the addition of ECCN 0A505.c in              by requiring a license for export to most
available, including in countries that are   this proposed rule.                              destinations is unlikely to be effective.
not allies of the United States or                                                            Therefore, for these reasons, this
members of multilateral export control       Revisions to ECCN 2B004
                                                                                              proposed rule does not retain a regional
regimes and thus confers no military           As a conforming change, this rule              stability (RS column 2) control on
advantage on the United States.              would replace the reference to ECCN              bayonets because it is no longer
                                             2B018 in the related controls paragraph          warranted.
New ECCN 0E602: Technology for Guns          of ECCN 2B004 with references to
and Armament, Including Technology           ECCNs 0B501, 0B602 and 0B606. This               Removal of ECCN 0A984
for Test, Inspection and Production          rule would make no substantive changes             This proposed rule would remove
Equipment and Software for Guns and          to ECCN 2B004.                                   ECCN 0A984 because all of the
Armament                                                                                      commodities that it currently controls
   New ECCN 0E602 would impose               Revisions to ECCN 2B018                          would be controlled by either proposed
national security (NS Column 1),                This proposed rule would remove and           ECCN 0A502 or 0A505. As conforming
regional stability (RS Column 1), United     reserve paragraphs .e, .f, .g, .h, .i, .j, and   changes, references to ECCN 0A984
Nations (UN), and anti-terrorism (AT         .l from ECCN 2B018 because the                   would be replaced with references to
Column 1) controls on ‘‘technology’’         commodities listed in those paragraphs           ECCN 0A502 or 0A505 or both, as
‘‘required’’ for the ‘‘development,’’        would be listed in ECCN 0B602. It                appropriate in §§ 742.7(a)(1), (2) and (3);
‘‘production,’’ operation, installation,     would remove paragraph .n, because the           742.17(f) and 748.12(a)(1) and in ECCN
maintenance, repair, overhaul or             commodities listed in that paragraph             0A018.



                                                      WASHSTATEB000401
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 378 of 2650

24172               Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

Removal of ECCN 0A985                        shells). As a conforming change, this         States, including the foreign policy
  This proposed rule would remove            proposed rule would replace a reference       interest of promoting the observance of
ECCN 0A985 because all of the                to ECCN 0E984 in § 742.7(a) with              human rights throughout the world.’’
commodities that it currently controls       references to ECCNs 0E502 and 0E505.          This proposed rule would also revise
would be controlled by proposed ECCN                                                       the regional stability licensing policy set
                                             Removal of ECCN 0E987
0A503. As conforming changes,                                                              forth in the last sentence of paragraph
                                               This proposed rule would remove             (b)(1)(i) that is specific to the People’s
references to ECCN 0A985 would be
                                             ECCN 0E987 because proposed ECCN              Republic of China for 9x515 items. This
replaced with references to ECCN
                                             0E504 would control all ‘‘technology’’        proposed rule would add ECCNs 0A501,
0A503 in §§ 740.20(b)(2); 742.7(a)(4)
                                             currently controlled by ECCN 0E987. As        0A504, 0A505, 0B501, 0B505, 0D501,
and (c); 746.7(a) and ECCN 0E982.
                                             conforming change, references to ECCN         0D505, 0E501, 0E504, and 0E505 to this
Removal of ECCN 0A986                        0E987 would be replaced with                  sentence to specify that these firearms
  This proposed rule would remove            references to ECCN 0E504, as                  and related items will be subject to a
ECCN 0A986 because all of the                appropriate in §§ 740.20(b)(2)(ii) and        policy of denial when destined to the
commodities that it currently controls       742.7(a)(1).                                  People’s Republic of China or a country
would be controlled by proposed              Conforming Change to General Order            listed in Country Group E:1. Lastly, this
0A505.c, including less than lethal          No. 5                                         proposed rule would add a sentence to
rounds. As conforming changes,                                                             the end of paragraph (b)(1)(i) to make it
                                                This proposed rule would amend             explicit that applications for exports
references to ECCN 0A986 would be
                                             General Order No. 5, paragraph (e)(3)         and reexports of ECCN 0A501, 0A504,
replaced with references to ECCN
                                             (Prior commodity jurisdiction                 0A505, 0B501, 0B505, 0D501, 0D505,
0A505, as appropriate in §§ 742.17(f);       determinations), in Supplement No. 1 to
742.19(a)(1); 746.3(b)(2) and                                                              0E501, 0E504, and 0E505 items would
                                             part 736, to add a reference in two           be subject to a policy of denial when
748.12(a)(1).                                places to the new 0x5zz ECCNs that            there is reason to believe the transaction
Removal of ECCN 0A987                        would be created by this rule. This           involves certain parties of concern. In
  This proposed rule would remove            change to paragraph (e)(3) is a               addition, transactions involving
ECCN 0A987 because proposed ECCN             conforming change and is needed               criminal organizations, rebel groups,
0A504 would control all commodities          because paragraph (e)(3) now only             street gangs, or other similar groups or
currently controlled by ECCN 0A987. As       references the ‘‘600 series’’ and 9x515       individuals, that may be disruptive to
conforming changes, references to ECCN       ECCNs. 0x5zz ECCNs would include              regional stability, including within
0A987 would be replaced with                 new ECCN 0A501, 0A502, 0A505,                 individual countries would be subject to
references to ECCN 0A504, as                 0B501, 0B505, 0D501, 0D505, 0E501,            a policy of denial.
appropriate in §§ 740.16(b)(2)(iv);          0E502, 0E505. Paragraph (e)(2) is
                                             important because, for example, it            Availability of License Exceptions
742.7(a)(1); 742.17(f); 744.9(a)(1) and
(b); and 748.12(a)(1); and in ECCN           ensures that items previously                    Many of the items in the new ‘‘600
7A611.                                       determined to be ‘‘subject to the EAR’’       series’’ ECCNs generally would be
                                             and designated EAR99, would not be            eligible for the same license exceptions
Removal of ECCN 0B986                        classified in a new ECCN being created        and subject to the same restrictions on
  This proposed rule would remove            to control items moved from the USML          use of license exceptions as other ‘‘600
ECCN 0B986 because all of the                to the CCL, unless specifically               series’’ ECCNs. BIS intends that those
commodities that it controls would be        enumerated by BIS in an amendment to          restrictions be no more restrictive than
controlled in proposed ECCN 0B505.c.         the CCL. For example, most swivels and        the ITAR license exemption restrictions
As conforming changes, references to         scope mounts for firearms have                that currently apply to those items.
ECCN 0B986 would be replaced with            previously been determined through the           For the ECCNs currently on the CCL
references to 0B505.c in §§ 742.19(a)        CJ and classification process to not be       that would be renumbered and placed
and 772.1, definition of specially           ‘‘subject to the ITAR’’ and designated as     in closer proximity to the firearms-
designed Note 1.                             EAR99. The classification of such             related items that would be removed
                                             ‘‘parts’’ would not be changed, provided      from the USML and added to the CCL,
Removal of ECCN 0E918                        the ‘‘part’’ was not subsequently             these existing firearms-related items
   This proposed rule would remove           changed, which would require a                would continue to be eligible for the
ECCN 0E918, which controls                   separate jurisdiction and classification      same EAR license exceptions, as they
‘‘technology’’ for the ‘‘development,’’      analysis.                                     were prior to publication of this rule,
‘‘production,’’ or ‘‘use’’ of bayonets for                                                 unless otherwise restricted under
                                             Revisions to Regional Stability
regional stability, United Nations, and                                                    § 740.2, if the requirements of the
                                             Licensing Policy for Firearms and
anti-terrorism reasons. Because                                                            license exceptions are met.
                                             Ammunition That Would Be Added to
‘‘technology’’ for the ‘‘development,’’
                                             the EAR                                       License Exception: Shipments of
‘‘production,’’ or ‘‘use’’ of bayonets is
                                                This proposed rule would apply the         Limited Value (LVS)
widely known, any attempt to limit its
dissemination through export license         regional stability licensing policy set          Under this proposed rule, complete
requirements is unlikely to be effective.    forth in § 742.6(b)(1)(i) of the EAR to the   firearms controlled under ECCN 0A501
                                             items controlled for regional stability       would not be eligible for License
Removal of ECCN 0E984                        reasons in ECCNs 0A501, 0A505, 0B501,         Exception LVS, 15 CFR 740.3. Firearms
   This proposed rule would remove           0B505, 0A504, 0D501, 0D505, 0E501,            ‘‘parts,’’ ‘‘components,’’ ‘‘accessories,’’
ECCN 0E984, which controls                   0E504 and 0E505. That policy, which           and ‘‘attachments’’ controlled under
‘‘technology’’ for the development of        also applies to ‘‘600 series’’ and 9x515      ECCN 0A501, other than receivers
shotguns and buckshot shotgun shells,        items is case-by-case review ‘‘to             (frames), and complete breech
because such ‘‘technology’’ would be         determine whether the transaction is          mechanisms, including castings,
controlled under proposed ECCN 0E502         contrary to the national security or          forgings or stampings thereof, would be
(shotguns) or 0E505 (buckshot shotgun        foreign policy interests of the United        eligible for License Exception LVS, with



                                                     WASHSTATEB000402
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 379 of 2650

                   Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                          24173

a limit of $500 on net value per             License Exception TMP would not be          ultimately destined for certain
shipment. In addition, receivers             available to export or reexport the items   proscribed or restricted countries.
(frames), and complete breech                that are the subject of this rule to        Certain information as described below
mechanisms, including castings,              destinations in Country Group D:5 (See      would also be collected by CBP on
forgings or stampings thereof, would be      Supplement No. 1 to part 740). License      behalf of BIS and done under existing or
eligible for License Exception LVS if the    Exception TMP would also not be             new Commerce paperwork collections.
ultimate destination is Canada. These        available to export or reexport some        The proposed rule would also make
limits would be stated in the License        firearms and ammunition shipped from        eligibility to export under License
Exceptions paragraph of ECCN 0A501,          or manufactured in the Russia (Russian      Exception TMP for ECCN 0A501.a or .b
and no revisions to the text of the          Federation), Georgia, Kazakhstan,
                                                                                         or shotguns with a barrel length less
license exception itself would be            Kyrgyzstan, Moldova, Turkmenistan,
                                                                                         than 18 inches controlled in ECCN
needed to implement them. BIS believes       Ukraine, or Uzbekistan. In addition, this
that this provision is generally             proposed rule would prohibit the use of     0A502 subject to the following
consistent with the license exemption        License Exception TMP to export or          conditions:
for limited value shipments of firearms      reexport any item controlled by                Upon the entry portion of a temporary
in the ITAR (22 CFR 123.17(a)). This         proposed ECCN 0A501 and any shotgun         import, the temporary importer would
LVS proposal would be less restrictive       with a barrel length less than 18 inches    be required to provide the required
than the current ITAR provision in two       controlled under ECCN 0A502 that was        statement to U.S. Customs and Border
respects. First, the value limit per         shipped from or manufactured in             Protection (CBP), as proposed in
shipment would be $500 compared to           Country Group D:5. It also would            paragraph (b)(5)(iv)(A).
$100 in the ITAR. Second, the LVS            prohibit use of License Exception TMP
                                                                                            The temporary importer would be
proposal would allow exports of              to export or reexport any item
receivers and complete breech                controlled by proposed ECCN 0A501           required to include on the invoice or
mechanisms to Canada whereas                 that is shipped from or manufactured in     other appropriate import-related
§ 123.17(a) does not. However, the $500      Russia, Georgia, Kazakhstan,                documentation (or electronic
LVS limit is based on the actual selling     Kyrgyzstan, Moldova, Turkmenistan,          equivalents) provided to CBP a
price or fair market value, whereas the      Ukraine, or Uzbekistan, except for any      complete list and description of the
ITAR $100 limit is based on                  firearm model controlled by proposed        0A501 firearms being imported,
‘‘wholesale’’ value. BIS believes that the   0A501 that is also excluded under           including their serial numbers, model,
LVS value standard is more precise and       Annex A in Supplement No. 4 to part         make, caliber, quantity, and U.S. dollar
easier to apply than the ITAR standard       740 (the prohibition would not apply to     value, as proposed in paragraph
and is more in keeping with current          such firearms), and any shotgun with a      (b)(5)(iv)(B).
prices. In addition, with respect to         barrel length less than 18 inches              If the firearms are temporarily
Canada, an LVS limit of $500 per             controlled under 0A502 that was             imported for a trade show, exhibition,
shipment is needed to comply with the        shipped from or manufactured in
                                                                                         demonstration, or testing, the temporary
Section 517 of the Commerce, Justice,        Russia, Georgia, Kazakhstan,
                                                                                         importer must provide to CBP the
Science, and Related Agencies                Kyrgyzstan, Moldova, Turkmenistan,
Appropriations Act of 2015, which            Ukraine, or Uzbekistan. These               relevant invitation or registration
prohibits expending any appropriated         prohibitions would apply to temporary       documentation for the event and an
funds to require licenses for the export     exports of firearms from the United         accompanying letter that details the
of certain non-automatic firearms parts,     States, and the export of firearms          arrangements to maintain effective
components, accessories and                  temporarily in the United States.           control of the firearms while they are in
attachments to Canada when valued at            This proposed rule would limit           the United States, as proposed in
under $500.                                  temporary exports of firearms controlled    paragraph (b)(5)(iv)(C).
   Guns and armament and related items       under ECCN 0A501 and any shotgun               At the time of export, the temporary
controlled under ECCN 0A602 would be         with a barrel length less than 18 inches    importer or its agent as proposed in
eligible for License Exception LVS, with     controlled under ECCN 0A502 pursuant        paragraph (b)(5)(v) would be required to
a limit of $500 net value per shipment.      to License Exception TMP to exhibition      provide the temporary import
   Ammunition controlled under ECCN          and demonstration (§ 740.9(a)(5) of the
                                                                                         documentation (i.e., the invoice used at
0A505 would not be eligible for License      EAR) and inspection, test, calibration,
                                                                                         the time of entry for the temporary
Exception LVS; however, ammunition           and repair (§ 740.9(a)(6) of the EAR).
                                             Consistent with the ITAR requirements       importation or other appropriate
parts and components would be eligible
with a limit of $100 net value per           previously applicable to temporary          temporary import-related
shipment.                                    exports of the firearms covered by this     documentation (or electronic
   Test, inspection and production           rule (see 22 CFR 123.17(c), 123.22),        equivalents)) related to paragraph
equipment controlled under ECCNs             exporters would continue to be required     (b)(5)(iv)(B) to CBP. This information
0B501, 0B602 and 0B505 for firearms,         to file Electronic Export Information       would be used by CBP to confirm that
guns and armament and ammunition/            (EEI) to the Automated Export System        such firearms were in fact temporarily
ordnance would be eligible for License       (AES) for transactions involving such       imported under the EAR for subsequent
Exception LVS with a limit of $3,000         firearms that are authorized pursuant to    export under License Exception TMP.
net value per shipment, which is             License Exception TMP (See                     The proposed rule would include a
consistent with LVS eligibility for most     § 758.1(a)(10) of the EAR).                 note to License Exception TMP to direct
600 series ECCNs.                               The proposed rule would also
                                                                                         temporary importers and exporters to
                                             authorize the use of License Exception
License Exception: Temporary Imports,        TMP for the export of ECCN 0A501            contact CBP at the port of import or
Exports, Reexports, and Transfers (In-       firearms temporarily in the United          export for the proper procedures to
Country) (TMP)                               States for a period of not more than one    provide any data or documentation
  This proposed rule would amend the         year subject to the requirement that the    required by BIS.
regulations at § 740.9 to state that         firearms not be imported from or



                                                     WASHSTATEB000403
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 380 of 2650

24174              Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

License Exception: Governments,              requirements are not needed to               has temporarily suspended the
International Organizations,                 implement such policies.                     requirement to file EEI to the AES for
International Inspections Under the             All other items that are the subject of   personally-owned firearms and
Chemical Weapons Convention, and the         this rule would be subject to the limits     ammunition that are ‘‘subject to the
International Space Station (GOV)            on use of License Exception GOV that         ITAR’’ being exported under 22 CFR
   This proposed rule would revise the       apply to 600 series items generally, i.e.,   123.17(c), due to operational challenges
regulations at § 740.11 to limit the         § 740.11(b)—to, for or on behalf of the      related to implementation. See the
applicability of License Exception GOV       U.S. Government (including contractors,      following CBP website page for
for firearms, ‘‘parts’’ and ‘‘components’’   government employees, their families         additional information: https://
controlled by ECCN 0A501 and                 and household employees) or                  help.cbp.gov/app/answers/detail/a_id/
                                             § 740.11(c) to a government in Country       323/∼/traveling-outside-of-the-u.s.---
ammunition controlled by 0A505 to
                                             Group A:1 cooperating governments or         temporarily-taking-a-firearm%2C-
exports, reexports and transfers for
                                             an agency of NATO. However, this rule        rifle%2C-gun%2C. BIS is proposing in
official use by U.S. government agencies
                                             would add some additional restrictions       this rule to ensure consistency with the
and official and personal use by U.S.
                                             for E:1 and E:2 countries. This proposed     current ITAR filing requirements and
government employees (and the
                                             rule would exclude the use of License        any measures that are being used at this
immediate families and household
                                             Exception GOV for any item listed in a       time to track such temporary exports of
employees of those government
                                             0x5zz ECCN for E:1 countries, unless         personally-owned firearms and
employees) (§ 740.11(b)(2)(i) and (ii) of
                                             authorized under paragraph (b)(2)(i) or      ammunition. Whether and how BIS
the EAR). This proposed authorization
                                             (ii) when the items are solely for U.S.      includes this requirement in a final rule
under License Exception GOV would            government official use. In addition, to     would be based on whether CBP is able
treat 0A501 firearms in the same             better ensure compliance with section        to update its processes, and other
manner that other items that are subject     6(j) of the EAA and address concerns         agencies as needed, to allow for
to the EAR may be exported to U.S.           with certain end users and uses in           individuals to easily file EEI in AES by
government employees under License           Country Group E:1 and E:2 countries,         the time a final rule is published. If CBP
Exception GOV. It would not impose           this proposed rule would add a new           is not able to do so, then the final rule
certain restrictions that are imposed by     Note 1 to paragraph (b)(2), which would      may direct exporters to continue to use
the current ITAR license exemption.          restrict the use of License Exception        CBP’s existing process, which is the use
The ITAR exemption authorizes exports        GOV for E:1 and E:2 countries for            of the CBP Certification of Registration
of only non-automatic firearms and           multilaterally controlled items and anti-    Form 4457, until a workable solution is
‘‘parts’’ and ‘‘components.’’ License        terrorism (AT) controlled items when         developed or CBP suggests an
Exception GOV would authorize non-           destined to certain end users or end         alternative simplified solution for
automatic and semi-automatic firearms        uses of concern.                             gathering such information for
and ‘‘parts’’ and ‘‘components.’’                                                         temporary exports of personally-owned
   The ITAR exemption (22 CFR 123.18)        License Exception: Baggage (BAG)
                                                                                          firearms and ammunition. BIS will also
authorizes shipments consigned to and           This proposed rule would revise           take into consideration any public
for the use of servicemen’s clubs, and       License Exception BAG, § 740.14, to          comments submitted on this aspect of
for service members or civilian              allow United States citizens and             the proposed rule regarding imposing an
employees if the firearms are for            permanent resident aliens leaving the        EEI filing requirement in AES, as well
personal use and the shipment is             United States temporarily to take up to      as comments on the current practice of
accompanied by a written authorization       three firearms controlled by proposed        using the CBP Form 4457, as well as any
from the commanding officer                  ECCN 0A501 and up to 1,000 rounds of         other suggestions on alternative
concerned. The ITAR exemption also           ammunition for such firearms                 approaches for tracking such
authorizes exports to other U.S.             controlled under ECCN 0A505.a for            information.
government employees for personal use        personal use while abroad. This                 Though BIS does not require prior
if the chief of the U.S. diplomatic          proposed change to License Exception         authorization to use License Exception
mission in the country of destination        BAG would be made to be consistent           BAG, in order to facilitate the physical
has approved in writing to the               with 22 CFR 123.17(c), which                 movement and subsequent importation
Department of State the specific types       authorizes U.S. persons to take up to        of firearms authorized under this license
and qualities of firearms into that          three non-automatic firearms and up to       exception, this information would need
country. The exporter must present a         1,000 cartridges therefor abroad for         to be collected by CBP by requiring EEI
copy of the written statement to the CBP     personal use. This proposed amendment        filing in AES.
Port Director. License Exception GOV         to License Exception BAG would apply            Travelers leaving the United States
would impose none of the foregoing           to both non-automatic and semi-              temporarily would be required to
limitations. BIS believes that the           automatic firearms. Consistent with the      declare the 0A501 and 0A505 items to
limitations are unnecessary. The EAR         ITAR requirements previously                 a CBP officer prior to departure from the
control exports for national security and    applicable to temporary exports of the       United States and present the firearms,
foreign policy reasons. BIS believes that    firearms and associated ammunition           ‘‘parts,’’ ‘‘components,’’ ‘‘accessories,’’
the restrictions imposed in the ITAR         covered by this rule, BIS is proposing to    ‘‘attachments,’’ and ammunition they
exemption primarily pertain to concerns      modify § 758.1 of the EAR to make clear      are exporting to the CBP officer for
over the security of U.S. government         that exporters would continue to be          inspection, confirming that the
personnel and property located outside       required to file Electronic Export           authority for the export is License
the United States. Those concerns may        Enforcement (EEI) to the Automated           Exception BAG, that the exporter is
be addressed more appropriately              Export System (AES) for transactions         compliant with its terms. Should
through policies and procedures              involving such firearms and associated       exporters desire to contact CBP prior to
implemented by the U.S. government           ammunition that are otherwise                departure, contact information and a list
agencies whose personnel and                 authorized pursuant to License               of U.S. air, land and sea ports of entry
properties are located outside the           Exception BAG. BIS is aware that U.S.        can be found at: http://www.cbp.gov/xp/
United States. Export license                Customs and Border Protection (CBP)          cgov/toolbox/ports/.



                                                     WASHSTATEB000404
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 381 of 2650

                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                           24175

   This proposed rule also would revise       members. Because the aforementioned         requirement of BIS licenses is specified
License Exception BAG to allow                exempted items are not of a military        in § 750.7(a) and on the boiler plate text
nonresident aliens leaving the United         nature, the limitation is not necessary.    included on all BIS licenses. These
States to take firearms, ‘‘accessories,’’     As a conforming change, this proposed       requirements would also be applied to
‘‘attachments,’’ ‘‘components,’’ ‘‘parts,’’   rule also would remove ECCNs 0A985          firearms and ammunition licenses. A
and ammunition controlled by ECCN             and 0E987 in paragraph (b)(2)(ii) and       change in end use or end user,
0A501 or 0A505 that they lawfully             add in their place 0A503 and 0E504.         including a change of authorized end
brought into the United States. This          This change does not change the             use or end user within a single foreign
change would be consistent with 22            availability of License Exception STA,      country for a firearm or ammunition
CFR 123.17(d), which authorizes foreign       but simply reflects the fact that these     authorized under a BIS license, would
persons leaving the United States to take     items would now be controlled under         require a BIS authorization. BIS does
firearms and ammunition controlled            ECCNs 0A503 and 0E504 and the               not propose any changes in this rule to
under Category I(a) of the USML (both         License Exception STA exclusion would       these well-established and understood
non-automatic and semi-automatic) that        continue to apply to them.                  requirements on using BIS licenses.
they lawfully brought into the United                                                     Applicants for firearms and ammunition
                                              Support Documentation for Firearms,
States. This proposed rule would not                                                      licenses are also advised that BIS would
                                              Parts, Components, Accessories, and
make changes to the availability of                                                       continue to exercise its authority, as
                                              Attachments Controlled by ECCN
License Exception BAG for shotguns                                                        specified in § 748.11 in the Note 2 to
                                              0A501
and shotgun shells authorized under                                                       paragraph (a), on a case-by-case basis to
paragraph (e)(1) or (2).                         This proposed rule would require that    require a Statement by Ultimate
   As a clarification to License Exception    for commodities controlled by ECCN          Consignee and Purchaser as warranted.
BAG, this proposed rule would add two         0A501 exported or reexported                   The exporter, reexporter or transferor
sentences to the introductory text of         transactions for which a license would      using a BIS license, including for
paragraph (b)(4) to highlight the special     be required, the exporter or reexporter     firearms and ammunition licenses,
provisions that apply in paragraph (e)        must obtain, prior to submitting an         would also be required pursuant to
for firearms and ammunition and in            application, an import permit (or copy      § 750.7(a) to inform the other parties
paragraph (h) for personal protective         thereof) if the importing country           identified on the license, such as the
equipment under ECCN 1A613.c or .d.           requires such permits for import of         ultimate consignees and end users of the
These two sentences would not change          firearms. That import permit would be       license’s scope and of the specific
the existing requirement and have been        a record that must be kept by the           conditions applicable to them. As an
included to assist the public in better       exporter or reexporter as required by       additional safeguard for firearms and
identifying these special provisions.         part 762 of the EAR. The purpose of this    ammunition licenses, BIS would when
                                              requirement is to assure foreign            warranted include a license condition
License Exception STA                         governments that their regulations          that would require the exporter,
   This proposed rule would revise the        concerning the importation of firearms      reexporter or transferor to receive from
regulations at § 740.20 to make firearms      are not circumvented. Obtaining an          the other parties identified on the
controlled under ECCN 0A501 and most          import certificate or equivalent official   license a confirmation in writing that
‘‘parts,’’ ‘‘components,’’ ‘‘accessories,’’   document issued by member states of         those other parties had received and
and ‘‘attachments’’ controlled under          the Organization of American States         agreed to the terms and conditions of
ECCN 0A501 ineligible for License             meets this requirement. To implement        the license. For example, the condition
Exception STA. Only those ‘‘parts,’’          this change, this proposed rule would       may state ‘‘Prior to using this license,
‘‘components,’’ ‘‘accessories,’’ and          revise § 748.12 to include the              the exporter (reexporter or transferor)
‘‘attachments’’ that are controlled under     commodities controlled under ECCNs          and other parties to the license must
paragraph .x (i.e., those ‘‘specially         0A501 (except 0A501.y), 0A502, 0A504        agree to the conditions in writing and
designed’’ for 0A501 or ITAR-controlled       (except 0A504.f) and 0A505 (except          the exporter (reexporter or transferor)
firearms that are not specifically listed     0A505.d) within the list of commodities     must keep this on file with their other
either on the CCL or USML) are eligible       that are subject to the requirement and     records.’’ The documents described in
for export under License Exception            would add a new paragraph (e)               this paragraph would be required to be
STA. Items controlled under ECCNs             requiring that import certificates or       kept for EAR recordkeeping purposes
0A502 and 0A503 are also excluded             permits be obtained from countries          under part 762 of the EAR.
from STA eligibility.                         other than OAS member states if those
   This proposed rule would exempt gun                                                    Conventional Arms Reporting for
                                              states require such a certificate or
‘‘parts,’’ ‘‘components,’’ ‘‘accessories’’                                                Certain Exports of ECCN 0A501.a
                                              permit.
and ‘‘attachments’’ controlled under                                                      and .b Commodities
ECCN 0A501.x; test, inspection and            Licenses for Firearms and Ammunition           In § 743.4 (Conventional arms
production equipment and ‘‘parts,’’           Would Be Limited to the Authorized          reporting), this rule would revise
‘‘components,’’ ‘‘accessories’’ and           End Use and End Users                       paragraphs (c)(1)(i) and (c)(2)(i) to add
‘‘attachments’’ in ECCN 0B501;                   Consistent with other BIS licenses,      ECCN 0A501.a and .b as commodities
‘‘software’’ in 0D501; and ‘‘technology’’     including ‘‘600 series’’ and 9x515 items,   that would require Wassenaar
in ECCN 0E501 from the License                licenses for firearms and ammunition        Arrangement reporting and United
Exception STA end-use limitation set          that move from the USML to the CCL          Nations reporting under this
forth in § 740.20(b)(3)(ii) that applies to   would be limited to the authorized end      conventional arms reporting section of
‘‘600 series’’ items. That end-use            use and end users specified on the          the EAR. This requirement would assist
limitation is intended to ensure that the     license and supporting documentation        the United States Government to meet
military-related items controlled by          submitted as part of the license            its multilateral commitments for the
most 600 series ECCNs are ultimately          application. This means any change in       special reporting requirements for
used by appropriate agencies of the           the authorized end use or end user for      exports of certain items listed on the
governments of certain U.S allies or          a licensed transaction would require a      Wassenaar Arrangement Munitions List
multilateral export control regime            BIS authorization. This existing            and the UN Register of Conventional



                                                      WASHSTATEB000405
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 382 of 2650

24176               Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

Arms when these items are authorized          country and the subsequent export of         paragraph (a)(11) as (a)(12) and add a
for export under License Exceptions           that item from the U.S. To preserve the      new paragraph (a)(11) to specify the
LVS, TMP, RPL, STA, or GOV (see part          treatment of temporary import                following information must be kept as
740 of the EAR) or the Validated End          transactions for items in this rule that     an EAR record: Serial number, make,
User authorization (see § 748.15 of the       transfer from the USML in the ITAR to        model, and caliber for any firearm
EAR) and for United Nations reporting.        become subject to the EAR, BIS would         controlled in ECCN 0A501.a and for
License Exceptions LVS and STA are            need to create a process under the EAR       shotguns with barrel length less than 18
identified in § 743.4(b)(1), but because      to impose entry clearance requirements       inches controlled in 0A502. The
ECCN 0A501.a and .b commodities are           for temporary imports of such items          ‘‘exporter’’ or any other ‘‘party to the
not eligible for those two license            based on BIS’s authorities over U.S.         transaction’’ that creates or receives
exceptions, the reporting requirements        exports.                                     such records would be the person
under § 743.4(c)(1)(i) and (c)(2)(i) would       Therefore, BIS proposes a temporary       responsible for retaining this record.
be limited to exports authorized License      imports entry clearance requirement by          In § 762.3 (Records exempt from
Exceptions TMP, GOV and RPL or the            adding new § 758.10. This new section        recordkeeping requirements), this rule
Validated End User authorization. This        would be limited to items in this rule       would narrow the scope of an
rule also adds contact information for        that are both ‘‘subject to the EAR’’ and     exemption from the EAR recordkeeping
these reports.                                on the USMIL in 27 CFR 447.21. To            requirements for warranty certificates.
                                              allow such items to temporarily enter        This rule would narrow this exclusion
Changes to Export Clearance                   the U.S., this rule proposes a process to    to specify the exclusion from the
Requirements for Firearms Being               collect identifying information for the      recordkeeping requirements does not
Moved to the CCL                              sole purpose of tracking items being         apply (meaning the record would need
   In part 758 (Export Clearance              temporarily imported for subsequent          to be kept under the recordkeeping
Requirements), this rule would make           export. BIS would not impose a license       requirements) for warranty certificates
certain changes to clarify that a filing of   requirement for such imports, but this       for any firearm controlled in ECCN
Electronic Export Information (EEI) to        information would be necessary to            0A501.a and for shotguns with barrel
the Automated Export System (AES)             facilitate the export after a temporary      length less than 18 inches controlled in
would be required for exports of the          import. The entry clearance requirement      0A502, when the certificate issued is for
firearms transferred from the USML            would be an EAR requirement and any          an address located outside the United
pursuant to this rule regardless of value     false representation made under the          States. This would be an expansion of
or destination, including exports to          new § 758.10 would be a violation of the     the EAR recordkeeping requirements,
Canada. As noted above, this                  EAR.                                         but because warranty certificates are
requirement will also apply, as is               BIS is particularly interested in         already created and kept as part of
presently the case under the ITAR, for        receiving comments on these temporary        normal business recordkeeping
temporary exports of such items               import provisions in § 758.10 and the        purposes, this expansion is not
pursuant to License Exception TMP or          subsequent export under paragraph            anticipated to create any new or
BAG.                                          (b)(5) of License Exception TMP. A           increased burden under the EAR,
   In addition, this rule proposes to         license requirement is not being             because it is a document that is created
expand the data elements required as          proposed for these temporary imports,        in the normal course of business and are
part of an AES filing for these items to      but BIS is proposing an entry clearance      records that should be easily accessible.
include serial numbers, make, model           requirement whereby, as described            These recordkeeping requirements
and caliber. This requirement would           above, the exporter at the time of import    would assist the United States
ensure law enforcement officials are          would need to make a legal                   Government because this information is
able to effectively verify that firearms      representation to the U.S. Government        important to have access to for law
exports are properly authorized and in        under the EAR that the item was being        enforcement concerns for these types of
conformance with all applicable               temporarily imported into the United         items.
regulations, including those associated       States for subsequent export under              The public may submit comments on
with the temporary export and                 paragraph (b)(5) of License Exception        whether they agree with this BIS
subsequent return of controlled firearms      TMP. BIS also welcomes comments on           determination that these changes
and unused ammunition. Similar to the         whether there are advantages to how the      described above to the EAR
description above regarding whether           ITAR regulates temporary imports of          recordkeeping requirements would not
BIS would publish an EEI filing               USMIL items that should be                   result in increased burdens under the
requirement in AES for personally-            incorporated into the Commerce final         EAR.
owned firearms and ammunition                 rule.
exported under License Exception BAG                                                       Alignment With the Wassenaar
in the final rule, these expanded data        Changes to EAR Recordkeeping                 Arrangement Munitions List
elements required as part of an AES           Requirements for Firearms Being                This rule maintains the alignment
filing would be included in the final         Moved to the CCL                             with respect to firearms, guns and
rule if CBP has made such data easily            In part 762 (Recordkeeping), this rule    armament, and ammunition that exists
enterable in AES. If the necessary            would make two changes to the                between the USML and the WAML.
changes were not made by the time the         recordkeeping requirements under the         USML Category I firearms that would be
final rule was to be published, CBP may       EAR. These changes would specify that        added to the CCL under ECCN 0A501
continue to rely on CBP Form 4457 as          certain records, that are already created    are controlled under category ML1 of
described above.                              and kept in the normal course of             the WAML. USML Category II guns and
                                              business, must be kept by the                armament that would be added to the
Entry Clearance Requirements for              ‘‘exporter’’ or any other party to the       CCL under 0A602 are controlled under
Temporary Imports                             transaction (see § 758.3 of the EAR), that   WAML category ML2.
  Temporary imports are transactions          creates or receives such records.              Rather than strictly following the
that involve both the temporary entry of         Specifically, in § 762.2 (Records to be   Wassenaar Arrangement Munitions List
an item into the U.S. from a foreign          retained), this rule would redesignate       pattern of placing production



                                                      WASHSTATEB000406
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 383 of 2650

                   Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                           24177

equipment, ‘‘software’’ and                  Economic Powers Act. BIS continues to       more efficient way that would
‘‘technology’’ for munitions list items in   carry out the provisions of the Export      significantly reduce the burdens on
categories ML 18, ML 21 and ML 22,           Administration Act of 1979, as              exporters and other parties compared to
respectively, this rule follows the          appropriate and to the extent permitted     the regulatory burdens they faced when
existing CCL numbering pattern for test,     by law, pursuant to Executive Order         the item were ‘‘subject to the ITAR.’’
inspection and production equipment          13222, as amended by Executive Order        Deregulatory does not mean a decontrol
(0B501, 0B602 and 0B505), ‘‘software’’       13637.                                      of these items.
(0D501, 0D602 and 0D505) and                                                                For those items in USML Categories I,
                                             Executive Order Requirements                II and III that would move by this rule
‘‘technology’’ (0E501, 0E602 and
0E505). BIS believes that including the         Executive Orders 13563 and 12866         to the CCL, BIS would be collecting the
ECCNs for test, inspection and               direct agencies to assess all costs and     necessary information using the form
production equipment, ‘‘software,’’ and      benefits of available regulatory            associated with OMB Control No. 0694–
‘‘technology’’ in the same category as       alternatives and, if regulation is          0088. BIS estimates that this form takes
the items to which they relate results in    necessary, to select regulatory             approximately 43.8 minutes for a
an easier way to understand the CCL          approaches that maximize net benefits       manual or electronic submission. Using
than using separate categories.              (including potential economic,              the State Department’s estimate that
   BIS believes that the controls in         environmental, public health and safety     10,000 applicants annually would move
proposed ECCNs 0A501, 0A602 and              effects, distribute impacts, and equity).   from the USML to the CCL and BIS’s
0A505 are consistent with controls           Executive Order 13563 emphasizes the        estimate that 6,000 of the 10,000
imposed by the Wassenaar                     importance of quantifying both costs        applicants would require licenses under
Arrangement.                                 and benefits, of reducing costs, of         the EAR, that constitutes a burden of
                                             harmonizing rules, and of promoting         4,380 hours for this collection under the
Appropriate Delayed Effective Date for       flexibility. This proposed rule has been    EAR. Those companies are currently
a Final Rule                                 designated a ‘‘significant regulatory       using the State Department’s forms
   BIS also invites comments from the        action,’’ although not economically         associated with OMB Control No. 1405–
public on the appropriate delayed            significant, under section 3(f) of          0003 for which the burden estimate is
effective date needed to prepare for the     Executive Order 12866. Although the         1 hour per submission, which for 10,000
changes included in this proposed rule       items identified in this proposed rule      applications results in a burden of
if published in final form. A 180-day        have been determined to no longer           10,000 hours. Thus, subtracting the BIS
delayed effective date was used for          warrant ITAR control by the President,      burden hours of 4,380 from the State
many of the other rules that moved           the proliferation of such items has been    Department burden hours of 10,000, the
items from the USML to the CCL, but          identified as a threat to domestic and      burden is reduced by 5,620 hours. The
certain rules included shorter delayed       international security if not classified    other 4,000 applicants may use license
effective dates. BIS requests the public     and controlled at the appropriate level     exceptions under the EAR or the ‘‘no
to provide comments on whether 180-          under the EAR. Commerce estimates           license required’’ designation, so these
delayed effective date is warranted, or if   that the combined effect of all rules to    applicants would not be required to
some shorter period, such as 90-day          be published adding items removed           submit license applications under the
delated effective date is warranted for      from the ITAR to the EAR would              EAR.
this proposed rule if published in final     increase the number of license                 In addition to the reduced burden
form.                                        applications to be submitted to BIS by      hours of 5,620 hours, there would also
                                             approximately 30,000 annually.              be direct cost savings to the State
Request for Comments                            This proposed rule does not contain      Department that would result from the
   All comments on this proposed rule        policies with Federalism implications as    10,000 license applications no longer
must be in writing and submitted via         that term is defined under E.O. 13132.      being required under the ITAR once
the Federal rulemaking portal                   To control these items under the EAR     these items are moved to the EAR. The
www.regulations.gov or by mail or            that no longer warrant ITAR control,        Department of State charges a
delivery to the address identified in the    appropriate controls on the CCL needed      registration fee to apply for a license
addresses section of this proposed rule.     to be included in the Department of         under the ITAR. Pursuant to the AECA,
All comments (including any personal         Commerce proposed rule. This includes       ITAR, and associated delegations of
identifiable information) would be           creating new ECCNs and revising             authority, every person who engages in
available for public inspection and          certain existing ECCNs, as well as          the business of brokering activities,
copying. Anyone wishing to comment           making other changes to the EAR to          manufacturing, exporting, or
anonymously may do so by leaving the         control items that would be moved from      temporarily importing any defense
fields for information that would            these three USML categories to the CCL      articles or defense services must register
identify the commenter blank.                once the section 38(f) notification         with the Department of State and pay a
                                             process is completed and a final rule is    registration fee. The Department of State
Export Administration Act                    published and becomes effective.            adopted the current fee schedule to
  Although the Export Administration         Adding new controls and other               align the registration fees with the cost
Act of 1979 expired on August 20, 2001,      requirements to the EAR imposes             of licensing, compliance and other
the President, through Executive Order       regulatory burdens on exporters and         related activities. The Department of
13222 of August 17, 2001, 3 CFR, 2001        some other parties involved with those      Commerce would incur additional costs
Comp., p. 783 (2002), as amended by          items, but compared to the burdens          to administer these controls and process
Executive Order 13637 of March 8,            these exporters and other parties faced     license applications. However, the
2013, 78 FR 16129 (March 13, 2013) and       under the ITAR, these regulatory            Department of Commerce does not
as extended by the Notice of August 15,      burdens, including financial costs,         charge a registration fee to apply for a
2017, 82 FR 39005 (August 16, 2017),         would be reduced significantly. The         license under the EAR, and we are
has continued the Export                     EAR is a more flexible regulatory           unable to estimate the increase in costs
Administration Regulations in effect         structure whereby the items can still be    to the Department of Commerce to
under the International Emergency            controlled appropriately, but in a much     process the new license applications.



                                                     WASHSTATEB000407
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 384 of 2650

24178              Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

Therefore, we are unable to provide an      burden hours by 2,810 would result in                  the Automated Export System (AES)
estimate of the net change in resource      an additional cost savings of 1 $126,281               Program (control number 0607–0152).
costs to the government from moving         to the exporting public. Therefore, the                   This proposed rule would affect the
these items from the ITAR to the EAR.       total dollar cost savings would be                     information collection, under control
It is the case, however, that the           $1,376,281 for purposes of E.O. 13771                  number 0694–0088, associated with the
movement of these items from the ITAR       for the Department of Commerce.                        multi-purpose application for export
would result in a permanent and               For purposes of the Department of                    licenses. This collection carries a
recurring direct transfer of $2,500,000     State, the ‘‘net deregulatory actions’’                burden estimate of 43.8 minutes for a
per year from the government to the         would result in a permanent and                        manual or electronic submission for a
exporting public, less the increased cost   recurring cost savings of $1,250,000 per               burden of 31,833 hours. BIS believes
to taxpayers, because they would no         year, and a reduction in burden hours                  that the combined effect of all rules to
longer pay fees to the State Department     by 2,810 hours. The reduction in burden                be published adding items removed
for licenses and there is no fee charged    hours by 2,810 would result in an                      from the ITAR to the EAR that would
by the Department of Commerce to            additional cost savings of $126,281 to                 increase the number of license
apply for a license.                        the exporting public. Therefore, the total             applications to be submitted by
Estimated Cost Savings                      dollar cost savings would be $1,376,281                approximately 30,000 annually,
                                            for purposes of E.O. 13771 for the                     resulting in an increase in burden hours
   For purposes of E.O. 13771 of January    Department of State.                                   of 21,900 (30,000 transactions at 43.8
30, 2017 (82 FR 9339), the Department         The Department of Commerce                           minutes each) under this control
of State and Department of Commerce
                                            welcomes comments from the public on                   number. For those items in USML
proposed rules are expected to be ‘‘net
                                            the analysis under E.O. 13771 described                Categories I, II and III that would move
deregulatory actions.’’ The Department
                                            here. Comments from companies that                     by this rule to the CCL, the State
of Commerce has conducted this
                                            would no longer need to register with                  Department estimates that 10,000
analysis in close consultation with the
                                            the Department of State because the                    applicants annually will move from the
Department of State, because of how
                                            company only deals with items under                    USML to the CCL. BIS estimates that
closely linked the two proposed rules
                                            USML Category I, II, and/or III that                   6,000 of the 10,000 applicants would
are for the regulated public and the
                                            would move to the CCL would be                         require licenses under the EAR,
burdens imposed under the U.S. export
                                            particularly helpful for the Department                resulting in a burden of 4,380 hours
control system.
   E.O. 13771 and guidance provided to      of Commerce and Department of State to                 under this control number. Those
the agencies on interpreting the            receive. Comments are also encouraged                  companies are currently using the State
intended scope of the E.O. do not use       on any of the other collections that may               Department’s forms associated with
the term ‘‘net deregulatory action,’’ but   be relevant for the items that would                   OMB Control No. 1405–0003 for which
rather refer to deregulatory actions. As    move from the USML to the CCL. In                      the burden estimate is 1 hour per
outlined above, the Departments of State    particular, data on Department of State                submission, which for 10,000
and Commerce proposed rules are             forms that would no longer need to be                  applications results in a burden of
closely linked and are best viewed as a     submitted would be helpful to receive.                 10,000 hours. Thus, subtracting the BIS
consolidated regulatory action although                                                            burden hours of 4,380 from the State
                                            Paperwork Reduction Act
being implemented by two different                                                                 Department burden hours of 10,000, the
                                            Requirements
agencies. Also, as noted above, items                                                              burden would be reduced by 5,620
may not be subject to both sets of             Notwithstanding any other provision                 hours. (See the description above for the
regulations. Therefore, the movement of     of law, no person may be required to                   E.O. 13771 analysis for additional
a substantial number of items from the      respond to or be subject to a penalty for              information on the cost benefit savings
USML determined to no longer warrant        failure to comply with a collection of                 and designation of the two rules as ‘‘net
ITAR control to the CCL would result in     information, subject to the requirements               deregulatory actions’’.)
a significant reduction of regulatory       of the Paperwork Reduction Act of 1995                    This proposed rule would also affect
burden for exporters and other persons      (44 U.S.C. 3501 et seq.) (PRA), unless                 the information collection under control
involved with such items that were          that collection of information displays a              number 0694–0137, addressing the use
previously ‘‘subject to the ITAR.’’         currently valid OMB control number.                    of license exceptions and exclusions.
   The Departments of State and                This proposed regulation involves                   Some parts and components formerly on
Commerce for purposes of E.O. 13771         four collections currently approved by                 the USML, and ‘‘software’’ and
have agreed to equally share the cost       OMB under these BIS collections and                    ‘‘technology’’ for firearms and their
burden reductions that would result         control numbers: Simplified Network                    parts and components formerly on the
from the publication of these two           Application Processing System (control                 USML, would become eligible for
integral regulatory actions. The            number 0694–0088), which includes,                     License Exception STA under this
Department of State would receive 50%       among other things, license                            proposed rule. Additionally, test,
and the Department of Commerce would        applications; License Exceptions and                   inspection and production equipment
receive 50% for purposes of calculating     Exclusions (control number 0694–0137);                 and ‘‘software’’ and ‘‘technology’’
the deregulatory benefit of these two       Import Certificates and End-User                       related to those firearms and ‘‘parts’’
integral regulatory actions.                Certificates (control number 0694–                     may become eligible for License
   Under this agreed formulation, the       0093); Five Year Records Retention                     Exception STA. BIS believes that the
burden reductions will be calculated as     Period (control number 0694–0096); and                 increased use of License Exception STA
follows:                                    the U.S. Census Bureau collection for                  resulting from the combined effect of all
   For purposes of the Department of                                                               rules to be published adding items
Commerce, the ‘‘net deregulatory              1 The Department of Commerce used the                removed from the ITAR to the EAR
actions’’ would result in a permanent       Department of State’s estimate that the burden hour    would increase the burden associated
                                            cost for completing a license application is $44.94
and recurring cost savings of $1,250,000    per hour. Multiplied by the estimated burden hour
                                                                                                   with control number 0694–0137 by
per year, and a reduction in burden         savings of 2,810 equals a cost savings to the public   about 23,858 hours (20,450 transactions
hours by 2,810 hours. The reduction in      of $126,281.                                           at 1 hour and 10 minutes each).



                                                      WASHSTATEB000408
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 385 of 2650

                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                             24179

   BIS expects that this increase in          be less complex and burdensome than           providing this information to CBP at the
burden as a result of the increased use       the authorizations required to export         entry after a temporary import would
of License Exception STA would be             ITAR-controlled technology, i.e.,             facilitate the export phase of a
more than offset by a reduction in            Manufacturing License Agreements and          temporary import under License
burden hours associated with approved         Technical Assistance Agreements (as a         Exception TMP. At the time of entry for
collections related to the ITAR. This         result of the differences in the scope of     a temporary import, the importer would
proposed rule addresses controls on           the ITAR’s and the EAR’s technology           need to provide a statement to CBP
firearms and ‘‘parts,’’ production            controls).                                    indicating that this shipment was being
equipment and ‘‘parts’’ and related              This proposed rule would affect the        temporarily imported in accordance
‘‘software’’ and ‘‘technology’’ and           information collection under control          with the EAR for subsequent export in
specifically non-automatic and semi-          number 0694–0093, import certificates         accordance with and under the
automatic firearms and their ‘‘parts’’        and end-user certificates because of the      authority of License Exception TMP.
and ‘‘parts,’’ ‘‘components,’’                changes included in this proposed rule.       The entry clearance requirement would
‘‘attachments,’’ and ‘‘accessories’’ that     First, this regulation would require that     be an EAR requirement and any false
are used in both semi-automatic and           for shipments requiring a license of          representation made under the new
fully automatic firearms. BIS has made        firearms, ‘‘parts,’’ ‘‘components,’’          § 758.10 would be a violation of the
this determination on the basis that with     ‘‘accessories,’’ and ‘‘attachments’’          EAR. The importer would also need to
few exceptions, the ITAR allows               controlled under ECCN 0A501, the              provide CBP an invoice or other
exemptions from license requirements          exporter obtain a copy of the import          appropriate import-related
only for exports to Canada, and requires      certificate or permit if the importing        documentation (or electronic
a specific State Department                   country requires one for importing            equivalents) that includes a complete
authorization for most exports of             firearms. License applications for which      list and description of the items being
firearms used for hunting and                 an import or end-user certificate is          imported, including their model, make,
recreational purposes and exports of          already required under § 748.12 of the        caliber, serial numbers, quantity, and
‘‘parts,’’ ‘‘components,’’ ‘‘attachments,’’   EAR would not be subject to this new          U.S. dollar value. If imported for a trade
and ‘‘accessories’’ that are common to        requirement. BIS expects that this            show, exhibition, demonstration, or
military fully automatic firearms and         requirement would result in no change         testing, the temporary importer would
their semi-automatic civilian                 in the burden under control number            need to provide CBP with the relevant
counterparts, even when destined to           0694–0093. Second, this proposed rule         invitation or registration documentation
NATO and other close allies and also          also would require that prior to              for the event and an accompanying
requires State Department authorization       departure, travelers leaving the United       letter that details the arrangements to
for the exports necessary to produce          States and intending to temporarily           maintain effective control of the
‘‘parts’’ and ‘‘components’’ for defense      export firearms, parts, and components        firearms while they are temporarily in
articles in the inventories of the United     controlled under ECCN 0A501 under             the United States. Lastly, at the time of
States and its NATO and other close           License Exception BAG declare the             exportation, as requested by CBP, the
allies. However, under the EAR, as            firearms and parts to a CBP officer and       exporter, or an agent acting on his or her
specified in this proposed rule, a            present the firearms and parts to the         behalf, would have to provide the entry
number of low-level parts would be            CBP officer for inspection. As the State      document number or a copy of the CBP
eligible for export under License             Department also requires that persons         document under which the ‘‘item’’
Exception STA and would therefore not         temporarily exporting firearms, parts
                                                                                            ‘‘subject to the EAR’’ on the USMIL was
require a license to such destinations.       and components declare the items to
                                                                                            temporarily imported under this
   This proposed rule would also affect       CBP, BIS does not expect that the
                                                                                            proposed entry clearance requirement.
the information collection under control      requirement in this proposed rule
                                                                                            As the State Department also requires
number 0694–0096, for the five-year           would result in a change in burden
                                                                                            that persons temporarily importing
recordkeeping retention because of two        under control number 0694–0093.
                                                 Third, this proposed rule would affect     items in this rule provide the same type
changes this rule would make to part
                                              the information collection under control      of information to CBP, BIS expects that
762 of the EAR. This rule would add a
                                              number 0694–0093 by creating a new            the requirement in this proposed rule
new paragraph (a)(55) to specify the
                                              temporary import entry clearance              would result in a change in burden
following information must be kept as
an EAR record: Serial number, make,           requirement by adding § 758.10. This          under control number 0694–0093, but
model, and caliber for any firearm            new section would be limited to items         because of the decrease under the
controlled in ECCN 0A501.a and for            in this rule that are both ‘‘subject to the   burden imposed under the State
shotguns with barrel length less than 18      EAR’’ and on the United States                collection the burden on the public will
inches controlled in 0A502. This rule         Munitions List (USMIL) in 27 CFR              not change.
would also require warranty certificates      447.21. To allow such items to                   This proposed rule would also affect
for these items to be retained for EAR        temporarily enter the U.S., this rule         the information collection under control
recordkeeping. However, because these         proposes a process to collect identifying     number 0607–0152, for filing EEI in
records are already created and kept as       information for the sole purpose of           AES because of one change this rule
part of normal business recordkeeping,        tracking items being temporarily              would make to part 758 of the EAR.
this expansion is not anticipated to          imported for subsequent export under          Under new paragraph (b)(10), EEI would
create any new or increased burden            License Exception TMP. BIS would not          be required for all exports of items
under the EAR.                                impose a license requirement for such         controlled under ECCNs 0A501.a or .b,
   Even in situations in which a license      imports, but collecting this information      shotguns with a barrel length less than
would be required under the EAR, the          would be necessary to facilitate the          18 inches controlled under ECCN
burden would likely be reduced                export after a temporary import. The          0A502, or ammunition controlled under
compared to a license requirement             temporary import entry clearance              ECCN 0A505 except for .c, regardless of
under the ITAR. In particular, license        requirement in § 758.10 would also            value or destination, including exports
applications for exports of ‘‘technology’’    conform to the requirement in License         to Canada. Exports of these USML
controlled by ECCN 0E501 would likely         Exception TMP under § 740.9(b)(5), so         firearms and ammunition prior to



                                                      WASHSTATEB000409
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 386 of 2650

24180              Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

moving to the CCL required filing EEI in     substantial number of small entities, the       components are a high percentage of the
AES for all items ‘‘subject to the ITAR,’’   statute does not require the agency to          license applications for USML articles
so the burden in this collection would       prepare a regulatory flexibility analysis.      reviewed by that department. Such parts
not change for the exporter. For some        Pursuant to section 605(b), the Chief           and components are more likely to be
exporters, however, there may be an EEI      Counsel for Regulation, Department of           produced by small businesses than are
filing requirement that would otherwise      Commerce, submitted a memorandum                complete firearms.
not have existed, such as for the export     to the Chief Counsel for Advocacy,                 Category II of the USML, entitled
of a firearm that would be controlled        Small Business Administration,                  ‘‘Guns and Armament,’’ encompasses
under ECCN 0A501.a authorized under          certifying that this proposed rule would        large guns (caliber over 0.50 inches)
License Exception BAG or the export of       not have a significant impact on a              such as howitzers, mortars, cannon and
certain firearms or ammunition to            substantial number of small entities.           recoilless rifles along with related parts,
Canada.                                                                                      components, accessories, attachments,
   The proposed rule would include a         Number of Small Entities                        production equipment, software and
requirement that, for all exports of items     The Bureau of Industry and Security           technology. Modern large guns would
controlled under ECCNs 0A501.a or .b,        (BIS) does not collect data on the size         remain on the USML. Guns and
or shotguns with a barrel length less        of entities that apply for and are issued       armament manufactured between 1890
than 18 inches controlled under ECCN         export licenses. Although BIS is unable         and 1919 would be controlled on the
0A502, in addition to any other required     to estimate the exact number of small           CCL. Unless specified elsewhere on the
data for the associated EEI filing           entities that would be affected by this         CCL or the USML, ‘‘parts,’’
requirements, the exporter provide to        proposed rule, it acknowledges that this        ‘‘components,’’ ‘‘accessories,’’
CBP the serial number, make, model,          proposed rule would affect some                 ‘‘attachments,’’ production equipment,
and caliber for each firearm being           unknown number.                                 ‘‘software’’ and ‘‘technology’’ for large
exported. The Department of Commerce         Economic Impact                                 guns would be controlled on the CCL.
is carrying over the existing CBP filing                                                        Category III of the USML, entitled
requirements for items transferred from         This proposed rule and the                   ‘‘Ammunition/Ordnance,’’ encompasses
the USML to the CCL. The Department          companion State rule would assist in            ammunition for a wide variety of
of Homeland Security currently is            making the United States Munitions List         firearms that may have military, law
collecting these data elements for           (22 CFR part 121) (USML) into a more            enforcement or civilian applications.
firearms ‘‘subject to the ITAR’’ under       ‘‘positive’’ list, i.e., a list that does not   Ammunition that has only or primarily
OMB Control Number 1651–0010 (CBP            use generic, catch-all controls on any          military applications would remain on
Form 4457, Certificate of Registration       ‘‘part,’’ ‘‘component,’’ ‘‘accessory,’’         the USML as would parts, production
for Personal Effects Taken Abroad).          ‘‘attachment,’’ or ‘‘end item’’ that was in     equipment, ‘‘software’’ and
There is no change to the information        any way specifically modified for a             ‘‘technology’’ therefor. Ammunition for
being collected or to the burden hours       defense article, regardless of the article’s    firearms that have primarily civilian and
as a result of this rule. Separate from      military or intelligence significance or        sporting application and ammunition
this rule, CBP will update the               non-military applications. At the same          that is used in civilian, law enforcement
information collection to reflect the use    time, articles that are determined no           and military small arms would move to
of AES or some other simplified              longer to warrant control on the USML           the CCL. In most instances, these
electronic alternative to CBP Form 4457.     would become controlled on the                  firearms have a caliber of 0.50 inches or
   Any comments regarding the                Commerce Control List (CCL). Such               less although ammunition for manual
collection of information associated         items, along with certain military items        firearms with a caliber up to 0.72 inches
with this proposed rule, including           that currently are on the CCL, would be         is included. The proposed rule also
suggestions for reducing the burden,         identified in specific Export Control           applies to ‘‘parts,’’ ‘‘components,’’
may be sent to Jasmeet K. Seehra, Office     Classification Numbers (ECCNs) known            production equipment, and
of Management and Budget (OMB), by           as the ‘‘600 series’’ ECCNs. In addition,       ‘‘technology’’ related to that
email to Jasmeet_K._Seehra@                  some items currently on the CCL would           ammunition.
omb.eop.gov, or by fax to (202) 395–         move from existing ECCNs to the new                Changing the jurisdictional status of
7285.                                        ‘‘600 series’’ ECCNs. This proposed rule        the articles described in this proposed
                                             addresses USML Category I, II and III           rule would reduce the burden on small
Administrative Procedure Act and             articles that would be removed from the         entities (and other entities as well)
Regulatory Flexibility Act                   USML and added to the CCL.                      through elimination of some license
Requirements                                    Category I of the USML, entitled             requirements, simpler license
   The Regulatory Flexibility Act (RFA),     ‘‘Firearms, Close Assault Weapons and           application procedures, and reduced (or
as amended by the Small Business             Combat Shotguns,’’ consists of small            eliminated) registration fees. In
Regulatory Enforcement Fairness Act of       arms (typically up to a caliber of 0.50         addition, small entities would be able to
1996 (SBREFA), 5 U.S.C. 601 et seq.,         inches) and related parts, components,          take advantage of de minimis treatment
generally requires an agency to prepare      accessories, attachments, production            under the EAR for all items that this
a regulatory flexibility analysis of any     equipment, software, and technology.            proposed rule would transfer from the
rule subject to the notice and comment       Fully automatic firearms would remain           USML to the CCL, provided those items
rulemaking requirements under the            on the USML as would parts and                  meet the applicable de minimis
Administrative Procedure Act (5 U.S.C.       components that are used only in fully          threshold level. In practice, the greatest
553) or any other statute, unless the        automatic firearms. However, non-               impact of this proposed rule on small
agency certifies that the proposed rule      automatic and semi-automatic firearms,          entities would likely be reduced
would not have a significant economic        their parts and components and the              administrative costs and reduced delay
impact on a substantial number of small      parts and components common to them             for exports of items that are now on the
entities. Under section 605(b) of the        and to fully automatic firearms would           USML but would become subject to the
RFA, however, if the head of an agency       become subject to the EAR. Department           EAR.
certifies that a proposed rule would not     of State officials have informed BIS that          Small entities (and other entities as
have a significant impact on a               license applications for such parts and         well) that are affected by this proposed



                                                     WASHSTATEB000410
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 387 of 2650

                   Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                            24181

rule would benefit from the elimination      would more likely have to engage in           EAR, foreign manufacturers would have
of some license requirements                 substantial effort and expense with the       less incentive to avoid such U.S.-origin
implemented by this proposed rule. Six       risk that the government might reject the     ‘‘parts’’ and ‘‘components,’’ a
types of ‘‘parts’’ and ‘‘components,’’       application. Second, a CCL license            development that potentially would
identified in ECCN 0A501.y, would be         applicant need not limit its application      mean greater sales for U.S. suppliers,
designated immediately as ‘‘parts’’ and      to the quantity or value of one purchase      including small entities.
‘‘components’’ that, even if ‘‘specially     order or contract. It may apply for a            For items currently on the CCL that
designed’’ for a military use or a           license to cover all of its expected          would be moved from existing ECCNs to
Category I firearm, have little or no        exports or reexports to a particular          the new ‘‘600 series,’’ license exception
military significance. These ‘‘parts’’ and   consignee over the life of a license,         availability would be narrowed
‘‘components,’’ which under the ITAR         reducing the total number of licenses for     somewhat. However, BIS believes that
require a license to nearly all              which the applicant must apply.               the increased burden imposed by those
destinations would, under the EAR,              In addition, many applicants
                                                                                           actions would be offset substantially by
require a license to Cuba, Iran, Sudan,      exporting or reexporting items that this
                                                                                           the reduction in burden attributable to
North Korea, Syria and the People’s          proposed rule would transfer from the
                                                                                           the moving of items from the USML to
Republic of China as well as to              USML to the CCL would realize cost
                                                                                           CCL and the compliance benefits
destinations subject to United Nations       savings through the elimination of some
                                             or all registration fees currently assessed   associated with the consolidation of all
arms embargoes.
   Furthermore, many exports and             under the ITAR. This is particularly          WAML items subject to the EAR in one
reexports of Category I firearms along       relevant to small- and medium-sized           series of ECCNs.
with ‘‘parts’’ and ‘‘components’’ that       companies that manufacture or export          Conclusion
would be placed on the CCL by this           parts and components for Category I
proposed rule, would become eligible         firearms. Registration fees for                  BIS is unable to determine the precise
for license exceptions that apply to         manufacturers and exporters of articles       number of small entities that would be
shipments to United States government        on the USML start at $2,250 per year,         affected by this proposed rule. Based on
agencies, shipments valued at $500 or        increase to $2,750 for organizations          the facts and conclusions set forth
less, ‘‘parts’’ and ‘‘components’’ being     applying for one to ten licenses per year     above, BIS believes that any burdens
exported for use as replacement parts,       and further increase to $2,750 plus $250      imposed by this proposed rule would be
and temporary exports. Similarly,            per license application (subject to a         offset by a reduction in the number of
exports and reexports of Category II         maximum of three percent of total             items that would require a license,
firearms ‘‘parts,’’ ‘‘components,’’          application value) for those who need to      simpler export license applications,
‘‘accessories,’’ and ‘‘attachments’’ that    apply for more than ten licenses per          reduced or eliminated registration fees,
would be placed on the CCL by this           year. There are no registration or            and application of a de minimis
proposed rule would become eligible for      application processing fees for               threshold for foreign-made items
those license exceptions, although the       applications to export items currently        incorporating U.S.-origin ‘‘parts’’ and
value limit would be $3,000. Category        listed on the CCL. Once the items that        ‘‘components,’’ which would reduce the
III ammunition placed on the CCL by          are the subject to this proposed              incentive for foreign buyers to design
this proposed rule would also become         rulemaking are removed from the USML          out or avoid U.S.-origin content. For
eligible with a value limit of $100.         and added to the CCL, entities currently      these reasons, the Chief Counsel for
   Even for exports and reexports in         applying for licenses from the                Regulation of the Department of
which a license would be required, the       Department of State could find their          Commerce certified to the Chief Counsel
process would be simpler and less            registration fees reduced if the number       for Advocacy of the Small Business
costly under the EAR. When a USML            of USML licenses those entities need          Administration that this proposed rule,
Category I, II, or III article is moved to   declines. If an entity’s entire product       if adopted in final form, would not have
the CCL, the number of destinations for      line is moved to the CCL, then its ITAR       a significant economic impact on a
which a license is required would            registration and registration fee             substantial number of small entities.
remain largely unchanged. However, the       requirement would be eliminated.
burden on the license applicant would           Finally, de minimis treatment under        List of Subjects
decrease because the licensing               the EAR would become available for all        15 CFR Parts 736 and 772
procedure for CCL items is simpler and       items that this proposed rule would
more flexible than the licensing             transfer from the USML to the CCL.              Exports.
procedure for USML defense articles.         Items subject to the ITAR remain subject      15 CFR Parts 740 and 748
   Under the USML licensing procedure,       to the ITAR when they are incorporated
an applicant must include a purchase         abroad into a foreign-made product              Administrative practice and
order or contract with its application.      regardless of the percentage of U.S.          procedure, Exports, Reporting and
There is no such requirement under the       content in that foreign-made product.         recordkeeping requirements.
CCL licensing procedure. This                This proposed rule would apply that
difference gives the CCL applicant at        same principle to ‘‘600 series’’ items        15 CFR Part 742
least two advantages. First, the             only if the foreign-made item is being
                                                                                             Exports, Terrorism.
applicant has a way of determining           exported to a country that is subject to
whether the U.S. Government would            a United States arms embargo. In all          15 CFR Part 743
authorize the transaction before it enters   other cases, foreign-made products that
into potentially lengthy, complex and        incorporate items that this proposed            Administrative practice and
expensive sales presentations or             rule would move to the CCL would be           procedure, Reporting and recordkeeping
contract negotiations. Under the USML        subject to the EAR only if their total        requirements.
licensing procedure, the applicant           controlled U.S.-origin content exceeded       15 CFR Part 744
would need to caveat all sales               25 percent. Because including small
presentations with a reference to the        amounts of U.S.-origin content would            Exports, Reporting and recordkeeping
need for government approval and             not subject foreign-made products to the      requirements, Terrorism.



                                                     WASHSTATEB000411
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 388 of 2650

24182                Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

15 CFR Parts 746 and 774                         PART 740—LICENSE EXCEPTIONS                      in a Country Group D:5 country, or from
  Exports, Reporting and recordkeeping                                                            Russia, Georgia, Kazakhstan,
                                                 ■ 3. The authority citation for 15 CFR           Kyrgyzstan, Moldova, Turkmenistan,
requirements.                                    part 740 continues to read as follows:           Ukraine, or Uzbekistan, because of the
15 CFR Part 758                                    Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C.   exclusions in License Exception TMP
  Administrative practice and                    1701 et seq.; 22 U.S.C. 7201 et seq.; E.O.       under paragraph (b)(5).
                                                 13026, 61 FR 58767, 3 CFR, 1996 Comp., p.        *       *     *     *    *
procedure, Exports, Reporting and                228; E.O. 13222, 66 FR 44025, 3 CFR, 2001
recordkeeping requirements.                                                                          (b) * * *
                                                 Comp., p. 783; Notice of August 15, 2017, 82
                                                                                                     (1) * * * No provision of paragraph
15 CFR Part 762                                  FR 39005 (August 16, 2017).
                                                                                                  (b) of this section, other than paragraph
  Administrative practice and                    ■ 4. Section 740.9 is amended by:                (b)(3), (4), or (5), may be used to export
procedure, Business and industry,                ■ a. Adding five sentences at the end of         firearms controlled by ECCN 0A501.a, .b
Confidential business information,               paragraph (a) introductory text;                 or shotguns with a barrel length less
Exports, Reporting and recordkeeping             ■ b. Adding one sentence at the end of           than 18 inches controlled in ECCN
requirements.                                    paragraph (b)(1) introductory text;              0A502.
                                                 ■ c. Adding paragraph (b)(5); and
  For the reasons stated in the                                                                   *       *     *     *    *
                                                 ■ d. Redesignating notes 1 through 3 to
preamble, parts 736, 740, 742, 743, 744,                                                             (5) Exports of firearms and certain
                                                 paragraph (b) as notes 2 through 4 to            shotguns temporarily in the United
746, 748, 758, 762, 772 and 774 of the           paragraph (b);
Export Administration Regulations (15                                                             States. This paragraph (b)(5) authorizes
                                                   The additions read as follows:                 the export of no more than 75 end item
CFR parts 730–774) are proposed to be
amended as follows:                              § 740.9 Temporary imports, exports,              firearms per shipment controlled by
                                                 reexports, and transfers (in-country) (TMP).     ECCN 0A501.a or .b, or shotguns with
PART 736—GENERAL PROHIBITIONS                    *      *     *     *     *                       a barrel length less than 18 inches
                                                    (a) * * * This paragraph (a) does not         controlled in ECCN 0A502 that are
■ 1. The authority citation for 15 CFR                                                            temporarily in the United States for a
                                                 authorize any export of a commodity
part 736 is revised to read as follows:                                                           period not exceeding one year, provided
                                                 controlled under ECCNs 0A501.a or .b,
   Authority: 50 U.S.C. 4601 et seq.; 50         or shotguns with a barrel length less            that:
U.S.C. 1701 et seq.; 22 U.S.C. 2151 note; E.O.   than 18 inches controlled under ECCN                (i) The firearms were not shipped
12938, 59 FR 59099, 3 CFR, 1994 Comp., p.        0A502 to, or any export of such an item          from or manufactured in a U.S. arms
950; E.O. 13020, 61 FR 54079, 3 CFR, 1996
                                                 that was imported into the United States         embargoed country, i.e., destination
Comp., p. 219; E.O. 13026, 61 FR 58767, 3                                                         listed in Country Group D:5 in
CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR       from, a country in Country Group D:5
                                                 (Supplement No. 1 of this part), or from         Supplement No. 1 to part 740 of the
44025, 3 CFR, 2001 Comp., p. 783; E.O.                                                            EAR;
13338, 69 FR 26751, 3 CFR, 2004 Comp., p.        Russia, Georgia, Kazakhstan,
                                                                                                     (ii) The firearms were not shipped
168; Notice of May 9, 2017, 82 FR 21909          Kyrgyzstan, Moldova, Turkmenistan,
                                                                                                  from or manufactured in Russia,
(May 10, 2017); Notice of August 15, 2017,       Ukraine, or Uzbekistan. The only
82 FR 39005 (August 16, 2017); Notice of                                                          Georgia, Kazakhstan, Kyrgyzstan,
                                                 provisions of this paragraph (a) that are
November 6, 2017, 82 FR 51971 (November                                                           Moldova, Turkmenistan, Ukraine, or
                                                 eligible for use to export such items are
8, 2017).                                                                                         Uzbekistan, except for any firearm
                                                 paragraph (a)(5) of this section                 model controlled by 0A501 that is
■ 2. Supplement No. 1 to part 736 is             (‘‘Exhibition and demonstration’’) and           specified under Annex A in Supplement
amended by revising paragraph (e)(3) to          paragraph (a)(6) of this section                 No. 4 to part 740; and
read as follows:                                 (‘‘Inspection, test, calibration, and               (iii) The firearms are not ultimately
                                                 repair’’). In addition, this paragraph (a)       destined to a U.S. arms embargoed
Supplement No. 1 to Part 736—General
                                                 may not be used to export more than 75           country, i.e., destination listed in
Orders
                                                 firearms per shipment. In accordance             Country Group D:5 in Supplement No.
*      *     *     *   *                         with the requirements in § 758.1(b)(10)          1 to part 740 of the EAR, or to Russia,
   (e) * * *                                     and (g)(4) of the EAR, the exporter or its       Georgia, Kazakhstan, Kyrgyzstan,
   (3) Prior commodity jurisdiction              agent must provide documentation that            Moldova, Turkmenistan, Ukraine, or
determinations. If the U.S. State                includes the serial number, make,                Uzbekistan;
Department has previously determined             model, and caliber of each firearm being            (iv) When the firearms entered the
that an item is not subject to the               exported by filing these data elements in        U.S. as a temporary import, the
jurisdiction of the ITAR and the item            an EEI filing in AES. In accordance with         temporary importer or its agent:
was not listed in a then existing ‘‘018’’        the exclusions in License Exception                 (A) Provided the following statement
series ECCN (for purposes of the ‘‘600           TMP under paragraph (b)(5), the entry            to U.S. Customs and Border Protection:
series’’ ECCNs, or the 0x5zz ECCNs) or           clearance requirements in § 758.1(b)(10)         ‘‘This shipment will be exported in
in a then existing ECCN 9A004.b or               do not permit the temporary import of            accordance with and under the
related software or technology ECCN              firearms controlled in ECCN 0A501.a or           authority of License Exemption TMP (15
(for purposes of the 9x515 ECCNs), then          .b that are shipped from or                      CFR 740.9(b)(5))’’;
the item is per se not within the scope          manufactured in a Country Group D:5                 (B) Provided to U.S. Customs and
of a ‘‘600 series’’ ECCN, a 0x5zz ECCN,          country; or that are shipped from or             Border Protection an invoice or other
or a 9x515 ECCN. If the item was not             manufactured in Russia, Georgia,                 appropriate import-related
listed elsewhere on the CCL at the time          Kazakhstan, Kyrgyzstan, Moldova,                 documentation (or electronic
of such determination (i.e., the item was        Turkmenistan, Ukraine, or Uzbekistan             equivalents) that includes a complete
designated EAR99), the item shall                (except for any firearm model controlled         list and description of the firearms being
remain designated as EAR99 unless                by 0A501 that is specified under Annex           temporarily imported, including their
specifically enumerated by BIS or DDTC           A in Supplement No. 4 to part 740, or            model, make, caliber, serial numbers,
in an amendment to the CCL or to the             shotguns with a barrel length less than          quantity, and U.S. dollar value; and
USML, respectively.                              18 inches controlled in ECCN 0A502                  (C) Provided (if temporarily imported
*      *     *     *   *                         that are shipped from or manufactured            for a trade show, exhibition,



                                                         WASHSTATEB000412
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 389 of 2650

                     Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                               24183

demonstration, or testing) to U.S.              § 740.14   Baggage (BAG).                     firearms, ‘‘parts,’’ ‘‘components,’’
Customs and Border Protection the               *       *     *       *   *                   ‘‘accessories,’’ ‘‘attachments,’’ and
relevant invitation or registration                (b) * * *                                  ammunition being exported under this
documentation for the event and an                 (4) Tools of trade. Usual and              license exception to a Customs and
accompanying letter that details the            reasonable kinds and quantities of tools,     Border Protection (CBP) officer prior to
arrangements to maintain effective              instruments, or equipment and their           departure from the United States and
control of the firearms while they are in       containers and also technology for use        present such items to the CBP officer for
the United States.                              in the trade, occupation, employment,         inspection, confirming that the
  (v) In addition to the export clearance       vocation, or hobby of the traveler or         authority for the export is License
requirements of part 758 of the EAR, the        members of the household who are              Exception BAG and that the exporter is
exporter or its agent must provide the          traveling or moving. For special              compliant with its terms.
import documentation related to                 provisions regarding firearms and                (4) A nonresident alien leaving the
paragraph (b)(5)(iv)(B) of this section to      ammunition, see paragraph (e) of this         United States may export or reexport
U.S. Customs and Border Protection at           section. For special provisions regarding     under this License Exception only such
the time of export.                             encryption commodities and software           firearms controlled under ECCN 0A501
  Note 1 to paragraph (b)(5): In addition       subject to EI controls, see paragraph (f)     and ammunition controlled under ECCN
to complying with all applicable EAR            of this section. For a special provision      0A505 as he or she brought into the
requirements for the export of commodities      that specifies restrictions regarding the     United States under the provisions of
described in paragraph (b)(5), exporters and    export or reexport of technology under        Department of Justice Regulations at 27
temporary importers should contact U.S.                                                       CFR 478.115(d).
Customs and Border Protection (CBP) at the
                                                this paragraph (b)(4), see paragraph (g)
port of temporary import or export, or at the   of this section. For special provisions       *      *    *       *    *
CBP website, for the proper procedures for      regarding personal protective equipment
temporarily importing or exporting firearms     under ECCN 1A613.c or .d, see                 § 740.16   [Amended]
controlled in ECCN 0A501.a or .b or shotguns    paragraph (h) of this section.                ■  7. Section 740.16 is amended by
with a barrel length less than 18 inches        *       *     *       *   *                   removing ‘‘0A987’’ from paragraph
controlled in ECCN 0A502, including                                                           (b)(2)(iv) and adding in its place
regarding how to provide any data or               (e) Special provisions for firearms and
                                                ammunition. * * *                             ‘‘0A504’’.
documentation required by BIS.                                                                ■ 8. Section 740.20 is amended by
                                                   (3) A United States citizen or a
*      *    *      *    *                       permanent resident alien leaving the          revising paragraph (b)(2)(ii) to read as
■ 5. Section 740.11 is amended by:              United States may export under this           follows:
■ a. Adding a sentence at the end of the        License Exception firearms, ‘‘parts,’’        § 740.20 License Exception Strategic
introductory text;                              ‘‘components,’’ ‘‘accessories,’’ or           Trade Authorization (STA).
■ b. Adding Note 2 to paragraph (b)(2);
                                                ‘‘attachments’’ controlled under ECCN         *      *    *     *      *
and                                             0A501 and ammunition controlled
■ c. Redesignating note 1 to paragraph                                                          (b) * * *
                                                under ECCN 0A505.a, subject to the              (2) * * *
(c)(1) as note 3 to paragraph (c)(1) and
                                                following limitations:                          (ii) License Exception STA may not be
notes 1 and 2 to paragraph (e) as notes
                                                   (i) Not more than three firearms and       used for:
4 and 5 to paragraph (e).
   The additions read as follows:               1,000 rounds of ammunition may be               (A) Any item controlled in ECCNs
                                                taken on any one trip.                        0A501.a, .b, .c, .d, or .e; 0A981; 0A982;
§ 740.11 Governments, international                (ii) ‘‘Parts,’’ ‘‘components,’’            0A983; 0A503, 0E504, 0E982; or
organizations, international inspections,       ‘‘accessories,’’ and ‘‘attachments’’            (B) Shotguns with barrel length less
under the Chemical Weapons Convention,          exported pursuant to this paragraph
and the International Space Station (GOV).
                                                                                              than 18 inches controlled in 0A502.
                                                must be of a kind and limited to
   * * * Commodities listed in ECCN                                                           *      *    *     *      *
                                                quantities that are reasonable for the        ■ 9. Add Supplement No. 4 to part 740
0A501 are eligible only for transactions        activities described in paragraph
described in paragraphs (b)(2)(i) and (ii)                                                    to read as follows:
                                                (e)(3)(iv) of this section or that are
of this section. Any item listed in a           necessary for routine maintenance of the      Supplement No. 4 to Part 740—Annex
0x5zz ECCN for export, reexport, or             firearms being exported.                      A Firearm Models
transfer (in-country) to an E:1 country            (iii) The commodities must be with          (a) Pistols/revolvers.
are eligible only for transactions              the person’s baggage.                          (1) German Model P08 Pistol = SMCR.
described in paragraphs (b)(2)(i) and (ii)         (iv) The commodities must be for the        (2) IZH 34M, .22 Target pistol.
solely for U.S. government official use         person’s exclusive use and not for resale      (3) IZH 35M, .22 caliber Target pistol.
of this section.                                or other transfer of ownership or              (4) Mauser Model 1896 pistol =
*      *     *    *     *                       control. Accordingly, except as               SMCR.
   Note 2 to paragraph (b)(2): Items            provided in paragraph (e)(4) of this           (5) MC–57–1 pistol.
controlled for NS, MT, CB, NP, FC or AT         section, firearms, ‘‘parts,’’                  (6) MC–1–5 pistol.
reasons may not be exported,                    ‘‘components,’’ ‘‘accessories,’’               (7) Polish Vis Model 35 pistol =
reexported, or transferred (in-country)         ‘‘attachments,’’ and ammunition, may          SMCR.
to, or for the use of military, police,         not be exported permanently under this         (8) Soviet Nagant revolver = SMCR.
intelligence entities, or other sensitive       License Exception. All firearms, ‘‘parts,’’    (9) TOZ 35, .22 caliber Target pistol.
end-users of a government in a Country          ‘‘components,’’ ‘‘accessories,’’ or            (10) MTs 440.
Group E:1, or E:2 country.                      ‘‘attachments’’ controlled under ECCN          (11) MTs 57–1.
*      *     *    *     *                       0A501 and all unused ammunition                (12) MTs 59–1.
■ 6. Section 740.14 is amended by               controlled under ECCN 0A505.a                  (13) MTs 1–5.
revising paragraph (b)(4), revising the         exported under this License Exception          (14) TOZ–35M (starter pistol).
heading to paragraph (e), and by adding         must be returned to the United States.         (15) Biathlon–7K.
paragraphs (e)(3) and (4) to read as               (v) Travelers leaving the United States     (b) Rifles.
follows:                                        temporarily are required to declare the        (1) BARS–4 Bolt Action carbine.



                                                           WASHSTATEB000413
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 390 of 2650

24184             Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

  (2) Biathlon target rifle, .22.             (68) Bars–4–1.                                   (i) Applications for exports and
  (3) British Enfield rifle = SMCR.           (69) Saiga.                                   reexports of ECCN 0A501, 0A505,
  (4) CM2, .22 target rifle (also known       (70) Saiga–M.                                 0B501, 0B505, 0D501, 0A504, 0D505,
as SM2, .22).                                 (71) Saiga–308.                               0E501, 0E504, and 0E505 items; 9x515
  (5) German model 98K = SMCR.                (72) Saiga–308–1.                             items and ‘‘600 series’’ items and will be
  (6) German model G41 = SMCR.                (72) Saiga–308–2.                             reviewed on a case-by-case basis to
  (7) German model G43 = SMCR.                (74) Saiga–9.                                 determine whether the transaction is
  (8) IZH–94.                                 (75) Korshun.                                 contrary to the national security or
  (9) LOS–7, bolt action.                     (76) Ural–5–1.                                foreign policy interests of the United
  (10) MC–7–07.                               (77) Ural 6–1.                                States, including the foreign policy
  (11) MC–18–3.                               (78) Ural–6–2.                                interest of promoting the observance of
  (12) MC–19–07.                              (79) SM–2.                                    human rights throughout the world.
  (13) MC–105–01.                             (80) Biatlon–7–3.                             * * * When destined to the People’s
  (14) MC–112–02.                             (81) Biatlon–7–4.                             Republic of China or a country listed in
  (15) MC–113–02.                             (82) Rekord–1.                                Country Group E:1 in supplement no. 1
  (16) MC–115–1.                              (83) Rekord–2.                                to part 740 of the EAR, items classified
  (17) MC–125/127.                            (84) Rekord–CISM.                             under ECCN 0A501, 0A505, 0B501,
  (18) MC–126.                                (85) Rekord–1–308.                            0B505, 0D501, 0D505, 0E501, 0E504,
  (19) MC–128.                                (86) Rekord–2–308.                            and 0E505 or any 9x515 ECCN will be
  (20) Saiga.                                 (87) Rekord–1–308–CISM.                       subject to a policy of denial. In addition,
  (21) Soviet Model 38 carbine = SMCR.        (88) VEPR.                                    applications for exports and reexports of
  (22) Soviet Model 44 carbine-SMCR.          (89) VEPR Super.                              ECCN 0A501, 0A505, 0B501, 0B505,
  (23) Soviet Model 91/30 rifle = SMCR.       (90) VEPR Pioner.                             0D501, 0D505, 0E501, 0E504, and 0E505
  (24) TOZ 18, .22 bolt action.               (91) VEPR Safari.                             items; when there is reason to believe
  (25) TOZ 55.                                (92) TOZ 109.                                 the transaction involves criminal
  (26) TOZ 78.                                (93) KO 44–1.                                 organizations, rebel groups, street gangs,
  (27) Ural Target, .22lr.                    (94) TOZ 78–01.                               or other similar groups or individuals,
  (28) VEPR rifle.                            (95) KO 44.                                   that may be disruptive to regional
  (29) Winchester Model 1895, Russian         (96) TOZ 99.                                  stability, including within individual
Model rifle = SMCR.                           (97) TOZ 99–01.                               countries, will be subject to a policy of
  (30) Sever—double barrel.                   (98) TOZ 55–01 Zubr.                          denial.
  (31) IZH18MH single barrel break            (99) TOZ 55–2 Zubr.                           *      *     *    *     *
action.                                       (100) TOZ 120 Zubr.                           ■ 12. Section 742.7 is amended by
  (32) MP–251 over/under rifle.               (101) MTs 111.                                revising paragraphs (a)(1) through (4)
  (33) MP–221 double barrel rifle.            (102) MTs 109.                                and (c) to read as follows:
  (34) MP–141K.                               (103) TOZ 122.
  (35) MP–161K.                               (104) TOZ 125.                                § 742.7   Crime control and detection.
  (36) MTs 116–1.                             (105) TOZ 28.                                    (a) * * *
  (37) MTs 116M.                              (106) TOZ 300.                                   (1) Crime control and detection
  (38) MTs 112–02.                                                                          instruments and equipment and related
  (39) MTs 115–1.                         PART 742—CONTROL POLICY—CCL                       ‘‘technology’’ and ‘‘software’’ identified
  (40) MTs 113–02.                        BASED CONTROLS                                    in the appropriate ECCNs on the CCL
  (41) MTs 105–01.                                                                          under CC Column 1 in the Country
  (42) MTs 105–05.                        ■  10. The authority citation for part 742        Chart column of the ‘‘License
  (43) MTs 7–17 combination gun.          is revised to read as follows:                    Requirements’’ section. A license is
  (44) MTs 7–12–07 rifle/shotgun.           Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C.    required to countries listed in CC
  (45) MTs 7–07.                          1701 et seq.; 22 U.S.C. 3201 et seq.; 42 U.S.C.   Column 1 (Supplement No. 1 to part 738
  (46) MTs 109–12–07 rifle.               2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210;    of the EAR). Items affected by this
  (47) MTs 109–07 rifle.                  Sec. 1503, Pub. L. 108–11, 117 Stat. 559; E.O.    requirement are identified on the CCL
  (48) MTs 106–07 combination.            12058, 43 FR 20947, 3 CFR, 1978 Comp., p.         under the following ECCNs: 0A502,
                                          179; E.O. 12851, 58 FR 33181, 3 CFR, 1993         0A504, 0A505.b, 0A978, 0A979, 0E502,
  (49) MTs 19–97.                         Comp., p. 608; E.O. 12938, 59 FR 59099, 3
  (50) MTs 19–09.                         CFR, 1994 Comp., p. 950; E.O. 13026, 61 FR
                                                                                            0E505 (‘‘technology’’ for ‘‘development’’
  (51) MTs 18–3M.                         58767, 3 CFR, 1996 Comp., p. 228; E.O.            or for ‘‘production’’ of buckshot shotgun
  (52) MTs 125.                           13222, 66 FR 44025, 3 CFR, 2001 Comp., p.         shells controlled under ECCN 0A505.b),
  (53) MTs 126.                           783; Presidential Determination 2003–23, 68       1A984, 1A985, 3A980, 3A981, 3D980,
  (54) MTs 127.                           FR 26459, 3 CFR, 2004 Comp., p. 320; Notice       3E980, 4A003 (for fingerprint computers
  (55) Berkut–2.                          of August 15, 2017, 82 FR 39005 (August 16,       only), 4A980, 4D001 (for fingerprint
  (56) Berkut–2M1.                        2017); Notice of November 6, 2017, 82 FR          computers only), 4D980, 4E001 (for
  (57) Berkut–3.                          51971 (November 8, 2017).                         fingerprint computers only), 4E980,
  (58) Berkut–2–1.                        ■ 11. Section 742.6 is amended by                 6A002 (for police-model infrared
  (59) Berkut–2M2.                        revising the first and sixth sentences of         viewers only), 6E001 (for police-model
  (60) Berkut–3–1.                        paragraph (b)(1)(i) and adding a seventh          infrared viewers only), 6E002 (for
  (61) Ots–25.                            sentence at the end of paragraph (b)(1)(i)        police-model infrared viewers only),
  (62) MTs 20–07.                         to read as follows:                               and 9A980.
  (63) LOS–7–1.                                                                                (2) Shotguns with a barrel length
  (64) LOS–7–2.                           § 742.6   Regional stability.                     greater than or equal to 24 inches,
  (65) LOS–9–1.                           *       *    *     *     *                        identified in ECCN 0A502 on the CCL
  (66) Sobol (Sable).                         (b) * * *                                     under CC Column 2 in the Country
  (67) Rekord.                                (1) * * *                                     Chart column of the ‘‘License



                                                    WASHSTATEB000414
           Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 391 of 2650

                     Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                      24185

Requirements’’ section regardless of             2001 Comp., p. 783; E.O. 13637, 78 FR 16129,      12854, 58 FR 36587, 3 CFR, 1993 Comp., p.
end-user to countries listed in CC               3 CFR, 2014 Comp., p. 223; 78 FR 16129;           614; E.O. 12918, 59 FR 28205, 3 CFR, 1994
Column 2 (Supplement No. 1 to part 738           Notice of August 15, 2017, 82 FR 39005            Comp., p. 899; E.O. 13222, 66 FR 44025, 3
of the EAR).                                     (August 16, 2017).                                CFR, 2001 Comp., p. 783; E.O. 13338, 69 FR
   (3) Shotguns with barrel length greater       ■ 16. Section 743.4 is amended by                 26751, 3 CFR, 2004 Comp., p 168;
                                                 adding paragraphs (c)(1)(i) and (c)(2)(i)         Presidential Determination 2003–23, 68 FR
than or equal to 24 inches, identified in                                                          26459, 3 CFR, 2004 Comp., p. 320;
ECCN 0A502 on the CCL under CC                   and revising paragraph (h) to read as
                                                 follows:                                          Presidential Determination 2007–7, 72 FR
Column 3 in the Country Chart column                                                               1899, 3 CFR, 2006 Comp., p. 325; Notice of
of the ‘‘License Requirements’’ section          § 743.4 Conventional arms reporting.              May 9, 2017, 82 FR 21909 (May 10, 2017);
only if for sale or resale to police or law      *     *     *     *     *                         Notice of August 15, 2017, 82 FR 39005
enforcement entities in countries listed                                                           (August 16, 2017).
                                                   (c) * * *
in CC Column 3 (Supplement No. 1 to                (1) * * *                                       § 746.3   [AMENDED]
part 738 of the EAR).                              (i) ECCN 0A501.a and .b.
   (4) Certain crime control items require                                                         ■ 20. Section 746.3 is amended by
                                                 *     *     *     *     *                         removing ‘‘0A986’’ from paragraph
a license to all destinations, except              (2) * * *
Canada. These items are identified                                                                 (b)(2) and adding in its place ‘‘0A505.c’’.
                                                   (i) ECCN 0A501.a and .b.
under ECCNs 0A982, 0A503, and 0E982.                                                               § 746.7   [AMENDED]
                                                 *     *     *     *     *
Controls for these items appear in each            (h) Contacts. General information               ■ 21. Section 746.7 is amended in
ECCN; a column specific to these                 concerning the Wassenaar Arrangement              paragraph (a)(1) by:
controls does not appear in the Country          and reporting obligations thereof is              ■ a. Adding ‘‘0A503’’ immediately
Chart (Supplement No. 1 to part 738 of           available from the Office of National             before ‘‘0A980’’; and
the EAR).                                        Security and Technology Transfer                  ■ b. Removing ‘‘0A985’’.
*      *     *    *      *                       Controls, Tel. (202) 482–0092, Fax: (202)
   (c) Contract sanctity. Contract sanctity      482–4094. Information concerning the              PART 748—APPLICATIONS
date: August 22, 2000. Contract sanctity         reporting requirements for items                  (CLASSIFICATION, ADVISORY, AND
applies only to items controlled under           identified in paragraphs (c)(1) and (2) of        LICENSE) AND DOCUMENTATION
ECCNs 0A982, 0A503 and 0E982                     this section is available from the Office
destined for countries not listed in CC                                                            ■ 22. The authority citation for 15 CFR
                                                 of Nonproliferation and Treaty                    part 748 continues to read as follows:
Column 1 of the Country Chart                    Compliance (NPTC), Tel. (202) 482–
(Supplement No. 1 to part 738 of the                                                                 Authority: 50 U.S.C. 4601 et seq.; 50
                                                 4188, Fax: (202) 482–4145.
EAR).                                                                                              U.S.C. 1701 et seq.; E.O. 13026, 61 FR 58767,
                                                                                                   3 CFR, 1996 Comp., p. 228; E.O. 13222, 66
*      *     *    *      *                       PART 744—CONTROL POLICY: END–
                                                                                                   FR 44025, 3 CFR, 2001 Comp., p. 783; Notice
■ 13. Section 742.17 is amended by:              USER AND END–USE BASED                            of August 15, 2017, 82 FR 39005 (August 16,
■ a. Revising the first sentence of                                                                2017).
                                                 ■ 17. The authority citation for 15 CFR
paragraph (a); and
■ b. Revising paragraph (f) to read as
                                                 part 744 continues to read as follows:            ■ 23. Section 748.12 is amended by:
follows:                                            Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C.   ■ a. Revising the heading;
                                                 1701 et seq.; 22 U.S.C. 3201 et seq.; 42 U.S.C.   ■ b. Adding introductory text;
§ 742.17 Exports of firearms to OAS              2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210;    ■ c. Revising paragraphs (a)
member countries.                                E.O. 12058, 43 FR 20947, 3 CFR, 1978 Comp.,       introductory text and (a)(1);
   (a) License requirements. BIS                 p. 179; E.O. 12851, 58 FR 33181, 3 CFR, 1993      ■ d. Redesignating the note to paragraph
maintains a licensing system for the             Comp., p. 608; E.O. 12938, 59 FR 59099, 3         (c)(8) as note 1 to paragraph (c)(8); and
export of firearms and related items to          CFR, 1994 Comp., p. 950; E.O. 12947, 60 FR        ■ e. Adding paragraph (e).
                                                 5079, 3 CFR, 1995 Comp., p. 356; E.O. 13026,         The revisions and additions read as
all OAS member countries. * * *
                                                 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O.
*       *    *    *    *                                                                           follows.
                                                 13099, 63 FR 45167, 3 CFR, 1998 Comp., p.
   (f) Items/Commodities. Items                  208; E.O. 13222, 66 FR 44025, 3 CFR, 2001         § 748.12 Firearms import certificate or
requiring a license under this section           Comp., p. 783; E.O. 13224, 66 FR 49079, 3         import permit.
are ECCNs 0A501 (except 0A501.y),                CFR, 2001 Comp., p. 786; Notice of August
                                                 15, 2017, 82 FR 39005 (August 16, 2017);
                                                                                                      License applications for certain
0A502, 0A504 (except 0A504.f), and                                                                 firearms and related commodities
0A505 (except 0A505.d). (See                     Notice of September 18, 2017, 82 FR 43825
                                                 (September 19, 2017); Notice of November 6,       require support documents in
Supplement No. 1 to part 774 of the                                                                accordance with this section. For
                                                 2017, 82 FR 51971 (November 8, 2017);
EAR).                                            Notice of January 17, 2018, 83 FR 2731            destinations that are members of the
*       *    *    *    *                         (January 18, 2018).                               Organization of American States (OAS),
§ 742.19   [AMENDED]                                                                               an FC Import Certificate or equivalent
                                                 § 744.9   [AMENDED]
                                                                                                   official document is required in
■  14. Section 742.19(a)(1) is amended           ■  18. Section 744.9 is amended by                accordance with paragraphs (a) through
by:                                              removing ‘‘0A987’’ from paragraphs                (d) of this section. For other destinations
■ a. Removing ‘‘0A986’’ and adding in            (a)(1) and (b) and adding in its place            that require a firearms import or permit,
its place ‘‘0A505.c’’; and                       ‘‘0A504’’.
■ b. Removing ‘‘0B986’’ and adding in
                                                                                                   the firearms import certificate or permit
its place ‘‘0B505.c’’.                           PART 746—EMBARGOES AND OTHER                      is required in accordance with
                                                 SPECIAL CONTROLS                                  paragraphs (e) through (g) of this
PART 743—SPECIAL REPORTING AND                                                                     section.
NOTIFICATION                                     ■ 19. The authority citation for 15 CFR              (a) Requirement to obtain document
                                                 part 746 is revised to read as follows:           for OAS member states. Unless an
■ 15. The authority citation for 15 CFR                                                            exception in § 748.9(c) applies, an FC
                                                   Authority: 50 U.S.C. 4601 et seq.; 50
part 743 continues to read as follows:           U.S.C. 1701 et seq.; 22 U.S.C. 287c; Sec 1503,    Import Certificate is required for license
  Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C.   Pub. L. 108–11, 117 Stat. 559; 22 U.S.C. 6004;    applications for firearms and related
1701 et seq.; E.O. 13222, 66 FR 44025, 3 CFR,    22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; E.O.      commodities, regardless of value, that



                                                           WASHSTATEB000415
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 392 of 2650

24186                Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

are destined for member countries of the         ■ c. By adding paragraph (g)(4) to read       States are outside of the scope of this
OAS. This requirement is consistent              as follows:                                   section because the items are not
with the OAS Model Regulations                                                                 considered temporary imports, but these
described in § 742.17 of the EAR.                § 758.1 The Electronic Export Enforcement     items must have met the export
                                                 (EEI) filing to the Automated Export System
   (1) Items subject to requirement.             (AES).
                                                                                               clearance requirements specified in
Firearms and related commodities are                                                           § 758.1 of the EAR. See paragraph (a)(2)
those commodities controlled for ‘‘FC            *      *     *     *    *                     of this section for permanent import
                                                    (b) * * *                                  requirements.
Column 1’’ reasons under ECCNs 0A501
                                                    (7) For all items exported under
(except 0A501.y), 0A502, 0A504 (except                                                            (1) An authorization under the EAR is
                                                 authorization Validated End-User
0A504.f) or 0A505 (except 0A505.d).                                                            not required for the temporary import of
                                                 (VEU);
*       *     *    *      *                                                                    ‘‘items’’ that are ‘‘subject to the EAR,’’
                                                    (8) For all exports of tangible items
   (e) Requirement to obtain an import                                                         including for ‘‘items’’ ‘‘subject to the
                                                 subject to the EAR where parties to the
certificate or permit for other than OAS                                                       EAR’’ that are on the USMIL. Temporary
                                                 transaction, as described in § 748.5(d)
member states. If the country to which                                                         imports of firearms described in this
                                                 through (f) of the EAR, are listed on the
firearms, parts, components,                                                                   section must meet the entry clearance
                                                 Unverified List (Supplement No. 6 to
accessories, and attachments controlled                                                        requirements specified in paragraph (b)
                                                 part 744 of the EAR), regardless of value
under ECCN 0A501, or ammunition                                                                of this section.
                                                 or destination;
controlled under ECCN 0A505, are                    (9) For items that fall under ECCNs           (2) Permanent imports are regulated
being exported or reexported requires            that list CC Column 1 and 3 and RS            by the Attorney General under the
that a government-issued certificate or          Column 2 (see Supplement No. 1 to part        direction of the Department of Justice’s
permit be obtained prior to importing            738 of the EAR) as reasons for control        Bureau of Alcohol, Tobacco, Firearms
the commodity, the exporter or                   and such items are for export, regardless     and Explosives (see 27 CFR parts 447,
reexporter must obtain and retain on file        of value, to India; or                        478, 479, and 555).
the original or a copy of that certificate          (10) For all exports of items controlled      (b) EAR procedures for temporary
or permit before applying for an export          under ECCNs 0A501.a or .b, shotguns           imports and subsequent exports. To the
or reexport license unless:                      with a barrel length less than 18 inches      satisfaction of the Port Directors of U.S.
   (1) A license is not required for the         controlled under ECCN 0A502, or               Customs and Border Protection, the
export or reexport; or                           ammunition controlled under ECCN              temporary importer must comply with
   (2) The exporter is required to obtain        0A505 except for .c, regardless of value      the following procedures:
an import or end-user certificate or             or destination, including exports to             (1) At the time of entry into the U.S.
other equivalent official document               Canada.                                       of the temporary import:
pursuant to paragraphs (a) thorough (d)             (c) * * *                                     (i) Provide the following statement to
of this section and has, in fact, complied          (1) License Exception Baggage (BAG),       U.S. Customs and Border Protection:
with that requirement.                           except for exports of items controlled        ‘‘This shipment is being temporarily
   (3)(i) The number or other identifying        under ECCNs 0A501.a or .b, shotguns           imported in accordance with the EAR.
information of the import certificate or         with a barrel length less than 18 inches      This shipment will be exported in
permit must be stated on the license             controlled under ECCN 0A502, or               accordance with and under the
application.                                     ammunition controlled under ECCN              authority of License Exception TMP (15
   (ii) If the country to which the              0A505, as set forth in § 740.14 of the        CFR 740.9(b)(5));’’
commodities are being exported does              EAR. See 15 CFR 30.37(x) of the FTR;             (ii) Provide to U.S. Customs and
not require an import certificate or                                                           Border Protection an invoice or other
                                                 *      *     *     *    *                     appropriate import-related
permit for firearms imports, that fact              (g) * * *
must be noted on any license                                                                   documentation (or electronic
                                                    (4) Exports of Firearms and Related
application for ECCN 0A501 or 0A505                                                            equivalents) that includes a complete
                                                 Items. For any export of items
commodities.                                                                                   list and description of the firearms being
                                                 controlled under ECCNs 0A501.a or .b,
                                                                                               temporarily imported, including their
   Note 2 to paragraph (e). Obtaining a BIS      or shotguns with a barrel length less
                                                                                               model, make, caliber, serial numbers,
Statement by Ultimate Consignee and              than 18 inches controlled under ECCN
                                                                                               quantity, and U.S. dollar value; and
Purchaser pursuant to § 748.11 of the EAR        0A502, in addition to any other required
                                                                                                  (iii) Provide (if temporarily imported
does not exempt the exporter or reexporter       data for the associated EEI filing, you
from the requirement to obtain a certification                                                 for a trade show, exhibition,
                                                 must report the manufacturer, model
pursuant to paragraph (a) of this section                                                      demonstration, or testing) to U.S.
                                                 number, caliber and serial number of
because that statement is not issued by a                                                      Customs and Border Protection the
                                                 the exported items.
government.                                                                                    relevant invitation or registration
                                                 *      *     *     *    *                     documentation for the event and an
                                                 ■ 26. Add § 758.10 to read as follows:
PART 758—EXPORT CLEARANCE                                                                      accompanying letter that details the
REQUIREMENTS                                     § 758.10 Entry clearance requirements for     arrangements to maintain effective
                                                 temporary imports.                            control of the firearms while they are in
■ 24. The authority citation for part 758                                                      the United States.
                                                   (a) Scope. This section specifies the
continues to read as follows:
                                                 temporary import entry clearance                 Note 1 to paragraph (b)(1): In
  Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C.   requirements for firearms ‘‘subject to the    accordance with the exclusions in License
1701 et seq.; E.O. 13222, 66 FR 44025, 3 CFR,    EAR’’ that are on the United States           Exception TMP under § 740.9(b)(5) of the
2001 Comp., p. 783; Notice of August 15,         Munitions Import List (USMIL, 27 CFR          EAR, the entry clearance requirements in
2017, 82 FR 39005 (August 16, 2017).                                                           § 758.1(b)(10) do not permit the temporary
                                                 447.21). These firearms are controlled in
                                                                                               import of firearms controlled in ECCN
■ 25. Section 758.1 is amended as                ECCN 0A501.a or .b or shotguns with a         0A501.a or .b that are shipped from or
follows:                                         barrel length less than 18 inches             manufactured in a Country Group D:5
■ a. By revising paragraphs (b)(7), (8)          controlled in ECCN 0A502. Items that          country; or that are shipped from or
and (9) and adding paragraph (b)(10);            are temporarily exported under the EAR        manufactured in Russia, Georgia,
■ b. By revising paragraph (c)(1); and           for permanent return to the United            Kazakhstan, Kyrgyzstan, Moldova,




                                                         WASHSTATEB000416
          Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 393 of 2650

                     Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                        24187

Turkmenistan, Ukraine, or Uzbekistan,            barrel length less than 18 inches                   protection and ECCN 1A613.y.1 for
(except for any firearm model controlled by      controlled in 0A502;                                conventional military steel helmets that,
proposed 0A501 that is specified under                                                               immediately prior to July 1, 2014 were
Annex A in Supplement No. 4 to part 740,
                                                 *     *     *     *    *
                                                                                                     classified under 0A018.d and 0A988. (4)
or shotguns with a barrel length less than 18                                                        See 22 CFR 121.1 Category X(a)(5) and
inches controlled in ECCN 0A502 that are
                                                 PART 772—DEFINITIONS OF TERMS
                                                                                                     (a)(6) for controls on other military
shipped from or manufactured in a Country        ■ 30. The authority citation for part 772           helmets.
Group D:5 country, or from Russia, Georgia,      continues to read as follows:                    Related Definitions: N/A
Kazakhstan, Kyrgyzstan, Moldova,                                                                  Items:
Turkmenistan, Ukraine, or Uzbekistan,              Authority: 50 U.S.C. 4601 et seq.; 50
                                                 U.S.C. 1701 et seq.; E.O. 13222, 66 FR 44025,       a. [RESERVED]
because of the exclusions in License                                                                 b. ‘‘Specially designed’’ components and
Exception TMP under § 740.9(b)(5).               3 CFR, 2001 Comp., p. 783; Notice of August
                                                 15, 2017, 82 FR 39005 (August 16, 2017).         parts for ammunition, except cartridge cases,
   (2) At the time of export, in                                                                  powder bags, bullets, jackets, cores, shells,
accordance with the U.S. Customs and             § 772.1   [AMENDED]                              projectiles, boosters, fuses and components,
Border Protection procedures, the                ■  31. In § 772.1, in the definition of          primers, and other detonating devices and
eligible exporter, or an agent acting on         ‘‘specially designed,’’ Note 1 is                ammunition belting and linking machines
                                                 amended by removing ‘‘0B986’’ and                (all of which are ‘‘subject to the ITAR’’). (See
the filer’s behalf, must as required under
                                                                                                  22 CFR parts 120 through 130);
§ 758.1(b)(10) of the EAR file the export        adding in its place ‘‘0B505.c’’.
                                                                                                     Note to 0A018.b: 0A018.b does not apply
information with CBP by filing EEI in
                                                 PART 774—THE COMMERCE                            to ‘‘components’’ ‘‘specially designed’’ for
AES, noting the applicable EAR                                                                    blank or dummy ammunition as follows:
authorization as the authority for the           CONTROL LIST
                                                                                                     a. Ammunition crimped without a
export, and provide as requested by              ■ 32. The authority citation for 15 CFR          projectile (blank star);
CBP, the entry document number or a              part 774 continues to read as follows:              b. Dummy ammunition with a pierced
copy of the CBP document under which                                                              powder chamber;
                                                    Authority: 50 U.S.C. 4601 et seq.; 50
the ‘‘item’’ subject to the EAR’’ on the         U.S.C. 1701 et seq.; 10 U.S.C. 7420; 10 U.S.C.      c. Other blank and dummy ammunition,
USMIL was temporarily imported. See              7430(e); 22 U.S.C. 287c, 22 U.S.C. 3201 et       not incorporating components designed for
also the additional requirements                 seq.; 22 U.S.C. 6004; 42 U.S.C. 2139a; 15        live ammunition.
inspection in § 758.1(g)(4).                     U.S.C. 1824a; 50 U.S.C. 4305; 22 U.S.C. 7201        c. [RESERVED]
                                                 et seq.; 22 U.S.C. 7210; E.O. 13026, 61 FR          d. [RESERVED]
PART 762—RECORDKEEPING                           58767, 3 CFR, 1996 Comp., p. 228; E.O.
                                                 13222, 66 FR 44025, 3 CFR, 2001 Comp., p.        ■ 34. In Supplement No. 1 to part 774,
■ 27. The authority citation for part 762        783; Notice of August 15, 2017, 82 FR 39005      Category, add, between entries for
continues to read as follows:                    (August 16, 2017).                               ECCNs 0A018 and 0A521, entries for
  Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C.   ■ 33. In Supplement No. 1 to part 774,           ECCNs 0A501, 0A502, 0A503, 0A504,
1701 et seq.; E.O. 13222, 66 FR 44025, 3 CFR,    Category 0, revise Export Control                and 0A505 to read as follows:
2001 Comp., p. 783; Notice of August 15,         Classification Number (ECCN) 0A018 to            0A501 Firearms (except 0A502 shotguns)
2017, 82 FR 39005 (August 16, 2017).             read as follows:                                    and related commodities as follows (see
■ 28. Section 762.2 is amended by                                                                    List of Items controlled).
                                                 Supplement No. 1 to Part 774—The
removing ‘‘; and,’’ at the end of                Commerce Control List                            License Requirements
paragraph (a)(10), redesignating
                                                 *     *     *      *     *                           Reason for Control: NS, RS, FC, UN, AT
paragraph (a)(11) as paragraph (a)(12),
and adding a new paragraph (a)(11) to            0A018 Items on the Wassenaar Munitions
                                                    List (see List of Items Controlled).                                        Country chart
read as follows:                                                                                         Control(s)           (see Supp. No. 1
                                                 License Requirements                                                            to part 738)
§ 762.2   Records to be retained.
                                                 Reason for Control: NS, AT, UN
  (a) * * *                                                                                       NS applies to entire     NS Column 1
  (11) The serial number, make, model,                                                              entry except
                                                                                Country chart
                                                       Control(s)             (see Supp. No. 1      0A501.y.
and caliber for any firearm controlled in
                                                                                 to part 738)     RS applies to entire     RS Column 1
ECCN 0A501.a and for shotguns with                                                                  entry except
barrel length less than 18 inches                NS applies to entire    NS Column 1                0A501.y.
controlled in 0A502 that have been                 entry.                                         FC applies to entire     FC Column 1
exported. The ‘‘exporter’’ or any other          AT applies to entire    AT Column 1                entry except
party to the transaction (see § 758.3 of           entry.                                           0A501.y.
the EAR), that creates or receives such          UN applies to entire    See § 746.1(b) of the    UN applies to entire     See § 746.1 of the
records is a person responsible for                entry.                  EAR for UN con-          entry.                   EAR for UN con-
retaining this record; and                                                 trols                                             trols
                                                                                                  AT applies to entire     AT Column 1
*     *     *     *     *                        List Based License Exceptions (See Part 740        entry.
■ 29. Section 762.3 is amended by                for a Description of All License Exceptions)
revising paragraph (a)(5) to read as             LVS: $3,000 for 0A018.b, $1,500 for 0A018.c      List Based License Exceptions (See Part 740
                                                   and .d                                         for a Description of All License Exceptions)
follows:
                                                 GBS: N/A                                         LVS: $500 for 0A501.c, .d, and .x, $500 for
§ 762.3 Records exempt from                      CIV: N/A                                           0A501.c, .d, .e, and .x if the ultimate
recordkeeping requirements.                                                                         destination is Canada.
                                                 List of Items Controlled                         GBS: N/A
  (a) * * *
                                                 Related Controls: (1) See also 0A979, 0A988,     CIV: N/A
  (5) Warranty certificate, except for a           and 22 CFR 121.1 Categories I(a), III(b–d),
warranty certificate issued for an                 and X(a). (2) See ECCN 0A617.y.1 and .y.2      Special Conditions for STA
address located outside the United                 for items formerly controlled by ECCN          STA: Paragraph (c)(2) of License Exception
States for any firearm controlled in               0A018.a. (3) See ECCN 1A613.c for military       STA (§ 740.20(c)(2) of the EAR) may not be
ECCN 0A501.a and for shotguns with                 helmets providing less than NIJ Type IV          used for any item in this entry.




                                                           WASHSTATEB000417
         Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 394 of 2650

24188                  Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

List of Items Controlled                                extension tubes; complete breech                 except equipment used exclusively to
Related Controls: (1) Firearms that are fully           mechanisms; except equipment used                treat or tranquilize animals, and except
   automatic, and magazines with a capacity             exclusively to treat or tranquilize              arms designed solely for signal, flare, or
   of 50 rounds or greater, are ‘‘subject to the        animals, and except arms designed                saluting use; and ‘‘specially designed’’
   ITAR.’’ (2) See ECCN 0A502 for shotguns              solely for signal, flare, or saluting use.       ‘‘parts’’ and ‘‘components,’’ n.e.s.
   and their ‘‘parts’’ and ‘‘components’’ that      License Requirements                             License Requirements
   are subject to the EAR. (3) See ECCN
   0A504 and USML Category XII for controls           Reason for Control: RS, CC, FC, UN, AT,        Reason for Control: CC, UN
   on optical sighting devices.                     NS
Related Definitions: N/A                                                                                                            Country chart
Items:                                                                            Country chart            Control(s)             (see supp. No. 1
                                                          Control(s)            (see supp. No. 1                                     to part 738)
   a. Non-automatic and semi-automatic                                             to part 738)
firearms of caliber less than or equal to .50                                                        CC applies to entire      A license is required
inches (12.7 mm).                                   NS applies to shot-      NS Column 1              entry.                     for ALL destina-
   b. Non-automatic and non-semi-automatic            guns with a barrel                                                         tions, except Can-
rifles, carbines, revolvers or pistols with a         length less than 18                                                        ada, regardless of
caliber greater than .50 inches (12.7 mm) but         inches (45.72 cm).                                                         end use. Accord-
less than or equal to .72 inches (18.0 mm).         RS applies to shot-      RS Column 1                                         ingly, a column
   c. The following types of ‘‘parts’’ and            guns with a barrel                                                         specific to this con-
‘‘components’’ if ‘‘specially designed’’ for a        length less than 18                                                        trol does not ap-
commodity controlled by paragraph .a or .b            inches (45.72 cm).                                                         pear on the Com-
of this entry, or USML Category I (unless           FC applies to entire     FC Column 1                                         merce Country
listed in USML Category I(g) or (h)): Barrels,        entry.                                                                     Chart. (See part
cylinders, barrel extensions, mounting blocks       CC applies to shot-      CC Column 1                                         742 of the EAR for
(trunnions), bolts, bolt carriers, operating          guns with a barrel                                                         additional informa-
rods, gas pistons, trigger housings, triggers,        length less than 24                                                        tion)
hammers, sears, disconnectors, pistol grips           in. (60.96 cm) and                             UN applies to entire      See § 746.1(b) of the
that contain fire control ‘‘parts’’ or                shotgun ‘‘compo-                                entry.                     EAR for UN con-
‘‘components’’ (e.g., triggers, hammers, sears,       nents’’ controlled                                                         trols
disconnectors) and buttstocks that contain            by this entry re-
fire control ‘‘parts’’ or ‘‘components.’’             gardless of end                                List Based License Exceptions (See Part 740
   d. Detachable magazines with a capacity of         user.                                          For a Description of All License Exceptions)
greater than 16 rounds ‘‘specially designed’’       CC applies to shot-      CC Column 2             LVS: N/A
for a commodity controlled by paragraph .a            guns with a barrel                             GBS: N/A
or .b of this entry.                                  length greater than                            CIV: N/A
   e. Receivers (frames) and complete breech          or equal to 24 in.
mechanisms, including castings, forgings or                                                          List of Items Controlled
                                                    (60.96 cm), regard-
stampings thereof, ‘‘specially designed’’ for a       less of end user.                              Related Controls: Law enforcement restraint
commodity by controlled by paragraph .a or          CC applies to shot-      CC Column 3               devices that administer an electric shock
.b of this entry.                                     guns with a barrel                               are controlled under ECCN 0A982.
   f. through w. [Reserved]                           length greater than                              Electronic devices that monitor and report
   x. ‘‘Parts’’ and ‘‘components’’ that are                                                            a person’s location to enforce restrictions
                                                      or equal to 24 in.
‘‘specially designed’’ for a commodity                                                                 on movement for law enforcement or penal
                                                    (60.96 cm) if for sale
classified under paragraphs .a through .c of                                                           reasons are controlled under ECCN 3A981.
                                                      or resale to police
this entry or the USML and not elsewhere
                                                      or law enforcement.                            Related Definitions: N/A
specified on the USML or CCL.
                                                    UN applies to entire     See § 746.1(b) of the   Items: The list of items controlled is
   y. Specific ‘‘parts,’’ ‘‘components,’’
                                                      entry.                   EAR for UN con-          contained in the ECCN heading.
‘‘accessories’’ and ‘‘attachments’’ ‘‘specially
                                                                               trols
designed’’ for a commodity subject to control                                                        0A504 Optical sighting devices for firearms
                                                    AT applies to shot-      AT Column 1
in this ECCN or common to a defense article                                                             (including shotguns controlled by
                                                      guns with a barrel
in USML Category I and not elsewhere                                                                    0A502); and ‘‘components’’ as follows
specified in the USML or CCL.                         length less than 18
                                                      inches (45.72 cm).                                (see List of Items Controlled).
   y.1. Stocks or grips, that do not contain any
fire control ‘‘parts’’ or ‘‘components’’ (e.g.,     List Based License Exceptions (See Part 740      License Requirements
triggers, hammers, sears, disconnectors);’’         for a Description of All License Exceptions)     Reason for Control: FC, RS, CC, UN
   y.2. Scope mounts or accessory rails;
                                                    LVS: N/A
   y.3. Iron sights;                                                                                                               Country chart
                                                    GBS: N/A
   y.4. Sling swivels;                                                                                     Control(s)            (see Supp. No. 1
                                                    CIV: N/A
   y.5. Butt plates or recoil pads; and                                                                                             to part 738)
   y.6. Bayonets.                                   List of Items Controlled
   Technical Note 1 to 0A501: The controls          Related Controls: This entry does not control    RS applies to para-       RS Column 1
on ‘‘parts’’ and ‘‘components’’ in ECCN                combat shotguns and fully automatic             graph .i.
0A501 include those ‘‘parts’’ and                      shotguns. Those shotguns are ‘‘subject to     FC applies to para-       FC Column 1
‘‘components’’ that are common to firearms             the ITAR.’’                                     graphs .a, .b, .c, d,
described in ECCN 0A501 and to those                Related Definitions: N/A                           .e, .g and .i of this
firearms ‘‘subject to the ITAR.’’                   Items: The list of items controlled is             entry.
                                                       contained in the ECCN heading.                CC applies to entire      CC Column 1
  Note 1 to 0A501: Antique firearms (i.e.,                                                             entry.
those manufactured before 1890) and                 0A503 Discharge type arms; non-lethal or         UN applies to entire      See § 746.1(b) of the
reproductions thereof, muzzle loading black            less-lethal grenades and projectiles, and       entry.                    EAR for UN con-
powder firearms except those designs based             ‘‘specially designed’’ ‘‘parts’’ and                                      trols
on centerfire weapons of a post 1937 design,           ‘‘components’’ of those projectiles; and
BB guns, pellet rifles, paint ball, and all other      devices to administer electric shock, for     List Based License Exceptions (See Part 740
air rifles are EAR99 commodities.                      example, stun guns, shock batons, shock       for a Description of All License Exceptions)
0A502 Shotguns; complete trigger                       shields, electric cattle prods,               LVS: N/A
     mechanisms; magazines and magazine                immobilization guns and projectiles;          GBS: N/A




                                                            WASHSTATEB000418
         Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 395 of 2650

                        Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                         24189

CIV: N/A                                                                        Country chart           Note 3 to 0A505.x: The controls on
                                                         Control(s)           (see Supp. No. 1       ‘‘parts’’ and ‘‘components’’ in this entry
List of Items Controlled
                                                                                 to part 738)        include those ‘‘parts’’ and ‘‘components’’
Related Controls: (1) See USML Category                                                              that are common to ammunition and
   XII(c) for sighting devices using second        AT applies to           A license is required     ordnance described in this entry and to those
   generation image intensifier tubes having         0A505.c.                for items controlled    enumerated in USML Category III.
   luminous sensitivity greater than 350 mA/                                 by paragraph .c of
   lm, or third generation or higher image                                   this entry to North
   intensifier tubes, that are ‘‘subject to the                              Korea for anti-ter-
                                                                                                     ■ 35. In Supplement No. 1 to part 774,
   ITAR.’’ (2) See USML Category XII(b) for                                  rorism reasons. The     Category 0, add, between entries for
   laser aiming or laser illumination systems                                Commerce Country        ECCNs 0A521 and 0A604, an entry for
   ‘‘subject to the ITAR.’’ (3) Section 744.9 of                             Chart is not de-        ECCN 0A602 to read as follows:
   the EAR imposes a license requirement on                                  signed to determine     0A602 Guns and Armament as follows (see
   certain commodities described in 0A504 if                                 AT licensing re-
                                                                                                        List of Items Controlled).
   being exported, reexported, or transferred                                quirements for this
   (in-country) for use by a military end-user                               entry. See § 742.19     License Requirements
   or for incorporation into an item controlled                              of the EAR for addi-
                                                                                                     Reason for Control: NS, RS, UN, AT
   by ECCN 0A919.                                                            tional information
Related Definitions: N/A                           List Based License Exceptions (See Part 740                                      Country chart
Items:                                             for a Description of All License Exceptions)            Control(s)             (see Supp. No. 1
   a. Telescopic sights.                                                                                                             to part 738)
                                                   LVS: $100 for items in 0A505.x
   b. Holographic sights.
                                                   GBS: N/A
   c. Reflex or ‘‘red dot’’ sights.                                                                  NS applies to entire       NS Column 1
                                                   CIV: N/A
   d. Reticle sights.                                                                                 entry.
   e. Other sighting devices that contain          Special Conditions for STA                        RS applies to entire       RS Column 1
optical elements.                                  STA: Paragraph (c)(2) of License Exception         entry.
   f. Laser aiming devices or laser                  STA (§ 740.20(c)(2) of the EAR) may not be      UN applies to entire       See § 746.1 of the
illuminators ‘‘specially designed’’ for use on       used for any item in 0A505.                      entry.                      EAR for UN con-
firearms, and having an operational                                                                                               trols
wavelength exceeding 400 nm but not                List of Items Controlled                          AT applies to entire       AT Column 1
exceeding 710 nm.                                  Related Controls: (1) Ammunition for modern         entry.
   Note 1 to 0A504.f: 0A504.f does not                heavy weapons such as howitzers, artillery,
control laser boresighting devices that must          cannon, mortars and recoilless rifles as       List Based License Exceptions (See Part 740
be placed in the bore or chamber to provide           well as inherently military ammunition         for a Description of All License Exceptions)
a reference for aligning the firearms sights.         types such as ammunition preassembled          LVS: $500
   g. Lenses, other optical elements and              into links or belts, caseless ammunition,      GBS: N/A
adjustment mechanisms for articles in                 tracer ammunition, ammunition with a           CIV: N/A
paragraphs .a, .b, .c, .d, .e or .i.                  depleted uranium projectile or a projectile
                                                      with a hardened tip or core and                Special Conditions for STA
   h. [Reserved]
                                                      ammunition with an explosive projectile        STA: Paragraph (c)(2) of License Exception
   i. Riflescopes that were not ‘‘subject to the
                                                      are ‘‘subject to the ITAR.’’ (2) Percussion      STA (§ 740.20(c)(2) of the EAR) may not be
EAR’’ as of [DATE ONE DAY PRIOR TO THE
                                                      caps, and lead balls and bullets, for use
EFFECTIVE DATE OF THE FINAL RULE]                                                                      used for any item in 0A602.
                                                      with muzzle-loading firearms are EAR99
and are ‘‘specially designed’’ for use in
                                                      items.                                         List of Items Controlled
firearms that are ‘‘subject to the ITAR.’’
                                                   Related Definitions: N/A
   Note 2 to paragraph i: For purpose of the       Items:                                            Related Controls: (1) Modern heavy weapons
application of ‘‘specially designed’’ for the                                                           such as howitzers, artillery, cannon,
                                                      a. Ammunition for firearms controlled by
riflescopes controlled under 0A504.i,                                                                   mortars and recoilless rifles are ‘‘subject to
                                                   ECCN 0A501 and not enumerated in
paragraph (a)(1) of the definition of              paragraph .b, .c or .d of this entry or in USML      the ITAR.’’ (2) See ECCN 0A919 for
‘‘specially designed’’ in § 772.1 of the EAR is    Category III.                                        foreign-made ‘‘military commodities’’ that
what is used to determine whether the                 b. Buckshot (No. 4 .24’’ diameter and             incorporate more than a de minimis
riflescope is ‘‘specially designed.’’              larger) shotgun shells.                              amount of U.S.-origin ‘‘600 series’’ items.
0A505 Ammunition as follows (see List of              c. Shotgun shells (including less than         Related Definitions: N/A
      Items Controlled).                           lethal rounds) that do not contain buckshot;      Items:
License Requirements                               and ‘‘specially designed’’ ‘‘parts’’ and             a. Guns and armament manufactured
                                                   ‘‘components’’ of shotgun shells.                 between 1890 and 1919.
Reason for Control: NS, RS, CC, FC, UN, AT
                                                      Note 1 to 0A505.c: Shotgun shells that            b. Military flame throwers with an effective
                                                   contain only chemical irritants are controlled    range less than 20 meters.
                               Country chart       under ECCN 1A984.
      Control(s)             (see Supp. No. 1                                                           c. through w. [Reserved]
                                to part 738)          d. Blank ammunition for firearms                  x. ‘‘Parts,’’ and ‘‘components,’’ that are
                                                   controlled by ECCN 0A501 and not                  ‘‘specially designed’’ for a commodity subject
NS applies to              NS Column 1             enumerated in USML Category III.                  to control in paragraphs .a or .b of this ECCN
  0A505.a and .x.                                     e. through w. [Reserved]                       or a defense article in USML Category II and
RS applies to              RS Column 1                x. ‘‘Parts’’ and ‘‘components’’ that are       not elsewhere specified on the USML or the
  0A505.a and .x.                                  ‘‘specially designed’’ for a commodity subject    CCL.
CC applies to              CC Column 1             to control in this ECCN or a defense article
  0A505.b.                                         in USML Category III and not elsewhere               Note 1 to 0A602: ‘‘Parts,’’ ‘‘components,’’
FC applies to entire       FC Column 1             specified on the USML, the CCL or paragraph       ‘‘accessories’’ and ‘‘attachments’’ specified in
  entry except                                     .d of this entry.                                 USML subcategory II(j) are subject to the
  0A505.d.                                            Note 2 to 0A505.x: The controls on             controls of that paragraph.
UN applies to entire       See § 746.1 of the      ‘‘parts’’ and ‘‘components’’ in this entry
  entry.                     EAR for UN con-       include Berdan and boxer primers, metallic          Note 2 to 0A602: Black powder guns and
                             trols                 cartridge cases, and standard metallic            armament manufactured in or prior to 1890
AT applies to              AT Column 1             projectiles such as full metal jacket, lead       and replicas thereof designed for use with
  0A505.a, .d and .x.                              core, and copper projectiles.                     black powder propellants designated EAR99.




                                                            WASHSTATEB000419
         Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 396 of 2650

24190                  Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

Supplement No. 1 to Part 774—                                                     Country chart                                 Country chart
[Amended]                                                Control(s)             (see Supp. No. 1          Control(s)          (see Supp. No. 1
                                                                                   to part 738)                                  to part 738)
■ 36. In Supplement No. 1 to part 774,
Category 0, remove ECCNs 0A918,                    NS applies to para-        NS Column 1           NS applies to entire    NS Column 1
0A984, 0A985, 0A986, and 0A987.                     graphs .a and .x.                                entry.
■ 37. In Supplement No. 1 to part 774,             RS applies to para-        RS Column 1           RS applies to entire    RS Column 1
Category 0, add, before the entry for               graphs .a and .x.                                entry.
ECCN 0B521, entries for ECCNs 0B501                UN applies to entire       See § 746.1 of the    UN applies to entire    See § 746.1 of the
and 0B505 to read as follows:                       entry.                      EAR for UN con-      entry.                   EAR for UN con-
                                                                                trols                                         trols
0B501 Test, inspection, and production                                                              AT applies to entire    AT Column 1
   ‘‘equipment’’ and related commodities           AT applies to para-        AT Column 1
                                                     graphs .a, .d and .x.                            entry.
   for the ‘‘development’’ or ‘‘production’’
   of commodities enumerated or                    AT applies to para-     A license is required    List Based License Exceptions (See Part 740
   otherwise described in ECCN 0A501 or              graph .c.               for export or reex-    for a Description of All License Exceptions)
   USML Category I as follows (see List of                                   port of these items
                                                                                                    LVS: $3,000
   Items Controlled).                                                        to North Korea for
                                                                                                    GBS: N/A
                                                                             anti-terrorism rea-
License Requirements                                                                                CIV: N/A
                                                                             sons
Reason for Control: NS, RS, UN, AT                                                                  Special Conditions for STA
                                                   List Based License Exceptions (See Part 740
                                                   for a Description of All License Exceptions)     STA: Paragraph (c)(2) of License Exception
                              Country chart                                                           STA (§ 740.20(c)(2) of the EAR) may not be
      Control(s)            (see Supp. No. 1       LVS: $3,000                                        used for any item in 0B602.
                               to part 738)        GBS: N/A
                                                   CIV: N/A                                         List of Items Controlled
NS applies to entire     NS Column 1
                                                                                                    Related Controls: N/A
 entry except equip-                               Special Conditions for STA                       Related Definitions: N/A
 ment for ECCN
                                                   STA: Paragraph (c)(2) of License Exception       Items:
 0A501.y.
RS applies to entire     RS Column 1                 STA (§ 740.20(c)(2) of the EAR) may not be        a. The following commodities if ‘‘specially
 entry except equip-                                 used for any item in 0B505.                    designed’’ for the ‘‘development’’ or
 ment for ECCN                                                                                      ‘‘production’’ of commodities enumerated in
                                                   List of Items Controlled                         ECCN 0A602.a or USML Category II:
 0A501.y.
UN applies to entire     See § 746.1 of the        Related Controls: N/A                               a.1. Gun barrel rifling and broaching
 entry.                    EAR for UN con-         Related Definitions: N/A                         machines and tools therefor;
                           trols                   Items:                                              a.2. Gun barrel rifling machines;
AT applies to entire     AT Column 1                                                                   a.3. Gun barrel trepanning machines;
                                                      a. Tooling, templates, jigs, mandrels,           a.4. Gun boring and turning machines;
  entry.
                                                   molds, dies, fixtures, alignment mechanisms,        a.5. Gun honing machines of 6 feet (183
List Based License Exceptions (See Part 740        and test equipment, not enumerated in            cm) stroke or more;
for a Description of All License Exceptions)       USML Category III that are ‘‘specially              a.6. Gun jump screw lathes;
LVS: $3,000                                        designed’’ for the ‘‘production’’ of                a.7. Gun rifling machines; and
GBS: N/A                                           commodities controlled by ECCN 0A505.a or           a. 8. Gun straightening presses.
CIV: N/A                                           .x or USML Category III.                            b. Jigs and fixtures and other metal-
                                                      b. Equipment ‘‘specially designed’’ for the   working implements or accessories of the
Special Conditions for STA
                                                   ‘‘production’’ of commodities in ECCN            kinds exclusively designed for use in the
STA: Paragraph (c)(2) of License Exception                                                          manufacture of items in ECCN 0A602 or
  STA (§ 740.20(c)(2) of the EAR) may not be       0A505.b.
                                                                                                    USML Category II.
  used to ship any item in this entry.                c. Equipment ‘‘specially designed’’ for the
                                                                                                       c. Other tooling and equipment, ‘‘specially
                                                   ‘‘production’’ of commodities in ECCN            designed’’ for the ‘‘production’’ of items in
List of Items Controlled                           0A505.c.                                         ECCN 0A602 or USML Category II.
Related Controls: N/A                                 d. Equipment ‘‘specially designed’’ for the      d. Test and evaluation equipment and test
Related Definitions: N/A                           ‘‘production’’ of commodities in ECCN            models, including diagnostic instrumentation
Items:                                             0A505.d.                                         and physical test models, ‘‘specially
   a. Small arms chambering machines.                 e. through .w [Reserved]                      designed’’ for items in ECCN 0A602 or USML
   b. Small arms deep hole drilling machines          x. ‘‘Parts’’ and ‘‘components’’ ‘‘specially   Category II.
and drills therefor.                               designed’’ for a commodity subject to control
   c. Small arms rifling machines.                                                                  Supplement No. 1 to Part 774—
                                                   in paragraph .a of this entry.                   [Amended]
   d. Small arms spill boring machines.
   e. Dies, fixtures, and other tooling
                                                   ■ 38. In Supplement No. 1 to part 774,           ■ 39. In Supplement No. 1 to part 774,
‘‘specially designed’’ for the ‘‘production’’ of
the items controlled in 0A501.a through .x.        Category 0, add, between entries for             Category 0, remove ECCN 0B986.
or USML Category I.                                ECCNs 0B521 and 0B604, an entry for
                                                                                                    ■ 40. In Supplement No. 1 to part 774,
0B505 Test, inspection, and production
                                                   ECCN 0B602 to read as follows:
                                                                                                    Category 0, add, between the entries for
   ‘‘equipment’’ and related commodities           0B602 Test, inspection, and production           ECCNs 0D001 and 0D521, entries for
   ‘‘specially designed’’ for the                     ‘‘equipment’’ and related commodities         ECCNs 0D501 and 0D505 to read as
   ‘‘development’’ or ‘‘production’’ of               ‘‘specially designed’’ for the                follows:
   commodities enumerated or otherwise                ‘‘development’’ or ‘‘production’’ of
   described in ECCN 0A505 or USML                                                                  0D501 ‘‘Software’’ ‘‘specially designed’’ for
                                                      commodities enumerated or otherwise
   Category III, except equipment for the                                                              the ‘‘development,’’ ‘‘production,’’
   hand loading of cartridges and shotgun             described in ECCN 0A602 or USML                  operation or maintenance of
   shells, as follows (see List of Items              Category II as follows (see List of Items        commodities controlled by 0A501 or
   Controlled).                                       Controlled).                                     0B501.
License Requirements                               License Requirements                             License Requirements
Reason for Control: NS, RS, UN, AT                 Reason for Control: NS, RS, UN, AT               Reason for Control: NS, RS, UN, AT




                                                           WASHSTATEB000420
         Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 397 of 2650

                        Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                    24191

                             Country chart                                    Country chart        Related Definitions: N/A
      Control(s)           (see Supp. No. 1            Control(s)           (see Supp. No. 1       Items: ‘‘Software’’ ‘‘specially designed’’ for
                              to part 738)                                     to part 738)           the ‘‘development,’’ ‘‘production,’’
                                                                                                      operation, or maintenance of commodities
NS applies to entire     NS Column 1             AT applies to ‘‘soft-    AT Column 1                 controlled by ECCN 0A602 and ECCN
 entry except ‘‘soft-                              ware’’ for commod-                                 0B602.
 ware’’ for commod-                                ities in ECCN                                   ■ 42. In Supplement No. 1 to part 774,
 ities in ECCN                                     0A505.a, .d or .x
 0A501.y or equip-                                 and equipment in
                                                                                                   Category 0, add, between the entries for
 ment in ECCN                                      ECCN 0B505.a, .d                                ECCNs 0E018 and 0E521, entries for
 0B501 for com-                                    or .x.                                          ECCNs 0E501, 0E502, 0E504, and 0E505
 modities in ECCN                                                                                  to read as follows:
                                                 List Based License Exceptions (See Part 740
 0A501.y.                                                                                          0E501 ‘‘Technology’’ ‘‘required’’ for the
                                                 for a Description of All License Exceptions)
RS applies to entire     RS Column 1                                                                  ‘‘development,’’ ‘‘production,’’
 entry except ‘‘soft-                            CIV: N/A                                             operation, installation, maintenance,
 ware’’ for commod-                              TSR: N/A                                             repair, or overhaul of commodities
 ities in ECCN                                   Special Conditions for STA                           controlled by 0A501 or 0B501 as follows
 0A501.y or equip-                                                                                    (see List of Items Controlled).
 ment in ECCN                                    STA: Paragraph (c)(2) of License Exception
 0B501 for com-                                    STA (§ 740.20(c)(2) of the EAR) may not be      License Requirements
 modities in ECCN                                  used for any ‘‘software’’ in 0D505.             Reason for Control: NS, RS, UN, AT
 0A501.y.                                        List of Items Controlled
UN applies to entire     See § 746.1 of the                                                                                     Country chart
                                                 Related Controls: ‘‘Software’’ required for             Control(s)           (see Supp. No. 1
 entry.                    EAR for UN con-
                                                    and directly related to articles enumerated                                  to part 738)
                           trols
                                                    in USML Category III is ‘‘subject to the
AT applies to entire     AT Column 1
                                                    ITAR’’ (See 22 CFR 121.1, Category III).       NS applies to entire    NS Column 1
  entry.
                                                 Related Definitions: N/A                           entry.
List Based License Exceptions (See Part 740      Items: The list of items controlled is            RS applies to entire    RS Column 1
for a Description of All License Exceptions)        contained in this ECCN heading.                 entry.
CIV: N/A                                         ■ 41. In Supplement No. 1 to part 774,            UN applies to entire    See § 746.1 of the
TSR: N/A                                         Category 0, add, between the entries for           entry.                   EAR for UN con-
                                                                                                                             trols
Special Conditions for STA                       ECCNs 0D521 and 0D604, an entry for               AT applies to entire    AT Column 1
                                                 ECCN 0D602 to read as follows:                      entry.
STA: Paragraph (c)(2) of License Exception
  STA (§ 740.20(c)(2) of the EAR) may not be     0D602 ‘‘Software’’ ‘‘specially designed’’ for     List Based License Exceptions (See Part 740
  used for any ‘‘software’’ in 0D501.               the ‘‘development,’’ ‘‘production,’’           for a Description of All License Exceptions)
                                                    operation or maintenance of
List of Items Controlled                            commodities controlled by 0A602 or             CIV: N/A
Related Controls: ‘‘Software’’ required for         0B602 as follows (see List of Items            TSR: N/A
   and directly related to articles enumerated      Controlled).                                   Special Conditions for STA
   in USML Category I is ‘‘subject to the        License Requirements                              STA: Paragraph (c)(2) of License Exception
   ITAR’’ (See 22 CFR 121.1, Category I).
                                                 Reason for Control: NS, RS, UN, AT                  STA (§ 740.20(c)(2) of the EAR) may not be
Related Definitions: N/A
                                                                                                     used to ship any ‘‘technology’’ in ECCN
Items: The list of items controlled is                                                               0E501.
   contained in this ECCN heading.                                            Country chart
                                                       Control(s)           (see Supp. No. 1       List of Items Controlled
0D505 ‘‘Software’’ ‘‘specially designed’’ for                                  to part 738)
   the ‘‘development,’’ ‘‘production,’’                                                            Related Controls: Technical data required for
   operation or maintenance of                   NS applies to entire     NS Column 1                 and directly related to articles enumerated
   commodities controlled by 0A505 or             entry.                                              in USML Category I are ‘‘subject to the
   0B505.                                        RS applies to entire     RS Column 1                 ITAR.’’
                                                  entry.                                           Related Definitions: N/A
License Requirements                             UN applies to entire     See § 746.1 of the       Items:
Reason for Control: NS, RS, UN, AT                entry.                    EAR for UN con-           a. ‘‘Technology’’ ‘‘required’’ for the
                                                                            trols                  ‘‘development,’’ or ‘‘production’’ of
                             Country chart       AT applies to entire     AT Column 1              commodities controlled by ECCN 0A501
      Control(s)           (see Supp. No. 1        entry.                                          (other than 0A501.y) or 0B501.
                              to part 738)                                                            b. ‘‘Technology’’ ‘‘required’’ for the
                                                 List Based License Exceptions (See Part 740       operation, installation, maintenance, repair,
NS applies to ‘‘soft-    NS Column 1             for a Description of All License Exceptions)      or overhaul of commodities controlled by
 ware’’ for commod-                              CIV: N/A                                          ECCN 0A501 (other than 0A501.y) or 0B501.
 ities in ECCN                                   TSR: N/A                                          0E502 ‘‘Technology’’ ‘‘required’’ for the
 0A505.a and .x and
                                                 Special Conditions for STA                              ‘‘development’’ or ‘‘production,’’ of
 equipment in
                                                                                                         commodities controlled by 0A502.
 ECCN 0B505.a                                    STA: Paragraph (c)(2) of License Exception
 .and .x.                                          STA (§ 740.20(c)(2) of the EAR) may not be      License Requirements
RS applies to ‘‘soft-    RS Column 1               used for any item in 0D602.                     Reason for Control: CC, UN
 ware’’ for commod-
 ities in ECCN                                   List of Items Controlled
                                                                                                                                Country chart
 0A505.a and .x and                              Related Controls: (1) ‘‘Software’’ required for         Controls             (see Supp. No. 1
 equipment in                                      and directly related to articles enumerated                                    part 738)
 ECCN 0B505.a                                      in USML Category II is controlled under
 and .x.                                           USML Category II(k). (2) See ECCN 0A919         CC applies to entire    CC Column 1
UN applies to entire     See § 746.1 of the        for foreign-made ‘‘military commodities’’        entry.
 entry.                    EAR for UN con-         that incorporate more than a de minimis         UN applies to entire    See § 746.1(b) of the
                           trols                   amount of U.S.-origin ‘‘600 series’’ items.      entry.                   EAR for UN controls




                                                          WASHSTATEB000421
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 398 of 2650

24192                     Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

List Based License Exceptions (See Part 740                                       Country chart                                    Country chart
for a Description of All License Exceptions)             Control(s)             (see Supp. No. 1          Control(s)             (see Supp. No. 1
CIV: N/A                                                                           to part 738)                                     to part 738)
TSR: N/A                                           RS applies to entire       RS Column 1           NS applies to entire       NS Column 1
List of Items Controlled                            entry except ‘‘tech-                             entry.
                                                    nology’’ for ‘‘devel-                           RS applies to entire       RS Column 1
Related Controls: N/A                               opment,’’ ‘‘produc-                              entry.
Related Definitions: N/A                            tion,’’ operation, in-                          UN applies to entire       See § 746.1 of the
Items: The list of items controlled is              stallation, mainte-                              entry.                      EAR for UN con-
   contained in the ECCN heading.                   nance, repair, over-                                                         trols
0E504 ‘‘Technology’’ ‘‘required’’ for the           haul or refurbishing                            AT applies to entire       AT Column 1
     ‘‘development,’’ or ‘‘production’’ of          commodities in                                    entry.
     commodities controlled by 0A504 that           0A505.a and .x; for
                                                    equipment for                                   List Based License Exceptions (See Part 740
     incorporate a focal plane array or image                                                       for a Description of All License Exceptions)
                                                    those commodities
     intensifier tube.                              in 0B505 and for                                CIV: N/A
License Requirements                                ‘‘software’’ for                                TSR: N/A
                                                    those commodities
Reason for Control: RS, UN, AT                      and that equipment                              Special Conditions for STA
                                                    in 0D505.                                       STA: Paragraph (c)(2) of License Exception
                               Country chart       UN applies to entire       See § 746.1 of the
      Controls               (see Supp. No. 1                                                         STA (§ 740.20(c)(2) of the EAR) may not be
                                                    entry.                      EAR for UN con-
                                 part 738)                                                            used for any item in 0E602.
                                                                                trols
RS applies to entire       RS Column 1             CC applies to ‘‘tech-      CC Column 1           List of Items Controlled
  entry.                                             nology’’ for the                               Related Controls: Technical data directly
                                                     ‘‘development’’ or
UN applies to entire       See § 746.1(b) of the                                                       related to articles enumerated in USML
                                                     ‘‘production’’ of
  entry.                     EAR for UN controls                                                       Category II are ‘‘subject to the ITAR.’’
                                                     commodities in
AT applies to entire       AT Column 1               0A505.b.                                       Related Definitions: N/A
  entry.                                           AT applies to ‘‘tech-      AT Column 1           Items: ‘‘Technology’’ ‘‘required’’ for the
                                                     nology’’ for ‘‘devel-                             ‘‘development,’’ ‘‘production,’’ operation,
List Based License Exceptions (See Part 740
                                                     opment,’’ ‘‘produc-                               installation, maintenance, repair, or
for a Description of All License Exceptions)
                                                     tion,’’ operation, in-                            overhaul of commodities controlled by
CIV: N/A                                             stallation, mainte-                               ECCN 0A602 or 0B602, or ‘‘software’’
TSR: N/A                                             nance, repair, over-                              controlled by ECCN 0D602.
List of Items Controlled                             haul or refurbishing
                                                     commodities in                                 Supplement No. 1 to Part 774—
Related Controls: N/A                                0A505.a, .d and .x.                            [Amended]
Related Definitions: N/A
Items: The list of items controlled is             List Based License Exceptions (See Part 740      ■ 44. In Supplement No. 1 to part 774,
                                                   for a Description of All License Exceptions)     Category 0, remove ECCN 0E918.
   contained in the ECCN heading.
0E505 ‘‘Technology’’ ‘‘required’’ for the          CIV: N/A                                         ■ 45. In Supplement No. 1 to part 774,
     ‘‘development,’’ ‘‘production,’’              TSR: N/A                                         Category 0, revise ECCN 0E982 to read
     operation, installation, maintenance,         Special Conditions for STA                       as follows.
     repair, overhaul or refurbishing of           STA: Paragraph (c)(2) of License Exception       0E982 ‘‘Technology’’ exclusively for the
     commodities controlled by 0A505.                STA (§ 740.20(c)(2) of the EAR) may not be        ‘‘development’’ or ‘‘production’’ of
License Requirements                                 used for any ‘‘technology’’ in 0E505.             equipment controlled by 0A982 or
                                                                                                       0A503.
Reason for Control: NS, RS, UN, CC, AT             List of Items Controlled
                                                   Related Controls: Technical data required for    License Requirements
                               Country chart          and directly related to articles enumerated   Reason for Control: CC
      Control(s)             (see Supp. No. 1         in USML Category III are ‘‘subject to the
                                to part 738)
                                                      ITAR’’ (See 22 CFR 121.1, Category III).                         Control(s)
NS applies to ‘‘tech-      NS Column 1             Related Definitions: N/A
 nology’’ for ‘‘devel-                             Items: The list of items controlled is           CC applies to ‘‘technology’’ for items con-
 opment,’’ ‘‘produc-                                  contained in this ECCN heading.                trolled by 0A982 or 0A503. A license is re-
 tion,’’ operation, in-                                                                              quired for ALL destinations, except Can-
 stallation, mainte-                               ■ 43. In Supplement No. 1 to part 774,            ada, regardless of end-use. Accordingly, a
 nance, repair, over-                              Category 0, add, between the entries for          column specific to this control does not ap-
 haul or refurbishing                              ECCNs 0E521 and 0E604, an entry for               pear on the Commerce Country Chart.
 commodities in                                    ECCN 0E602:                                       (See part 742 of the EAR for additional in-
 0A505.a and .x; for                                                                                 formation.)
                                                   0E602 ‘‘Technology’’ ‘‘required’’ for the
 equipment for                                                                                      List Based License Exceptions (See Part 740
 those commodities                                    ‘‘development,’’ ‘‘production,’’
                                                      operation, installation, maintenance,         for a Description of All License Exceptions)
 in 0B505; and for
 ‘‘software’’ for that                                repair, overhaul or refurbishing of           CIV: N/A
 equipment and                                        commodities controlled by 0A602 or            TSR: N/A
 those commodities                                    0B602, or ‘‘software’’ controlled by
                                                                                                    List of Items Controlled
 in 0D505.                                            0D602 as follows (see List of Items
                                                      Controlled).                                  Related Controls: N/A
                                                                                                    Related Definitions: N/A
                                                   License Requirements                             Items: The list of items controlled is
                                                   Reason for Control: NS, RS, UN, AT                  contained in the ECCN heading.




                                                            WASHSTATEB000422
         Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 399 of 2650

                       Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                    24193

Supplement No. 1 to Part 774—                                             Country chart (see      ■ 50. In Supplement No. 1 to part 774,
[Amended]                                             Control(s)          Supp. No. 1 to part     Category 2, revise ECCN 2D018 to read
                                                                                738)              as follows:
■ 46. In Supplement No. 1 to part 774,
Category 0, remove ECCNs 0E984 and              AT applies to entire    AT Column 1               2D018 ‘‘Software’’ for the ‘‘development,’’
0E987.                                            entry.                                               ‘‘production,’’ or ‘‘use’’ of equipment
■ 47. In Supplement No. 1 to part 774,                                                                 controlled by 2B018.
                                                List Based License Exceptions (See Part 740
Category 1, revise ECCN 1A984 to read           for a Description of All License Exceptions)        No software is currently controlled under
as follows:                                                                                       this entry. See ECCNs 0D501, 0D602 and
                                                LVS: N/A
1A984 Chemical agents, including tear gas       GBS: N/A                                          0D606 for software formerly controlled under
   formulation containing 1 percent or less     CIV: N/A                                          this entry.
   of orthochlorobenzalmalononitrile (CS),
   or 1 percent or less of                      List of Items Controlled                          ■ 51. In Supplement No. 1 to part 774,
   chloroacetophenone (CN), except in           Related Controls: (1) See ECCN 2D001 for          Category 2, revise ECCN 2E001 to read
   individual containers with a net weight         software for items controlled under this       as follows:
   of 20 grams or less; liquid pepper except       entry. (2) See ECCNs 2E001
   when packaged in individual containers          (‘‘development’’), 2E002 (‘‘production’’),     2E001 ‘‘Technology’’ according to the
   with a net weight of 3 ounces (85.05            and 2E101 (‘‘use’’) for technology for items      General Technology Note for the
   grams) or less; smoke bombs; non-               controlled under this entry. (3) For              ‘‘development’’ of equipment or
   irritant smoke flares, canisters, grenades      ‘‘specially designed’’ dies, molds and            ‘‘software’’ controlled by 2A (except
   and charges; and other pyrotechnic              tooling, see ECCNs 1B003, 0B501, 0B602,           2A983, 2A984, 2A991, or 2A994), 2B
   articles (excluding shotgun shells, unless      0B606, 9B004, and 9B009. (4) For
   the shotgun shells contain only chemical                                                          (except 2B991, 2B993, 2B996, 2B997,
                                                   additional controls on dies, molds and
   irritants) having dual military and                                                               2B998, or 2B999), or 2D (except 2D983,
                                                   tooling, see ECCNs 1B101.d, 2B104 and
   commercial use, and ‘‘parts’’ and               2B204. (5) Also see ECCNs 2B117 and               2D984, 2D991, 2D992, or 2D994).
   ‘‘components’’ ‘‘specially designed’’           2B999.a.                                       License Requirements
   therefor, n.e.s.                             Related Definitions: N/A
                                                Items:                                            Reason for Control: NS, MT, NP, CB, AT
License Requirements
Reason for Control: CC                             a. A controlled thermal environment
                                                within the closed cavity and possessing a                                  Country chart (see
                                                                                                        Control(s)         Supp. No. 1 to part
                          Country chart (see    chamber cavity with an inside diameter of                                        738)
      Control(s)          Supp. No. 1 to part   406 mm or more; and
                                738)               b. Having any of the following:                NS applies to ‘‘tech-   NS Column 1
                                                   b.1. A maximum working pressure                 nology’’ for items
CC applies to entire     CC Column 1            exceeding 207 MPa;                                 controlled by
 entry.                                            b.2. A controlled thermal environment           2A001, 2B001 to
                                                exceeding 1,773 K (1,500 °C); or
List Based License Exceptions (See Part 740                                                        2B009, 2D001 or
                                                   b.3. A facility for hydrocarbon
for a Description of All License Exceptions)                                                       2D002.
                                                impregnation and removal of resultant
  LVS: N/A                                      gaseous degradation products.                     MT applies to ‘‘tech-   MT Column 1
  GBS: N/A                                                                                         nology’’ for items
  CIV: N/A                                        Technical Note: The inside chamber               controlled by
                                                dimension is that of the chamber in which          2B004, 2B009,
List of Items Controlled                        both the working temperature and the               2B104, 2B105,
Related Controls: N/A                           working pressure are achieved and does not         2B109, 2B116,
Related Definitions: N/A                        include fixtures. That dimension will be the       2B117, 2B119 to
Items: The list of items controlled is          smaller of either the inside diameter of the       2B122, 2D001, or
   contained in the ECCN heading.               pressure chamber or the inside diameter of         2D101 for MT rea-
                                                the insulated furnace chamber, depending on        sons.
■ 48. In Supplement No. 1 to part 774,                                                            NP applies to ‘‘tech-   NP Column 1
                                                which of the two chambers is located inside
Category 2, revise ECCN 2B004 to read                                                              nology’’ for items
                                                the other.
as follows:                                                                                        controlled by
                                                ■ 49. In Supplement No. 1 to part 774,             2A225, 2A226,
2B004 Hot ‘‘isostatic presses’’ having all of
   the characteristics described in the List    Category 2, revise ECCN 2B018 to read              2B001, 2B004,
   of Items Controlled, and ‘‘specially         as follows:                                        2B006, 2B007,
   designed’’ ‘‘components’’ and                2B018 Equipment on the Wassenaar                   2B009, 2B104,
   ‘‘accessories’’ therefor.                          Arrangement Munitions List.                  2B109, 2B116,
                                                                                                   2B201, 2B204,
License Requirements                               No commodities currently are controlled
                                                                                                   2B206, 2B207,
Reason for Control: NS, MT NP, AT               by this entry. Commodities formerly
                                                                                                   2B209, 2B225 to
                                                controlled by paragraphs .a through .d, .m
                                                                                                   2B233, 2D001,
                          Country chart (see    and .s of this entry are controlled in ECCN
                                                                                                   2D002, 2D101,
      Control(s)          Supp. No. 1 to part   0B606. Commodities formerly controlled by
                                                                                                   2D201 or 2D202
                                738)            paragraphs .e through .l of this entry are
                                                                                                   for NP reasons.
                                                controlled by ECCN 0B602. Commodities
                                                                                                  NP applies to ‘‘tech-   NP Column 2
NS applies to entire     NS Column 2            formerly controlled by paragraphs .o through
                                                                                                   nology’’ for items
 entry.                                         .r of this entry are controlled by ECCN 0B501.
                                                                                                   controlled by
MT applies to entire     MT Column 1            Commodities formerly controlled by
                                                                                                   2A290, 2A291, or
 entry.                                         paragraph .n of this entry are controlled in
                                                                                                   2D290 for NP rea-
NP applies to entire     NP Column 1            ECCN 0B501 if they are ‘‘specially designed’’
                                                                                                   sons.
 entry, except                                  for the ‘‘production’’ of the items controlled
 2B004.b.3 and                                  in ECCN 0A501.a through .x or USML
 presses with max-                              Category I and controlled in ECCN 0B602 if
 imum working pres-                             they are of the kind exclusively designed for
 sures below 69                                 use in the manufacture of items in ECCN
 MPa.                                           0A602 or USML Category II.




                                                         WASHSTATEB000423
        Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 400 of 2650

24194                   Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

                           Country chart (see                                Country chart ≤(see   7A611 Military fire control, laser, imaging,
      Control(s)           Supp. No. 1 to part         Control(s)            Supp. No. 1 to part      and guidance equipment, as follows (see
                                 738)                                               738)              List of Items Controlled).

                                                 MT applies to ‘‘tech-      MT Column 1            License Requirements
CB applies to ‘‘tech-    CB Column 2
  nology’’ for equip-                              nology’’ for equip-                             Reason for Control: NS, MT, RS, AT, UN
  ment controlled by                               ment controlled by
  2B350 to 2B352,                                  2B004, 2B009,                                                              Country chart (see
  valves controlled                                2B104, 2B105,                                         Control(s)           Supp. No. 1 to part
  by 2A226 having                                  2B109, 2B116,                                                                    738).
  the characteristics                              2B117, or 2B119 to
                                                                                                   NS applies to entire     NS Column 1
  of those controlled                              2B122 for MT rea-
                                                                                                     entry except
  by 2B350.g, and                                  sons.
                                                                                                     7A611.y.
  software controlled                            NP applies to ‘‘tech-      NP Column 1
                                                                                                   MT applies to com-       MT Column 1
  by 2D351.                                        nology’’ for equip-
                                                                                                     modities in
AT applies to entire     AT Column 1               ment controlled by
                                                                                                     7A611.a that meet
  entry.                                           2A225, 2A226,
                                                                                                     or exceed the pa-
                                                   2B001, 2B004,
Reporting Requirements                                                                               rameters in
                                                   2B006, 2B007,
  See § 743.1 of the EAR for reporting                                                               7A103.b or .c.
                                                   2B009, 2B104,
requirements for exports under License                                                             RS applies to entire     RS Column 1
                                                   2B109, 2B116,
Exceptions, and Validated End-User                                                                   entry except
                                                   2B201, 2B204,
authorizations.                                                                                      7A611.y.
                                                   2B206, 2B207,
                                                                                                   AT applies to entire     AT Column 1
List Based License Exceptions (See Part 740        2B209, 2B225 to
                                                                                                     entry.
for a Description of All License Exceptions)       2B233 for NP rea-
                                                                                                   UN applies to entire     See § 746.1(b) of the
                                                   sons.
CIV: N/A                                                                                             entry except             EAR for UN con-
                                                 NP applies to ‘‘tech-      NP Column 2              7A611.y.                 trols
TSR: Yes, except N/A for MT                        nology’’ for equip-
Special Conditions for STA                         ment controlled by                              List Based License Exceptions (See Part 740
STA: License Exception STA may not be              2A290 or 2A291 for                              for a Description of All License Exceptions)
  used to ship or transmit ‘‘technology’’          NP reasons.                                     LVS: $1,500
  according to the General Technology Note       CB applies to ‘‘tech-      CB Column 2            GBS: N/A
  for the ‘‘development’’ of ‘‘software’’          nology’’ for equip-                             CIV: N/A
  specified in the License Exception STA           ment controlled by
                                                   2B350 to 2B352                                  Special Conditions for STA
  paragraph in the License Exception section
  of ECCN 2D001 or for the ‘‘development’’         and for valves con-                             STA: Paragraph (c)(2) of License Exception
  of equipment as follows: ECCN 2B001              trolled by 2A226                                  STA (§ 740.20(c)(2) of the EAR) may not be
  entire entry; or ‘‘Numerically controlled’’      having the charac-                                used for any item in 7A611.
  or manual machine tools as specified in          teristics of those
                                                   controlled by                                   List of Items Controlled
  2B003 to any of the destinations listed in
  Country Group A:6 (See Supplement No.1           2B350.g.                                        Related Controls: (1) Military fire control,
  to part 740 of the EAR).                       AT applies to entire       AT Column 1               laser, imaging, and guidance equipment
                                                   entry.                                             that are enumerated in USML Category XII,
List of Items Controlled                                                                              and technical data (including software)
Related Controls: See also 2E101, 2E201, and     Reporting Requirements                               directly related thereto, are subject to the
   2E301                                           See § 743.1 of the EAR for reporting               ITAR. (2) See Related Controls in ECCNs
Related Definitions: N/A                         requirements for exports under License               0A504, 2A984, 6A002, 6A003, 6A004,
Items: The list of items controlled is           Exceptions, and Validated End-User                   6A005, 6A007, 6A008, 6A107, 7A001,
   contained in the ECCN heading                 authorizations.                                      7A002, 7A003, 7A005, 7A101, 7A102, and
   Note: ECCN 2E001 includes ‘‘technology’’                                                           7A103. (3) See ECCN 3A611 and USML
                                                 List Based License Exceptions (See Part 740          Category XI for controls on countermeasure
for the integration of probe systems into
                                                 for a Description of All License Exceptions)         equipment. (4) See ECCN 0A919 for
coordinate measurement machines specified
by 2B006.a.                                      CIV: N/A                                             foreign-made ‘‘military commodities’’ that
                                                 TSR: Yes, except N/A for MT                          incorporate more than a de minimis
■ 52. In Supplement No. 1 to part 774,                                                                amount of U.S. origin ‘‘600 series’’
Category 2, revise ECCN 2E002 to read            Special Conditions for STA                           controlled content.
as follows:                                      STA: License Exception STA may not be             Related Definitions: N/A
                                                   used to ship or transmit ‘‘technology’’         Items:
2E002 ‘‘Technology’’ according to the              according to the General Technology Note
   General Technology Note for the                                                                    a. Guidance or navigation systems, not
                                                   for the ‘‘production’’ of equipment as          elsewhere specified on the USML, that are
   ‘‘production’’ of equipment controlled
                                                   follows: ECCN 2B001 entire entry; or            ‘‘specially designed’’ for a defense article on
   by 2A (except 2A983, 2A984, 2A991, or
                                                   ‘‘Numerically controlled’’ or manual            the USML or for a 600 series item.
   2A994), or 2B (except 2B991, 2B993,
                                                   machine tools as specified in 2B003 to any         b. to w. [RESERVED]
   2B996, 2B997, 2B998, or 2B999).
                                                   of the destinations listed in Country Group        x. ‘‘Parts,’’ ‘‘components,’’ ‘‘accessories,’’
License Requirements                               A:6 (See Supplement No.1 to part 740 of         and ‘‘attachments,’’ including
Reason for Control: NS, MT, NP, CB, AT             the EAR).                                       accelerometers, gyros, angular rate sensors,
                                                 List of Items Controlled                          gravity meters (gravimeters), and inertial
                          Country chart ≤(see                                                      measurement units (IMUs), that are
      Control(s)          Supp. No. 1 to part    Related Controls: N/A                             ‘‘specially designed’’ for defense articles
                                 738)            Related Definitions: N/A                          controlled by USML Category XII or items
                                                 Items: The list of items controlled is            controlled by 7A611, and that are NOT:
NS applies to ‘‘tech-    NS Column 1                contained in the ECCN heading.                    1. Enumerated or controlled in the USML
 nology’’ for equip-                                                                               or elsewhere within ECCN 7A611;
 ment controlled by                              ■ 53. In Supplement No. 1 to part 774,               2. Described in ECCNs 6A007, 6A107,
 2A001, 2B001 to                                 Category 7, revise ECCN 7A611 to read             7A001, 7A002, 7A003, 7A101, 7A102 or
 2B009.                                          as follows:                                       7A103; or




                                                          WASHSTATEB000424
         Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 401 of 2650

                      Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                           24195

   3. Elsewhere specified in ECCN 7A611.y or       XII and not elsewhere specified on the USML          Dated: May 4, 2018.
3A611.y.                                           or in the CCL, as follows, and ‘‘parts,’’          Richard E. Ashooh,
   y. Specific ‘‘parts,’’ ‘‘components,’’          ‘‘components,’’ ‘‘accessories,’’ and               Assistant Secretary for Export
‘‘accessories,’’ and ‘‘attachments’’ ‘‘specially   ‘‘attachments’’ ‘‘specially designed’’ therefor:   Administration.
designed’’ for a commodity subject to control         y.1 [RESERVED]                                  [FR Doc. 2018–10367 Filed 5–21–18; 8:45 am]
in this ECCN or a defense article in Category
                                                                                                      BILLING CODE 3510–33–P




                                                            WASHSTATEB000425
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 402 of 2650




                           WASHSTATEB000426
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 403 of 2650




                           WASHSTATEB000427
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 404 of 2650




                           WASHSTATEB000428
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 405 of 2650




                           WASHSTATEB000429
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 406 of 2650




                           WASHSTATEB000430
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 407 of 2650




                           WASHSTATEB000431
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 408 of 2650




                           WASHSTATEB000432
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 409 of 2650




                           WASHSTATEB000433
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 410 of 2650




                           WASHSTATEB000434
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 411 of 2650




                           WASHSTATEB000435
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 412 of 2650




                           WASHSTATEB000436
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 413 of 2650




                           WASHSTATEB000437
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 414 of 2650




                           WASHSTATEB000438
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 415 of 2650




                           WASHSTATEB000439
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 416 of 2650




                           WASHSTATEB000440
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 417 of 2650




                           WASHSTATEB000441
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 418 of 2650




                           WASHSTATEB000442
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 419 of 2650




                           WASHSTATEB000443
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 420 of 2650




                           WASHSTATEB000444
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 421 of 2650




                           WASHSTATEB000445
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 422 of 2650




                           WASHSTATEB000446
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 423 of 2650




                           WASHSTATEB000447
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 424 of 2650




                           WASHSTATEB000448
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 425 of 2650




                           WASHSTATEB000449
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 426 of 2650




                           WASHSTATEB000450
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 427 of 2650




                           WASHSTATEB000451
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 428 of 2650




                           WASHSTATEB000452
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 429 of 2650




                           WASHSTATEB000453
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 430 of 2650




                           WASHSTATEB000454
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 431 of 2650




                           WASHSTATEB000455
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 432 of 2650




                           WASHSTATEB000456
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 433 of 2650




                           WASHSTATEB000457
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 434 of 2650




                           WASHSTATEB000458
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 435 of 2650




                           WASHSTATEB000459
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 436 of 2650




                           WASHSTATEB000460
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 437 of 2650




                           WASHSTATEB000461
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 438 of 2650




                           WASHSTATEB000462
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 439 of 2650




                           WASHSTATEB000463
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 440 of 2650




                           WASHSTATEB000464
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 441 of 2650




                           WASHSTATEB000465
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 442 of 2650




                           WASHSTATEB000466
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 443 of 2650




                           WASHSTATEB000467
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 444 of 2650




                           WASHSTATEB000468
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 445 of 2650




                           WASHSTATEB000469
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 446 of 2650




                           WASHSTATEB000470
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 447 of 2650




                           WASHSTATEB000471
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 448 of 2650




                           WASHSTATEB000472
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 449 of 2650




                           WASHSTATEB000473
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 450 of 2650




                           WASHSTATEB000474
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 451 of 2650




                           WASHSTATEB000475
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 452 of 2650




                           WASHSTATEB000476
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 453 of 2650




                           WASHSTATEB000477
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 454 of 2650




                           WASHSTATEB000478
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 455 of 2650




                           WASHSTATEB000479
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 456 of 2650




                           WASHSTATEB000480
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 457 of 2650




                           WASHSTATEB000481
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 458 of 2650




                           WASHSTATEB000482
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 459 of 2650




                           WASHSTATEB000483
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 460 of 2650




                           WASHSTATEB000484
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 461 of 2650




                           WASHSTATEB000485
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 462 of 2650




                           WASHSTATEB000486
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 463 of 2650




                           WASHSTATEB000487
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 464 of 2650




                           WASHSTATEB000488
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 465 of 2650




                           WASHSTATEB000489
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 466 of 2650




                           WASHSTATEB000490
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 467 of 2650




                           WASHSTATEB000491
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 468 of 2650




                           WASHSTATEB000492
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 469 of 2650




                           WASHSTATEB000493
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 470 of 2650




                           WASHSTATEB000494
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 471 of 2650




                           WASHSTATEB000495
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 472 of 2650




                           WASHSTATEB000496
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 473 of 2650




                           WASHSTATEB000497
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 474 of 2650




                           WASHSTATEB000498
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 475 of 2650




                           WASHSTATEB000499
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 476 of 2650




                           WASHSTATEB000500
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 477 of 2650




                           WASHSTATEB000501
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 478 of 2650




                           WASHSTATEB000502
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 479 of 2650




                           WASHSTATEB000503
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 480 of 2650




                           WASHSTATEB000504
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 481 of 2650




                           WASHSTATEB000505
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 482 of 2650




                           WASHSTATEB000506
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 483 of 2650




                           WASHSTATEB000507
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 484 of 2650




                           WASHSTATEB000508
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 485 of 2650




                           WASHSTATEB000509
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 486 of 2650




                           WASHSTATEB000510
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 487 of 2650




                           WASHSTATEB000511
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 488 of 2650




                           WASHSTATEB000512
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 489 of 2650




                           WASHSTATEB000513
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 490 of 2650




                           WASHSTATEB000514
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 491 of 2650




                           WASHSTATEB000515
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 492 of 2650




                           WASHSTATEB000516
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 493 of 2650




                           WASHSTATEB000517
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 494 of 2650




                           WASHSTATEB000518
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 495 of 2650




                           WASHSTATEB000519
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 496 of 2650




                           WASHSTATEB000520
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 497 of 2650




                           WASHSTATEB000521
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 498 of 2650




                           WASHSTATEB000522
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 499 of 2650




                           WASHSTATEB000523
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 500 of 2650




                           WASHSTATEB000524
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 501 of 2650




                           WASHSTATEB000525
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 502 of 2650




                           WASHSTATEB000526
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 503 of 2650




                           WASHSTATEB000527
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 504 of 2650




                           WASHSTATEB000528
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 505 of 2650




                           WASHSTATEB000529
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 506 of 2650




                           WASHSTATEB000530
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 507 of 2650




                           WASHSTATEB000531
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 508 of 2650




                           WASHSTATEB000532
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 509 of 2650




                           WASHSTATEB000533
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 510 of 2650




                           WASHSTATEB000534
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 511 of 2650




                           WASHSTATEB000535
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 512 of 2650




                           WASHSTATEB000536
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 513 of 2650




                           WASHSTATEB000537
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 514 of 2650




                           WASHSTATEB000538
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 515 of 2650




                           WASHSTATEB000539
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 516 of 2650




                           WASHSTATEB000540
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 517 of 2650




                           WASHSTATEB000541
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 518 of 2650




                           WASHSTATEB000542
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 519 of 2650




                           WASHSTATEB000543
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 520 of 2650




                           WASHSTATEB000544
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 521 of 2650




                           WASHSTATEB000545
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 522 of 2650




                           WASHSTATEB000546
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 523 of 2650




                           WASHSTATEB000547
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 524 of 2650




                           WASHSTATEB000548
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 525 of 2650




                           WASHSTATEB000549
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 526 of 2650




                           WASHSTATEB000550
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 527 of 2650




                           WASHSTATEB000551
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 528 of 2650




                           WASHSTATEB000552
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 529 of 2650




                           WASHSTATEB000553
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 530 of 2650




                           WASHSTATEB000554
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 531 of 2650




                           WASHSTATEB000555
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 532 of 2650




                           WASHSTATEB000556
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 533 of 2650




                           WASHSTATEB000557
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 534 of 2650




                           WASHSTATEB000558
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 535 of 2650




                           WASHSTATEB000559
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 536 of 2650




                           WASHSTATEB000560
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 537 of 2650




                           WASHSTATEB000561
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 538 of 2650




                           WASHSTATEB000562
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 539 of 2650




                           WASHSTATEB000563
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 540 of 2650




                           WASHSTATEB000564
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 541 of 2650




                           WASHSTATEB000565
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 542 of 2650




                           WASHSTATEB000566
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 543 of 2650




                           WASHSTATEB000567
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 544 of 2650




                           WASHSTATEB000568
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 545 of 2650




                           WASHSTATEB000569
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 546 of 2650




                           WASHSTATEB000570
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 547 of 2650




                           WASHSTATEB000571
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 548 of 2650




                           WASHSTATEB000572
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 549 of 2650




                           WASHSTATEB000573
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 550 of 2650




                           WASHSTATEB000574
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 551 of 2650




                           WASHSTATEB000575
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 552 of 2650




                           WASHSTATEB000576
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 553 of 2650




                           WASHSTATEB000577
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 554 of 2650




                           WASHSTATEB000578
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 555 of 2650




                           WASHSTATEB000579
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 556 of 2650




                           WASHSTATEB000580
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 557 of 2650




                           WASHSTATEB000581
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 558 of 2650




                           WASHSTATEB000582
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 559 of 2650




                           WASHSTATEB000583
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 560 of 2650




                           WASHSTATEB000584
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 561 of 2650




                           WASHSTATEB000585
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 562 of 2650




                           WASHSTATEB000586
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 563 of 2650




                           WASHSTATEB000587
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 564 of 2650




                           WASHSTATEB000588
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 565 of 2650




                           WASHSTATEB000589
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 566 of 2650




                           WASHSTATEB000590
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 567 of 2650




                           WASHSTATEB000591
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 568 of 2650




                           WASHSTATEB000592
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 569 of 2650




                           WASHSTATEB000593
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 570 of 2650




                           WASHSTATEB000594
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 571 of 2650




                           WASHSTATEB000595
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 572 of 2650




                           WASHSTATEB000596
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 573 of 2650




                           WASHSTATEB000597
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 574 of 2650




                           WASHSTATEB000598
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 575 of 2650




                           WASHSTATEB000599
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 576 of 2650




                           WASHSTATEB000600
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 577 of 2650




                           WASHSTATEB000601
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 578 of 2650




                           WASHSTATEB000602
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 579 of 2650




                           WASHSTATEB000603
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 580 of 2650




                           WASHSTATEB000604
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 581 of 2650




                           WASHSTATEB000605
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 582 of 2650




                           WASHSTATEB000606
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 583 of 2650




                           WASHSTATEB000607
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 584 of 2650




                           WASHSTATEB000608
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 585 of 2650




                           WASHSTATEB000609
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 586 of 2650




                           WASHSTATEB000610
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 587 of 2650




                           WASHSTATEB000611
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 588 of 2650




                           WASHSTATEB000612
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 589 of 2650




                           WASHSTATEB000613
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 590 of 2650




                           WASHSTATEB000614
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 591 of 2650




                           WASHSTATEB000615
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 592 of 2650




                           WASHSTATEB000616
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 593 of 2650




                           WASHSTATEB000617
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 594 of 2650




                           WASHSTATEB000618
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 595 of 2650




                           WASHSTATEB000619
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 596 of 2650




                           WASHSTATEB000620
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 597 of 2650




                           WASHSTATEB000621
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 598 of 2650




                           WASHSTATEB000622
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 599 of 2650




                           WASHSTATEB000623
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 600 of 2650




                           WASHSTATEB000624
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 601 of 2650




                           WASHSTATEB000625
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 602 of 2650




                           WASHSTATEB000626
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 603 of 2650




                           WASHSTATEB000627
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 604 of 2650




                           WASHSTATEB000628
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 605 of 2650




                           WASHSTATEB000629
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 606 of 2650




                           WASHSTATEB000630
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 607 of 2650




                           WASHSTATEB000631
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 608 of 2650




                           WASHSTATEB000632
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 609 of 2650




                           WASHSTATEB000633
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 610 of 2650




                           WASHSTATEB000634
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 611 of 2650




                           WASHSTATEB000635
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 612 of 2650




                           WASHSTATEB000636
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 613 of 2650




                           WASHSTATEB000637
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 614 of 2650




                           WASHSTATEB000638
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 615 of 2650




                           WASHSTATEB000639
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 616 of 2650




                           WASHSTATEB000640
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 617 of 2650




                           WASHSTATEB000641
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 618 of 2650




                           WASHSTATEB000642
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 619 of 2650




                           WASHSTATEB000643
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 620 of 2650




                           WASHSTATEB000644
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 621 of 2650




                           WASHSTATEB000645
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 622 of 2650




                           WASHSTATEB000646
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 623 of 2650




                           WASHSTATEB000647
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 624 of 2650




                           WASHSTATEB000648
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 625 of 2650




                           WASHSTATEB000649
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 626 of 2650




                           WASHSTATEB000650
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 627 of 2650




                           WASHSTATEB000651
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 628 of 2650




                           WASHSTATEB000652
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 629 of 2650




                           WASHSTATEB000653
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 630 of 2650




                           WASHSTATEB000654
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 631 of 2650




                           WASHSTATEB000655
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 632 of 2650




                           WASHSTATEB000656
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 633 of 2650




                           WASHSTATEB000657
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 634 of 2650




                           WASHSTATEB000658
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 635 of 2650




                           WASHSTATEB000659
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 636 of 2650




                           WASHSTATEB000660
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 637 of 2650




                           WASHSTATEB000661
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 638 of 2650




                           WASHSTATEB000662
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 639 of 2650




                           WASHSTATEB000663
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 640 of 2650




                           WASHSTATEB000664
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 641 of 2650




                           WASHSTATEB000665
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 642 of 2650




                           WASHSTATEB000666
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 643 of 2650




                           WASHSTATEB000667
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 644 of 2650




                           WASHSTATEB000668
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 645 of 2650




                           WASHSTATEB000669
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 646 of 2650




                           WASHSTATEB000670
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 647 of 2650




                           WASHSTATEB000671
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 648 of 2650




                           WASHSTATEB000672
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 649 of 2650




                           WASHSTATEB000673
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 650 of 2650




                           WASHSTATEB000674
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 651 of 2650




                           WASHSTATEB000675
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 652 of 2650




                           WASHSTATEB000676
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 653 of 2650




                           WASHSTATEB000677
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 654 of 2650




                           WASHSTATEB000678
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 655 of 2650




                           WASHSTATEB000679
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 656 of 2650




                           WASHSTATEB000680
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 657 of 2650




                           WASHSTATEB000681
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 658 of 2650




                           WASHSTATEB000682
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 659 of 2650




                           WASHSTATEB000683
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 660 of 2650




                           WASHSTATEB000684
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 661 of 2650




                           WASHSTATEB000685
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 662 of 2650




                           WASHSTATEB000686
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 663 of 2650




                           WASHSTATEB000687
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 664 of 2650




                           WASHSTATEB000688
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 665 of 2650




                           WASHSTATEB000689
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 666 of 2650




                           WASHSTATEB000690
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 667 of 2650




                           WASHSTATEB000691
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 668 of 2650




                           WASHSTATEB000692
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 669 of 2650




                           WASHSTATEB000693
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 670 of 2650




                           WASHSTATEB000694
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 671 of 2650




                           WASHSTATEB000695
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 672 of 2650




                           WASHSTATEB000696
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 673 of 2650




                           WASHSTATEB000697
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 674 of 2650




                           WASHSTATEB000698
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 675 of 2650




                           WASHSTATEB000699
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 676 of 2650




                           WASHSTATEB000700
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 677 of 2650




                           WASHSTATEB000701
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 678 of 2650




                           WASHSTATEB000702
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 679 of 2650




                           WASHSTATEB000703
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 680 of 2650




                           WASHSTATEB000704
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 681 of 2650




                           WASHSTATEB000705
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 682 of 2650




                           WASHSTATEB000706
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 683 of 2650




                           WASHSTATEB000707
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 684 of 2650




                           WASHSTATEB000708
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 685 of 2650




                           WASHSTATEB000709
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 686 of 2650




                           WASHSTATEB000710
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 687 of 2650




                           WASHSTATEB000711
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 688 of 2650




                           WASHSTATEB000712
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 689 of 2650




                           WASHSTATEB000713
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 690 of 2650




                           WASHSTATEB000714
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 691 of 2650




                           WASHSTATEB000715
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 692 of 2650




                           WASHSTATEB000716
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 693 of 2650




                           WASHSTATEB000717
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 694 of 2650




                           WASHSTATEB000718
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 695 of 2650




                           WASHSTATEB000719
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 696 of 2650




                           WASHSTATEB000720
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 697 of 2650




                           WASHSTATEB000721
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 698 of 2650




                           WASHSTATEB000722
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 699 of 2650




                           WASHSTATEB000723
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 700 of 2650




                           WASHSTATEB000724
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 701 of 2650




                           WASHSTATEB000725
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 702 of 2650




                           WASHSTATEB000726
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 703 of 2650




                           WASHSTATEB000727
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 704 of 2650




                           WASHSTATEB000728
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 705 of 2650




                           WASHSTATEB000729
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 706 of 2650




                           WASHSTATEB000730
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 707 of 2650




                           WASHSTATEB000731
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 708 of 2650




                           WASHSTATEB000732
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 709 of 2650




                           WASHSTATEB000733
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 710 of 2650




                           WASHSTATEB000734
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 711 of 2650




                           WASHSTATEB000735
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 712 of 2650




                           WASHSTATEB000736
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 713 of 2650




                           WASHSTATEB000737
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 714 of 2650




                           WASHSTATEB000738
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 715 of 2650




                           WASHSTATEB000739
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 716 of 2650




                           WASHSTATEB000740
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 717 of 2650




                           WASHSTATEB000741
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 718 of 2650




                           WASHSTATEB000742
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 719 of 2650




                           WASHSTATEB000743
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 720 of 2650




                           WASHSTATEB000744
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 721 of 2650




                           WASHSTATEB000745
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 722 of 2650




                           WASHSTATEB000746
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 723 of 2650




                           WASHSTATEB000747
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 724 of 2650




                           WASHSTATEB000748
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 725 of 2650




                           WASHSTATEB000749
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 726 of 2650




                           WASHSTATEB000750
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 727 of 2650




                           WASHSTATEB000751
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 728 of 2650




                           WASHSTATEB000752
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 729 of 2650




                           WASHSTATEB000753
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 730 of 2650




                           WASHSTATEB000754
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 731 of 2650




                           WASHSTATEB000755
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 732 of 2650




                           WASHSTATEB000756
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 733 of 2650




                           WASHSTATEB000757
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 734 of 2650




                           WASHSTATEB000758
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 735 of 2650




                           WASHSTATEB000759
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 736 of 2650




                           WASHSTATEB000760
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 737 of 2650




                           WASHSTATEB000761
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 738 of 2650




                           WASHSTATEB000762
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 739 of 2650




                           WASHSTATEB000763
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 740 of 2650




                           WASHSTATEB000764
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 741 of 2650




                           WASHSTATEB000765
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 742 of 2650




                           WASHSTATEB000766
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 743 of 2650




                           WASHSTATEB000767
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 744 of 2650




                           WASHSTATEB000768
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 745 of 2650




                           WASHSTATEB000769
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 746 of 2650




                           WASHSTATEB000770
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 747 of 2650




                           WASHSTATEB000771
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 748 of 2650




                           WASHSTATEB000772
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 749 of 2650




                           WASHSTATEB000773
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 750 of 2650




                           WASHSTATEB000774
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 751 of 2650




                           WASHSTATEB000775
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 752 of 2650




                           WASHSTATEB000776
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 753 of 2650




                           WASHSTATEB000777
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 754 of 2650




                           WASHSTATEB000778
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 755 of 2650




                           WASHSTATEB000779
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 756 of 2650




                           WASHSTATEB000780
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 757 of 2650




                           WASHSTATEB000781
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 758 of 2650




                           WASHSTATEB000782
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 759 of 2650




                           WASHSTATEB000783
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 760 of 2650




                           WASHSTATEB000784
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 761 of 2650




                           WASHSTATEB000785
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 762 of 2650




                           WASHSTATEB000786
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 763 of 2650




                           WASHSTATEB000787
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 764 of 2650




                           WASHSTATEB000788
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 765 of 2650




                           WASHSTATEB000789
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 766 of 2650




                           WASHSTATEB000790
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 767 of 2650




                           WASHSTATEB000791
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 768 of 2650




                           WASHSTATEB000792
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 769 of 2650




                           WASHSTATEB000793
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 770 of 2650




                           WASHSTATEB000794
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 771 of 2650




                           WASHSTATEB000795
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 772 of 2650




                           WASHSTATEB000796
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 773 of 2650




                           WASHSTATEB000797
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 774 of 2650




                           WASHSTATEB000798
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 775 of 2650




                           WASHSTATEB000799
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 776 of 2650




                           WASHSTATEB000800
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 777 of 2650




                           WASHSTATEB000801
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 778 of 2650




                           WASHSTATEB000802
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 779 of 2650




                           WASHSTATEB000803
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 780 of 2650




                           WASHSTATEB000804
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 781 of 2650




                           WASHSTATEB000805
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 782 of 2650




                           WASHSTATEB000806
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 783 of 2650




                           WASHSTATEB000807
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 784 of 2650




                           WASHSTATEB000808
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 785 of 2650




                           WASHSTATEB000809
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 786 of 2650




                           WASHSTATEB000810
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 787 of 2650




                           WASHSTATEB000811
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 788 of 2650




                           WASHSTATEB000812
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 789 of 2650




                           WASHSTATEB000813
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 790 of 2650




                           WASHSTATEB000814
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 791 of 2650




                           WASHSTATEB000815
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 792 of 2650




                           WASHSTATEB000816
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 793 of 2650




                           WASHSTATEB000817
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 794 of 2650




                           WASHSTATEB000818
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 795 of 2650




                           WASHSTATEB000819
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 796 of 2650




                           WASHSTATEB000820
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 797 of 2650




                           WASHSTATEB000821
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 798 of 2650




                           WASHSTATEB000822
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 799 of 2650




                           WASHSTATEB000823
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 800 of 2650




                           WASHSTATEB000824
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 801 of 2650




                           WASHSTATEB000825
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 802 of 2650




                           WASHSTATEB000826
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 803 of 2650




                           WASHSTATEB000827
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 804 of 2650




                           WASHSTATEB000828
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 805 of 2650




                           WASHSTATEB000829
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 806 of 2650




                           WASHSTATEB000830
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 807 of 2650




                           WASHSTATEB000831
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 808 of 2650




                           WASHSTATEB000832
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 809 of 2650




                           WASHSTATEB000833
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 810 of 2650




                           WASHSTATEB000834
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 811 of 2650




                           WASHSTATEB000835
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 812 of 2650




                           WASHSTATEB000836
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 813 of 2650




                           WASHSTATEB000837
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 814 of 2650




                           WASHSTATEB000838
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 815 of 2650




                           WASHSTATEB000839
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 816 of 2650




                           WASHSTATEB000840
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 817 of 2650




                           WASHSTATEB000841
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 818 of 2650




                           WASHSTATEB000842
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 819 of 2650




                           WASHSTATEB000843
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 820 of 2650




                           WASHSTATEB000844
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 821 of 2650




                           WASHSTATEB000845
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 822 of 2650




                           WASHSTATEB000846
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 823 of 2650




                           WASHSTATEB000847
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 824 of 2650




                           WASHSTATEB000848
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 825 of 2650




                           WASHSTATEB000849
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 826 of 2650




                           WASHSTATEB000850
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 827 of 2650




                           WASHSTATEB000851
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 828 of 2650




                           WASHSTATEB000852
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 829 of 2650




                           WASHSTATEB000853
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 830 of 2650




                           WASHSTATEB000854
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 831 of 2650




                           WASHSTATEB000855
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 832 of 2650




                           WASHSTATEB000856
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 833 of 2650




                           WASHSTATEB000857
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 834 of 2650




                           WASHSTATEB000858
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 835 of 2650




                           WASHSTATEB000859
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 836 of 2650




                           WASHSTATEB000860
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 837 of 2650




                           WASHSTATEB000861
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 838 of 2650




                           WASHSTATEB000862
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 839 of 2650




                           WASHSTATEB000863
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 840 of 2650




                           WASHSTATEB000864
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 841 of 2650




                           WASHSTATEB000865
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 842 of 2650




                           WASHSTATEB000866
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 843 of 2650




                           WASHSTATEB000867
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 844 of 2650




                           WASHSTATEB000868
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 845 of 2650




                           WASHSTATEB000869
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 846 of 2650




                           WASHSTATEB000870
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 847 of 2650




                           WASHSTATEB000871
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 848 of 2650




                           WASHSTATEB000872
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 849 of 2650




                           WASHSTATEB000873
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 850 of 2650




                           WASHSTATEB000874
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 851 of 2650




                           WASHSTATEB000875
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 852 of 2650




                           WASHSTATEB000876
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 853 of 2650




                           WASHSTATEB000877
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 854 of 2650




                           WASHSTATEB000878
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 855 of 2650




                           WASHSTATEB000879
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 856 of 2650




                           WASHSTATEB000880
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 857 of 2650




                           WASHSTATEB000881
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 858 of 2650




                           WASHSTATEB000882
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 859 of 2650




                           WASHSTATEB000883
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 860 of 2650




                           WASHSTATEB000884
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 861 of 2650




                           WASHSTATEB000885
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 862 of 2650




                           WASHSTATEB000886
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 863 of 2650




                           WASHSTATEB000887
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 864 of 2650




                           WASHSTATEB000888
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 865 of 2650




                           WASHSTATEB000889
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 866 of 2650




                           WASHSTATEB000890
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 867 of 2650




                           WASHSTATEB000891
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 868 of 2650




                           WASHSTATEB000892
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 869 of 2650




                           WASHSTATEB000893
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 870 of 2650




                           WASHSTATEB000894
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 871 of 2650




                           WASHSTATEB000895
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 872 of 2650




                           WASHSTATEB000896
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 873 of 2650




                           WASHSTATEB000897
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 874 of 2650




                           WASHSTATEB000898
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 875 of 2650




                           WASHSTATEB000899
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 876 of 2650




                           WASHSTATEB000900
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 877 of 2650




                           WASHSTATEB000901
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 878 of 2650




                           WASHSTATEB000902
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 879 of 2650




                           WASHSTATEB000903
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 880 of 2650




                           WASHSTATEB000904
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 881 of 2650




                           WASHSTATEB000905
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 882 of 2650




                           WASHSTATEB000906
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 883 of 2650




                           WASHSTATEB000907
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 884 of 2650




                           WASHSTATEB000908
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 885 of 2650




                           WASHSTATEB000909
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 886 of 2650




                           WASHSTATEB000910
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 887 of 2650




                           WASHSTATEB000911
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 888 of 2650




                           WASHSTATEB000912
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 889 of 2650




                           WASHSTATEB000913
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 890 of 2650




                           WASHSTATEB000914
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 891 of 2650




                           WASHSTATEB000915
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 892 of 2650




                           WASHSTATEB000916
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 893 of 2650




                           WASHSTATEB000917
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 894 of 2650




                           WASHSTATEB000918
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 895 of 2650




                           WASHSTATEB000919
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 896 of 2650




                           WASHSTATEB000920
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 897 of 2650




                           WASHSTATEB000921
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 898 of 2650




                           WASHSTATEB000922
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 899 of 2650




                           WASHSTATEB000923
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 900 of 2650




                           WASHSTATEB000924
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 901 of 2650




                           WASHSTATEB000925
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 902 of 2650




                           WASHSTATEB000926
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 903 of 2650




                           WASHSTATEB000927
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 904 of 2650




                           WASHSTATEB000928
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 905 of 2650




                           WASHSTATEB000929
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 906 of 2650




                           WASHSTATEB000930
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 907 of 2650




                           WASHSTATEB000931
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 908 of 2650




                           WASHSTATEB000932
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 909 of 2650




                           WASHSTATEB000933
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 910 of 2650




                           WASHSTATEB000934
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 911 of 2650




                           WASHSTATEB000935
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 912 of 2650




                           WASHSTATEB000936
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 913 of 2650




                           WASHSTATEB000937
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 914 of 2650




                           WASHSTATEB000938
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 915 of 2650




                           WASHSTATEB000939
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 916 of 2650




                           WASHSTATEB000940
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 917 of 2650




                           WASHSTATEB000941
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 918 of 2650




                           WASHSTATEB000942
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 919 of 2650




                           WASHSTATEB000943
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 920 of 2650




                           WASHSTATEB000944
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 921 of 2650




                           WASHSTATEB000945
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 922 of 2650




                           WASHSTATEB000946
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 923 of 2650




                           WASHSTATEB000947
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 924 of 2650




                           WASHSTATEB000948
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 925 of 2650




                           WASHSTATEB000949
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 926 of 2650




                           WASHSTATEB000950
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 927 of 2650




                           WASHSTATEB000951
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 928 of 2650




                           WASHSTATEB000952
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 929 of 2650




                           WASHSTATEB000953
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 930 of 2650




                           WASHSTATEB000954
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 931 of 2650




                           WASHSTATEB000955
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 932 of 2650




                           WASHSTATEB000956
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 933 of 2650




                           WASHSTATEB000957
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 934 of 2650




                           WASHSTATEB000958
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 935 of 2650




                           WASHSTATEB000959
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 936 of 2650




                           WASHSTATEB000960
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 937 of 2650




                           WASHSTATEB000961
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 938 of 2650




                           WASHSTATEB000962
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 939 of 2650




                           WASHSTATEB000963
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 940 of 2650




                           WASHSTATEB000964
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 941 of 2650




                           WASHSTATEB000965
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 942 of 2650




                           WASHSTATEB000966
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 943 of 2650




                           WASHSTATEB000967
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 944 of 2650




                           WASHSTATEB000968
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 945 of 2650




                           WASHSTATEB000969
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 946 of 2650




                           WASHSTATEB000970
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 947 of 2650




                           WASHSTATEB000971
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 948 of 2650




                           WASHSTATEB000972
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 949 of 2650




                           WASHSTATEB000973
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 950 of 2650




                           WASHSTATEB000974
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 951 of 2650




                           WASHSTATEB000975
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 952 of 2650




                           WASHSTATEB000976
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 953 of 2650




                           WASHSTATEB000977
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 954 of 2650




                           WASHSTATEB000978
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 955 of 2650




                           WASHSTATEB000979
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 956 of 2650




                           WASHSTATEB000980
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 957 of 2650




                           WASHSTATEB000981
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 958 of 2650




                           WASHSTATEB000982
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 959 of 2650




                           WASHSTATEB000983
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 960 of 2650




                           WASHSTATEB000984
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 961 of 2650




                           WASHSTATEB000985
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 962 of 2650




                           WASHSTATEB000986
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 963 of 2650




                           WASHSTATEB000987
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 964 of 2650




                           WASHSTATEB000988
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 965 of 2650




                           WASHSTATEB000989
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 966 of 2650




                           WASHSTATEB000990
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 967 of 2650




                           WASHSTATEB000991
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 968 of 2650




                           WASHSTATEB000992
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 969 of 2650




                           WASHSTATEB000993
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 970 of 2650




                           WASHSTATEB000994
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 971 of 2650




                           WASHSTATEB000995
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 972 of 2650




                           WASHSTATEB000996
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 973 of 2650




                           WASHSTATEB000997
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 974 of 2650




                           WASHSTATEB000998
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 975 of 2650




                           WASHSTATEB000999
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 976 of 2650




                           WASHSTATEB001000
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 977 of 2650




                           WASHSTATEB001001
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 978 of 2650




                           WASHSTATEB001002
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 979 of 2650




                           WASHSTATEB001003
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 980 of 2650




                           WASHSTATEB001004
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 981 of 2650




                           WASHSTATEB001005
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 982 of 2650




                           WASHSTATEB001006
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 983 of 2650




                           WASHSTATEB001007
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 984 of 2650




                           WASHSTATEB001008
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 985 of 2650




                           WASHSTATEB001009
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 986 of 2650




                           WASHSTATEB001010
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 987 of 2650




                           WASHSTATEB001011
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 988 of 2650




                           WASHSTATEB001012
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 989 of 2650




                           WASHSTATEB001013
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 990 of 2650




                           WASHSTATEB001014
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 991 of 2650




                           WASHSTATEB001015
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 992 of 2650




                           WASHSTATEB001016
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 993 of 2650




                           WASHSTATEB001017
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 994 of 2650




                           WASHSTATEB001018
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 995 of 2650




                           WASHSTATEB001019
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 996 of 2650




                           WASHSTATEB001020
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 997 of 2650




                           WASHSTATEB001021
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 998 of 2650




                           WASHSTATEB001022
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 999 of 2650




                           WASHSTATEB001023
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1000 of 2650




                            WASHSTATEB001024
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1001 of 2650




                            WASHSTATEB001025
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1002 of 2650




                            WASHSTATEB001026
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1003 of 2650




                            WASHSTATEB001027
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1004 of 2650




                            WASHSTATEB001028
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1005 of 2650




                            WASHSTATEB001029
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1006 of 2650




                            WASHSTATEB001030
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1007 of 2650




                            WASHSTATEB001031
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1008 of 2650




                            WASHSTATEB001032
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1009 of 2650




                            WASHSTATEB001033
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1010 of 2650




                            WASHSTATEB001034
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1011 of 2650




                            WASHSTATEB001035
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1012 of 2650




                            WASHSTATEB001036
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1013 of 2650




                            WASHSTATEB001037
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1014 of 2650




                            WASHSTATEB001038
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1015 of 2650




                            WASHSTATEB001039
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1016 of 2650




                            WASHSTATEB001040
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1017 of 2650




                            WASHSTATEB001041
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1018 of 2650




                            WASHSTATEB001042
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1019 of 2650




                            WASHSTATEB001043
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1020 of 2650




                            WASHSTATEB001044
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1021 of 2650




                            WASHSTATEB001045
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1022 of 2650




                            WASHSTATEB001046
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1023 of 2650




                            WASHSTATEB001047
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1024 of 2650




                            WASHSTATEB001048
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1025 of 2650




                            WASHSTATEB001049
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1026 of 2650




                            WASHSTATEB001050
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1027 of 2650




                            WASHSTATEB001051
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1028 of 2650




                            WASHSTATEB001052
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1029 of 2650




                            WASHSTATEB001053
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1030 of 2650




                            WASHSTATEB001054
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1031 of 2650




                            WASHSTATEB001055
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1032 of 2650




                            WASHSTATEB001056
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1033 of 2650




                            WASHSTATEB001057
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1034 of 2650




                            WASHSTATEB001058
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1035 of 2650




                            WASHSTATEB001059
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1036 of 2650




                            WASHSTATEB001060
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1037 of 2650




                            WASHSTATEB001061
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1038 of 2650




                            WASHSTATEB001062
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1039 of 2650




                            WASHSTATEB001063
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1040 of 2650




                            WASHSTATEB001064
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1041 of 2650




                            WASHSTATEB001065
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1042 of 2650




                            WASHSTATEB001066
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1043 of 2650




                            WASHSTATEB001067
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1044 of 2650




                            WASHSTATEB001068
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1045 of 2650




                            WASHSTATEB001069
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1046 of 2650




                            WASHSTATEB001070
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1047 of 2650




                            WASHSTATEB001071
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1048 of 2650




                            WASHSTATEB001072
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1049 of 2650




                            WASHSTATEB001073
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1050 of 2650




                            WASHSTATEB001074
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1051 of 2650




                            WASHSTATEB001075
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1052 of 2650




                            WASHSTATEB001076
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1053 of 2650




                            WASHSTATEB001077
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1054 of 2650




                            WASHSTATEB001078
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1055 of 2650




                            WASHSTATEB001079
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1056 of 2650




                            WASHSTATEB001080
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1057 of 2650




                            WASHSTATEB001081
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1058 of 2650




                            WASHSTATEB001082
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1059 of 2650




                            WASHSTATEB001083
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1060 of 2650




                            WASHSTATEB001084
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1061 of 2650




                            WASHSTATEB001085
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1062 of 2650




                            WASHSTATEB001086
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1063 of 2650




                            WASHSTATEB001087
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1064 of 2650




                            WASHSTATEB001088
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1065 of 2650




                            WASHSTATEB001089
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1066 of 2650




                            WASHSTATEB001090
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1067 of 2650




                            WASHSTATEB001091
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1068 of 2650




                            WASHSTATEB001092
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1069 of 2650




                            WASHSTATEB001093
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1070 of 2650




                            WASHSTATEB001094
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1071 of 2650




                            WASHSTATEB001095
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1072 of 2650




                            WASHSTATEB001096
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1073 of 2650




                            WASHSTATEB001097
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1074 of 2650




                            WASHSTATEB001098
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1075 of 2650




                            WASHSTATEB001099
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1076 of 2650




                            WASHSTATEB001100
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1077 of 2650




                            WASHSTATEB001101
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1078 of 2650




                            WASHSTATEB001102
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1079 of 2650




                            WASHSTATEB001103
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1080 of 2650




                            WASHSTATEB001104
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1081 of 2650




                            WASHSTATEB001105
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1082 of 2650




                            WASHSTATEB001106
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1083 of 2650




                            WASHSTATEB001107
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1084 of 2650




                            WASHSTATEB001108
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1085 of 2650




                            WASHSTATEB001109
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1086 of 2650




                            WASHSTATEB001110
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1087 of 2650




                            WASHSTATEB001111
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1088 of 2650




                            WASHSTATEB001112
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1089 of 2650




                            WASHSTATEB001113
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1090 of 2650




                            WASHSTATEB001114
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1091 of 2650




                            WASHSTATEB001115
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1092 of 2650




                            WASHSTATEB001116
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1093 of 2650




                            WASHSTATEB001117
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1094 of 2650




                            WASHSTATEB001118
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1095 of 2650




                            WASHSTATEB001119
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1096 of 2650




                            WASHSTATEB001120
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1097 of 2650




                            WASHSTATEB001121
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1098 of 2650




                            WASHSTATEB001122
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1099 of 2650




                            WASHSTATEB001123
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1100 of 2650




                            WASHSTATEB001124
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1101 of 2650




                            WASHSTATEB001125
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1102 of 2650




                            WASHSTATEB001126
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1103 of 2650




                            WASHSTATEB001127
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1104 of 2650




                            WASHSTATEB001128
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1105 of 2650




                            WASHSTATEB001129
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1106 of 2650




                            WASHSTATEB001130
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1107 of 2650




                            WASHSTATEB001131
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1108 of 2650




                            WASHSTATEB001132
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1109 of 2650




                            WASHSTATEB001133
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1110 of 2650




                            WASHSTATEB001134
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1111 of 2650




                            WASHSTATEB001135
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1112 of 2650




                            WASHSTATEB001136
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1113 of 2650




                            WASHSTATEB001137
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1114 of 2650




                            WASHSTATEB001138
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1115 of 2650




                            WASHSTATEB001139
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1116 of 2650




                            WASHSTATEB001140
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1117 of 2650




                            WASHSTATEB001141
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1118 of 2650




                            WASHSTATEB001142
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1119 of 2650




                            WASHSTATEB001143
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1120 of 2650




                            WASHSTATEB001144
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1121 of 2650




                            WASHSTATEB001145
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1122 of 2650




                            WASHSTATEB001146
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1123 of 2650




                            WASHSTATEB001147
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1124 of 2650




                            WASHSTATEB001148
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1125 of 2650




                            WASHSTATEB001149
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1126 of 2650




                            WASHSTATEB001150
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1127 of 2650




                            WASHSTATEB001151
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1128 of 2650




                            WASHSTATEB001152
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1129 of 2650




                            WASHSTATEB001153
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1130 of 2650




                            WASHSTATEB001154
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1131 of 2650




                            WASHSTATEB001155
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1132 of 2650




                            WASHSTATEB001156
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1133 of 2650




                            WASHSTATEB001157
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1134 of 2650




                            WASHSTATEB001158
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1135 of 2650




                            WASHSTATEB001159
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1136 of 2650




                            WASHSTATEB001160
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1137 of 2650




                            WASHSTATEB001161
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1138 of 2650




                            WASHSTATEB001162
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1139 of 2650




                            WASHSTATEB001163
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1140 of 2650




                            WASHSTATEB001164
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1141 of 2650




                            WASHSTATEB001165
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1142 of 2650




                            WASHSTATEB001166
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1143 of 2650




                            WASHSTATEB001167
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1144 of 2650




                            WASHSTATEB001168
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1145 of 2650




                            WASHSTATEB001169
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1146 of 2650




                            WASHSTATEB001170
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1147 of 2650




                            WASHSTATEB001171
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1148 of 2650




                            WASHSTATEB001172
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1149 of 2650




                            WASHSTATEB001173
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1150 of 2650




                            WASHSTATEB001174
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1151 of 2650




                            WASHSTATEB001175
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1152 of 2650




                            WASHSTATEB001176
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1153 of 2650




                            WASHSTATEB001177
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1154 of 2650




                            WASHSTATEB001178
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1155 of 2650




                            WASHSTATEB001179
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1156 of 2650




                            WASHSTATEB001180
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1157 of 2650




                            WASHSTATEB001181
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1158 of 2650




                            WASHSTATEB001182
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1159 of 2650




                            WASHSTATEB001183
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1160 of 2650




                            WASHSTATEB001184
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1161 of 2650




                            WASHSTATEB001185
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1162 of 2650




                            WASHSTATEB001186
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1163 of 2650




                            WASHSTATEB001187
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1164 of 2650




                            WASHSTATEB001188
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1165 of 2650




                            WASHSTATEB001189
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1166 of 2650




                            WASHSTATEB001190
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1167 of 2650




                            WASHSTATEB001191
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1168 of 2650




                            WASHSTATEB001192
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1169 of 2650




                            WASHSTATEB001193
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1170 of 2650




                            WASHSTATEB001194
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1171 of 2650




                            WASHSTATEB001195
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1172 of 2650




                            WASHSTATEB001196
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1173 of 2650




                            WASHSTATEB001197
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1174 of 2650




                            WASHSTATEB001198
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1175 of 2650




                            WASHSTATEB001199
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1176 of 2650




                            WASHSTATEB001200
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1177 of 2650




                            WASHSTATEB001201
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1178 of 2650




                            WASHSTATEB001202
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1179 of 2650




                            WASHSTATEB001203
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1180 of 2650




                            WASHSTATEB001204
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1181 of 2650




                            WASHSTATEB001205
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1182 of 2650




                            WASHSTATEB001206
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1183 of 2650




                            WASHSTATEB001207
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1184 of 2650




                            WASHSTATEB001208
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1185 of 2650




                            WASHSTATEB001209
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1186 of 2650




                            WASHSTATEB001210
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1187 of 2650




                            WASHSTATEB001211
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1188 of 2650




                            WASHSTATEB001212
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1189 of 2650




                            WASHSTATEB001213
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1190 of 2650




                            WASHSTATEB001214
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1191 of 2650




                            WASHSTATEB001215
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1192 of 2650




                            WASHSTATEB001216
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1193 of 2650




                            WASHSTATEB001217
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1194 of 2650




                            WASHSTATEB001218
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1195 of 2650




                            WASHSTATEB001219
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1196 of 2650




                            WASHSTATEB001220
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1197 of 2650




                            WASHSTATEB001221
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1198 of 2650




                            WASHSTATEB001222
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1199 of 2650




                            WASHSTATEB001223
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1200 of 2650




                            WASHSTATEB001224
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1201 of 2650




                            WASHSTATEB001225
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1202 of 2650




                            WASHSTATEB001226
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1203 of 2650




                            WASHSTATEB001227
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1204 of 2650




                            WASHSTATEB001228
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1205 of 2650




                            WASHSTATEB001229
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1206 of 2650




                            WASHSTATEB001230
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1207 of 2650




                            WASHSTATEB001231
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1208 of 2650




                            WASHSTATEB001232
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1209 of 2650




                            WASHSTATEB001233
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1210 of 2650




                            WASHSTATEB001234
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1211 of 2650




                            WASHSTATEB001235
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1212 of 2650




                            WASHSTATEB001236
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1213 of 2650




                            WASHSTATEB001237
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1214 of 2650




                            WASHSTATEB001238
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1215 of 2650




                            WASHSTATEB001239
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1216 of 2650




                            WASHSTATEB001240
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1217 of 2650




                            WASHSTATEB001241
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1218 of 2650




                            WASHSTATEB001242
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1219 of 2650




                            WASHSTATEB001243
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1220 of 2650




                            WASHSTATEB001244
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1221 of 2650




                            WASHSTATEB001245
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1222 of 2650




                            WASHSTATEB001246
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1223 of 2650




                            WASHSTATEB001247
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1224 of 2650




                            WASHSTATEB001248
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1225 of 2650




                            WASHSTATEB001249
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1226 of 2650




                            WASHSTATEB001250
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1227 of 2650




                            WASHSTATEB001251
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1228 of 2650




                            WASHSTATEB001252
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1229 of 2650




                            WASHSTATEB001253
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1230 of 2650




                            WASHSTATEB001254
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1231 of 2650




                            WASHSTATEB001255
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1232 of 2650




                            WASHSTATEB001256
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1233 of 2650




                            WASHSTATEB001257
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1234 of 2650




                            WASHSTATEB001258
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1235 of 2650




                            WASHSTATEB001259
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1236 of 2650




                            WASHSTATEB001260
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1237 of 2650




                            WASHSTATEB001261
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1238 of 2650




                            WASHSTATEB001262
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1239 of 2650




                            WASHSTATEB001263
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1240 of 2650




                            WASHSTATEB001264
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1241 of 2650




                            WASHSTATEB001265
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1242 of 2650




                            WASHSTATEB001266
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1243 of 2650




                            WASHSTATEB001267
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1244 of 2650




                            WASHSTATEB001268
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1245 of 2650




                            WASHSTATEB001269
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1246 of 2650




                            WASHSTATEB001270
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1247 of 2650




                            WASHSTATEB001271
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1248 of 2650




                            WASHSTATEB001272
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1249 of 2650




                            WASHSTATEB001273
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1250 of 2650




                            WASHSTATEB001274
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1251 of 2650




                            WASHSTATEB001275
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1252 of 2650




                            WASHSTATEB001276
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1253 of 2650




                            WASHSTATEB001277
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1254 of 2650




                            WASHSTATEB001278
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1255 of 2650




                            WASHSTATEB001279
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1256 of 2650




                            WASHSTATEB001280
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1257 of 2650




                            WASHSTATEB001281
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1258 of 2650




                            WASHSTATEB001282
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1259 of 2650




                            WASHSTATEB001283
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1260 of 2650




                            WASHSTATEB001284
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1261 of 2650




                            WASHSTATEB001285
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1262 of 2650




                            WASHSTATEB001286
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1263 of 2650




                            WASHSTATEB001287
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1264 of 2650




                            WASHSTATEB001288
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1265 of 2650




                            WASHSTATEB001289
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1266 of 2650




                            WASHSTATEB001290
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1267 of 2650




                            WASHSTATEB001291
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1268 of 2650




                            WASHSTATEB001292
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1269 of 2650




                            WASHSTATEB001293
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1270 of 2650




                            WASHSTATEB001294
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1271 of 2650




                            WASHSTATEB001295
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1272 of 2650




                            WASHSTATEB001296
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1273 of 2650




                            WASHSTATEB001297
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1274 of 2650




                            WASHSTATEB001298
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1275 of 2650




                            WASHSTATEB001299
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1276 of 2650




                            WASHSTATEB001300
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1277 of 2650




                            WASHSTATEB001301
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1278 of 2650




                            WASHSTATEB001302
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1279 of 2650




                            WASHSTATEB001303
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1280 of 2650




                            WASHSTATEB001304
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1281 of 2650




                            WASHSTATEB001305
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1282 of 2650




                            WASHSTATEB001306
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1283 of 2650




                            WASHSTATEB001307
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1284 of 2650




                            WASHSTATEB001308
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1285 of 2650




                            WASHSTATEB001309
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1286 of 2650




                            WASHSTATEB001310
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1287 of 2650




                            WASHSTATEB001311
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1288 of 2650




                            WASHSTATEB001312
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1289 of 2650




                            WASHSTATEB001313
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1290 of 2650




                            WASHSTATEB001314
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1291 of 2650




                            WASHSTATEB001315
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1292 of 2650




                            WASHSTATEB001316
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1293 of 2650




                            WASHSTATEB001317
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1294 of 2650




                            WASHSTATEB001318
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1295 of 2650




                            WASHSTATEB001319
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1296 of 2650




                            WASHSTATEB001320
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1297 of 2650




                            WASHSTATEB001321
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1298 of 2650




                            WASHSTATEB001322
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1299 of 2650




                            WASHSTATEB001323
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1300 of 2650




                            WASHSTATEB001324
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1301 of 2650




                            WASHSTATEB001325
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1302 of 2650




                            WASHSTATEB001326
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1303 of 2650




                            WASHSTATEB001327
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1304 of 2650




                            WASHSTATEB001328
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1305 of 2650




                            WASHSTATEB001329
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1306 of 2650




                            WASHSTATEB001330
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1307 of 2650




                            WASHSTATEB001331
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1308 of 2650




                            WASHSTATEB001332
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1309 of 2650




                            WASHSTATEB001333
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1310 of 2650




                            WASHSTATEB001334
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1311 of 2650




                            WASHSTATEB001335
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1312 of 2650




                            WASHSTATEB001336
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1313 of 2650




                            WASHSTATEB001337
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1314 of 2650




                            WASHSTATEB001338
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1315 of 2650




                            WASHSTATEB001339
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1316 of 2650




                            WASHSTATEB001340
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1317 of 2650




                            WASHSTATEB001341
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1318 of 2650




                            WASHSTATEB001342
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1319 of 2650




                            WASHSTATEB001343
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1320 of 2650




                            WASHSTATEB001344
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1321 of 2650




                            WASHSTATEB001345
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1322 of 2650




                            WASHSTATEB001346
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1323 of 2650




                            WASHSTATEB001347
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1324 of 2650




                            WASHSTATEB001348
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1325 of 2650




                            WASHSTATEB001349
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1326 of 2650




                            WASHSTATEB001350
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1327 of 2650




                            WASHSTATEB001351
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1328 of 2650




                            WASHSTATEB001352
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1329 of 2650




                            WASHSTATEB001353
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1330 of 2650




                            WASHSTATEB001354
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1331 of 2650




                            WASHSTATEB001355
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1332 of 2650




                            WASHSTATEB001356
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1333 of 2650




                            WASHSTATEB001357
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1334 of 2650




                            WASHSTATEB001358
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1335 of 2650




                            WASHSTATEB001359
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1336 of 2650




                            WASHSTATEB001360
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1337 of 2650




                            WASHSTATEB001361
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1338 of 2650




                            WASHSTATEB001362
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1339 of 2650




                            WASHSTATEB001363
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1340 of 2650




                            WASHSTATEB001364
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1341 of 2650




                            WASHSTATEB001365
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1342 of 2650




                            WASHSTATEB001366
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1343 of 2650




                            WASHSTATEB001367
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1344 of 2650




                            WASHSTATEB001368
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1345 of 2650




                            WASHSTATEB001369
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1346 of 2650




                            WASHSTATEB001370
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1347 of 2650




                            WASHSTATEB001371
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1348 of 2650




                            WASHSTATEB001372
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1349 of 2650




                            WASHSTATEB001373
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1350 of 2650




                            WASHSTATEB001374
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1351 of 2650




                            WASHSTATEB001375
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1352 of 2650




                            WASHSTATEB001376
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1353 of 2650




                            WASHSTATEB001377
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1354 of 2650




                            WASHSTATEB001378
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1355 of 2650




                            WASHSTATEB001379
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1356 of 2650




                            WASHSTATEB001380
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1357 of 2650




                            WASHSTATEB001381
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1358 of 2650




                            WASHSTATEB001382
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1359 of 2650




                            WASHSTATEB001383
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1360 of 2650




                            WASHSTATEB001384
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1361 of 2650




                            WASHSTATEB001385
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1362 of 2650




                            WASHSTATEB001386
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1363 of 2650




                            WASHSTATEB001387
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1364 of 2650




                            WASHSTATEB001388
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1365 of 2650




                            WASHSTATEB001389
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1366 of 2650




                            WASHSTATEB001390
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1367 of 2650




                            WASHSTATEB001391
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1368 of 2650




                            WASHSTATEB001392
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1369 of 2650




                            WASHSTATEB001393
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1370 of 2650




                            WASHSTATEB001394
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1371 of 2650




                            WASHSTATEB001395
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1372 of 2650




                            WASHSTATEB001396
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1373 of 2650




                            WASHSTATEB001397
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1374 of 2650




                            WASHSTATEB001398
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1375 of 2650




                            WASHSTATEB001399
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1376 of 2650




                            WASHSTATEB001400
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1377 of 2650




                            WASHSTATEB001401
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1378 of 2650




                            WASHSTATEB001402
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1379 of 2650




                            WASHSTATEB001403
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1380 of 2650




                            WASHSTATEB001404
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1381 of 2650




                            WASHSTATEB001405
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1382 of 2650




                            WASHSTATEB001406
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1383 of 2650




                            WASHSTATEB001407
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1384 of 2650




                            WASHSTATEB001408
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1385 of 2650




                            WASHSTATEB001409
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1386 of 2650




                            WASHSTATEB001410
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1387 of 2650




                            WASHSTATEB001411
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1388 of 2650




                            WASHSTATEB001412
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1389 of 2650




                            WASHSTATEB001413
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1390 of 2650




                            WASHSTATEB001414
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1391 of 2650




                            WASHSTATEB001415
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1392 of 2650




                            WASHSTATEB001416
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1393 of 2650




                            WASHSTATEB001417
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1394 of 2650




                            WASHSTATEB001418
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1395 of 2650




                            WASHSTATEB001419
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1396 of 2650




                            WASHSTATEB001420
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1397 of 2650




                            WASHSTATEB001421
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1398 of 2650




                            WASHSTATEB001422
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1399 of 2650




                            WASHSTATEB001423
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1400 of 2650




                            WASHSTATEB001424
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1401 of 2650




                            WASHSTATEB001425
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1402 of 2650




                            WASHSTATEB001426
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1403 of 2650




                            WASHSTATEB001427
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1404 of 2650




                            WASHSTATEB001428
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1405 of 2650




                            WASHSTATEB001429
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1406 of 2650




                            WASHSTATEB001430
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1407 of 2650




                            WASHSTATEB001431
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1408 of 2650




                            WASHSTATEB001432
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1409 of 2650




                            WASHSTATEB001433
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1410 of 2650




                            WASHSTATEB001434
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1411 of 2650




                            WASHSTATEB001435
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1412 of 2650




                            WASHSTATEB001436
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1413 of 2650




                            WASHSTATEB001437
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1414 of 2650




                            WASHSTATEB001438
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1415 of 2650




                            WASHSTATEB001439
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1416 of 2650




                            WASHSTATEB001440
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1417 of 2650




                            WASHSTATEB001441
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1418 of 2650




                            WASHSTATEB001442
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1419 of 2650




                            WASHSTATEB001443
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1420 of 2650




                            WASHSTATEB001444
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1421 of 2650




                            WASHSTATEB001445
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1422 of 2650




                            WASHSTATEB001446
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1423 of 2650




                            WASHSTATEB001447
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1424 of 2650




                            WASHSTATEB001448
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1425 of 2650




                            WASHSTATEB001449
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1426 of 2650




                            WASHSTATEB001450
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1427 of 2650




                            WASHSTATEB001451
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1428 of 2650




                            WASHSTATEB001452
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1429 of 2650




                            WASHSTATEB001453
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1430 of 2650




                            WASHSTATEB001454
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1431 of 2650




                            WASHSTATEB001455
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1432 of 2650




                            WASHSTATEB001456
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1433 of 2650




                            WASHSTATEB001457
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1434 of 2650




                            WASHSTATEB001458
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1435 of 2650




                            WASHSTATEB001459
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1436 of 2650




                            WASHSTATEB001460
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1437 of 2650




                            WASHSTATEB001461
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1438 of 2650




                            WASHSTATEB001462
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1439 of 2650




                            WASHSTATEB001463
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1440 of 2650




                            WASHSTATEB001464
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1441 of 2650




                            WASHSTATEB001465
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1442 of 2650




                            WASHSTATEB001466
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1443 of 2650




                            WASHSTATEB001467
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1444 of 2650




                            WASHSTATEB001468
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1445 of 2650




                            WASHSTATEB001469
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1446 of 2650




                            WASHSTATEB001470
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1447 of 2650




                            WASHSTATEB001471
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1448 of 2650




                            WASHSTATEB001472
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1449 of 2650




                            WASHSTATEB001473
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1450 of 2650




                            WASHSTATEB001474
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1451 of 2650




                            WASHSTATEB001475
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1452 of 2650




                            WASHSTATEB001476
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1453 of 2650




                            WASHSTATEB001477
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1454 of 2650




                            WASHSTATEB001478
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1455 of 2650




                            WASHSTATEB001479
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1456 of 2650




                            WASHSTATEB001480
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1457 of 2650




                            WASHSTATEB001481
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1458 of 2650




                            WASHSTATEB001482
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1459 of 2650




                            WASHSTATEB001483
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1460 of 2650




                            WASHSTATEB001484
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1461 of 2650




                            WASHSTATEB001485
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1462 of 2650




                            WASHSTATEB001486
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1463 of 2650




                            WASHSTATEB001487
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1464 of 2650




                            WASHSTATEB001488
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1465 of 2650




                            WASHSTATEB001489
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1466 of 2650




                            WASHSTATEB001490
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1467 of 2650




                            WASHSTATEB001491
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1468 of 2650




                            WASHSTATEB001492
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1469 of 2650




                            WASHSTATEB001493
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1470 of 2650




                            WASHSTATEB001494
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1471 of 2650




                            WASHSTATEB001495
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1472 of 2650




                            WASHSTATEB001496
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1473 of 2650




                            WASHSTATEB001497
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1474 of 2650




                            WASHSTATEB001498
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1475 of 2650




                            WASHSTATEB001499
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1476 of 2650




                            WASHSTATEB001500
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1477 of 2650




                            WASHSTATEB001501
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1478 of 2650




                            WASHSTATEB001502
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1479 of 2650




                            WASHSTATEB001503
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1480 of 2650




                            WASHSTATEB001504
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1481 of 2650




                            WASHSTATEB001505
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1482 of 2650




                            WASHSTATEB001506
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1483 of 2650




                            WASHSTATEB001507
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1484 of 2650




                            WASHSTATEB001508
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1485 of 2650




                            WASHSTATEB001509
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1486 of 2650




                            WASHSTATEB001510
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1487 of 2650




                            WASHSTATEB001511
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1488 of 2650




                            WASHSTATEB001512
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1489 of 2650




                            WASHSTATEB001513
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1490 of 2650




                            WASHSTATEB001514
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1491 of 2650




                            WASHSTATEB001515
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1492 of 2650




                            WASHSTATEB001516
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1493 of 2650




                            WASHSTATEB001517
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1494 of 2650




                            WASHSTATEB001518
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1495 of 2650




                            WASHSTATEB001519
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1496 of 2650




                            WASHSTATEB001520
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1497 of 2650




                            WASHSTATEB001521
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1498 of 2650




                            WASHSTATEB001522
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1499 of 2650




                            WASHSTATEB001523
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1500 of 2650




                            WASHSTATEB001524
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1501 of 2650




                            WASHSTATEB001525
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1502 of 2650




                            WASHSTATEB001526
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1503 of 2650




                            WASHSTATEB001527
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1504 of 2650




                            WASHSTATEB001528
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1505 of 2650




                            WASHSTATEB001529
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1506 of 2650




                            WASHSTATEB001530
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1507 of 2650




                            WASHSTATEB001531
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1508 of 2650




                            WASHSTATEB001532
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1509 of 2650




                            WASHSTATEB001533
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1510 of 2650




                            WASHSTATEB001534
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1511 of 2650




                            WASHSTATEB001535
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1512 of 2650




                            WASHSTATEB001536
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1513 of 2650




                            WASHSTATEB001537
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1514 of 2650




                            WASHSTATEB001538
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1515 of 2650




                            WASHSTATEB001539
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1516 of 2650




                            WASHSTATEB001540
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1517 of 2650




                            WASHSTATEB001541
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1518 of 2650




                            WASHSTATEB001542
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1519 of 2650




                            WASHSTATEB001543
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1520 of 2650




                            WASHSTATEB001544
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1521 of 2650




                            WASHSTATEB001545
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1522 of 2650




                            WASHSTATEB001546
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1523 of 2650




                            WASHSTATEB001547
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1524 of 2650




                            WASHSTATEB001548
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1525 of 2650




                            WASHSTATEB001549
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1526 of 2650




                            WASHSTATEB001550
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1527 of 2650




                            WASHSTATEB001551
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1528 of 2650




                            WASHSTATEB001552
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1529 of 2650




                            WASHSTATEB001553
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1530 of 2650




                            WASHSTATEB001554
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1531 of 2650




                            WASHSTATEB001555
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1532 of 2650




                            WASHSTATEB001556
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1533 of 2650




                            WASHSTATEB001557
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1534 of 2650




                            WASHSTATEB001558
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1535 of 2650




                            WASHSTATEB001559
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1536 of 2650




                            WASHSTATEB001560
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1537 of 2650




                            WASHSTATEB001561
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1538 of 2650




                            WASHSTATEB001562
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1539 of 2650




                            WASHSTATEB001563
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1540 of 2650




                            WASHSTATEB001564
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1541 of 2650




                            WASHSTATEB001565
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1542 of 2650




                            WASHSTATEB001566
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1543 of 2650




                            WASHSTATEB001567
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1544 of 2650




                            WASHSTATEB001568
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1545 of 2650




                            WASHSTATEB001569
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1546 of 2650




                            WASHSTATEB001570
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1547 of 2650




                            WASHSTATEB001571
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1548 of 2650




                            WASHSTATEB001572
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1549 of 2650




                            WASHSTATEB001573
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1550 of 2650




                            WASHSTATEB001574
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1551 of 2650




                            WASHSTATEB001575
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1552 of 2650




                            WASHSTATEB001576
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1553 of 2650




                            WASHSTATEB001577
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1554 of 2650




                            WASHSTATEB001578
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1555 of 2650




                            WASHSTATEB001579
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1556 of 2650




                            WASHSTATEB001580
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1557 of 2650




                            WASHSTATEB001581
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1558 of 2650




                            WASHSTATEB001582
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1559 of 2650




                            WASHSTATEB001583
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1560 of 2650




                            WASHSTATEB001584
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1561 of 2650




                            WASHSTATEB001585
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1562 of 2650




                            WASHSTATEB001586
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1563 of 2650




                            WASHSTATEB001587
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1564 of 2650




                            WASHSTATEB001588
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1565 of 2650




                            WASHSTATEB001589
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1566 of 2650




                            WASHSTATEB001590
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1567 of 2650




                            WASHSTATEB001591
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1568 of 2650




                            WASHSTATEB001592
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1569 of 2650




                            WASHSTATEB001593
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1570 of 2650




                            WASHSTATEB001594
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1571 of 2650




                            WASHSTATEB001595
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1572 of 2650




                            WASHSTATEB001596
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1573 of 2650




                            WASHSTATEB001597
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1574 of 2650




                            WASHSTATEB001598
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1575 of 2650




                            WASHSTATEB001599
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1576 of 2650




                            WASHSTATEB001600
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1577 of 2650




                            WASHSTATEB001601
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1578 of 2650




                            WASHSTATEB001602
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1579 of 2650




                            WASHSTATEB001603
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1580 of 2650




                            WASHSTATEB001604
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1581 of 2650




                            WASHSTATEB001605
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1582 of 2650




                            WASHSTATEB001606
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1583 of 2650




                            WASHSTATEB001607
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1584 of 2650




                            WASHSTATEB001608
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1585 of 2650




                            WASHSTATEB001609
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1586 of 2650




                            WASHSTATEB001610
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1587 of 2650




                            WASHSTATEB001611
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1588 of 2650




                            WASHSTATEB001612
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1589 of 2650




                            WASHSTATEB001613
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1590 of 2650




                            WASHSTATEB001614
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1591 of 2650




                            WASHSTATEB001615
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1592 of 2650




                            WASHSTATEB001616
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1593 of 2650




                            WASHSTATEB001617
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1594 of 2650




                            WASHSTATEB001618
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1595 of 2650




                            WASHSTATEB001619
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1596 of 2650




                            WASHSTATEB001620
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1597 of 2650




                            WASHSTATEB001621
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1598 of 2650




                            WASHSTATEB001622
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1599 of 2650




                            WASHSTATEB001623
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1600 of 2650




                            WASHSTATEB001624
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1601 of 2650




                            WASHSTATEB001625
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1602 of 2650




                            WASHSTATEB001626
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1603 of 2650




                            WASHSTATEB001627
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1604 of 2650




                            WASHSTATEB001628
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1605 of 2650




                            WASHSTATEB001629
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1606 of 2650




                            WASHSTATEB001630
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1607 of 2650




                            WASHSTATEB001631
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1608 of 2650




                            WASHSTATEB001632
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1609 of 2650




                            WASHSTATEB001633
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1610 of 2650




                            WASHSTATEB001634
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1611 of 2650




                            WASHSTATEB001635
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1612 of 2650




                            WASHSTATEB001636
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1613 of 2650




                            WASHSTATEB001637
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1614 of 2650




                            WASHSTATEB001638
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1615 of 2650




                            WASHSTATEB001639
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1616 of 2650




                            WASHSTATEB001640
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1617 of 2650




                            WASHSTATEB001641
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1618 of 2650




                            WASHSTATEB001642
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1619 of 2650




                            WASHSTATEB001643
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1620 of 2650




                            WASHSTATEB001644
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1621 of 2650




                            WASHSTATEB001645
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1622 of 2650




                            WASHSTATEB001646
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1623 of 2650




                            WASHSTATEB001647
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1624 of 2650




                            WASHSTATEB001648
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1625 of 2650




                            WASHSTATEB001649
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1626 of 2650




                            WASHSTATEB001650
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1627 of 2650




                            WASHSTATEB001651
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1628 of 2650




                            WASHSTATEB001652
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1629 of 2650




                            WASHSTATEB001653
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1630 of 2650




                            WASHSTATEB001654
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1631 of 2650




                            WASHSTATEB001655
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1632 of 2650




                            WASHSTATEB001656
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1633 of 2650




                            WASHSTATEB001657
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1634 of 2650




                            WASHSTATEB001658
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1635 of 2650




                            WASHSTATEB001659
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1636 of 2650




                            WASHSTATEB001660
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1637 of 2650




                            WASHSTATEB001661
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1638 of 2650




                            WASHSTATEB001662
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1639 of 2650




                            WASHSTATEB001663
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1640 of 2650




                            WASHSTATEB001664
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1641 of 2650




                            WASHSTATEB001665
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1642 of 2650




                            WASHSTATEB001666
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1643 of 2650




                            WASHSTATEB001667
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1644 of 2650




                            WASHSTATEB001668
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1645 of 2650




                            WASHSTATEB001669
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1646 of 2650




                            WASHSTATEB001670
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1647 of 2650




                            WASHSTATEB001671
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1648 of 2650




                            WASHSTATEB001672
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1649 of 2650




                            WASHSTATEB001673
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1650 of 2650




                            WASHSTATEB001674
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1651 of 2650




                            WASHSTATEB001675
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1652 of 2650




                            WASHSTATEB001676
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1653 of 2650




                            WASHSTATEB001677
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1654 of 2650




                            WASHSTATEB001678
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1655 of 2650




                            WASHSTATEB001679
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1656 of 2650




                            WASHSTATEB001680
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1657 of 2650




                            WASHSTATEB001681
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1658 of 2650




                            WASHSTATEB001682
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1659 of 2650




                            WASHSTATEB001683
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1660 of 2650




                            WASHSTATEB001684
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1661 of 2650




                            WASHSTATEB001685
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1662 of 2650




                            WASHSTATEB001686
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1663 of 2650




                            WASHSTATEB001687
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1664 of 2650




                            WASHSTATEB001688
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1665 of 2650




                            WASHSTATEB001689
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1666 of 2650




                            WASHSTATEB001690
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1667 of 2650




                            WASHSTATEB001691
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1668 of 2650




                            WASHSTATEB001692
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1669 of 2650




                            WASHSTATEB001693
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1670 of 2650




                            WASHSTATEB001694
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1671 of 2650




                            WASHSTATEB001695
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1672 of 2650




                            WASHSTATEB001696
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1673 of 2650




                            WASHSTATEB001697
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1674 of 2650




                            WASHSTATEB001698
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1675 of 2650




                            WASHSTATEB001699
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1676 of 2650




                            WASHSTATEB001700
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1677 of 2650




                            WASHSTATEB001701
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1678 of 2650




                            WASHSTATEB001702
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1679 of 2650




                            WASHSTATEB001703
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1680 of 2650




                            WASHSTATEB001704
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1681 of 2650




                            WASHSTATEB001705
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1682 of 2650




                            WASHSTATEB001706
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1683 of 2650




                            WASHSTATEB001707
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1684 of 2650




                            WASHSTATEB001708
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1685 of 2650




                            WASHSTATEB001709
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1686 of 2650




                            WASHSTATEB001710
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1687 of 2650




                            WASHSTATEB001711
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1688 of 2650




                            WASHSTATEB001712
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1689 of 2650




                            WASHSTATEB001713
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1690 of 2650




                            WASHSTATEB001714
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1691 of 2650




                            WASHSTATEB001715
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1692 of 2650




                            WASHSTATEB001716
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1693 of 2650




                            WASHSTATEB001717
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1694 of 2650




                            WASHSTATEB001718
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1695 of 2650




                            WASHSTATEB001719
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1696 of 2650




                            WASHSTATEB001720
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1697 of 2650




                            WASHSTATEB001721
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1698 of 2650




                            WASHSTATEB001722
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1699 of 2650




                            WASHSTATEB001723
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1700 of 2650




                            WASHSTATEB001724
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1701 of 2650




                            WASHSTATEB001725
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1702 of 2650




                            WASHSTATEB001726
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1703 of 2650




                            WASHSTATEB001727
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1704 of 2650




                            WASHSTATEB001728
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1705 of 2650




                            WASHSTATEB001729
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1706 of 2650




                            WASHSTATEB001730
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1707 of 2650




                            WASHSTATEB001731
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1708 of 2650




                            WASHSTATEB001732
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1709 of 2650




                            WASHSTATEB001733
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1710 of 2650




                            WASHSTATEB001734
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1711 of 2650




                            WASHSTATEB001735
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1712 of 2650




                            WASHSTATEB001736
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1713 of 2650




                            WASHSTATEB001737
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1714 of 2650




                            WASHSTATEB001738
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1715 of 2650




                            WASHSTATEB001739
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1716 of 2650




                            WASHSTATEB001740
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1717 of 2650




                            WASHSTATEB001741
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1718 of 2650




                            WASHSTATEB001742
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1719 of 2650




                            WASHSTATEB001743
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1720 of 2650




                            WASHSTATEB001744
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1721 of 2650




                            WASHSTATEB001745
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1722 of 2650




                            WASHSTATEB001746
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1723 of 2650




                            WASHSTATEB001747
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1724 of 2650




                            WASHSTATEB001748
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1725 of 2650




                            WASHSTATEB001749
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1726 of 2650




                            WASHSTATEB001750
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1727 of 2650




                            WASHSTATEB001751
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1728 of 2650




                            WASHSTATEB001752
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1729 of 2650




                            WASHSTATEB001753
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1730 of 2650




                            WASHSTATEB001754
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1731 of 2650




                            WASHSTATEB001755
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1732 of 2650




                            WASHSTATEB001756
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1733 of 2650




                            WASHSTATEB001757
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1734 of 2650




                            WASHSTATEB001758
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1735 of 2650




                            WASHSTATEB001759
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1736 of 2650




                            WASHSTATEB001760
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1737 of 2650




                            WASHSTATEB001761
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1738 of 2650




                            WASHSTATEB001762
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1739 of 2650




                            WASHSTATEB001763
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1740 of 2650




                            WASHSTATEB001764
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1741 of 2650




                            WASHSTATEB001765
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1742 of 2650




                            WASHSTATEB001766
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1743 of 2650




                            WASHSTATEB001767
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1744 of 2650




                            WASHSTATEB001768
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1745 of 2650




                            WASHSTATEB001769
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1746 of 2650




                            WASHSTATEB001770
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1747 of 2650




                            WASHSTATEB001771
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1748 of 2650




                            WASHSTATEB001772
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1749 of 2650




                            WASHSTATEB001773
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1750 of 2650




                            WASHSTATEB001774
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1751 of 2650




                            WASHSTATEB001775
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1752 of 2650




                            WASHSTATEB001776
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1753 of 2650




                            WASHSTATEB001777
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1754 of 2650




                            WASHSTATEB001778
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1755 of 2650




                            WASHSTATEB001779
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1756 of 2650




                            WASHSTATEB001780
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1757 of 2650




                            WASHSTATEB001781
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1758 of 2650




                            WASHSTATEB001782
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1759 of 2650




                            WASHSTATEB001783
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1760 of 2650




                            WASHSTATEB001784
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1761 of 2650




                            WASHSTATEB001785
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1762 of 2650




                            WASHSTATEB001786
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1763 of 2650




                            WASHSTATEB001787
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1764 of 2650




                            WASHSTATEB001788
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1765 of 2650




                            WASHSTATEB001789
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1766 of 2650




                            WASHSTATEB001790
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1767 of 2650




                            WASHSTATEB001791
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1768 of 2650




                            WASHSTATEB001792
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1769 of 2650




                            WASHSTATEB001793
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1770 of 2650




                            WASHSTATEB001794
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1771 of 2650




                            WASHSTATEB001795
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1772 of 2650




                            WASHSTATEB001796
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1773 of 2650




                            WASHSTATEB001797
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1774 of 2650




                            WASHSTATEB001798
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1775 of 2650




                            WASHSTATEB001799
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1776 of 2650




                            WASHSTATEB001800
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1777 of 2650




                            WASHSTATEB001801
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1778 of 2650




                            WASHSTATEB001802
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1779 of 2650




                            WASHSTATEB001803
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1780 of 2650




                            WASHSTATEB001804
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1781 of 2650




                            WASHSTATEB001805
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1782 of 2650




                            WASHSTATEB001806
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1783 of 2650




                            WASHSTATEB001807
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1784 of 2650




                            WASHSTATEB001808
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1785 of 2650




                            WASHSTATEB001809
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1786 of 2650




                            WASHSTATEB001810
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1787 of 2650




                            WASHSTATEB001811
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1788 of 2650




                            WASHSTATEB001812
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1789 of 2650




                            WASHSTATEB001813
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1790 of 2650




                            WASHSTATEB001814
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1791 of 2650




                            WASHSTATEB001815
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1792 of 2650




                            WASHSTATEB001816
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1793 of 2650




                            WASHSTATEB001817
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1794 of 2650




                            WASHSTATEB001818
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1795 of 2650




                            WASHSTATEB001819
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1796 of 2650




                            WASHSTATEB001820
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1797 of 2650




                            WASHSTATEB001821
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1798 of 2650




                            WASHSTATEB001822
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1799 of 2650




                            WASHSTATEB001823
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1800 of 2650




                            WASHSTATEB001824
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1801 of 2650




                            WASHSTATEB001825
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1802 of 2650




                            WASHSTATEB001826
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1803 of 2650




                            WASHSTATEB001827
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1804 of 2650




                            WASHSTATEB001828
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1805 of 2650




                            WASHSTATEB001829
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1806 of 2650




                            WASHSTATEB001830
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1807 of 2650




                            WASHSTATEB001831
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1808 of 2650




                            WASHSTATEB001832
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1809 of 2650




                            WASHSTATEB001833
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1810 of 2650




                            WASHSTATEB001834
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1811 of 2650




                            WASHSTATEB001835
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1812 of 2650




                            WASHSTATEB001836
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1813 of 2650




                            WASHSTATEB001837
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1814 of 2650




                            WASHSTATEB001838
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1815 of 2650




                            WASHSTATEB001839
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1816 of 2650




                            WASHSTATEB001840
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1817 of 2650




                            WASHSTATEB001841
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1818 of 2650




                            WASHSTATEB001842
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1819 of 2650




                            WASHSTATEB001843
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1820 of 2650




                            WASHSTATEB001844
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1821 of 2650




                            WASHSTATEB001845
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1822 of 2650




                            WASHSTATEB001846
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1823 of 2650




                            WASHSTATEB001847
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1824 of 2650




                            WASHSTATEB001848
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1825 of 2650




                            WASHSTATEB001849
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1826 of 2650




                            WASHSTATEB001850
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1827 of 2650




                            WASHSTATEB001851
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1828 of 2650




                            WASHSTATEB001852
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1829 of 2650




                            WASHSTATEB001853
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1830 of 2650




                            WASHSTATEB001854
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1831 of 2650




                            WASHSTATEB001855
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1832 of 2650




                            WASHSTATEB001856
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1833 of 2650




                            WASHSTATEB001857
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1834 of 2650




                            WASHSTATEB001858
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1835 of 2650




                            WASHSTATEB001859
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1836 of 2650




                            WASHSTATEB001860
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1837 of 2650




                            WASHSTATEB001861
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1838 of 2650




                            WASHSTATEB001862
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1839 of 2650




                            WASHSTATEB001863
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1840 of 2650




                            WASHSTATEB001864
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1841 of 2650




                            WASHSTATEB001865
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1842 of 2650




                            WASHSTATEB001866
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1843 of 2650




                            WASHSTATEB001867
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1844 of 2650




                            WASHSTATEB001868
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1845 of 2650




                            WASHSTATEB001869
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1846 of 2650




                            WASHSTATEB001870
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1847 of 2650




                            WASHSTATEB001871
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1848 of 2650




                            WASHSTATEB001872
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1849 of 2650




                            WASHSTATEB001873
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1850 of 2650




                            WASHSTATEB001874
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1851 of 2650




                            WASHSTATEB001875
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1852 of 2650




                            WASHSTATEB001876
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1853 of 2650




                            WASHSTATEB001877
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1854 of 2650




                            WASHSTATEB001878
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1855 of 2650




                            WASHSTATEB001879
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1856 of 2650




                            WASHSTATEB001880
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1857 of 2650




                            WASHSTATEB001881
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1858 of 2650




                            WASHSTATEB001882
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1859 of 2650




                            WASHSTATEB001883
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1860 of 2650




                            WASHSTATEB001884
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1861 of 2650




                            WASHSTATEB001885
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1862 of 2650




                            WASHSTATEB001886
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1863 of 2650




                            WASHSTATEB001887
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1864 of 2650




                            WASHSTATEB001888
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1865 of 2650




                            WASHSTATEB001889
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1866 of 2650




                            WASHSTATEB001890
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1867 of 2650




                            WASHSTATEB001891
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1868 of 2650




                            WASHSTATEB001892
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1869 of 2650




                            WASHSTATEB001893
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1870 of 2650




                            WASHSTATEB001894
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1871 of 2650




                            WASHSTATEB001895
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1872 of 2650




                            WASHSTATEB001896
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1873 of 2650




                            WASHSTATEB001897
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1874 of 2650




                            WASHSTATEB001898
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1875 of 2650




                            WASHSTATEB001899
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1876 of 2650




                            WASHSTATEB001900
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1877 of 2650




                            WASHSTATEB001901
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1878 of 2650




                            WASHSTATEB001902
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1879 of 2650




                            WASHSTATEB001903
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1880 of 2650




                            WASHSTATEB001904
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1881 of 2650




                            WASHSTATEB001905
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1882 of 2650




                            WASHSTATEB001906
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1883 of 2650




                            WASHSTATEB001907
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1884 of 2650




                            WASHSTATEB001908
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1885 of 2650




                            WASHSTATEB001909
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1886 of 2650




                            WASHSTATEB001910
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1887 of 2650




                            WASHSTATEB001911
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1888 of 2650




                            WASHSTATEB001912
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1889 of 2650




                            WASHSTATEB001913
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1890 of 2650




                            WASHSTATEB001914
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1891 of 2650




                            WASHSTATEB001915
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1892 of 2650




                            WASHSTATEB001916
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1893 of 2650




                            WASHSTATEB001917
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1894 of 2650




                            WASHSTATEB001918
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1895 of 2650




                            WASHSTATEB001919
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1896 of 2650




                            WASHSTATEB001920
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1897 of 2650




                            WASHSTATEB001921
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1898 of 2650




                            WASHSTATEB001922
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1899 of 2650




                            WASHSTATEB001923
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1900 of 2650




                            WASHSTATEB001924
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1901 of 2650




                            WASHSTATEB001925
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1902 of 2650




                            WASHSTATEB001926
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1903 of 2650




                            WASHSTATEB001927
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1904 of 2650




                            WASHSTATEB001928
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1905 of 2650




                            WASHSTATEB001929
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1906 of 2650




                            WASHSTATEB001930
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1907 of 2650




                            WASHSTATEB001931
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1908 of 2650




                            WASHSTATEB001932
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1909 of 2650




                            WASHSTATEB001933
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1910 of 2650




                            WASHSTATEB001934
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1911 of 2650




                            WASHSTATEB001935
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1912 of 2650




                            WASHSTATEB001936
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1913 of 2650




                            WASHSTATEB001937
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1914 of 2650




                            WASHSTATEB001938
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1915 of 2650




                            WASHSTATEB001939
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1916 of 2650




                            WASHSTATEB001940
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1917 of 2650




                            WASHSTATEB001941
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1918 of 2650




                            WASHSTATEB001942
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1919 of 2650




                            WASHSTATEB001943
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1920 of 2650




                            WASHSTATEB001944
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1921 of 2650




                            WASHSTATEB001945
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1922 of 2650




                            WASHSTATEB001946
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1923 of 2650




                            WASHSTATEB001947
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1924 of 2650




                            WASHSTATEB001948
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1925 of 2650




                            WASHSTATEB001949
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1926 of 2650




                            WASHSTATEB001950
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1927 of 2650




                            WASHSTATEB001951
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1928 of 2650




                            WASHSTATEB001952
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1929 of 2650




                            WASHSTATEB001953
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1930 of 2650




                            WASHSTATEB001954
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1931 of 2650




                            WASHSTATEB001955
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1932 of 2650




                            WASHSTATEB001956
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1933 of 2650




                            WASHSTATEB001957
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1934 of 2650




                            WASHSTATEB001958
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1935 of 2650




                            WASHSTATEB001959
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1936 of 2650




                            WASHSTATEB001960
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1937 of 2650




                            WASHSTATEB001961
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1938 of 2650




                            WASHSTATEB001962
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1939 of 2650




                            WASHSTATEB001963
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1940 of 2650




                            WASHSTATEB001964
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1941 of 2650




                            WASHSTATEB001965
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1942 of 2650




                            WASHSTATEB001966
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1943 of 2650




                            WASHSTATEB001967
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1944 of 2650




                            WASHSTATEB001968
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1945 of 2650




                            WASHSTATEB001969
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1946 of 2650




                            WASHSTATEB001970
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1947 of 2650




                            WASHSTATEB001971
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1948 of 2650




                            WASHSTATEB001972
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1949 of 2650




                            WASHSTATEB001973
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1950 of 2650




                            WASHSTATEB001974
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1951 of 2650




                            WASHSTATEB001975
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1952 of 2650




                            WASHSTATEB001976
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1953 of 2650




                            WASHSTATEB001977
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1954 of 2650




                            WASHSTATEB001978
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1955 of 2650




                            WASHSTATEB001979
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1956 of 2650




                            WASHSTATEB001980
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1957 of 2650




                            WASHSTATEB001981
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1958 of 2650




                            WASHSTATEB001982
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1959 of 2650




                            WASHSTATEB001983
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1960 of 2650




                            WASHSTATEB001984
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1961 of 2650




                            WASHSTATEB001985
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1962 of 2650




                            WASHSTATEB001986
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1963 of 2650




                            WASHSTATEB001987
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1964 of 2650




                            WASHSTATEB001988
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1965 of 2650




                            WASHSTATEB001989
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1966 of 2650




                            WASHSTATEB001990
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1967 of 2650




                            WASHSTATEB001991
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1968 of 2650




                            WASHSTATEB001992
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1969 of 2650




                            WASHSTATEB001993
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1970 of 2650




                            WASHSTATEB001994
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1971 of 2650




                            WASHSTATEB001995
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1972 of 2650




                            WASHSTATEB001996
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1973 of 2650




                            WASHSTATEB001997
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1974 of 2650




                            WASHSTATEB001998
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1975 of 2650




                            WASHSTATEB001999
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1976 of 2650




                            WASHSTATEB002000
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1977 of 2650




                            WASHSTATEB002001
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1978 of 2650




                            WASHSTATEB002002
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1979 of 2650




                            WASHSTATEB002003
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1980 of 2650




                            WASHSTATEB002004
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1981 of 2650




                            WASHSTATEB002005
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1982 of 2650




                            WASHSTATEB002006
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1983 of 2650




                            WASHSTATEB002007
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1984 of 2650




                            WASHSTATEB002008
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1985 of 2650




                            WASHSTATEB002009
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1986 of 2650




                            WASHSTATEB002010
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1987 of 2650




                            WASHSTATEB002011
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1988 of 2650




                            WASHSTATEB002012
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1989 of 2650




                            WASHSTATEB002013
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1990 of 2650




                            WASHSTATEB002014
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1991 of 2650




                            WASHSTATEB002015
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1992 of 2650




                            WASHSTATEB002016
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1993 of 2650




                            WASHSTATEB002017
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1994 of 2650




                            WASHSTATEB002018
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1995 of 2650




                            WASHSTATEB002019
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1996 of 2650




                            WASHSTATEB002020
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1997 of 2650




                            WASHSTATEB002021
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1998 of 2650




                            WASHSTATEB002022
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 1999 of 2650




                            WASHSTATEB002023
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2000 of 2650




                            WASHSTATEB002024
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2001 of 2650




                            WASHSTATEB002025
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2002 of 2650




                            WASHSTATEB002026
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2003 of 2650




                            WASHSTATEB002027
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2004 of 2650




                            WASHSTATEB002028
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2005 of 2650




                            WASHSTATEB002029
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2006 of 2650




                            WASHSTATEB002030
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2007 of 2650




                            WASHSTATEB002031
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2008 of 2650




                            WASHSTATEB002032
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2009 of 2650




                            WASHSTATEB002033
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2010 of 2650




                            WASHSTATEB002034
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2011 of 2650




                            WASHSTATEB002035
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2012 of 2650




                            WASHSTATEB002036
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2013 of 2650




                            WASHSTATEB002037
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2014 of 2650




                            WASHSTATEB002038
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2015 of 2650




                            WASHSTATEB002039
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2016 of 2650




                            WASHSTATEB002040
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2017 of 2650




                            WASHSTATEB002041
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2018 of 2650




                            WASHSTATEB002042
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2019 of 2650




                            WASHSTATEB002043
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2020 of 2650




                            WASHSTATEB002044
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2021 of 2650




                            WASHSTATEB002045
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2022 of 2650




                            WASHSTATEB002046
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2023 of 2650




                            WASHSTATEB002047
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2024 of 2650




                            WASHSTATEB002048
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2025 of 2650




                            WASHSTATEB002049
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2026 of 2650




                            WASHSTATEB002050
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2027 of 2650




                            WASHSTATEB002051
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2028 of 2650




                            WASHSTATEB002052
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2029 of 2650




                            WASHSTATEB002053
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2030 of 2650




                            WASHSTATEB002054
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2031 of 2650




                            WASHSTATEB002055
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2032 of 2650




                            WASHSTATEB002056
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2033 of 2650




                            WASHSTATEB002057
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2034 of 2650




                            WASHSTATEB002058
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2035 of 2650




                            WASHSTATEB002059
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2036 of 2650




                            WASHSTATEB002060
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2037 of 2650




                            WASHSTATEB002061
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2038 of 2650




                            WASHSTATEB002062
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2039 of 2650




                            WASHSTATEB002063
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2040 of 2650




                            WASHSTATEB002064
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2041 of 2650




                            WASHSTATEB002065
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2042 of 2650




                            WASHSTATEB002066
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2043 of 2650




                            WASHSTATEB002067
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2044 of 2650




                            WASHSTATEB002068
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2045 of 2650




                            WASHSTATEB002069
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2046 of 2650




                            WASHSTATEB002070
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2047 of 2650




                            WASHSTATEB002071
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2048 of 2650




                            WASHSTATEB002072
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2049 of 2650




                            WASHSTATEB002073
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2050 of 2650




                            WASHSTATEB002074
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2051 of 2650




                            WASHSTATEB002075
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2052 of 2650




                            WASHSTATEB002076
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2053 of 2650




                            WASHSTATEB002077
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2054 of 2650




                            WASHSTATEB002078
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2055 of 2650




                            WASHSTATEB002079
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2056 of 2650




                            WASHSTATEB002080
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2057 of 2650




                            WASHSTATEB002081
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2058 of 2650




                            WASHSTATEB002082
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2059 of 2650




                            WASHSTATEB002083
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2060 of 2650




                            WASHSTATEB002084
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2061 of 2650




                            WASHSTATEB002085
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2062 of 2650




                            WASHSTATEB002086
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2063 of 2650




                            WASHSTATEB002087
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2064 of 2650




                            WASHSTATEB002088
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2065 of 2650




                            WASHSTATEB002089
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2066 of 2650




                            WASHSTATEB002090
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2067 of 2650




                            WASHSTATEB002091
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2068 of 2650




                            WASHSTATEB002092
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2069 of 2650




                            WASHSTATEB002093
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2070 of 2650




                            WASHSTATEB002094
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2071 of 2650




                            WASHSTATEB002095
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2072 of 2650




                            WASHSTATEB002096
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2073 of 2650




                            WASHSTATEB002097
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2074 of 2650




                            WASHSTATEB002098
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2075 of 2650




                            WASHSTATEB002099
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2076 of 2650




                            WASHSTATEB002100
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2077 of 2650




                            WASHSTATEB002101
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2078 of 2650




                            WASHSTATEB002102
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2079 of 2650




                            WASHSTATEB002103
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2080 of 2650




                            WASHSTATEB002104
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2081 of 2650




                            WASHSTATEB002105
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2082 of 2650




                            WASHSTATEB002106
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2083 of 2650




                            WASHSTATEB002107
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2084 of 2650




                            WASHSTATEB002108
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2085 of 2650




                            WASHSTATEB002109
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2086 of 2650




                            WASHSTATEB002110
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2087 of 2650




                            WASHSTATEB002111
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2088 of 2650




                            WASHSTATEB002112
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2089 of 2650




                            WASHSTATEB002113
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2090 of 2650




                            WASHSTATEB002114
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2091 of 2650




                            WASHSTATEB002115
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2092 of 2650




                            WASHSTATEB002116
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2093 of 2650




                            WASHSTATEB002117
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2094 of 2650




                            WASHSTATEB002118
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2095 of 2650




                            WASHSTATEB002119
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2096 of 2650




                            WASHSTATEB002120
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2097 of 2650




                            WASHSTATEB002121
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2098 of 2650




                            WASHSTATEB002122
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2099 of 2650




                            WASHSTATEB002123
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2100 of 2650




                            WASHSTATEB002124
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2101 of 2650




                            WASHSTATEB002125
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2102 of 2650




                            WASHSTATEB002126
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2103 of 2650




                            WASHSTATEB002127
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2104 of 2650




                            WASHSTATEB002128
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2105 of 2650




                            WASHSTATEB002129
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2106 of 2650




                            WASHSTATEB002130
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2107 of 2650




                            WASHSTATEB002131
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2108 of 2650




                            WASHSTATEB002132
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2109 of 2650




                            WASHSTATEB002133
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2110 of 2650




                            WASHSTATEB002134
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2111 of 2650




                            WASHSTATEB002135
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2112 of 2650




                            WASHSTATEB002136
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2113 of 2650




                            WASHSTATEB002137
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2114 of 2650




                            WASHSTATEB002138
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2115 of 2650




                            WASHSTATEB002139
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2116 of 2650




                            WASHSTATEB002140
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2117 of 2650




                            WASHSTATEB002141
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2118 of 2650




                            WASHSTATEB002142
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2119 of 2650




                            WASHSTATEB002143
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2120 of 2650




                            WASHSTATEB002144
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2121 of 2650




                            WASHSTATEB002145
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2122 of 2650




                            WASHSTATEB002146
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2123 of 2650




                            WASHSTATEB002147
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2124 of 2650




                            WASHSTATEB002148
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2125 of 2650




                            WASHSTATEB002149
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2126 of 2650




                            WASHSTATEB002150
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2127 of 2650




                            WASHSTATEB002151
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2128 of 2650




                            WASHSTATEB002152
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2129 of 2650




                            WASHSTATEB002153
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2130 of 2650




                            WASHSTATEB002154
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2131 of 2650




                            WASHSTATEB002155
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2132 of 2650




                            WASHSTATEB002156
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2133 of 2650




                            WASHSTATEB002157
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2134 of 2650




                            WASHSTATEB002158
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2135 of 2650




                            WASHSTATEB002159
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2136 of 2650




                            WASHSTATEB002160
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2137 of 2650




                            WASHSTATEB002161
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2138 of 2650




                            WASHSTATEB002162
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2139 of 2650




                            WASHSTATEB002163
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2140 of 2650




                            WASHSTATEB002164
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2141 of 2650




                            WASHSTATEB002165
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2142 of 2650




                            WASHSTATEB002166
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2143 of 2650




                            WASHSTATEB002167
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2144 of 2650




                            WASHSTATEB002168
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2145 of 2650




                            WASHSTATEB002169
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2146 of 2650




                            WASHSTATEB002170
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2147 of 2650




                            WASHSTATEB002171
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2148 of 2650




                            WASHSTATEB002172
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2149 of 2650




                            WASHSTATEB002173
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2150 of 2650




                            WASHSTATEB002174
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2151 of 2650




                            WASHSTATEB002175
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2152 of 2650




                            WASHSTATEB002176
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2153 of 2650




                            WASHSTATEB002177
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2154 of 2650




                            WASHSTATEB002178
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2155 of 2650




                            WASHSTATEB002179
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2156 of 2650




                            WASHSTATEB002180
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2157 of 2650




                            WASHSTATEB002181
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2158 of 2650




                            WASHSTATEB002182
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2159 of 2650




                            WASHSTATEB002183
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2160 of 2650




                            WASHSTATEB002184
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2161 of 2650




                            WASHSTATEB002185
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2162 of 2650




                            WASHSTATEB002186
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2163 of 2650




                            WASHSTATEB002187
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2164 of 2650




                            WASHSTATEB002188
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2165 of 2650




                            WASHSTATEB002189
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2166 of 2650




                            WASHSTATEB002190
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2167 of 2650




                            WASHSTATEB002191
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2168 of 2650




                            WASHSTATEB002192
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2169 of 2650




                            WASHSTATEB002193
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2170 of 2650




                            WASHSTATEB002194
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2171 of 2650




                            WASHSTATEB002195
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2172 of 2650




                            WASHSTATEB002196
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2173 of 2650




                            WASHSTATEB002197
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2174 of 2650




                            WASHSTATEB002198
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2175 of 2650




                            WASHSTATEB002199
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2176 of 2650




                            WASHSTATEB002200
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2177 of 2650




                            WASHSTATEB002201
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2178 of 2650




                            WASHSTATEB002202
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2179 of 2650




                            WASHSTATEB002203
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2180 of 2650




                            WASHSTATEB002204
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2181 of 2650




                            WASHSTATEB002205
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2182 of 2650




                            WASHSTATEB002206
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2183 of 2650




                            WASHSTATEB002207
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2184 of 2650




                            WASHSTATEB002208
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2185 of 2650




                            WASHSTATEB002209
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2186 of 2650




                            WASHSTATEB002210
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2187 of 2650




                            WASHSTATEB002211
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2188 of 2650




                            WASHSTATEB002212
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2189 of 2650




                            WASHSTATEB002213
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2190 of 2650




                            WASHSTATEB002214
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2191 of 2650




                            WASHSTATEB002215
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2192 of 2650




                            WASHSTATEB002216
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2193 of 2650




                            WASHSTATEB002217
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2194 of 2650




                            WASHSTATEB002218
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2195 of 2650




                            WASHSTATEB002219
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2196 of 2650




                            WASHSTATEB002220
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2197 of 2650




                            WASHSTATEB002221
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2198 of 2650




                            WASHSTATEB002222
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2199 of 2650




                            WASHSTATEB002223
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2200 of 2650




                            WASHSTATEB002224
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2201 of 2650




                            WASHSTATEB002225
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2202 of 2650




                            WASHSTATEB002226
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2203 of 2650




                            WASHSTATEB002227
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2204 of 2650




                            WASHSTATEB002228
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2205 of 2650




                            WASHSTATEB002229
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2206 of 2650




                            WASHSTATEB002230
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2207 of 2650




                            WASHSTATEB002231
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2208 of 2650




                            WASHSTATEB002232
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2209 of 2650




                            WASHSTATEB002233
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2210 of 2650




                            WASHSTATEB002234
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2211 of 2650




                            WASHSTATEB002235
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2212 of 2650




                            WASHSTATEB002236
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2213 of 2650




                            WASHSTATEB002237
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2214 of 2650




                            WASHSTATEB002238
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2215 of 2650




                            WASHSTATEB002239
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2216 of 2650




                            WASHSTATEB002240
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2217 of 2650




                            WASHSTATEB002241
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2218 of 2650




                            WASHSTATEB002242
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2219 of 2650




                            WASHSTATEB002243
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2220 of 2650




                            WASHSTATEB002244
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2221 of 2650




                            WASHSTATEB002245
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2222 of 2650




                            WASHSTATEB002246
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2223 of 2650




                            WASHSTATEB002247
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2224 of 2650




                            WASHSTATEB002248
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2225 of 2650




                            WASHSTATEB002249
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2226 of 2650




                            WASHSTATEB002250
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2227 of 2650




                            WASHSTATEB002251
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2228 of 2650




                            WASHSTATEB002252
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2229 of 2650




                            WASHSTATEB002253
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2230 of 2650




                            WASHSTATEB002254
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2231 of 2650




                            WASHSTATEB002255
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2232 of 2650




                            WASHSTATEB002256
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2233 of 2650




                            WASHSTATEB002257
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2234 of 2650




                            WASHSTATEB002258
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2235 of 2650




                            WASHSTATEB002259
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2236 of 2650




                            WASHSTATEB002260
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2237 of 2650




                            WASHSTATEB002261
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2238 of 2650




                            WASHSTATEB002262
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2239 of 2650




                            WASHSTATEB002263
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2240 of 2650




                            WASHSTATEB002264
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2241 of 2650




                            WASHSTATEB002265
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2242 of 2650




                            WASHSTATEB002266
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2243 of 2650




                            WASHSTATEB002267
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2244 of 2650




                            WASHSTATEB002268
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2245 of 2650




                            WASHSTATEB002269
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2246 of 2650




                            WASHSTATEB002270
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2247 of 2650




                            WASHSTATEB002271
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2248 of 2650




                            WASHSTATEB002272
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2249 of 2650




                            WASHSTATEB002273
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2250 of 2650




                            WASHSTATEB002274
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2251 of 2650




                            WASHSTATEB002275
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2252 of 2650




                            WASHSTATEB002276
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2253 of 2650




                            WASHSTATEB002277
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2254 of 2650




                            WASHSTATEB002278
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2255 of 2650




                            WASHSTATEB002279
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2256 of 2650




                            WASHSTATEB002280
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2257 of 2650




                            WASHSTATEB002281
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2258 of 2650




                            WASHSTATEB002282
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2259 of 2650




                            WASHSTATEB002283
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2260 of 2650




                            WASHSTATEB002284
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2261 of 2650




                            WASHSTATEB002285
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2262 of 2650




                            WASHSTATEB002286
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2263 of 2650




                            WASHSTATEB002287
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2264 of 2650




                            WASHSTATEB002288
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2265 of 2650




                            WASHSTATEB002289
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2266 of 2650




                            WASHSTATEB002290
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2267 of 2650




                            WASHSTATEB002291
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2268 of 2650




                            WASHSTATEB002292
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2269 of 2650




                            WASHSTATEB002293
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2270 of 2650




                            WASHSTATEB002294
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2271 of 2650




                            WASHSTATEB002295
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2272 of 2650




                            WASHSTATEB002296
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2273 of 2650




                            WASHSTATEB002297
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2274 of 2650




                            WASHSTATEB002298
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2275 of 2650




                            WASHSTATEB002299
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2276 of 2650




                            WASHSTATEB002300
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2277 of 2650




                            WASHSTATEB002301
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2278 of 2650




                            WASHSTATEB002302
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2279 of 2650




                            WASHSTATEB002303
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2280 of 2650




                            WASHSTATEB002304
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2281 of 2650




                            WASHSTATEB002305
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2282 of 2650




                            WASHSTATEB002306
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2283 of 2650




                            WASHSTATEB002307
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2284 of 2650




                            WASHSTATEB002308
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2285 of 2650




                            WASHSTATEB002309
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2286 of 2650




                            WASHSTATEB002310
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2287 of 2650




                            WASHSTATEB002311
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2288 of 2650




                            WASHSTATEB002312
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2289 of 2650




                            WASHSTATEB002313
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2290 of 2650




                            WASHSTATEB002314
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2291 of 2650




                            WASHSTATEB002315
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2292 of 2650




                            WASHSTATEB002316
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2293 of 2650




                            WASHSTATEB002317
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2294 of 2650




                            WASHSTATEB002318
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2295 of 2650




                            WASHSTATEB002319
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2296 of 2650




                            WASHSTATEB002320
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2297 of 2650




                            WASHSTATEB002321
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2298 of 2650




                            WASHSTATEB002322
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2299 of 2650




                            WASHSTATEB002323
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2300 of 2650




                            WASHSTATEB002324
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2301 of 2650




                            WASHSTATEB002325
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2302 of 2650




                            WASHSTATEB002326
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2303 of 2650




                            WASHSTATEB002327
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2304 of 2650




                            WASHSTATEB002328
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2305 of 2650




                            WASHSTATEB002329
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2306 of 2650




                            WASHSTATEB002330
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2307 of 2650




                            WASHSTATEB002331
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2308 of 2650




                            WASHSTATEB002332
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2309 of 2650




                            WASHSTATEB002333
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2310 of 2650




                            WASHSTATEB002334
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2311 of 2650




                            WASHSTATEB002335
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2312 of 2650




                            WASHSTATEB002336
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2313 of 2650




                            WASHSTATEB002337
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2314 of 2650




                            WASHSTATEB002338
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2315 of 2650




                            WASHSTATEB002339
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2316 of 2650




                            WASHSTATEB002340
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2317 of 2650




                            WASHSTATEB002341
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2318 of 2650




                            WASHSTATEB002342
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2319 of 2650




                            WASHSTATEB002343
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2320 of 2650




                            WASHSTATEB002344
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2321 of 2650




                            WASHSTATEB002345
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2322 of 2650




                            WASHSTATEB002346
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2323 of 2650




                            WASHSTATEB002347
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2324 of 2650




                            WASHSTATEB002348
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2325 of 2650




                            WASHSTATEB002349
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2326 of 2650




                            WASHSTATEB002350
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2327 of 2650




                            WASHSTATEB002351
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2328 of 2650




                            WASHSTATEB002352
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2329 of 2650




                            WASHSTATEB002353
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2330 of 2650




                            WASHSTATEB002354
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2331 of 2650




                            WASHSTATEB002355
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2332 of 2650




                            WASHSTATEB002356
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2333 of 2650




                            WASHSTATEB002357
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2334 of 2650




                            WASHSTATEB002358
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2335 of 2650




                            WASHSTATEB002359
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2336 of 2650




                            WASHSTATEB002360
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2337 of 2650




                            WASHSTATEB002361
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2338 of 2650




                            WASHSTATEB002362
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2339 of 2650




                            WASHSTATEB002363
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2340 of 2650




                            WASHSTATEB002364
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2341 of 2650




                            WASHSTATEB002365
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2342 of 2650




                            WASHSTATEB002366
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2343 of 2650




                            WASHSTATEB002367
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2344 of 2650




                            WASHSTATEB002368
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2345 of 2650




                            WASHSTATEB002369
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2346 of 2650




                            WASHSTATEB002370
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2347 of 2650




                            WASHSTATEB002371
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2348 of 2650




                            WASHSTATEB002372
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2349 of 2650




                            WASHSTATEB002373
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2350 of 2650




                            WASHSTATEB002374
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2351 of 2650




                            WASHSTATEB002375
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2352 of 2650




                            WASHSTATEB002376
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2353 of 2650




                            WASHSTATEB002377
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2354 of 2650




                            WASHSTATEB002378
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2355 of 2650




                            WASHSTATEB002379
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2356 of 2650




                            WASHSTATEB002380
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2357 of 2650




                            WASHSTATEB002381
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2358 of 2650




                            WASHSTATEB002382
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2359 of 2650




                            WASHSTATEB002383
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2360 of 2650




                            WASHSTATEB002384
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2361 of 2650




                            WASHSTATEB002385
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2362 of 2650




                            WASHSTATEB002386
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2363 of 2650




                            WASHSTATEB002387
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2364 of 2650




                            WASHSTATEB002388
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2365 of 2650




                            WASHSTATEB002389
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2366 of 2650




                            WASHSTATEB002390
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2367 of 2650




                            WASHSTATEB002391
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2368 of 2650




                            WASHSTATEB002392
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2369 of 2650




                            WASHSTATEB002393
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2370 of 2650




                            WASHSTATEB002394
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2371 of 2650




                            WASHSTATEB002395
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2372 of 2650




                            WASHSTATEB002396
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2373 of 2650




                            WASHSTATEB002397
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2374 of 2650




                            WASHSTATEB002398
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2375 of 2650




                            WASHSTATEB002399
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2376 of 2650




                            WASHSTATEB002400
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2377 of 2650




                            WASHSTATEB002401
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2378 of 2650




                            WASHSTATEB002402
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2379 of 2650




                            WASHSTATEB002403
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2380 of 2650




                            WASHSTATEB002404
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2381 of 2650




                            WASHSTATEB002405
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2382 of 2650




                            WASHSTATEB002406
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2383 of 2650




                            WASHSTATEB002407
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2384 of 2650




                            WASHSTATEB002408
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2385 of 2650




                            WASHSTATEB002409
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2386 of 2650




                            WASHSTATEB002410
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2387 of 2650




                            WASHSTATEB002411
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2388 of 2650




                            WASHSTATEB002412
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2389 of 2650




                            WASHSTATEB002413
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2390 of 2650




                            WASHSTATEB002414
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2391 of 2650




                            WASHSTATEB002415
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2392 of 2650




                            WASHSTATEB002416
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2393 of 2650




                            WASHSTATEB002417
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2394 of 2650




                            WASHSTATEB002418
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2395 of 2650




                            WASHSTATEB002419
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2396 of 2650




                            WASHSTATEB002420
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2397 of 2650




                            WASHSTATEB002421
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2398 of 2650




                            WASHSTATEB002422
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2399 of 2650




                            WASHSTATEB002423
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2400 of 2650




                            WASHSTATEB002424
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2401 of 2650




                            WASHSTATEB002425
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2402 of 2650




                            WASHSTATEB002426
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2403 of 2650




                            WASHSTATEB002427
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2404 of 2650




                            WASHSTATEB002428
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2405 of 2650




                            WASHSTATEB002429
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2406 of 2650




                            WASHSTATEB002430
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2407 of 2650




                            WASHSTATEB002431
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2408 of 2650




                            WASHSTATEB002432
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2409 of 2650




                            WASHSTATEB002433
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2410 of 2650




                            WASHSTATEB002434
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2411 of 2650




                            WASHSTATEB002435
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2412 of 2650




                            WASHSTATEB002436
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2413 of 2650




                            WASHSTATEB002437
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2414 of 2650




                            WASHSTATEB002438
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2415 of 2650




                            WASHSTATEB002439
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2416 of 2650




                            WASHSTATEB002440
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2417 of 2650




                            WASHSTATEB002441
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2418 of 2650




                            WASHSTATEB002442
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2419 of 2650




                            WASHSTATEB002443
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2420 of 2650




                            WASHSTATEB002444
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2421 of 2650




                            WASHSTATEB002445
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2422 of 2650




                            WASHSTATEB002446
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2423 of 2650




                            WASHSTATEB002447
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2424 of 2650




                            WASHSTATEB002448
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2425 of 2650




                            WASHSTATEB002449
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2426 of 2650




                            WASHSTATEB002450
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2427 of 2650




                            WASHSTATEB002451
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2428 of 2650




                            WASHSTATEB002452
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2429 of 2650




                            WASHSTATEB002453
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2430 of 2650




                            WASHSTATEB002454
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2431 of 2650




                            WASHSTATEB002455
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2432 of 2650




                            WASHSTATEB002456
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2433 of 2650




                            WASHSTATEB002457
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2434 of 2650




                            WASHSTATEB002458
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2435 of 2650




                            WASHSTATEB002459
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2436 of 2650




                            WASHSTATEB002460
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2437 of 2650




                            WASHSTATEB002461
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2438 of 2650




                            WASHSTATEB002462
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2439 of 2650




                            WASHSTATEB002463
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2440 of 2650




                            WASHSTATEB002464
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2441 of 2650




                            WASHSTATEB002465
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2442 of 2650




                            WASHSTATEB002466
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2443 of 2650




                            WASHSTATEB002467
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2444 of 2650




                            WASHSTATEB002468
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2445 of 2650




                            WASHSTATEB002469
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2446 of 2650




                            WASHSTATEB002470
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2447 of 2650




                            WASHSTATEB002471
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2448 of 2650




                            WASHSTATEB002472
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2449 of 2650




                            WASHSTATEB002473
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2450 of 2650




                            WASHSTATEB002474
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2451 of 2650




                            WASHSTATEB002475
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2452 of 2650




                            WASHSTATEB002476
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2453 of 2650




                            WASHSTATEB002477
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2454 of 2650




                            WASHSTATEB002478
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2455 of 2650




                            WASHSTATEB002479
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2456 of 2650




                            WASHSTATEB002480
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2457 of 2650




                            WASHSTATEB002481
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2458 of 2650




                            WASHSTATEB002482
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2459 of 2650




                            WASHSTATEB002483
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2460 of 2650




                            WASHSTATEB002484
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2461 of 2650




                            WASHSTATEB002485
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2462 of 2650




                            WASHSTATEB002486
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2463 of 2650




                            WASHSTATEB002487
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2464 of 2650




                            WASHSTATEB002488
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2465 of 2650




                            WASHSTATEB002489
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2466 of 2650




                            WASHSTATEB002490
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2467 of 2650




                            WASHSTATEB002491
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2468 of 2650




                            WASHSTATEB002492
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2469 of 2650




                            WASHSTATEB002493
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2470 of 2650




                            WASHSTATEB002494
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2471 of 2650




                            WASHSTATEB002495
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2472 of 2650




                            WASHSTATEB002496
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2473 of 2650




                            WASHSTATEB002497
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2474 of 2650




                            WASHSTATEB002498
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2475 of 2650




                            WASHSTATEB002499
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2476 of 2650




                            WASHSTATEB002500
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2477 of 2650




                            WASHSTATEB002501
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2478 of 2650




                            WASHSTATEB002502
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2479 of 2650




                            WASHSTATEB002503
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2480 of 2650




                            WASHSTATEB002504
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2481 of 2650




                            WASHSTATEB002505
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2482 of 2650




                            WASHSTATEB002506
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2483 of 2650




                            WASHSTATEB002507
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2484 of 2650




                            WASHSTATEB002508
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2485 of 2650




                            WASHSTATEB002509
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2486 of 2650




                            WASHSTATEB002510
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2487 of 2650




                            WASHSTATEB002511
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2488 of 2650




                            WASHSTATEB002512
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2489 of 2650




                            WASHSTATEB002513
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2490 of 2650




                            WASHSTATEB002514
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2491 of 2650




                            WASHSTATEB002515
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2492 of 2650




                            WASHSTATEB002516
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2493 of 2650




                            WASHSTATEB002517
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2494 of 2650




                            WASHSTATEB002518
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2495 of 2650




                            WASHSTATEB002519
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2496 of 2650




                            WASHSTATEB002520
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2497 of 2650




                            WASHSTATEB002521
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2498 of 2650




                            WASHSTATEB002522
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2499 of 2650




                            WASHSTATEB002523
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2500 of 2650




                            WASHSTATEB002524
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2501 of 2650




                            WASHSTATEB002525
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2502 of 2650




                            WASHSTATEB002526
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2503 of 2650




                            WASHSTATEB002527
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2504 of 2650




                            WASHSTATEB002528
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2505 of 2650




                            WASHSTATEB002529
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2506 of 2650




                            WASHSTATEB002530
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2507 of 2650




                            WASHSTATEB002531
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2508 of 2650




                            WASHSTATEB002532
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2509 of 2650




                            WASHSTATEB002533
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2510 of 2650




                            WASHSTATEB002534
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2511 of 2650




                            WASHSTATEB002535
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2512 of 2650




                            WASHSTATEB002536
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2513 of 2650




                            WASHSTATEB002537
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2514 of 2650




                            WASHSTATEB002538
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2515 of 2650




                            WASHSTATEB002539
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2516 of 2650




                            WASHSTATEB002540
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2517 of 2650




                            WASHSTATEB002541
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2518 of 2650




                            WASHSTATEB002542
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2519 of 2650




                            WASHSTATEB002543
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2520 of 2650




                            WASHSTATEB002544
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2521 of 2650




                            WASHSTATEB002545
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2522 of 2650




                            WASHSTATEB002546
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2523 of 2650




                            WASHSTATEB002547
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2524 of 2650




                            WASHSTATEB002548
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2525 of 2650




                            WASHSTATEB002549
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2526 of 2650




                            WASHSTATEB002550
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2527 of 2650




                            WASHSTATEB002551
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2528 of 2650




                            WASHSTATEB002552
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2529 of 2650




                            WASHSTATEB002553
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2530 of 2650




                            WASHSTATEB002554
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2531 of 2650




                            WASHSTATEB002555
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2532 of 2650




                            WASHSTATEB002556
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2533 of 2650




                            WASHSTATEB002557
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2534 of 2650




                            WASHSTATEB002558
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2535 of 2650




                            WASHSTATEB002559
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2536 of 2650




                            WASHSTATEB002560
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2537 of 2650




                            WASHSTATEB002561
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2538 of 2650




                            WASHSTATEB002562
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2539 of 2650




                            WASHSTATEB002563
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2540 of 2650




                            WASHSTATEB002564
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2541 of 2650




                            WASHSTATEB002565
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2542 of 2650




                            WASHSTATEB002566
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2543 of 2650




                            WASHSTATEB002567
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2544 of 2650




                            WASHSTATEB002568
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2545 of 2650




                            WASHSTATEB002569
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2546 of 2650




                            WASHSTATEB002570
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2547 of 2650




                            WASHSTATEB002571
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2548 of 2650




                            WASHSTATEB002572
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2549 of 2650




                            WASHSTATEB002573
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2550 of 2650




                            WASHSTATEB002574
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2551 of 2650




                            WASHSTATEB002575
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2552 of 2650




                            WASHSTATEB002576
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2553 of 2650




                            WASHSTATEB002577
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2554 of 2650




                            WASHSTATEB002578
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2555 of 2650




                            WASHSTATEB002579
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2556 of 2650




                            WASHSTATEB002580
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2557 of 2650




                            WASHSTATEB002581
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2558 of 2650




                            WASHSTATEB002582
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2559 of 2650




                            WASHSTATEB002583
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2560 of 2650




                            WASHSTATEB002584
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2561 of 2650




                            WASHSTATEB002585
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2562 of 2650




                            WASHSTATEB002586
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2563 of 2650




                            WASHSTATEB002587
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2564 of 2650




                            WASHSTATEB002588
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2565 of 2650




                            WASHSTATEB002589
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2566 of 2650




                            WASHSTATEB002590
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2567 of 2650




                            WASHSTATEB002591
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2568 of 2650




                            WASHSTATEB002592
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2569 of 2650




                            WASHSTATEB002593
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2570 of 2650




                            WASHSTATEB002594
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2571 of 2650




                            WASHSTATEB002595
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2572 of 2650




                            WASHSTATEB002596
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2573 of 2650




                            WASHSTATEB002597
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2574 of 2650




                            WASHSTATEB002598
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2575 of 2650




                            WASHSTATEB002599
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2576 of 2650




                            WASHSTATEB002600
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2577 of 2650




                            WASHSTATEB002601
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2578 of 2650




                            WASHSTATEB002602
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2579 of 2650




                            WASHSTATEB002603
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2580 of 2650




                            WASHSTATEB002604
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2581 of 2650




                            WASHSTATEB002605
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2582 of 2650




                            WASHSTATEB002606
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2583 of 2650




                            WASHSTATEB002607
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2584 of 2650




                            WASHSTATEB002608
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2585 of 2650




                            WASHSTATEB002609
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2586 of 2650




                            WASHSTATEB002610
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2587 of 2650




                            WASHSTATEB002611
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2588 of 2650




                            WASHSTATEB002612
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2589 of 2650




                            WASHSTATEB002613
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2590 of 2650




                            WASHSTATEB002614
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2591 of 2650




                            WASHSTATEB002615
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2592 of 2650




                            WASHSTATEB002616
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2593 of 2650




                            WASHSTATEB002617
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2594 of 2650




                            WASHSTATEB002618
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2595 of 2650




                            WASHSTATEB002619
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2596 of 2650




                            WASHSTATEB002620
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2597 of 2650




                            WASHSTATEB002621
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2598 of 2650




                            WASHSTATEB002622
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2599 of 2650




                            WASHSTATEB002623
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2600 of 2650




                            WASHSTATEB002624
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2601 of 2650




                            WASHSTATEB002625
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2602 of 2650




                            WASHSTATEB002626
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2603 of 2650




                            WASHSTATEB002627
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2604 of 2650




                            WASHSTATEB002628
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2605 of 2650




                            WASHSTATEB002629
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2606 of 2650




                            WASHSTATEB002630
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2607 of 2650




                            WASHSTATEB002631
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2608 of 2650




                            WASHSTATEB002632
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2609 of 2650




                            WASHSTATEB002633
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2610 of 2650




                            WASHSTATEB002634
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2611 of 2650




                            WASHSTATEB002635
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2612 of 2650




                            WASHSTATEB002636
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2613 of 2650




                            WASHSTATEB002637
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2614 of 2650




                            WASHSTATEB002638
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2615 of 2650




                            WASHSTATEB002639
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2616 of 2650




                            WASHSTATEB002640
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2617 of 2650




                            WASHSTATEB002641
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2618 of 2650




                            WASHSTATEB002642
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2619 of 2650




                            WASHSTATEB002643
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2620 of 2650




                            WASHSTATEB002644
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2621 of 2650




                            WASHSTATEB002645
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2622 of 2650




                            WASHSTATEB002646
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2623 of 2650




                            WASHSTATEB002647
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2624 of 2650




                            WASHSTATEB002648
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2625 of 2650




                            WASHSTATEB002649
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2626 of 2650




                            WASHSTATEB002650
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2627 of 2650




                            WASHSTATEB002651
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2628 of 2650




                            WASHSTATEB002652
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2629 of 2650




                            WASHSTATEB002653
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2630 of 2650




                            WASHSTATEB002654
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2631 of 2650




                            WASHSTATEB002655
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2632 of 2650




                            WASHSTATEB002656
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2633 of 2650




                            WASHSTATEB002657
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2634 of 2650




                            WASHSTATEB002658
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2635 of 2650




                            WASHSTATEB002659
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2636 of 2650




                            WASHSTATEB002660
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2637 of 2650




                            WASHSTATEB002661
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2638 of 2650




                            WASHSTATEB002662
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2639 of 2650




                            WASHSTATEB002663
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2640 of 2650




                            WASHSTATEB002664
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2641 of 2650




                            WASHSTATEB002665
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2642 of 2650




                            WASHSTATEB002666
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2643 of 2650




                            WASHSTATEB002667
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2644 of 2650




                            WASHSTATEB002668
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2645 of 2650




                            WASHSTATEB002669
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2646 of 2650




                            WASHSTATEB002670
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2647 of 2650




                            WASHSTATEB002671
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2648 of 2650




                            WASHSTATEB002672
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2649 of 2650




                            WASHSTATEB002673
Case 2:20-cv-00111-RAJ Document 106-1 Filed 09/23/20 Page 2650 of 2650




                            WASHSTATEB002674
